Exhibit 10.1

 

EXECUTION COPY

 

 

THIRD AMENDMENT TO THE

 

$1,500,000,000

 

IRON MOUNTAIN INCORPORATED

 

CREDIT AGREEMENT

 

 

BANK OF AMERICA, N.A., RBS CITIZENS, N.A., CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK and WELLS FARGO BANK, N.A.,
as Co-Syndication Agents,

 

BARCLAYS BANK PLC,     HSBC BANK USA, N.A., MORGAN STANLEY SENIOR FUNDING, INC.
and THE BANK OF NOVA SCOTIA,
as Co-Documentation Agents,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Administrative Agent,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, J.P. MORGAN SECURITIES LLC,
RBS CITIZENS, N.A., CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, AND WELLS
FARGO SECURITIES, LLC

as Lead Arrangers

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, J.P. MORGAN SECURITIES LLC
and RBS CITIZENS, N.A.,
as Joint Bookrunners

 

THIRD AMENDMENT

 

--------------------------------------------------------------------------------


 

AMENDMENT, dated as of August 7, 2013 (the “Amendment”), to the Credit
Agreement, dated as of June 27, 2011  (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Credit
Agreement”), among IRON MOUNTAIN INCORPORATED, a Delaware corporation (the
“Parent”), IRON MOUNTAIN INFORMATION MANAGEMENT, LLC (f/k/a Iron Mountain
Information Management, Inc.), a Delaware limited liability company (the
“Company”), each of the other Borrowers party thereto prior to the Third
Amendment Effective Date (as defined below), the other banks and other financial
institutions or entities from time to time parties to the Credit Agreement as
Lenders (the “Lenders”), JPMORGAN CHASE BANK, TORONTO BRANCH, as Canadian
Administrative Agent, JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and the other parties
hereto.

 

W I T N E S S E T H:

 

A.            The Parent has requested that the Existing Credit Agreement be
amended as follows:

 

(a)  increase the aggregate Revolving Commitments to $1,500,000,000;

 

(b)  continue the aggregate US$ Commitments in the amount of $400,000,000;

 

(c)  continue the aggregate US$-Canadian Commitments in the amount of
$150,000,000;

 

(d)  decrease the aggregate Canadian Commitments to $150,000,000;

 

(e)  increase the aggregate Multi-Currency Commitments to $950,000,000;

 

(f)  provide for a tranche of Brazilian Commitments which may be made available
after the Third Amendment Effective Date;

 

(g)  add certain additional wholly-owned Subsidiaries of the Parent as
Borrowers;

 

(h)  amend certain covenants and other provisions set forth in the Existing
Credit Agreement.

 

In connection with such amendments, the Company will repay the Initial Term
Loans under the Existing Credit Agreement in full on the Third Amendment
Effective Date.

 

B.            In connection with the foregoing, the Parent has requested that
certain other of the Basic Documents be amended as more specifically set forth
herein, subject to the terms and conditions set forth herein.

 

C.            In furtherance of the foregoing, the parties hereto agree to amend
the Existing Credit Agreement and the Basic Documents as follows:

 

SECTION 1.  Defined Terms.  Unless otherwise defined herein or the context
otherwise requires, all capitalized terms used herein shall have the meanings
given to them in the Amended Credit Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 2.  Amendment of the Existing Credit Agreement.  Effective as of the
Third Amendment Effective Date:

 

(a)  The Existing Credit Agreement is hereby amended as of the Third Amendment
Effective Date to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the Credit Agreement attached as
Exhibit A hereto (the Existing Credit Agreement, as so amended, being referred
to as the “Amended Credit Agreement”).

 

(b)  Schedule I to the Existing Credit Agreement is hereby replaced by Schedule
I attached hereto.  Schedule V attached hereto is hereby added as Schedule V to
the Amended Credit Agreement.  Annex A to the Existing Credit Agreement is
hereby replaced by Annex A attached hereto.  The Exhibits to the Existing Credit
Agreement are hereby replaced by Exhibits A-1 through O-2 attached hereto.

 

(c)  Except as set forth above, all schedules and exhibits to the Existing
Credit Agreement, in the forms thereof immediately prior to the Third Amendment
Effective Date, will continue to be schedules and exhibits to the Amended Credit
Agreement.

 

SECTION 3.  Increase and Reallocation of Commitments; Addition of Borrowers. 
(a)   On the Third Amendment Effective Date: (i) the aggregate Revolving
Commitments are increased to $1,500,000,000; (ii) the aggregate US$ Commitments
are continued in the amount of $400,000,000; (iii) the aggregate US$-Canadian
Commitments are continued in the amount of $150,000,000; (iv) the aggregate
Canadian Commitments are reduced to $150,000,000; and (v) the aggregate
Multi-Currency Commitments are increased to $950,000,000.

 

(b)   On the Third Amendment Effective Date (i) each Revolving Lender and each
other Person signing this Amendment as a Revolving Lender shall become or
continue to be, as applicable, a US$ Lender, a US$-Canadian Lender, a Canadian
Lender, a Multi-Currency Lender and/or a Brazilian Lender, as the case may be,
and in each case, a Revolving Lender, under the Amended Credit Agreement, and
shall have all the rights and obligations of a Revolving Lender holding a
Commitment thereunder, and (ii) the Revolving Commitments of each Revolving
Lender (including each Person which becomes a Lender on the Third Amendment
Effective Date) will be the amount of such Revolving Commitments, if any, set
forth with respect to such Revolving Lender on Schedule I hereto.

 

(c)  On the Third Amendment Effective Date each Person listed as a Borrower on
Schedule V hereto shall continue to be or become a Borrower under the Amended
Credit Agreement under the US$ Commitments, the US$-Canadian Commitments, the
Multi-Currency Commitments and/or the Brazilian Commitments as set forth on
Schedule I hereto.  Each such Borrower hereby absolutely, irrevocably and
unconditionally agrees to pay and perform all obligations of a Borrower under
the Amended Credit Agreement and the other Basic Documents.

 

(d)  If there are any Revolving Loans or Swingline Loans outstanding immediately
prior to the Third Amendment Effective Date (collectively, the “Existing
Revolving Loans”), such Existing Revolving Loans shall be repaid in full by the
Parent and other Borrowers on the Third

 

--------------------------------------------------------------------------------


 

Amendment Effective Date, which repayment shall be accompanied by accrued and
unpaid fees and interest on the Existing Revolving Loans being repaid and any
funding losses payable in accordance with Section 6.05 of the Amended Credit
Agreement.  Such prepayment may be financed (subject to satisfaction of
applicable borrowing conditions under Section 7.02 of the Amended Credit
Agreement) with the proceeds of Revolving Loans made on such date by the
Revolving Lenders.  The Lenders hereby waive the requirement that the Company
provide advance notice of such repayment pursuant to Section 5.05 of the
Existing Credit Agreement.  The Company and other Borrowers shall, on the Third
Amendment Effective Date, pay to the Administrative Agent, for the accounts of
the Persons that are Revolving Lenders holding outstanding Revolving Loans and
Swingline Loans immediately prior to the Third Amendment Effective Date, all
interest and fees accrued to the Third Amendment Effective Date with respect to
such Revolving Loans and Swingline Loans and, to the extent invoiced prior to
the Third Amendment Effective Date, any funding losses payable in accordance
with Section 6.05 of the Amended Credit Agreement.

 

(e)  On the Third Amendment Effective Date, participating interests on all
outstanding Letters of Credit shall be reallocated among the US$ Lenders, the
US$-Canadian Lenders and the Multi-Currency Lenders as applicable, in accordance
with such Revolving Lenders’ respective revised US$ Commitment Percentages,
US$-Canadian Commitment Percentages and the Multi-Currency Percentages, as
applicable, and such Revolving Lenders shall make adjustments among themselves,
and payments to each other as needed, with respect to amounts of principal,
interest, fees and other amounts paid or payable with respect thereto as shall
be necessary, in the opinion of the Administrative Agent, in order to effect
such reallocation.

 

(f)  Each Revolving Lender (including each Person which becomes a Revolving
Lender on the Third Amendment Effective Date), by delivering its signature
page to this Amendment on the Third Amendment Effective Date, shall be deemed to
have acknowledged receipt of, and consented to and approved, each Basic Document
and each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or any class of Lenders on the Third
Amendment Effective Date. The Commitments of the Revolving Lenders are several,
and no Lender shall be responsible for any other Revolving Lender’s failure to
fund Revolving Loans.

 

(g)  The Lenders hereby waive the requirement that the Company provide advance
notice pursuant to Section 5.05 of the Existing Credit Agreement of the
prepayment of the Term Loans to be made on the Third Amendment Effective Date. 
The Company confirms its obligations under Section 6.05 of the Existing Credit
Agreement with respect to the prepayment of Loans in connection with this
Amendment.

 

SECTION 4.  Reaffirmation Agreements.  Effective as of the Third Amendment
Effective Date, the Lenders authorize the Administrative Agent and the Canadian
Administrative Agent to enter into amendments, restatements and reaffirmations
of certain of the other Basic Documents in form and substance satisfactory to
the Administrative Agent and the Canadian Administrative Agent in order to
(a) confirm the obligations of the respective Obligors thereunder and
(b) (i) exclude from the swap obligations guaranteed or secured under the Basic
Documents any swap obligation (A) that is or becomes illegal under the Commodity
Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time and any
successor statute (the “Commodity Exchange

 

--------------------------------------------------------------------------------


 

Act”), or any other regulation or order of the Commodity Futures Trading
Commission by virtue of a guarantor failing to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (“ECP”) or (B) that is
designated as an excluded swap obligation in any agreement between the relevant
Obligors and any counterparty ((A) and (B) collectively, the “Excluded Swap
Obligations”), (ii) clarify that the proceeds of guaranties and collateral and
the amounts set off with respect to any guarantor shall not be applied to any
Excluded Swap Obligations of such guarantor, (iii) provide keepwell arrangements
under section 1a(18)(a)(v)(II) of the Commodity Exchange Act pursuant to which
ECP Obligors can effectively confer the eligible status to other Obligors that
may not otherwise qualify as ECPs and (c) make certain other modifications to
the Basic Documents in conformity with the amendments to the Existing Credit
Agreement as described herein.

 

SECTION 5.  Representations and Warranties.  To induce the other parties hereto
to enter into this Amendment, each of the Borrowers jointly and severally
represents and warrants to the Lenders and the Administrative Agent that, as of
the Third Amendment Effective Date:

 

(a)  This Amendment has been duly authorized, executed and delivered by it and
this Amendment and the Amended Credit Agreement constitute its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

(b)  On and as of the date hereof, each of the Parent and the Company hereby
confirms, reaffirms and restates the representations and warranties set forth in
Section 8 of the Credit Agreement and the representations and warranties in the
Basic Documents, mutatis mutandis, except to the extent that such
representations and warranties expressly relate to a specific earlier date in
which case the Parent and the Company each hereby confirms, reaffirms and
restates such representations and warranties as of such earlier date.  Each of
the Parent and the Company represents and warrants that, after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.

 

SECTION 6.  Effectiveness.  (a)  This Amendment shall become effective as of the
first date (the “Third Amendment Effective Date”) on which each of the following
conditions shall have been satisfied:

 

(i)  The Administrative Agent shall have received this Amendment executed and
delivered by the Administrative Agent, the Canadian Administrative Agent, the
Parent, the Company, each of the other Borrowers listed on Schedule V hereto,
the Lenders party to the Existing Credit Agreement constituting the “Majority
Lenders” thereunder and each Lender which has an increased Commitment under the
Amended Credit Agreement (or, in the case of any Lender, a lender addendum in a
form specified by the Administrative Agent).

 

(ii)  The Administrative Agent shall have received an opinion, dated the Third
Amendment Effective Date of (a) Sullivan & Worcester LLP, special New York
counsel to the Obligors, and (b) of Blake, Cassels & Graydon LLP, special
British Columbia counsel

 

--------------------------------------------------------------------------------


 

to the Canadian Borrowers, in each case covering such matters as the
Administrative Agent may reasonably request and otherwise reasonably
satisfactory to the Administrative Agent.

 

(iii)  The Administrative Agent shall have received certified copies of the
charter and by laws (or equivalent documents) of each Obligor and of all
corporate authority for each Obligor (including, without limitation, board of
director resolutions and evidence of the incumbency, including specimen
signatures, of officers) with respect to the execution, delivery and performance
of such of the Basic Documents to which such Obligor is intended to be a party
and each other document to be delivered by such Obligor from time to time in
connection herewith and the extensions of credit hereunder (and the
Administrative Agent and each Lender may conclusively rely on such certificate
until it receives notice in writing from such Obligor to the contrary).

 

(iv)  The Administrative Agent shall have received a certificate, dated the
Third Amendment Effective Date, of a senior officer of the Company to the effect
set forth in the first sentence of Section 7.02 of the Amended Credit Agreement.

 

(v)   (a)  The Administrative Agent shall have received each of the amendments,
restatements and reaffirmations required in connection with Section 4 of this
Amendment, in each case executed and delivered by an authorized officer of each
Obligor, in form and substance reasonably satisfactory to the Administrative
Agent, and (b) the Obligors shall have taken all actions reasonably requested by
the Administrative Agent to ensure the continued perfection of the security
interests in the Collateral (as defined in the Security Documents).

 

(vi)  The Company shall have paid in full, or substantially concurrently with
the satisfaction of the other conditions precedent set forth in this Section 6
shall pay in full (i) all of the outstanding Initial Term Loans, (ii) all
accrued and unpaid fees and interest with respect to the Initial Term Loans and
(iii) to the extent invoiced, any amounts payable pursuant to Section 6.05 of
the Existing Credit Agreement.

 

(vii)  The Administrative Agent shall have received evidence of payment by the
Borrowers of such fees as the Borrowers shall have agreed to pay or deliver to
any Arrangers, Lender or the Administrative Agent or the Canadian Administrative
Agent in connection herewith, including, without limitation, the reasonable fees
and expenses of Simpson Thacher & Bartlett LLP, special New York counsel to the
Administrative Agent in connection with the negotiation, preparation, execution
and delivery of this Amendment, the Amended Credit Agreement and any related
documents or agreements (to the extent that statements for such fees and
expenses have been delivered to the Company).

 

(viii)  The Revolving Lenders shall have received (i) audited consolidated
financial statements of the Parent and its Subsidiaries for fiscal years 2010,
2011 and 2012 and (ii) the most recently published unaudited interim
consolidated financial statements of the Parent and its Subsidiaries for each
fiscal quarterly period ended subsequent to the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph, and
such financial statements shall be reasonably satisfactory to the Administrative
Agent.

 

--------------------------------------------------------------------------------


 

(ix)  no Default shall have occurred and be continuing.

 

(x)  the representations and warranties made by each of Borrowers and the
Subsidiary Guarantors in each Basic Document to which it is a party shall be
true on and as of the date of the making of any Loan or issuance of any Letter
of Credit, with the same force and effect as if made on and as of such date;
provided that the representations and warranties set forth in Section 8.10 of
the Amended Credit Agreement need be true only as of the Third Amendment
Effective Date (except to the extent such representations and warranties relate
to an earlier date, in which event they shall be true on and as of such earlier
date).

 

(xi)  The Borrowers shall have delivered all documentation and information as is
reasonably requested in writing by the Revolving Lenders at least three days
prior to the anticipated Third Amendment Effective Date required by U.S.
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Act.

 

(b)  The Administrative Agent shall notify the Borrowers and the Lenders of the
Third Amendment Effective Date and such notice shall be conclusive and binding.

 

SECTION 7.  Lender Amendment Fees.  The Parent shall pay to Administrative Agent
for the account of each Lender that executes and delivers a counterpart
signature page (or lender addendum) to this Amendment at or prior to 5:00 p.m.,
New York City time, on the Third Amendment Effective Date (a) an amendment fee
(the “Amendment Fee”) in an amount equal to 0.10% of the sum of (i) the
aggregate principal amount of the Revolving Commitments (whether used or unused)
of such Lender (or of an Affiliate of such Lender) and (ii) the aggregate
principal amount of the outstanding Term Loans of such Lender (or of an
Affiliate of such Lender), in each case, immediately prior to the Third
Amendment Effective Date (such sum, the “Existing Amount” of a Lender) and
(b) an upfront fee (the “Upfront Fee”) in an aggregate amount equal to 0.20% of
the excess of aggregate amount of the Commitments of such Lender (or of an
Affiliate of such Lender) under the Amended Credit Agreement less the Existing
Amount of such Lender.  The Amendment Fees and Upfront Fees shall be payable in
immediately available funds and, once paid, such fees or any part thereof shall
not be refundable.

 

SECTION 8.  Effect of Amendment; Further Assurances. On and after the Third
Amendment Effective Date, each reference in the Existing Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Existing Credit Agreement shall mean and be a reference to the Amended Credit
Agreement.  This Amendment shall not constitute an amendment of any other
provision of the Existing Credit Agreement not expressly referred to herein and
shall not be construed as a waiver or consent to any further or future action on
the part of any of the Borrowers that would require a waiver or consent of the
Lenders or the Administrative Agent.  Except as expressly amended hereby, the
provisions of the Existing Credit Agreement are and shall remain in full force
and effect.

 

SECTION 9.  Payment of Expenses.  The Company agrees to pay or reimburse the
Administrative Agent and the Arrangers for all out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the

 

--------------------------------------------------------------------------------


 

transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel.

 

SECTION 10.  Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 11.  Loan Document; Integration.  This Amendment shall constitute a
Basic Document.  This Amendment and the other Basic Documents represent the
agreement of each Borrower, each Subsidiary Guarantor, the Administrative Agent
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Basic Documents.

 

SECTION 12.  GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 13.  Counterparts.  This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts (which may include
counterparts delivered by facsimile transmission), each of which shall be deemed
to be an original, and all of which taken together shall be deemed to constitute
one and the same instrument.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

 

 

 

IRON MOUNTAIN INCORPORATED

 

 

 

 

 

 

 

 

By

/s/ John P. Lawrence

 

 

 

Name:

John P. Lawrence

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

 

 

 

 

 

By

/s/ John P. Lawrence

 

 

 

Name:

John P. Lawrence

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN HOLDINGS GROUP, INC.

 

 

 

 

 

 

 

 

By

/s/ John P. Lawrence

 

 

 

Name:

John P. Lawrence

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN US HOLDINGS, INC.

 

 

 

 

 

 

 

 

By

/s/ John P. Lawrence

 

 

 

Name:

John P. Lawrence

 

 

 

Title:

Senior Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

IRON MOUNTAIN GLOBAL HOLDINGS, INC.

 

 

 

 

 

 

 

 

By

/s/ John P. Lawrence

 

 

 

Name:

John P. Lawrence

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN GLOBAL LLC

 

 

 

 

 

 

 

 

By

/s/ John P. Lawrence

 

 

 

Name:

John P. Lawrence

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN FULFILLMENT SERVICES, INC.

 

 

 

 

 

 

 

 

By

/s/ John P. Lawrence

 

 

 

Name:

John P. Lawrence

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC.

 

 

 

 

 

 

 

 

By

/s/ John P. Lawrence

 

 

 

Name:

John P. Lawrence

 

 

 

Title:

Senior Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

IRON MOUNTAIN SECURE SHREDDING, INC.

 

 

 

 

 

 

 

 

By

/s/ John P. Lawrence

 

 

 

Name:

John P. Lawrence

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT SERVICES, INC.

 

 

 

 

 

 

 

 

By

/s/ John P. Lawrence

 

 

 

Name:

John P. Lawrence

 

 

 

Title:

Senior Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

IRON MOUNTAIN CANADA OPERATIONS ULC

 

 

 

 

 

 

 

 

By

/s/ John P. Lawrence

 

 

 

Name:

John P. Lawrence

 

 

 

Title:

Senior Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

IRON MOUNTAIN DO BRASIL LTDA.

 

 

 

 

 

 

 

 

By

/s/ Luiz Alves

 

 

 

Name:

Luiz Alves

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

IRON MOUNTAIN DO BRASIL LTDA.

 

 

 

 

 

 

 

 

By

/s/ Andre Meibach Brandoles de Matos

 

 

 

Name:

Andre Meibach Brandoles de Matos

 

 

 

Title:

Director

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

IRON MOUNTAIN SWITZERLAND GMBH

 

 

 

 

 

 

 

 

By

/s/ Christopher LaRochelle

 

 

 

Name:

Christopher LaRochelle

 

 

 

Title:

Managing Director

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

IRON MOUNTAIN EUROPE LIMITED

 

 

 

 

 

 

 

 

By

/s/ Christopher Thomas

 

 

 

Name:

Christopher Thomas

 

 

 

Title:

Company Secretary

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

IRON MOUNTAIN HOLDINGS (EUROPE) LIMITED

 

 

 

 

 

 

 

 

By

/s/ Christopher Thomas

 

 

 

Name:

Christopher Thomas

 

 

 

Title:

Company Secretary

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

IRON MOUNTAIN (UK) LIMITED

 

 

 

 

 

 

 

 

By

/s/ Christopher Thomas

 

 

 

Name:

Christopher Thomas

 

 

 

Title:

Company Secretary

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

IRON MOUNTAIN AUSTRALIA PTY LTD

 

 

 

 

 

 

 

 

By

/s/ Ernest W. Cloutier

 

 

 

Name:

Ernest W. Cloutier

 

 

 

Title:

Director

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Lender, Swingline Lender and
Issuing Bank

 

 

 

 

 

 

 

 

by

/s/ Gene Riego de Dios

 

 

 

Name:

Gene Riego de Dios

 

 

 

Title:

Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH as Canadian Administrative Agent,
Lender, Swingline Lender and Issuing Bank

 

 

 

 

 

 

 

 

by

/s/ Gene Riego de Dios

 

 

 

Name:

Gene Riego de Dios

 

 

 

Title:

Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By

/s/ John F. Lynch

 

 

 

Name:

John F. Lynch

 

 

 

Title:

SVP

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A. (CANADA BRANCH)

 

 

 

 

 

By

/s/ Medina Sales de Andrade

 

 

 

Name:

Medina Sales de Andrade

 

 

 

Title:

Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

RBS CITIZENS, N.A.

 

 

 

 

 

By

/s/ Patrick A. Keffer

 

 

 

Name:

Patrick A. Keffer

 

 

 

Title:

Senior Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

By

/s/ Pamela Donnelly

 

 

 

Name:

Pamela Donnelly

 

 

 

Title:

Vice President

 

 

 

 

 

By

/s/ Brad Matthews

 

 

 

Name:

Brad Matthews

 

 

 

Title:

Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By

/s/ Thomas M. Molitor

 

 

 

Name:

Thomas M. Molitor

 

 

 

Title:

Managing Director

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By

/s/ Alicia Borys

 

 

 

Name:

Alicia Borys

 

 

 

Title:

Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By

/s/ Rafael Tobon

 

 

 

Name:

Rafael Tobon

 

 

 

Title:

Director

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

By

/s/ Elise M. Russo

 

 

 

Name:

Elise M. Russo

 

 

 

Title:

Senior Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

By

/s/ Sherrese Clarke

 

 

 

Name:

Sherrese Clarke

 

 

 

Title:

Authorized Signatory

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

TD BANK, N.A.

 

 

 

 

 

By

/s/ Alan Garson

 

 

 

Name:

Alan Garson

 

 

 

Title:

Senior Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By

/s/ Michael A. Richards

 

 

 

Name:

Michael A. Richards

 

 

 

Title:

Senior Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

PNC BANK CANADA BRANCH

 

 

 

 

 

By

/s/ Caroline Stade

 

 

 

Name:

Caroline Stade

 

 

 

Title:

Senior Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

By

/s/ Adrienne Young

 

 

 

Name:

Adrienne Young

 

 

 

Title:

Vice-President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

By

/s/ David W. Kee

 

 

 

Name:

David W. Kee

 

 

 

Title:

Managing Director

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By

/s/ Joshua Freedman

 

 

 

Name:

Joshua Freedman

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By

/s/ John Miron

 

 

 

Name:

John Miron

 

 

 

Title:

Authorized Signatory

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

HSBC BANK PLC

 

 

 

 

 

By

/s/ Mark Harris

 

 

 

Name:

Mark Harris

 

 

 

Title:

Head of Corporate Banking

Midlands Corporate Banking Center

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

By

/s/ Jared Shaner

 

 

 

Name:

Jared Shaner

 

 

 

Title:

Assistant Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

PEOPLE’S UNITED BANK

 

 

 

 

 

By

/s/ Robert Hazard

 

 

 

Name:

Robert Hazard

 

 

 

Title:

Senior Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

WEBSTER BANK, N.A.

 

 

 

 

 

By

/s/ Raymond C. Hoefling

 

 

 

Name:

Raymond C. Hoefling

 

 

 

Title:

Senior Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By

/s/ Mark Walton

 

 

 

Name:

Mark Walton

 

 

 

Title:

Authorized Signatory

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

TAIWAN COOPERATIVE BANK, LTD. SEATTLE BRANCH

 

 

 

 

 

By

/s/ Ming Chih Chen

 

 

 

Name:

Ming Chih Chen

 

 

 

Title:

VP & Manager

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK, CHICAGO BRANCH, as a Lender

 

 

 

 

 

By

/s/ Ko, Yi Ming

 

 

 

Name:

Ko, Yi Ming

 

 

 

Title:

V.P. and General Manager

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

HUA NAN COMMERCIAL BANK LTD, LOS ANGELES BRANCH

 

 

 

 

 

By

/s/ Ding-Jong Chen

 

 

 

Name:

Ding-Jong Chen

 

 

 

Title:

VP & GM

 

Signature Page to Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

COMMITMENTS

 

Lender

 

Total Commitment

 

US$ Commitments

 

US$-Canadian
Commitments

 

Multi-Currency
Commitments

 

Brazilian Commitments

 

Bank of America, N.A.

 

$

109,230,446.00

 

$

20,752,521.00

 

$

—

 

$

88,477,925.00

 

$

—

 

Bank of America, N.A. (Canada Branch)

 

$

15,769,554.00

 

$

—

 

$

15,769,554.00

 

$

—

 

$

—

 

RBS Citizens, N.A.

 

$

125,000,000.00

 

$

20,752,521.00

 

$

15,769,554.00

 

$

88,477,925.00

 

$

—

 

Crédit Agricole Corporate & Investment Bank

 

$

125,000,000.00

 

$

20,752,521.00

 

$

15,769,554.00

 

$

88,477,925.00

 

$

—

 

Wells Fargo Bank, N.A.

 

$

125,000,000.00

 

$

20,752,521.00

 

$

15,769,554.00

 

$

88,477,925.00

 

$

—

 

Barclays Bank plc

 

$

125,000,000.00

 

$

20,752,521.00

 

$

15,769,554.00

 

$

88,477,925.00

 

$

—

 

The Bank of Nova Scotia

 

$

115,000,000.00

 

$

19,092,320.00

 

$

14,507,990.00

 

$

81,399,690.00

 

$

—

 

HSBC Bank, USA, National Association

 

$

85,000,000.00

 

$

16,602,018.00

 

$

—

 

$

68,397,982.00

 

$

—

 

Morgan Stanley Bank, N.A.

 

$

100,000,000.00

 

$

100,000,000.00

 

$

—

 

$

—

 

$

—

 

JPMorgan Chase Bank, N.A.

 

$

100,000,000.00

 

$

16,602,017.00

 

$

12,615,643.00

 

$

70,782,340.00

 

$

—

 

TD Bank, N.A.

 

$

100,000,000.00

 

$

16,602,017.00

 

$

12,615,643.00

 

$

70,782,340.00

 

$

—

 

PNC Bank National Association

 

$

61,169,050.00

 

$

11,621,412.00

 

$

—

 

$

49,547,638.00

 

$

—

 

PNC Bank Canada Branch

 

$

8,830,950.00

 

$

—

 

$

8,830,950.00

 

$

—

 

$

—

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

70,000,000.00

 

$

11,621,412.00

 

$

8,830,950.00

 

$

49,547,638.00

 

$

—

 

Sumitomo Mitsui Banking Corporation

 

$

40,000,000.00

 

$

40,000,000.00

 

$

—

 

$

—

 

$

—

 

Royal Bank of Canada

 

$

40,000,000.00

 

$

6,640,807.00

 

$

5,046,260.00

 

$

28,312,933.00

 

$

—

 

HSBC Bank plc

 

$

40,000,000.00

 

$

—

 

$

—

 

$

40,000,000.00

 

$

—

 

The Huntington National Bank

 

$

23,000,000.00

 

$

3,818,464.00

 

$

2,901,598.00

 

$

16,279,938.00

 

$

—

 

People’s United Bank

 

$

23,000,000.00

 

$

3,818,464.00

 

$

2,901,598.00

 

$

16,279,938.00

 

$

—

 

Webster Bank, N.A.

 

$

23,000,000.00

 

$

3,818,464.00

 

$

2,901,598.00

 

$

16,279,938.00

 

$

—

 

Goldman Sachs Bank USA

 

$

23,000,000.00

 

$

23,000,000.00

 

$

—

 

$

—

 

$

—

 

Taiwan Cooperative Bank, Ltd. Seattle Branch

 

$

10,000,000.00

 

$

10,000,000.00

 

$

—

 

$

—

 

$

—

 

Mega International Commercial Bank, Chicago Branch

 

$

9,000,000.00

 

$

9,000,000.00

 

$

—

 

$

—

 

$

—

 

Hua Nan Commercial Bank Ltd, Los Angeles Branch

 

$

4,000,000.00

 

$

4,000,000.00

 

$

—

 

$

—

 

$

—

 

Totals

 

$

1,500,000,000

 

$

400,000,000

 

$

150,000,000

 

$

950,000,000

 

$

0

 

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

List of Borrowers on Third Amendment Effective Date

 

US$ Borrowers:

 

Iron Mountain Incorporated

Iron Mountain Information Management, LLC

Iron Mountain Holdings Group, Inc.

Iron Mountain US Holdings, Inc.

Iron Mountain Global Holdings, Inc.

Iron Mountain Global LLC

Iron Mountain Fulfillment Services, Inc.

Iron Mountain Intellectual Property Management, Inc.

Iron Mountain Secure Shredding, Inc.

Iron Mountain Information Management Services, Inc.

 

US$-Canadian Borrowers:

 

Each of the entities identified as US$ Borrowers

Iron Mountain Canada Operations ULC

 

Canadian Borrowers:

 

Iron Mountain Canada Operations ULC

 

Brazilian Borrowers:

 

Each of the entities identified as US$ Borrowers

Iron Mountain do Brasil Ltda.

 

Multi-Currency Borrowers:

 

Each of the entities identified as US$ Borrowers

Iron Mountain Switzerland GmbH

Iron Mountain Europe Limited

Iron Mountain Holdings (Europe) Limited

Iron Mountain (UK) Limited

Iron Mountain Australia Pty Ltd

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Conformed Version (Through Third Amendment)

 

 

CONFORMED

 

IRON MOUNTAIN INCORPORATED

 

CREDIT AGREEMENT

 

Dated as of June 27, 2011

 

--------------------------------------------------------------------------------

 

$1,500,000,000

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., RBS CITIZENS, N.A., CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK and WELLS FARGO BANK, N.A.,
as Co-Syndication Agents,

 

BARCLAYS BANK PLC,    HSBC BANK USA, N.A., MORGAN STANLEY SENIOR FUNDING, INC.
and THE BANK OF NOVA SCOTIA,
as Co-Documentation Agents,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Administrative Agent

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, J.P. MORGAN SECURITIES LLC,
RBS CITIZENS, N.A., CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, AND WELLS
FARGO SECURITIES, LLC

as Lead Arrangers

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, J.P. MORGAN SECURITIES LLC
and RBS CITIZENS, N.A.,
as Joint Bookrunners

 

 

As amended by the First Amendment, dated as of August 15, 2012

As amended by the Second Amendment, dated as of January 31, 2013

As amended by the Third Amendment, dated as of August 7, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1   Definitions and Accounting Matters

2

 

 

 

1.01.

Certain Defined Terms

2

1.02.

Accounting Terms and Determinations

35

1.03.

Types of Loans

35

1.04.

Currency

35

 

 

 

Section 2   Loans, Etc.

35

 

 

 

2.01.

US$ Loans; US$-Canadian Loans; Multi-Currency Loans; Brazilian Loans; C$ Loans;
Swingline Loans

35

2.02.

Reductions of Commitments

43

2.03.

Fees

43

2.04.

Lending Offices

44

2.05.

Several Obligations: Remedies Independent

44

2.06.

Notes

44

2.07.

Use of Proceeds

44

2.08.

Letters of Credit

44

2.09.

Currency Fluctuations, Etc.

50

2.10.

Defaulting Lenders

52

2.11.

Incremental Term Loan Purchase

54

2.12.

Extension Offers

54

 

 

 

Section 3   Borrowings, Conversions and Prepayments

56

 

 

 

3.01.

Procedure for US$ Loan Borrowing, US$-Canadian Loan Borrowing, Brazilian
Borrowing and Multi-Currency Borrowing

56

3.02.

Prepayments and Conversions

57

3.03.

Procedure for Swingline Borrowing; Refunding of Swingline Loans

59

 

 

 

Section 4   Payments of Principal and Interest

62

 

 

 

4.01.

Repayment of Loans

62

4.02.

Interest

63

 

 

 

Section 5   Payments; Pro Rata Treatment; Computations; Etc.

65

 

 

 

5.01.

Payments

65

5.02.

Pro Rata Treatment

66

5.03.

Computations

68

5.04.

Minimum and Maximum Amounts; Types

68

5.05.

Certain Notices

69

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

5.06.

Non-Receipt of Funds by the Administrative Agent

72

5.07.

Sharing of Payments; Waiver of Enforcement Without Consent, Etc.

72

5.08.

Taxes

73

5.09.

Judgment Currency

77

 

 

 

Section 6   Yield Protection and Illegality

77

 

 

 

6.01.

Additional Costs

77

6.02.

Limitation on Types of Loans

79

6.03.

Illegality

80

6.04.

Substitute ABR Loans

80

6.05.

Compensation

80

6.06.

Capital Adequacy

81

6.07.

Substitution of Lender

81

6.08.

Additional Costs in Respect of Letters of Credit

81

 

 

 

Section 7   Conditions Precedent

82

 

 

 

7.01.

Effective Date

82

7.02.

Initial and Subsequent Loans

84

 

 

 

Section 8   Representations and Warranties

84

 

 

 

8.01.

Corporate Existence

84

8.02.

Information

85

8.03.

Litigation

85

8.04.

No Breach; No Default

86

8.05.

Corporate Action

86

8.06.

Approvals

86

8.07.

Regulations U and X

86

8.08.

ERISA and the Canadian Pension Plans

86

8.09.

Taxes

87

8.10.

Subsidiaries; Agreements; Etc.

87

8.11.

Investment Company Act

87

8.12.

Reserved

87

8.13.

Ownership and Use of Properties

87

8.14.

Environmental Compliance

88

8.15.

Solvency

88

8.16.

Senior Debt

88

 

 

 

Section 9   Covenants

88

 

 

 

9.01.

Financial Statements and Other Information

89

9.02.

Taxes and Claims

91

9.03.

Insurance

91

9.04.

Maintenance of Existence; Conduct of Business

91

9.05.

Maintenance of and Access to Properties

92

9.06.

Compliance with Applicable Laws

92

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

9.07.

Litigation

92

9.08.

Indebtedness

93

9.09.

Net Total Lease Adjusted Leverage Ratio

95

9.10.

Net Secured Lease Adjusted Leverage Ratio

95

9.11.

Fixed Charges Coverage Ratio

95

9.12.

Mergers, Asset Dispositions. Etc.

95

9.13.

Liens

97

9.14.

Investments

97

9.15.

Restricted Payments

99

9.16.

Transactions with Affiliates

100

9.17.

Subordinated Indebtedness and Senior Unsecured Debt

100

9.18.

Lines of Businesses

101

9.19.

Modification of Other Agreements

101

9.20.

Reserved

101

9.21.

Certain Obligations Respecting Subsidiaries

101

9.22.

Environmental Matters

103

9.23.

Residual Assurances

103

9.24.

Perfection of Security Interests in Stock of Foreign Subsidiaries

103

 

 

 

Section 10   Defaults

103

 

 

 

10.01.

Events of Default

103

10.02.

Ratable Treatment of Lenders

106

 

 

 

Section 11   The Administrative Agent

107

 

 

 

11.01.

Appointment Powers and Immunities

107

11.02.

Reliance by Administrative Agent

107

11.03.

Defaults

108

11.04.

Rights as a Lender

108

11.05.

Indemnification

108

11.06.

Non-Reliance on Administrative Agent and Other Lenders

108

11.07.

Failure to Act

109

11.08.

Resignation or Removal of Administrative Agent

109

11.09.

Consents under Basic Documents

110

11.10.

Collateral Sub-Agents

110

11.11.

Multi-Currency Payment Agent, Canadian Administrative Agent

110

11.12.

Additional Ministerial Powers of the Administrative Agent

110

 

 

 

Section 12   Miscellaneous

110

 

 

 

12.01.

Waiver

110

12.02.

Notices

110

12.03.

Expenses Etc.

111

12.04.

Indemnification

111

12.05.

Amendments. Etc.

111

12.06.

Successors and Assigns

112

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

12.07.

Confidentiality

114

12.08.

Survival

114

12.09.

Captions

115

12.10.

Counterparts; Integration

115

12.11.

GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

115

12.12.

Borrowers’ Agent

115

12.13.

Designation of Indebtedness

116

12.14.

Acknowledgements

116

12.15.

USA PATRIOT Act

116

12.16.

Additional Borrowers

116

12.17.

Releases of Guarantees and Liens

116

 

iv

--------------------------------------------------------------------------------


 

Schedules

 

 

 

SCHEDULE I

—

Revolving Commitments

SCHEDULE II

—

Subsidiaries; Investments in Joint Ventures and Other Persons

SCHEDULE III

—

Credit Agreements, Indentures, Leases

SCHEDULE IV

—

Existing Letters of Credit

SCHEDULE V

—

Borrowers (Third Amendment Effective Date)

 

 

 

Exhibits

 

 

 

EXHIBIT A-1

—

Form of Revolving Credit Note

EXHIBIT A-2

—

Form of Incremental Term Note

EXHIBIT B

—

Company Guaranty

EXHIBIT C

—

Company Pledge Agreement

EXHIBIT D

—

Parent Guaranty

EXHIBIT E

—

Parent Pledge Agreement

EXHIBIT F

—

Subsidiary Guaranty

EXHIBIT G

—

Subsidiary Pledge Agreement

EXHIBIT H

—

Canadian Borrower Pledge Agreement

EXHIBIT I-1

—

Form of Opinion of Special New York Counsel to the Company

EXHIBIT I-2

—

Form of Opinion of Special Nova Scotia Counsel to the Canadian Borrower

EXHIBIT J

—

Form of Opinion of Special New York Counsel to the Administrative Agent

EXHIBIT K-1

—

Form of Commitment Increase Supplement

EXHIBIT K-2

—

Form of Brazilian Commitment Increase Supplement

EXHIBIT L

—

Form of Additional Lender Supplement

EXHIBIT M

—

Form of Incremental Term Loan Activation Notice

EXHIBIT N

—

Form of Assignment and Assumption

EXHIBIT O-1

—

Form of Borrowing Subsidiary Agreement

EXHIBIT O-2

—

Form of Borrowing Subsidiary Termination

 

 

 

Annexes

 

 

 

ANNEX A

—

Canadian Borrower Provisions

 

 

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of June 27, 2011, among: IRON MOUNTAIN INCORPORATED, a
corporation duly organized and validly existing under the laws of the State of
Delaware (together with its successors and as more fully defined below, the
“Parent”); IRON MOUNTAIN INFORMATION MANAGEMENT, LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (together with its successors and as more fully defined below, the
“Company”);  the other US$ Borrowers, the other US$-Canadian Borrowers, the
Canadian Borrower, the other Brazilian Borrowers and the other Multi-Currency
Borrowers, each as more fully defined below; each of the lenders that is listed
under the caption “US$ LENDERS” on the signature pages hereto and each lender or
financial institution that becomes a “US$ Lender” after the date hereof pursuant
to Section 12.06 hereof or pursuant to the Third Amendment (individually,
together with its successors, a “US$ Lender” and, collectively, together with
their respective successors, the “US$ Lenders”); each of the lenders that is
listed under the caption “US$-CANADIAN LENDERS” on the signature pages hereto
and each lender or financial institution that becomes a “US$-Canadian Lender”
after the date hereof pursuant to Section 12.06 hereof or pursuant to the Third
Amendment (individually, together with its successors, a “US$-Canadian Lender”
and, collectively, together with their respective successors, the “US$-Canadian
Lenders”); each of the lenders that is listed under the caption “MULTI-CURRENCY
LENDERS” on the signature pages hereto and each lender or financial institution
that becomes a “Multi-Currency Lender” after the date hereof pursuant to
Section 12.06 hereof or pursuant to the Third Amendment (individually, together
with its successors, a “Multi-Currency Lender” and, collectively, together with
their respective successors, the “Multi-Currency Lenders”); each of the lenders
that is listed under the caption “CANADIAN LENDERS” on the signature
pages hereto and each lender or financial institution that becomes a “Canadian
Lender” after the date hereof pursuant to Section 12.06 hereof or pursuant to
the Third Amendment (individually, together with its successors, a “Canadian
Lender” and, collectively, together with their respective successors, the
“Canadian Lenders”); each of the lenders that becomes a Brazilian Lender in
accordance with Section 2.01(e) hereof and each lender or financial institution
that becomes a “Brazilian Lender” after the date hereof pursuant to
Section 12.06 hereof (individually, together with its successors, a “Brazilian
Lender” and, collectively, together with their respective successors, the
“Brazilian Lenders”); RBS CITIZENS, N.A. and BANK OF AMERICA, N.A., as
Co-Syndication Agents, BARCLAYS BANK PLC,  HSBC BANK USA, N.A., MORGAN STANLEY
SENIOR FUNDING, INC. and THE BANK OF NOVA SCOTIA, as Co-Documentation Agents,
J.P. MORGAN SECURITIES LLC and RBS CITIZENS, N.A., as lead arrangers and joint
bookrunners, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian
Administrative Agent (in such capacity, together with its successors in such
capacity, the “Canadian Administrative Agent”) and JPMORGAN CHASE BANK, N.A. as
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

 

--------------------------------------------------------------------------------


 

The parties hereto hereby agree as follows:

 

Section 1  Definitions and Accounting Matters.

 

1.01.       Certain Defined Terms.  As used herein, the following terms shall
have the following meanings and the terms defined in Annex A hereto shall have
the meanings given to them therein (all terms defined in this Section 1.01 or in
other provisions of this Agreement in the singular to have the same meanings
when used in the plural and vice versa):

 

“ABR Loans” shall mean Loans which bear interest at a rate based upon the
Alternate Base Rate.

 

“Accounts Receivable Financing” shall mean any accounts receivable sale
arrangement, credit facility or conditional purchase contract or similar
arrangement providing financing secured directly or indirectly by the accounts
receivable and related records, collateral, collections and rights of the Parent
or its Subsidiaries; provided that any such transaction shall be consummated
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent, as evidenced by its written approval thereof (such
approval not to be unreasonably withheld).

 

“Acquired Debt” shall mean, with respect to the Parent or any
Subsidiary, Indebtedness of any other Person, existing at the time such other
Person merged with or into or became a Subsidiary of the Parent or any
Subsidiary thereof in connection with a Permitted Acquisition occurring after
the Effective Date, provided that (i) such Indebtedness was not created by such
other Person in contemplation of such acquisition and (ii) the aggregate
outstanding principal amount of such Indebtedness shall not at any time exceed
$100,000,000.

 

“Acquisition” shall mean an acquisition of assets of, or all or substantially
all of the Capital Stock of, another business by the Parent and/or one or more
of its Subsidiaries.

 

“Acquisition Consideration” shall mean, with respect to any Acquisition, the
aggregate amount of consideration paid by the Parent and its Subsidiaries in
connection therewith, inclusive of (a) Stock Consideration and (b) other
consideration on account of (i) any expenses incurred in connection with such
Acquisition, (ii) liabilities under agreements not to compete incurred in
connection with such Acquisition, (iii) the principal amount of Indebtedness
assumed in connection with such Acquisition and (iv) Additional Expenditures
related to such Acquisition.

 

“Additional Borrowers” shall mean any Subsidiary of the Parent that becomes a
party hereto as a Borrower pursuant to Section 12.16.

 

“Additional Expenditures” shall mean, with respect to any Acquisition, amounts
expended or to be expended by the Parent and its Subsidiaries within twelve
months after the date of such Acquisition to acquire or construct facilities and
equipment that are not part of the assets acquired pursuant to such Acquisition
but which are deemed by the Parent to be essential for the integration or
restructuring of the assets so acquired.

 

2

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” shall mean, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person and, if such Person is an individual, any member of the immediate family
(including parents, siblings, spouse, children, stepchildren, nephews, nieces
and grandchildren) of such individual and any trust whose principal beneficiary
is such individual or one or more members of such immediate family and any
Person who is controlled by any such member or trust. As used in this
definition, “control” (including, with correlative meanings, “controlled by” and
“under common control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise), provided that, in any event, any Person which owns
directly or indirectly more than 5% of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
more than 5% of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to control
such corporation or other Person.   Notwithstanding the foregoing, (a) no
individual shall be deemed to be an Affiliate of a corporation solely by reason
of his or her being an officer or director of such corporation and
(b) Subsidiaries shall be deemed not to be Affiliates of the Parent or any of
the other Subsidiaries.

 

“Agreed Rate Loans” shall mean the Swingline Loans as to which the Borrower and
the Swingline Lender with respect to such Swingline Loans have agreed to an
interest rate per annum to be applicable to such Swingline Loans for the
Interest Period applicable thereto (such rate, an “Agreed Rate”).

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the one-month
Eurocurrency Rate plus 1.00%. Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

 

“Applicable Commitment Fee Rate” shall mean, at any time, the percentage per
annum set forth in the schedule below opposite the Pricing Level in effect at
such time:

 

Pricing Level

 

Applicable Commitment Fee Rate

 

 

 

 

 

Level 4

Greater than or equal to 5.00 to 1.00

 

0.500

%

 

 

 

 

Level 3

Less than 5.00 to 1.00 and greater than or equal to 4.00 to 1.00

 

0.500

%

 

 

 

 

Level 2

Less than 4.00 to 1.00 and greater than or equal to 3.00 to 1.00

 

0.375

%

 

 

 

 

Level 1

Less than 3.00 to 1.00

 

0.300

%

 

3

--------------------------------------------------------------------------------


 

For purposes of this definition, the “Pricing Level” in effect at any time shall
be the level (either Level 1, Level 2, Level 3 or Level 4) indicated in the
schedule set forth in the definition of “Applicable Margin” in this Section 1.01
corresponding to the Applicable Leverage Ratio in effect at such time.

 

“Applicable L/C Percentage” shall mean, at any time, the Applicable Margin in
effect at such time with respect to Eurocurrency Loans that are Revolving Loans
(irrespective of whether at the time any Eurocurrency Loan is outstanding).

 

“Applicable Lending Office” for each Lender and for each Type of Loan, the
lending office of such Lender (or of an affiliate of such Lender) designated for
such Type of Loan in the Administrative Questionnaire of such Lender or such
other lending office of such Lender (or of an affiliate of such Lender) as such
Lender may from time to time specify to the Administrative Agent and the Company
as the office by which its Loans of such Type are to be made and maintained.

 

“Applicable Leverage Ratio” shall mean, at any time, the Consolidated Leverage
Ratio as at the end of the most recent fiscal quarter of the Parent in respect
of which financial statements have been delivered by the Parent pursuant to
either Section 9.01(a) or 9.01(b) hereof; provided, that to the extent that the
required financial statements or the accompanying certificate described in the
last paragraph of Section 9.01 have not been delivered to the Administrative
Agent within the time period specified in Section 9.01(a) or 9.01(b), as
applicable, the Pricing Level shall be deemed to be Level 4 (and the Applicable
Commitment Fee and the Applicable Margin to be the rates corresponding to Level
4 as set forth in the respective definitions thereof) until receipt by the
Administrative Agent thereof; provided further, that no change in the Applicable
Leverage Ratio will take effect until the date five Business Days following
receipt by the Administrative Agent of the applicable financial statements. 
From the Effective Date until receipt by the Administrative Agent of a
compliance certificate as provided in the last paragraph of Section 9.01, absent
the delayed delivery set forth in the first proviso of this definition, the
Pricing Level shall be deemed to be Level 2 and the Applicable Commitment Fee
and the Applicable Margin to be the rates corresponding to Level 2 as set forth
in the respective definitions thereof.

 

“Applicable Margin” shall mean (a) the rate for the respective Type of Loan set
forth below opposite the level (either Level 1, Level 2, Level 3 or Level 4)
indicated in the schedule set forth below corresponding to the Applicable
Leverage Ratio in effect at such time:

 

4

--------------------------------------------------------------------------------


 

 

 

Applicable Margin

 

Range of Applicable
Leverage Ratio

 

ABR &
C$ Prime
Loans

 

Eurocurrency
Loans

 

BBSY
Loans

 

CDOR
Loans

 

 

 

 

 

 

 

 

 

 

 

Level 4

Greater than or equal to 5.00 to 1.00

 

1.50

%

2.50

%

2.50

%

2.50

%

 

 

 

 

 

 

 

 

 

 

Level 3

Less than 5.00 to 1.00 and greater than or equal to 4.00 to 1.00

 

1.25

%

2.25

%

2.25

%

2.25

%

 

 

 

 

 

 

 

 

 

 

Level 2

Less than 4.00 to 1.00 and greater than or equal to 3.00 to 1.00

 

0.75

%

1.75

%

1.75

%

1.75

%

 

 

 

 

 

 

 

 

 

 

Level 1

Less than 3.00 to 1.00

 

0.50

%

1.50

%

1.50

%

1.50

%

 

and (b) for Incremental Term Loans, such per annum rates as shall be agreed to
by the Company and the applicable Incremental Term Lenders as shown in the
applicable Incremental Term Loan Activation Notice.

 

“Arrangers” shall mean J.P. Morgan Securities LLC and RBS Citizens, N.A. and,
with respect to the Third Amendment, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC, RBS Citizens Bank, N.A. and Crédit
Agricole Corporate and Investment Bank.

 

“Australian Dollars” shall mean the lawful currency of the Commonwealth of
Australia.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now or
hereafter in effect, or any successor statute.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the

 

5

--------------------------------------------------------------------------------


 

good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, so long as such ownership interest does not result in
or provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

 

“Basic Documents” shall mean this Agreement and each amendment hereto, the
Notes, the Letter of Credit Documents, the Parent Guaranty, the Company
Guaranty, the Subsidiary Guaranty and the Security Documents entered into
pursuant to the terms hereof.

 

“BBSY Rate” shall mean, with respect to any Interest Period, the average bid
reference rate as administered by the Australian Financial Markets Association
(or any other Person that takes over the administration of that rate) for
Australian Dollar bills of exchange with a tenor equal to such Interest Period,
displayed on page BBSY of the Reuters screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion) as of 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period
(unless market practice differs in the relevant market where the BBSY Rate is to
be determined, in which case the quotation day will be determined by the
Multi-Currency Payment Agent in accordance with market practice in such market).

 

“BBSY Loan” shall mean a Loan denominated in Australian Dollars that bears
interest at a rate based upon the BBSY Rate.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrowers” shall mean each of the Parent, the Company, and each of the other
US$ Borrowers, the other US$-Canadian Borrowers, the Canadian Borrower, the
other Brazilian Borrowers, the other Multi-Currency Borrowers and any Additional
Borrowers.  The Borrowers on the Third Amendment Effective Date are listed on
Schedule V hereto.

 

“Borrowing Date” shall mean any Business Day specified by the Company as a date
on which the Company requests the relevant Lenders to make Loans hereunder.

 

“Brazilian Administrative Agent” shall have the meaning assigned to such term in
Section 2.01(e).

 

“Brazilian Borrowers” shall mean each of the US$ Borrowers and IM Brazil.

 

“Brazilian Commitment” shall mean, as to each Brazilian Lender, the obligation
of such Brazilian Lender to make Brazilian Loans and to issue or participate in
Letters of

 

6

--------------------------------------------------------------------------------


 

Credit pursuant to Section 2.08 hereof in an aggregate principal or stated
amount at any one time outstanding up to but not exceeding the amount set forth
opposite such Brazilian’s Lender’s name on Schedule I hereto under the caption
“Brazilian Commitment” (expressed in Dollars) or, in the case of a Person that
is party to an assignment permitted under Section 12.06 hereof after the
Effective Date, as specified in the respective instrument of assignment pursuant
to which such assignment is effected (as the same may be reduced or increased at
any time or from time to time pursuant to Section 2.01, 2.02 or 3.02 hereof). 
The aggregate amount of the Brazilian Commitments on the Third Amendment
Effective Date is $0.

 

“Brazilian Commitment Increase Supplement” shall mean a Brazilian Commitment
increase supplement substantially in the form of Exhibit K-2.

 

“Brazilian Lenders” shall have the meaning assigned to such term in the Preamble
hereto.

 

“Brazilian Loans” shall have the meaning assigned to such term in
Section 2.01(a).

 

“Brazilian Percentage” shall mean, with respect to any Brazilian Lender at any
time, the ratio (expressed as a percentage) of (a) the amount of the Brazilian
Commitment of such Brazilian Lender at such time to (b) the aggregate amount of
the Brazilian Commitments of all of the Brazilian Lenders at such time.

 

“Business Day” shall mean any day other than a day on which commercial banks are
authorized or required to close in New York City; provided that (a) when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in the relevant
currency in the interbank eurocurrency market, (b) when used in connection with
a Multi-Currency Loan denominated in any Multi-Currency and, where such term is
used in the definition of “Quarterly Dates” in this Section 1.01, the term
“Business Day” shall also exclude any day on which commercial banks in London
are authorized or required by law to remain closed and (c) when used in
connection with Eurocurrency Loans denominated in euro, the term “Business Day”
shall also exclude any day which is not a Target Day.

 

“Calculation Date” shall mean any Business Day as the Administrative Agent shall
elect, but in any event, at least once each calendar month.  So long as no Event
of Default has occurred and is continuing, the Administrative Agent shall, to
the extent practicable, select the first day of each Interest Period applicable
to Multi-Currency Loans as Calculation Dates.

 

“Canadian Borrower” shall mean Iron Mountain Canada Operations ULC, a British
Columbia unlimited liability company.

 

“Canadian Borrower Pledge Agreement” shall mean the pledge agreement, dated as
of the date hereof, to which the Canadian Borrower and the Canadian
Administrative Agent are parties, as the same shall be modified and supplemented
and in effect from time to time, in substantially the form of Exhibit H hereto.

 

7

--------------------------------------------------------------------------------


 

“Canadian Commitments” shall have the meaning assigned to such term in Annex A
hereto.

 

“Canadian Dollars” shall have the meaning assigned to such term in Annex A
hereto.

 

“Canadian Lenders” shall have the meaning assigned to such term in the Preamble
hereto.

 

“Canadian Pension Plan” shall mean any plan, program, arrangement or
understanding that is a pension plan for the purposes of any applicable pension
benefits or tax laws of Canada (whether or not registered under any such laws)
which is maintained or contributed to by (or to which there is or may be an
obligation to contribute of), the Parent, the Company, the Canadian Borrower or
any other Subsidiary of the Parent in respect of any person’s employment in
Canada or a province or territory thereof with the Parent, the Company, the
Canadian Borrower or any other Subsidiary of the Parent and all related
agreements, arrangements and understandings in respect of, or related to, any
benefits to be provided thereunder or the effect thereof on any other
compensation or remuneration of any employee.

 

“Canadian Security Documents” shall mean the Canadian Borrower Pledge Agreement
and all other security documents hereafter delivered to the Canadian
Administrative Agent granting a Lien on the stock of the Canadian Borrower or
any other Canadian Subsidiary to secure the obligations and liabilities of the
Canadian Borrower hereunder and under any of the other Basic Documents or to
secure any guarantee by any Canadian Subsidiary of any such obligations and
liabilities.

 

“Canadian Subsidiary” shall mean a Subsidiary incorporated under the laws of
Canada or any province or territory thereof.

 

“Capital Expenditures” shall mean capital expenditures by the Parent or any of
its Subsidiaries during the relevant period determined in accordance with GAAP.

 

“Capital Lease Obligations” shall mean, as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof at such time, determined in accordance with GAAP (including such
Statement No. 13).

 

“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital stock or other ownership
interests, including, without limitation, all common stock and all preferred
stock.

 

8

--------------------------------------------------------------------------------


 

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit procurement
card, electronic funds transfer and other cash management arrangements.

 

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking of, such property for
which such Person or any of its Subsidiaries receives insurance proceeds, or
proceeds of a condemnation award or other compensation.

 

“Change of Control” shall mean that:

 

1)            any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), other than the Principal Stockholders (or any of
them), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of more than 50% of the voting
power of all classes of Voting Stock of the Parent,

 

2)            in any consecutive 25-month period, individuals who at the
beginning of such period constituted the Board of Directors of the Parent
(together with any new directors whose election to such Board of Directors, or
whose nomination for election by the stockholders of the Parent was approved by
a vote of at least 66-2/3% of the directors still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors then in office;

 

3)            the Parent shall be required pursuant to the provisions of the
Senior Subordinated Debt Documents (or any other agreement or instrument
relating to or providing for any other Subordinated Indebtedness) to redeem or
repurchase, or make an offer to redeem or repurchase, all or any portion of the
Senior Subordinated Debt (or such Subordinated Indebtedness, as the case may be)
as a result of a change of control (however defined); or

 

4)            the Company shall cease to be wholly-owned by the Parent.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral Account” shall mean a cash collateral account in the name and under
the control of the Administrative Agent (and the Multi-Currency Payment Agent
and, if applicable, the Brazilian Administrative Agent) maintained in accordance
with the terms of the Security Documents.

 

“Commitment Increase Supplement” shall mean a Revolving Commitment increase
supplement substantially in the form of Exhibit K-1.

 

“Commitment Period” shall mean the period from and including the Effective Date
to but not including the Commitment Termination Date.

 

9

--------------------------------------------------------------------------------


 

“Commitments” shall mean the Revolving Commitments and, as applicable, the
Commitments for any Incremental Term Loans.

 

 “Commitment Termination Date” shall mean June 27, 2016 (or, if such day is not
a Business Day, the next preceding Business Day) or, in the case of any
Incremental Term Loans (and for the purposes of Sections 9.08 and 12.05), the
Incremental Term Maturity Date, as applicable.

 

 “Company” shall mean Iron Mountain Information Management, LLC, a Delaware
limited liability company.

 

“Company Guaranty” shall mean the guaranty, dated as of the date hereof, as said
agreement shall be modified and supplemented and in effect from time to time,
pursuant to which the Company guarantees the obligations of the Parent, the
other US$ Borrowers, the other US$-Canadian Borrowers, the Canadian Borrower,
the other Multi-Currency Borrowers, Brazilian Borrowers and any Additional
Borrower under the Basic Documents, in substantially the form of Exhibit C
hereto.

 

“Company Pledge Agreement” shall mean the pledge agreement, dated as of the date
hereof, to which the Company and the Administrative Agent are parties, as the
same shall be modified and supplemented and in effect from time to time, in
substantially the form of Exhibit D hereto.

 

“Consolidated Leverage Ratio” shall mean the ratio, calculated as at the end of
each fiscal quarter of the Parent for the period of four fiscal quarters then
ended, of (a) the excess of (i) the aggregate outstanding principal amount of
Funded Indebtedness (on a consolidated basis) of the Parent and its Subsidiaries
at such date over (ii) the aggregate amount of cash and Liquid Investments of
the Parent and Subsidiaries at such date to (b) EBITDA for such period.

 

 “Consolidated Net Tangible Assets” shall mean at any date the assets of the
Parent and its Subsidiaries determined on such date on a consolidated basis,
less goodwill and other intangible assets.

 

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Parent, are treated as a single employer under Section
414 of the Code.

 

“Credit Party” means the Administrative Agent, the Canadian Administrative
Agent, the Multi-Currency Payment Agent, the Brazilian Administrative Agent, if
any, the Issuing Bank, the Swingline Lender or any other Lender.

 

“Currency Exchange Agreement” shall mean a currency exchange agreement or
similar arrangement between the Parent or any Subsidiary and one or more of the
Lenders.

 

“C$ Loan” shall have the meaning assigned to such term in Annex A hereto.

 

“C$ Prime Loans” shall have the meaning assigned to such term in Annex A hereto.

 

10

--------------------------------------------------------------------------------


 

“C$ Prime Rate” shall have the meaning assigned to such term in Annex A hereto.

 

“CDOR Loans” shall mean a Loan denominated in Canadian Dollars that bears
interest at a rate based upon the CDOR Rate.

 

 “CDOR Rate” shall have the meaning assigned to such term in Annex A hereto.

 

“Default” shall mean an Event of Default or an event which with notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Borrower or a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Borrower’s or such Credit Party’s receipt of such certification in
form and substance satisfactory to it and the Administrative Agent, or (d) has
become the subject of a Bankruptcy Event.

 

“De Minimus Excluded Subsidiary” shall mean an Excluded Subsidiary designated as
such by the Company, provided, that after giving effect to such designation, the
aggregate net tangible assets (excluding therefrom any shares or all of equity
interests held by any designated Excluded Subsidiary in another Excluded
Subsidiary) of the Excluded Subsidiaries so designated does not exceed
$100,000,000.

 

“Dividend Payments” shall have the meaning assigned to such term in Section
9.15.

 

“Dollar Equivalent” shall mean, on any date of determination, with respect to
any amount in any Multi-Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent or the Canadian Administrative Agent
using the Exchange Rate with respect to such Multi-Currency then in effect, in
the case of any such Multi-Currency as determined pursuant to Section 2.09.

 

11

--------------------------------------------------------------------------------


 

“Dollars”, “US$” and “$” shall mean lawful money of the United States of
America.

 

“Domestic Subsidiary” shall mean any Subsidiary of the Parent organized in the
United States of America.

 

“EBITDA” shall mean, for any period, the sum (without duplication), determined
on a consolidated basis for the Parent and its Subsidiaries, of (a) net income
for such period plus (b) to the extent deducted in determining net income for
such period, the sum of (i) depreciation and amortization (including deferred
financing costs, organization costs, goodwill and non-compete amortization) for
such period, (ii) other non-cash expenses for such period (including minority
interest expense), (iii) Interest Expense for such period, (iv) provision for
income taxes for such period, (v) extraordinary, unusual or non-recurring
charges or other items (including without limitation losses arising from any
natural disasters, debt extinguishment expenses, foreign currency transaction
losses and losses on investments) for such period determined in accordance with
GAAP after giving effect to any related charges for, reductions of or provisions
for taxes thereon, (vi) non-compete expenses for such period to the extent not
capitalized in accordance with GAAP, (vii) losses on sales of fixed assets not
in the ordinary course of business for such period after giving effect to any
related charges for, reductions of or provisions for taxes thereon and (viii)
costs and expenses in fiscal years 2012 through 2014 of the Parent associated
with the REIT Conversion, including, without limitation, planning and advisory
costs related to the foregoing (provided that the aggregate amount of costs and
expenses in connection with the REIT Conversion that may be added back pursuant
to this clause (viii) shall not exceed $200,000,000 in the aggregate; provided,
further, that, solely for the purposes of determining the Consolidated Leverage
Ratio, the aggregate amount of costs and expenses in connection with the REIT
Conversion that may be added back pursuant to this clause (viii) shall not
exceed $125,000,000 for fiscal years 2012 and 2013 of the Parent); minus (c) to
the extent included in the calculation of net income for such period, the sum of
(i) other income (including interest income) for such period (including gains
attributable to minority interest in its Subsidiaries), (ii) extraordinary,
unusual or non-recurring gains or other items (including without limitation
gains resulting from debt extinguishment, foreign currency transaction gains and
gains on investments) for such period determined in accordance with GAAP after
giving effect to any related charges for, reductions of or provisions for taxes
thereon and (iii) gains on sales of fixed assets not in the ordinary course of
business for such period after giving effect to any related charges for,
reductions of or provisions for taxes thereon.

 

For the purposes of calculating the Consolidated Leverage Ratio and the ratios
set forth in Sections 9.09, 9.10 and 9.11 there may, at the Parent’s option
(such option to be consistently applied with respect to each transaction), be
included in EBITDA for any relevant period, on a pro forma basis (adjusted to
give effect to expenses that will not be ongoing), the net income (and the
additions and subtractions thereto referred to above) for such period of any
Person (or assets) acquired after the commencement of such period in connection
with any Permitted Acquisition having Acquisition Consideration of more than
$500,000. The net income (and the related additions and subtractions) of the
Person or assets acquired pursuant to such acquisition for such period shall be
calculated by reference

 

12

--------------------------------------------------------------------------------


 

to the most recent available quarterly financial statements of the acquired
business, annualized.  For the avoidance of doubt, if the Parent has elected to
adjust EBITDA for any transaction in accordance with this paragraph, it shall
also elect to adjust Rent Expense for such transaction in accordance with the
last paragraph of the definition of the term “Rent Expense”.

 

“EBITDAR” shall mean, for any period, the sum (without duplication), determined
on a consolidated basis for the Parent and its Subsidiaries, of (a) EBITDA for
such period plus (b) Rent Expense for such period.

 

 “Effective Date” shall have the meaning assigned to such term in Section 7.01
hereof.

 

“Environmental Laws” shall mean any and all federal, state, local and foreign
statutes, laws (including common law), regulations, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, licenses or other governmental restrictions, contracts,
indemnities, assumptions of liability or agreements relating to the environment
or to emissions, discharges or releases of pollutants, contaminants, petroleum
or petroleum products, chemicals or industrial, toxic or hazardous substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, petroleum or petroleum products, chemicals
or industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

 

“Environmental Liabilities” shall mean all liabilities of the Parent and each
Subsidiary, whether vested or unvested, contingent or fixed, actual or potential
which arise under or relate to Environmental Laws.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Eurocurrency Base Rate” shall mean, (a) with respect to any Eurocurrency Loans
denominated in Dollars, Pounds Sterling, Reais, euros and Yen, for any Interest
Period, the London interbank offered rate as administered by the British Bankers
Association (or any other Person that takes over the administration of such
rate) for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters Screen that displays such rate for such
currency (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case.  the “Screen Rate”) at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period (or, for Eurocurrency Loans denominated in Pounds Sterling, on
the first date of such Interest Period); provided, that, if the Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to the relevant currency, then the Eurocurrency
Base Rate shall be the Interpolated Rate at such time.  “Interpolated Rate”
means, at any time, the rate

 

13

--------------------------------------------------------------------------------


 

per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in the relevant
currency) that is shorter than the Impacted Interest Period and (b) the Screen
Rate for the shortest period (for which that Screen Rate is available for the
relevant currency) that exceeds the Impacted Interest Period, in each case, at
such time.

 

“Eurocurrency Loans” shall mean Loans the interest on which is determined on the
basis of rates referred to in the definition of “Eurocurrency Base Rate” in this
Section 1.01.

 

“Eurocurrency Rate” shall mean, for any Eurocurrency Loans, a rate per annum
(rounded upwards, if necessary, to the nearest 1/32 of 1%) determined by the
Administrative Agent to be equal to (i) the Eurocurrency Base Rate for such
Loans for the Interest Period for such Loans divided by (ii) 1 minus the Reserve
Requirement for such Loans.

 

“euros” shall mean the single currency of the European Union as constituted by
the Treaty on the European Union.

 

“Events of Default” shall have the meaning assigned to such term in Section
10.01 hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Rate” shall mean with respect to any Multi-Currency on a particular
date, the rate at which such Multi-Currency may be exchanged into Dollars in
London on a spot basis, as set forth on the display page of the Reuters System
applicable to such Multi-Currency as reasonably determined by the Administrative
Agent.  In the event that such rate does not appear on any Reuters display page,
the Exchange Rate with respect to such Multi-Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company or, in the
absence of such agreement, such Exchange Rate shall instead be determined by
reference to the Administrative Agent’s spot rate of exchange quoted to prime
banks in London in the London interbank market where its foreign currency
exchange operations in respect of such Multi-Currency are then being conducted,
at or about noon, local time, at such date for the purchase of Dollars with such
Multi-Currency, for delivery on a spot basis; provided, however, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted and no other methods for determining the Exchange Rate can be determined
as set forth above, the Administrative Agent may use any reasonable method it
deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error.

 

“Excluded Subsidiary” shall mean any Subsidiary of the Parent principally
engaged in the records and information management business or related activities
organized outside of the United States of America.

 

14

--------------------------------------------------------------------------------


 

 “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), franchise taxes
imposed on it (in lieu of net income taxes), and branch profits or similar taxes
imposed on it, in each case by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located; (b) any Other Connection Taxes; and (c) in
the case of a Lender (other than an assignee pursuant to a request by the
Company under Section 6.07), any withholding tax (including withholding taxes
imposed under FATCA, but not including any withholding tax with respect of
payments by any Additional Borrower), that is imposed on amounts payable to such
Lender at the time such Lender becomes a party hereto (or designates a new
lending office) or is attributable to such Lender’s failure or inability (other
than as a result of a Regulatory Change) to comply with Section 5.08(f), except
to the extent that such Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from such Borrower with respect to such withholding tax
pursuant to Section 5.08(a).

 

“Existing Credit Agreement” shall mean the Credit Agreement dated as of April
16, 2007 (as amended, restated, supplemented or otherwise modified from time to
time) among the Parent, certain lenders party thereto and the Administrative
Agent.

 

“Existing Physical Facility” shall mean any Physical Facility owned by the
Parent or any of its Subsidiaries on the Effective Date.

 

“Existing Letters of Credit” shall mean, collectively, all letters of credit
identified on Schedule IV hereto and outstanding on the Effective Date.

 

“Extension” shall have the meaning provided in Section 2.12(a).

 

“Extension Offer” shall have the meaning provided in Section 2.12(a).

 

“Extension Revolving Commitments” shall have the meaning provided in Section
2.12(a).

 

“Extension Incremental Term Loans” shall have the meaning provided in Section
2.12(a).

 

 “Facility Termination Date” shall mean June 27, 2016 (or, if such day is not a
Business Day, the next preceding Business Day).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds

 

15

--------------------------------------------------------------------------------


 

brokers, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fixed Charges” shall mean for any period the sum of (i) Scheduled Amortization
for such period plus (ii) Interest Expense for such period plus (iii) all
dividend payments (other than redemptions) on any series of preferred stock
during such period plus (iv) the aggregate amount of Rent Expense for such
period.

 

“Foreign Lender” shall mean as to any Borrower, any Lender to such Borrower that
is organized under the laws of a jurisdiction other than that in which such
Borrower is resident for any tax purposes.  For purposes of this definition, the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

 

“Funded Indebtedness” shall mean, without duplication, (a) Indebtedness that
matures or otherwise becomes due more than one year after the incurrence thereof
or is extendible, renewable or refundable, at the option of the obligor, to a
date more than one year after the incurrence thereof (including the current
portion thereof) and (b) Indebtedness outstanding hereunder.

 

“Funds From Operations” shall mean with respect to any fiscal period, an amount
equal to the net income (or deficit) of the Parent and its Subsidiaries for that
period computed on a consolidated basis in accordance with GAAP, excluding gains
(or losses) from sales of property, plus depreciation and amortization and after
adjustments for unconsolidated partnerships and joint ventures; provided that
Funds From Operations shall exclude one-time or non-recurring charges and
impairment charges, charges from the early extinguishment of indebtedness and
other non-cash charges. Adjustments for unconsolidated partnerships and joint
ventures will be calculated to reflect Funds From Operations on the same basis. 
To the extent not inconsistent with the foregoing, Funds From Operations shall
be reported in accordance with the NAREIT Policy Bulletin dated April 5, 2002,
as amended, restated, supplemented or otherwise modified from time to time.

 

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America consistently applied.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guaranty” by any Person shall mean any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness of any other
Person and, without limiting the generality of the foregoing, any obligation,
direct or indirect, contingent or otherwise, of such Person (i) to purchase or
pay (or advance or supply funds

 

16

--------------------------------------------------------------------------------


 

for the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise, other than agreements to purchase goods at an arm’s
length price in the ordinary course of business) or (ii) entered into for the
purpose of assuring in any other manner the holder of such Indebtedness of the
payment thereof or to protect such holder against loss in respect thereof (in
whole or in part), provided that the term Guaranty shall not include
endorsements for collection or deposit in the ordinary course of business. The
term “Guarantee” used as a verb has a corresponding meaning.

 

“Hazardous Substances” shall mean any toxic, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, including any substance regulated under Environmental Laws.

 

“Hedging Agreement” shall mean any Interest Rate Agreement or Currency Exchange
Agreement between the Parent or any Subsidiary and any financial institution.

 

“IM Brazil” shall mean Iron Mountain do Brasil Ltda., a Brazilian company, and
each of its Subsidiaries.

 

“IME” shall mean Iron Mountain Europe Limited, a company organized and existing
under the laws of England and Wales.

 

“IM UK” shall mean Iron Mountain (UK) Limited, a company organized and existing
under the laws of England and Wales.

 

“Incremental Term Lenders” shall mean each Lender that holds an Incremental Term
Loan.

 

“Incremental Term Loan Activation Notice” shall mean a notice substantially in
the form of Exhibit M.

 

“Incremental Term Loans” shall mean any Loan made pursuant to Section 2.01(c).

 

“Incremental Term Maturity Date” shall mean with respect to the Incremental Term
Loans to be made pursuant to any Incremental Term Loan Activation Notice, the
maturity date specified in such Incremental Term Loan Activation Notice, which
date shall be June 27, 2016 or later.

 

“Indebtedness” shall mean, as to any Person (determined without duplication):

 

(i)            indebtedness of such Person for borrowed money (whether by loan
or the issuance and sale of debt securities) or for the deferred purchase or
acquisition price of property or services (including amounts payable under
agreements not to compete and other similar arrangements), other than accounts
payable (other than for borrowed money) incurred in the ordinary course of
business and accrued expenses incurred in the ordinary course of business;

 

17

--------------------------------------------------------------------------------


 

(ii)           obligations of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person;

 

(iii)          Capital Lease Obligations and Synthetic Lease Obligations of such
Person;

 

(iv)          obligations of such Person to redeem or otherwise retire shares of
Capital Stock of such Person;

 

(v)           for purposes of Section 10.01(2) only, indebtedness of such Person
under any Hedging Agreement and any Cash Management Agreement;

 

(vi)          indebtedness of others of the type described in clauses (i)
through (v) above secured by a Lien on the property of such Person, whether or
not the respective obligation so secured has been assumed by such Person;

 

(vii)         indebtedness of others of the type described in clauses (i)
through (v) above Guaranteed by such Person; and

 

(viii)        Accounts Receivable Financings and Permitted Mortgage Financings
of such Person.

 

Notwithstanding anything to the contrary contained in clause (i) of the
preceding sentence, indebtedness of any Person in respect of amounts payable
under an agreement not to compete shall be the amount carried on the balance
sheet of such Person in respect of such agreement in accordance with GAAP.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Initial Term Loans” shall mean the term loans made to the Company under this
Agreement on the Effective Date.

 

 “Interest Expense” shall mean, for any period, the sum (determined without
duplication) of the aggregate amount of interest accruing during such period on
Indebtedness of the Parent and its Subsidiaries (on a consolidated basis),
including the interest portion of rental or similar payments under Capital Lease
Obligations and Synthetic Leases and any capitalized interest, and excluding
amortization of debt discount and expense, interest paid in kind and any swap
“breakage” or similar costs.

 

“Interest Period” shall mean, with respect to any Eurocurrency Loans, CDOR Loans
or BBSY Loans, the period commencing on the date such Loans are made or
converted from ABR Loans or the last day of the next preceding Interest Period
with respect to such Loans and ending on the numerically corresponding day in
the first, second, third, sixth or (if acceptable to all Lenders under the
applicable Revolving Commitments) twelfth calendar month thereafter, as the
Company may select as provided in Section 5.05 hereof, except that each such
Interest Period which commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the

 

18

--------------------------------------------------------------------------------


 

appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing:

 

(i)            if any Interest Period would otherwise end after the Commitment
Termination Date, such Interest Period shall end on the Commitment Termination
Date;

 

(ii)           each Interest Period that would otherwise end on a day that is
not a Business Day shall end on the next succeeding Business Day (or, if such
next succeeding Business Day falls in the next succeeding calendar month, on the
next preceding Business Day); and

 

(iii)          notwithstanding clause (i) above, no Interest Period shall have a
duration of less than one month and, if the Interest Period for any Eurocurrency
Loan, CDOR Loan or BBSY Loan would otherwise be a shorter period, such Loans
shall not be available hereunder for such period.

 

With respect to any Agreed Rate Loans, the Interest Period shall be the period
agreed to by the Borrower and the Swingline Lender with respect thereto as the
period during which such Agreed Rate Loan may be outstanding.

 

“Interest Rate Agreement” shall mean an interest rate swap agreement, interest
rate cap agreement or similar arrangement between the Parent or any Subsidiary
and any financial institution.

 

“Investments” shall have the meaning assigned to such term in Section 9.14
hereof.

 

“Issuing Bank” shall mean (a) except with respect to the Brazilian Commitments,
JPMorgan Chase Bank or any Affiliate thereof or (b) any other Lender so
designated with the consent of such other Lender, JPMorgan Chase Bank and the
Company.

 

“JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A. and its successors.

 

“L/C Exposure” shall have the meaning provided in Section 2.10.

 

“Lenders” shall mean the US$ Lenders, the US$-Canadian Lenders, the
Multi-Currency Lenders, the Brazilian Lenders and the Canadian Lenders (for all
purposes other than Sections 3, 4, 5 (other than 5.08(b), 5.08(c) and 5.09) and
6 hereof) and, if any Incremental Term Loans have been made, the Incremental
Term Lenders.

 

“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

19

--------------------------------------------------------------------------------


 

“Letter of Credit Liability” shall mean, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the undrawn stated amount of
such Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Issuing Bank) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest in the related Letter
of Credit under Section 2.08 hereof or Annex A hereto, as the case may be, and
the Issuing Bank shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Lenders other than the Issuing Bank of
their participation interests under said Section 2.08.

 

“Letters of Credit” shall have the meaning assigned to such term in Section 2.08
hereof and, unless the content otherwise requires, refers to Canadian Letters of
Credit as defined in Annex A hereto.

 

 “Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, the Parent and each of its Subsidiaries
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.

 

“Liquid Investments” shall mean:

 

(i)            deposits maturing within 90 days of the acquisition thereof
denominated in freely exchangeable currencies and issued by (X) a Lender or (Y)
a bank or trust company having combined capital and surplus of at least
$500,000,000 and which has (or which is a Subsidiary of a bank holding company
which has) publicly traded debt securities rated A or higher by Standard &
Poor’s Ratings Services or A2 or higher by Moody’s Investors Service, Inc.;

 

(ii)           repurchase obligations with a term of not more than seven days
for underlying securities of the types described in clause (i) above entered
into with (x) any Lender or (y) any bank or trust company meeting the
qualifications specified in clause (i)(Y) above;

 

(iii)          obligations issued or guaranteed by the United States of America,
with maturities not more than one year after the date of issue;

 

(iv)          commercial paper with maturities of not more than 90 days and a
published rating of not less than A-2 and P-2 (or the equivalent rating); and

 

(v)           investments in money market funds substantially all of whose
assets are comprised of securities and other obligations of the types described
in clauses (i) through (iv) above.

 

20

--------------------------------------------------------------------------------


 

“Loans” shall mean the US$ Loans, the US$-Canadian Loans, the Multi-Currency
Loans, the Brazilian Loans, the Swingline Loans and the C$ Loans (for all
purposes other than Sections 3,4,5 and 6 hereof) and the Incremental Term Loans.

 

“Majority Lenders” shall mean Lenders having more than 50% of (a) the aggregate
amount of the Revolving Commitments and (ii) if Incremental Term Loans have been
made, the aggregate unpaid principal amount of the Incremental Term Loans or (b)
if the Revolving Commitments shall have terminated, the aggregate unpaid
principal amount of the Loans and Letter of Credit Liabilities.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, property, condition (financial or otherwise) or prospects of
the Parent and its Subsidiaries taken as a whole, (b) the validity or
enforceability of any of the Basic Documents, (c) the rights and remedies of the
Lenders and the Administrative Agent, Canadian Administrative Agent, the
Multi-Currency Payment Agent or the Brazilian Administrative Agent under any of
the Basic Documents or the Senior Subordinated Debt Documents or (d) the timely
payment of the principal of or interest on the Loans or the Reimbursement
Obligations or other amounts payable in connection therewith.

 

“Merging Subsidiary” shall have the meaning assigned to such term in Section
9.04 hereof.

 

“Minimum Extension Condition” shall have the meaning provided in Section
2.12(c).

 

“Multi-Currency” shall mean each of Pounds Sterling, euros, Dollars, Canadian
Dollars, Australian Dollars, Reais, Yen, and, subject to the consent of the
Administrative Agent and each of the Multi-Currency Lenders and any amendments
hereto necessary to accommodate the provision of such currencies, Zloty and
Rand.

 

“Multi-Currency Borrowers” shall mean the US$ Borrowers, Iron Mountain
Switzerland GmbH, a company organized under the laws of Switzerland, IME, Iron
Mountain Holdings (Europe) Limited, a company formed under the laws of England
and Wales, IM UK and Iron Mountain Australia Pty Ltd, an Australian company.

 

“Multi-Currency Commitment” shall mean, as to each Multi-Currency Lender, the
obligation of such Multi-Currency Lender to make Multi-Currency Loans, and to
issue or participate in Multi-Currency Swingline Loans and Letters of Credit
pursuant to Section 2.08 hereof, in an aggregate principal or stated amount at
any one time outstanding up to but not exceeding the amount set forth opposite
such Multi-Currency Lender’s name on Schedule I hereto under the caption
“Multi-Currency Commitment” (expressed in Dollars) or, in the case of a Person
that is party to an assignment permitted under Section 12.06 hereof after the
Effective Date, as specified in the respective instrument of assignment pursuant
to which such assignment is effected (as the same may be reduced or increased at
any time or from time to time pursuant to Section 2.01, 2.02  or 3.02 hereof). 
The aggregate amount of the Multi-Currency Commitments on the Third Amendment
Effective Date is $950,000,000.

 

21

--------------------------------------------------------------------------------


 

“Multi-Currency Lenders” shall have the meaning assigned to such term in the
Preamble hereto.

 

“Multi-Currency Loans” shall have the meaning assigned to such term in Section
2.01(a).

 

 “Multi-Currency Payment Agent” shall mean (i) J.P. Morgan Europe Limited or
(ii) in the case of any Loans or Letters of Credit denominated in Canadian
Dollars only, JPMorgan Chase Bank, N.A., Toronto Branch or (iii) any sub-agent
appointed by J.P. Morgan Europe Limited or JPMorgan Chase Bank, N.A., Toronto
Branch, in respect of any currency.

 

“Multi-Currency Percentage” shall mean, with respect to any Multi-Currency
Lender at any time, the ratio (expressed as a percentage) of (a) the amount of
the Multi-Currency Commitment of such Multi-Currency Lender at such time to (b)
the aggregate amount of the Multi-Currency Commitments of all of the
Multi-Currency Lenders at such time.

 

“Multi-Currency Swingline Commitment” shall mean the obligation of the Swingline
Lender to make Multi-Currency Swingline Loans pursuant to Section 2.01(d) in an
aggregate principal amount at any one time not to exceed $50,000,000.

 

“Multi-Currency Swingline Loans” shall have the meaning assigned to such term in
Section 2.01(d).

 

“Multi-Currency Swingline Participation Amount” shall have the meaning assigned
to such term in section 3.03(c)(iii).

 

“Multiemployer Plan” shall mean at any time an employee pension benefit plan
within the meaning of Section 4001 (a)(3) of ERISA to which the Parent or any
member of the Controlled Group is then making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions,
including for these purposes, any Person which ceased to be a member of the
Controlled Group during such five year period.

 

“Net Cash Proceeds” shall mean, in each case as set forth in a statement in
reasonable detail delivered to the Administrative Agent:

 

(a)   with respect to the disposition of any asset by the Parent or any of its
Subsidiaries, the excess, if any, of (i) the cash received in connection with
such disposition over (ii) the sum of (A) the principal amount of any
Indebtedness which (except in the case of Indebtedness of any Excluded
Subsidiary permitted under clause (v) of Section 9.08 hereof) is secured by such
asset and which (in all cases) is required to be repaid in connection with the
disposition thereof, plus (B) the reasonable out-of-pocket expenses incurred by
the Parent or such Subsidiary, as the case may be, in connection with such
disposition, plus (C) provision for taxes, including income taxes, attributable
to the disposition of such asset;

 

22

--------------------------------------------------------------------------------


 

(b)   with respect to the issuance of any Indebtedness of the Parent or any its
Subsidiaries, the gross proceeds received by the Parent or such Subsidiary from
such issuance less all reasonable legal expenses, discounts and commissions and
other fees and expenses incurred or to be incurred and all federal, state, local
and foreign taxes assessed or to be assessed in connection therewith; and

 

(c)   in the case of any Casualty Event, the aggregate amount of proceeds of
insurance, condemnation awards and other compensation received by the Parent and
its Subsidiaries in respect of such Casualty Event net of (i) reasonable
expenses incurred by the Parent and its Subsidiaries in connection therewith and
(ii) contractually required repayments of Indebtedness to the extent secured by
a Lien on such property and any income and transfer taxes payable by the Parent
or any of its Subsidiaries in respect of such Casualty Event.

 

“Net Secured Lease Adjusted Leverage Ratio” shall have the meaning assigned to
such term in Section 9.10 hereof.

 

“Net Total Lease Adjusted Leverage Ratio” shall have the meaning assigned to
such term in Section 9.09 hereof.

 

 “Notes” shall mean the promissory notes provided for by Section 2.06 hereof and
all promissory notes delivered in substitution or exchange therefor, in each
case as the same shall be modified and supplemented and in effect from time to
time.

 

“Obligor” shall mean, collectively, each of the Borrowers and each of the
Subsidiary Guarantors.

 

“Other Connection Taxes” shall mean, with respect to any Lender, Taxes imposed
as a result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Basic Document, or
sold or assigned an interest in any Loan or Basic Document).

 

 “Other Taxes” shall mean all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Parent” shall have the meaning set forth in the preamble and shall include the
Successor Parent.

 

“Parent Guaranty” shall mean the guaranty, dated as of the date hereof, as said
agreement shall be modified and supplemented and in effect from time to time,
pursuant to which the Parent guarantees the obligations of the Company, the
other US$ Borrowers, US$-Canadian Borrowers, Multi-Currency Borrowers, Brazilian
Borrowers and any

 

23

--------------------------------------------------------------------------------


 

Additional Borrower under the Basic Documents, in substantially the form of
Exhibit E hereto.

 

“Parent Pledge Agreement” shall mean the pledge agreement, dated as of the date
hereof, to which the Parent and the Administrative Agent are parties, as the
same shall be modified and supplemented and in effect from time to time, in
substantially the form of Exhibit D hereto.

 

“Participant Register” shall have the meaning set forth in Section 12.06.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any entity succeeding to any or all of its functions.

 

“Permitted Acquisition” shall have the meaning set forth in Section 9.12.

 

“Permitted Mortgage” shall mean any mortgage subjecting property of any
Subsidiary of the Parent to a Lien where (i) the Parent shall agree, for the
benefit of the Administrative Agent and the Lenders, not to permit any
Subsidiary owning any interest in such property to create, incur or suffer to
exist any Indebtedness other than a Permitted Mortgage Financing and (ii) such
mortgage (and the other documentation, if any, relating thereto) does not
contain any covenants subjecting the Parent or its Subsidiaries to financial
tests of any nature (except in the case of Permitted Mortgage Financings of
Existing Physical Facilities).

 

“Permitted Mortgage Financing” shall mean any financing (or series of related
financings) by the Parent or any of its Subsidiaries that is secured by a
mortgage on one or more Physical Facilities, provided that (a) such financings
are otherwise permitted by the terms of Section 9.08 hereof and (b) in the case
of each such mortgage financing by a Subsidiary of the Parent, each such
mortgage created thereby is a Permitted Mortgage.

 

“Person” shall mean an individual, a corporation, a company, a voluntary
association, a partnership, a limited liability company, a trust, an
unincorporated organization or a government or any agency, instrumentality or
political subdivision thereof.

 

“Physical Facility” shall mean any facility, or part of a facility (including,
without limitation, related office buildings, parking lots or other related real
property), now or hereafter owned by the Parent or any of its Subsidiaries, in
each case including, without limitation, the land on which such facility is
located, all buildings and other improvements thereon, including leasehold
improvements, all fixtures, furniture, equipment, inventory and other tangible
personal property located in or used in connection with such facility and all
accounts receivable and other intangible personal property (other than motor
vehicles) related to the ownership, lease or operation of such facility, all
whether now existing or hereafter acquired.

 

“Plan” shall mean an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code and is either (a) maintained by the Parent or any member of the Controlled
Group for

 

24

--------------------------------------------------------------------------------


 

employees of the Parent or any member of the Controlled Group or (b) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions and to which the Parent or any
member of the Controlled Group is then making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions.

 

“Post-Default Rate” shall mean as to any Loan, any Reimbursement Obligation or
other payable by the Company or any other Borrower hereunder, a rate equal to
the sum of 2% plus the higher of (i) in the case of an ABR Loan or a
Reimbursement Obligation or other amount payable in Dollars, the rate of
interest applicable to ABR Loans, (ii) in the case of any other Loan, the rate
of interest (if any) otherwise applicable to such Loan and (iii) in the case of
any Reimbursement Obligation or other amount payable in a currency other than
Dollars, an overnight rate as determined by the Administrative Agent, the
Canadian Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent in the relevant market for such currency plus the then
Applicable Margin for Eurocurrency Loans, CDOR Loans, BBSY Loans or the
applicable Loans identified by the Brazilian Administrative Agent, as the case
may be.

 

“Pounds Sterling” shall mean the lawful currency of the United Kingdom, provided
that, unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognized by the central bank of the United Kingdom
as the lawful currency of that country, then:  (i) any reference herein to, and
any obligations arising hereunder in, the currency of the United Kingdom shall
be translated into, or paid in, the currency or currency unit of the United
Kingdom designated by the Administrative Agent (after consultation with the
Company); and (ii) any translation from one currency or currency unit to another
shall be at the official rate of exchange recognized by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Administrative Agent (acting reasonably); provided further that, if a
change in the currency of the United Kingdom occurs, this Agreement will, to the
extent the Administrative Agent (acting reasonably and after consultation with
the Company) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the London interbank market and
otherwise to reflect the change in currency.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Principal Stockholders” shall mean each of Vincent J. Ryan, Schooner Capital
Corporation, C. Richard Reese, Kent P. Dauten and their respective Affiliates.

 

 “Quarterly Dates” shall mean the last Business Day of each March, June,
September and December.

 

 “Rand” shall mean the lawful currency of South Africa.

 

“RCRA” means the Resource Conservation and Recovery Act, as amended.

 

25

--------------------------------------------------------------------------------


 

“Reais” shall mean the lawful currency of the Federative Republic of Brazil.

 

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Parent or any of its Subsidiaries.

 

 “Refunded Multi-Currency Swingline Loans” shall have the meaning given thereto
in Section 3.03(b)(iii).

 

 “Refunded US$-Canadian Swingline Loans” shall have the meaning given thereto in
Section 3.03(b)(ii).

 

“Refunded US$ Swingline Loans” shall have the meaning given thereto in
Section 3.03(b)(i).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

 

“Regulatory Change” shall mean, with respect to any Lender, any change on or
after the date of this Agreement in United States federal, state or foreign laws
or regulations, including as a result of (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III (in the case of each of (x) and (y), whether or not such
change was on or after the date of this Agreement), and including Regulation D,
or the adoption or making on or after such date of any interpretations,
directives or requests applying to a class of lenders including such Lender of
or under any United States federal or state, or any foreign, laws or regulations
(whether or not having the force of law) by any court or governmental or
monetary authority charged with the interpretation or administration thereof.

 

“Reimbursement Obligations” shall mean, at any time, the obligations of the US$
Borrowers, the US$-Canadian Borrowers, the Multi-Currency Borrowers, the
Brazilian Borrowers or the Canadian Borrower, as the case may be, then
outstanding to reimburse amounts paid by the Issuing Bank or the Canadian
Issuing Bank, as the case may be, in respect of any drawings under a Letter of
Credit.

 

“Reinvestment Deferred Amount” shall mean with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by the Parent or any of its
Subsidiaries in connection therewith that are not applied to prepay or reduce
the Revolving Commitments pursuant to Section 3.02(c).

 

“Reinvestment Event” shall mean any disposition of assets or Recovery Event in
respect of which, so long as no Event of Default has occurred and is continuing,
the Company has determined that it (directly or indirectly through the Parent or
a Subsidiary)

 

26

--------------------------------------------------------------------------------


 

intends and expects to use all or a specified portion of the Net Cash Proceeds
of such disposition of assets or Recovery Event to acquire or construct assets
useful in its business.

 

“Reinvestment Prepayment Amount” shall mean with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or
construct assets useful in the Company’s business.

 

“Reinvestment Prepayment Date” shall mean with respect to any Reinvestment
Event, the earlier of (a) the date occurring 18 months after such Reinvestment
Event and (b) the date on which the Company shall have determined not to, or
shall have otherwise ceased to, acquire or construct assets useful in the
Company’s business with all or any portion of the relevant Reinvestment Deferred
Amount.

 

“REIT” shall mean a real estate investment trust.

 

“REIT Conversion” shall mean the proposed plan to convert the Parent into a REIT
as described in the Parent’s Current Report on Form 8-K filed with the
Securities and Exchange Commission on June 5, 2012 (involving, without
limitation, the restructuring of the Parent’s and its Subsidiaries’ assets,
liabilities and business operations, changes in the methods of depreciating or
amortizing certain of their assets, and the modification of internal accounting,
information technology, real estate and other systems), and matters related
thereto.

 

 “Release” shall have the meaning set forth in 42 U.S.C. Section 9601(22), but
shall not include any “federally permitted release” as defined in 42 U.S.C.
Section 9601(10). The term “Released” shall have a corresponding meaning.

 

“Rent Expense” shall mean the consolidated real property rent expense of the
Parent and its Subsidiaries, as determined in accordance with GAAP, it being
understood that (i) common area maintenance charges, any other contingent rent
and any other non-rent charges (including property taxes and insurance
obligations) and (ii) rent expense payable under leases that are treated as
Capital Lease Obligations, shall in each case be excluded from the calculation
of Rent Expense.

 

For the purposes of calculating the ratios set forth in Sections 9.09, 9.10 and
9.11 there may, at the Parent’s option (such option to be consistently applied
with respect to each transaction), be included in Rent Expense (including for
purposes of the calculation of EBITDAR in the determination of any such ratios)
for any relevant period, on a pro forma basis (adjusted to give effect to
expenses that will not be ongoing) Rent Expense for such period of any Person
(or assets) acquired after the commencement of such period in connection with
any Permitted Acquisition having Acquisition Consideration of more than
$500,000.  The Rent Expense of the Person or assets acquired pursuant to such
acquisition for such period shall be calculated by reference to the most recent
available quarterly financial statements of the acquired business, annualized.  
For the avoidance of doubt, if the Parent has elected to adjust Rent Expense for
any transaction in accordance with this

 

27

--------------------------------------------------------------------------------


 

paragraph, it shall also elect to adjust EBITDA or EBITDAR, as applicable, for
such transaction in accordance with the last paragraph of the definition of the
term “EBITDA”.

 

 “Reserve Requirement” shall mean, for any Eurocurrency Loans, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained under Regulation D by member
banks of the Federal Reserve System in New York City with deposits exceeding one
billion Dollars against “Eurocurrency liabilities” (as such term is used in
Regulation D). Without limiting the effect of the foregoing, the Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks by reason of any Regulatory Change against (i) any category of
liabilities which includes deposits by reference to which the Eurocurrency Rate
is to be determined as provided in the definition of “Eurocurrency Base Rate” in
this Section 1.01 or (ii) any category of extensions of credit or other assets
which include Eurocurrency Loans.

 

“Residual Assurances” shall mean any commitment or undertaking by the Parent or
the Parent required as a condition to any financing made available by any Person
to an Affiliate or Subsidiary of the Parent to finance the costs of construction
or acquisition by such Affiliate or Subsidiary of records management facilities
(including the acquisition of real estate for development purposes), where such
facility is intended to be leased to the Parent or a Subsidiary of the Parent,
which commitment or undertaking is intended to provide such Person with an
additional assurance that it will receive a minimum return under such financing
(and which does not constitute a Guaranty of the principal amount of such
financing); provided that such commitment or undertaking shall be entered into
on terms and pursuant to documentation in all respects reasonably satisfactory
to the Administrative Agent.

 

“Restricted Payment” shall mean dividends (in cash, property or obligations) on,
or other payments or distributions on account of, or the setting apart of money
for a sinking or other analogous fund for the purchase, redemption, retirement
or other acquisition of, any shares of any class of Capital Stock of the Parent,
or any payment in respect of any option or warrant to purchase any shares of any
class of Capital Stock of the Parent or the exchange or conversion of any shares
of any class of Capital Stock of the Parent for or into any obligations of or
shares of any other class of Capital Stock of the Parent or any other property,
but excluding dividends payable solely in, or exchanges or conversions for or
into, shares of common stock of the Parent.

 

“Revolving Commitments” shall mean the US$ Commitments, the US$-Canadian
Commitments, the Multi-Currency Commitments, the Brazilian Commitments, and, for
all purposes other than Sections 2, 3, 4, 5 and 6 hereof, the Canadian
Commitments.

 

 “Revolving Lenders” shall mean the US$ Lenders, the US$-Canadian Lenders, the
Multi-Currency Lenders, Brazilian Lenders, the Swingline Lender and, for all
purposes other than Sections 3, 4, 5 (other than 5.08(b), 5.08(c) and 5.09) and
6 hereof, the Canadian Lenders.

 

28

--------------------------------------------------------------------------------


 

“Revolving Loans” shall mean the US$ Loans, the US$-Canadian Loans, the
Multi-Currency Loans, the Brazilian Loans, the Swingline Loans and, for all
purposes other than Sections 3, 4, 5 and 6 hereof, the C$ Loans.

 

“Scheduled Amortization” shall mean, for any period, the sum (calculated without
duplication) of all payments of principal of Indebtedness of the Parent and its
Subsidiaries (other than Indebtedness hereunder) scheduled to be made during
such period.

 

 “Secured Debt” shall mean, with respect to a Person as of any given date, the
aggregate principal amount of all Funded Indebtedness of such Person outstanding
on such date that is secured in any manner by any Lien on any property of such
Person.

 

“Security Documents” shall mean, collectively, the Company Pledge Agreement, the
Canadian Borrower Pledge Agreement, the Parent Pledge Agreement, the Subsidiary
Pledge Agreement and all Uniform Commercial Code financing statements and
similar items required by said agreements to be filed with respect to the
security interests in personal property created pursuant thereto.

 

“Seller Indebtedness” shall mean Indebtedness incurred after the date hereof and
payable to sellers in connection with Permitted Acquisitions that by its terms
is subordinated to the payment of the principal of and interest on the Loans and
Reimbursement Obligations.

 

“Senior Debt” shall mean at any time, the aggregate principal amount of Funded
Indebtedness outstanding minus the aggregate principal amount of Subordinated
Indebtedness outstanding.

 

“Senior Subordinated Debt” shall mean, collectively, the 2004 Senior
Subordinated Debt, the 2006 Senior Subordinated Debt, the 2007 Senior
Subordinated Debt, the 2008 Senior Subordinated Debt, the 2009 Senior
Subordinated Debt, the 2011 Senior Subordinated Debt, the 2012 Senior
Subordinated Debt, and any other subordinated Indebtedness permitted under
Section 9.08(iii) hereof.

 

“Senior Subordinated Debt Documents” shall mean all documents and agreements
executed and delivered in connection with the original issuance of the Senior
Subordinated Debt, including the Senior Subordinated Debt Indentures and the
promissory notes evidencing Indebtedness thereunder, in each case as the same
may be amended, supplemented or modified, without prejudice to the provisions of
Section 9.19 hereof.

 

“Senior Subordinated Debt Indentures” shall mean, collectively, the 2002 Senior
Subordinated Notes Indenture, the 2004 Senior Subordinated Notes Indenture, the
2011 Senior Subordinated Notes Indenture and documentation for subordinated
indebtedness permitted under 9.08(iii) hereof.

 

“Senior Unsecured Debt” shall mean the aggregate principal amount of all Funded
Indebtedness of the Parent or any Subsidiary Guarantor as of any given date that
is not subordinated by its terms to the obligations of the Parent or such
Subsidiary Guarantor under the Basic Documents and that does not constitute
Secured Debt.

 

29

--------------------------------------------------------------------------------


 

“SPE” shall mean any special purpose entity formed by the Parent or any
Subsidiary for the purposes of engaging in an Accounts Receivable Financing or a
Permitted Mortgage Financing.

 

“Stock Consideration” shall mean, with respect to any Acquisition, the aggregate
amount of consideration paid by the Parent and its Subsidiaries in connection
therewith consisting of the Parent’s common stock or with proceeds of the
issuance of the Parent’s common stock within twelve months prior to the date of
such Acquisition. For purposes hereof, the amount of Stock Consideration paid by
the Parent in respect of any Acquisition where the Stock Consideration consists
of the Parent’s common stock shall be deemed to be equal to the fair market
value of the Parent’s respective common stock so paid, determined in good faith
by the Parent at the time of such Acquisition.

 

“Stock Repurchases” shall have the meaning assigned to such term in
Section 9.15.

 

“Subordinated Indebtedness” shall mean, collectively, (a) Senior Subordinated
Debt and (b) Seller Indebtedness.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership, limited liability company or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person.

 

“Subsidiary Guarantor” shall mean (i) each of the Subsidiaries of the Parent
listed in Part 1 of Schedule II hereto other than those Subsidiaries identified
in Part 1 of Schedule II as not being a Subsidiary Guarantor and (ii) each other
Subsidiary of the Parent that from time to time becomes a party to the
Subsidiary Guaranty or otherwise guarantees the obligations of the Parent and
the Company hereunder pursuant to Section 9.21.

 

“Subsidiary Guaranty” shall mean the subsidiary guaranty, dated as of the date
hereof, between the Subsidiary Guarantors and the Administrative Agent, as said
agreement shall be modified and supplemented and in effect from time to time and
pursuant to which the Subsidiary Guarantors guarantee the obligations of the
Parent and the Company under the Basic Documents, any Hedging Agreements and any
Cash Management Agreements with any Lender or any Affiliate thereof, in
substantially the form of Exhibit F hereto.

 

“Subsidiary Pledge Agreement” shall mean the pledge agreement, dated as of the
date hereof, to which the Subsidiary Guarantors and the Administrative Agent are
parties, as the same shall be modified and supplemented and in effect from time
to time, in substantially the form of Exhibit G hereto.

 

30

--------------------------------------------------------------------------------


 

“Successor Parent” shall have the meaning provided in Section 9.12(viii).

 

“Swingline Commitment” shall mean the total of the US$ Swingline Commitment, the
US$-Canadian Swingline Commitment and the Multi-Currency Swingline Commitment.

 

“Swingline Exposure” shall have the meaning provided in Section 2.10.

 

“Swingline Lender” shall mean each of one or more Lenders, in its capacity as
the lender of Multi-Currency Swingline Loans, US$ Swingline Loans or
US$-Canadian Swingline Loans, as the case may be.  The Swingline Lender shall be
designated by the Company from time to time with the consent of the
Administrative Agent and the Swingline Lender.

 

“Swingline Loans” shall mean the US$ Swingline Loans, US$-Canadian Swingline
Loans and the Multi-Currency Swingline Loans.

 

“Synthetic Lease” shall mean a lease of property or assets designed to permit
the lessee (i) to claim depreciation on such property or assets under U.S. tax
law and (ii) to treat such lease as an operating lease or not to reflect the
leased property or assets on the lessee’s balance sheet under GAAP.

 

“Synthetic Lease Obligations” shall mean, with respect to any Synthetic Lease,
at any time, an amount equal to the higher of (x) the aggregate termination
value or purchase price or similar payments in the nature of principal payable
thereunder and (y) the then aggregate outstanding principal amount of the notes
or other instruments issued by, and the amount of the equity investment, if any,
in, the lessor under such Synthetic Lease.

 

“Target Day” shall mean any day on which (i) Target2 is open for settlement of
payments in euros and (ii) banks are open for dealings in deposits in euros in
the London interbank market.

 

“Target2” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on November 19, 2007.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Third Amendment Effective Date” means August 7, 2013, which is the date the
Third Amendment became effective.

 

“2002 Senior Subordinated Debt Indenture” shall mean the Indenture dated as of
December 30, 2002, among the Parent and The Bank of New York, as Trustee, as
supplemented, and as the same may be further amended, supplemented or modified,
without prejudice to the provisions of Section 9.19 hereof.

 

31

--------------------------------------------------------------------------------


 

“2004 Senior Subordinated Debt” shall mean the Indebtedness of the Parent in
respect of the 7-1/4% GBP Senior Subordinated Notes of the Parent due April 15,
2014 issued pursuant to the 2004 Senior Subordinated Debt Indenture.

 

“2004 Senior Subordinated Debt Indenture” shall mean the Indenture dated as of
January 22, 2004, among the Parent, the Grantors named therein and The Bank of
New York, as Trustee, as the same may be amended or modified, without prejudice
to the provisions of Section 9.19 hereof.

 

“2006 Senior Subordinated Debt” shall mean the Indebtedness of the Parent in
respect of the 8% Dollar Denominated Senior Subordinated Notes due October 15,
2018 and the 6-¾% Euro Denominated Senior Subordinated Notes due October 15,
2018, each issued pursuant to the 2002 Senior Subordinated Debt Indenture.

 

“2007 Senior Subordinated Debt” shall mean the Indebtedness of the Parent in
respect of the 7-1/2% CAD Senior Subordinated Notes of Iron Mountain Canada
Operations ULC (successor to Iron Mountain Nova Scotia Funding Company) due
March 15, 2017, issued pursuant to the 2002 Senior Subordinated Debt Indenture.

 

“2008 Senior Subordinated Debt” shall mean the Indebtedness of the Parent in
respect of the 8% Senior Subordinated Notes of the Parent due June 15, 2020,
issued pursuant to the 2002 Senior Subordinated Debt Indenture.

 

“2009 Senior Subordinated Debt” shall mean the Indebtedness of the Parent in
respect of the 8 3/8% Senior Subordinated Notes of the Parent due August 15,
2021, issued pursuant to the 2002 Senior Subordinated Debt Indenture.

 

“2011 Senior Subordinated Debt Indenture” shall mean the Senior Subordinated
Indenture dated as of September 23, 2011, among the Parent and The Bank of New
York Mellon Trust Company, N.A., as Trustee, as supplemented, and as the same
may be further amended, supplemented or modified, without prejudice to the
provisions of Section 9.19 hereof.

 

“2011 Senior Subordinated Debt” shall mean the Indebtedness of the Parent in
respect of the 7-3/4% Senior Subordinated Notes of the Parent due October 1,
2019, issued pursuant to the 2011 Senior Subordinated Debt Indenture.

 

“2012 Senior Subordinated Debt” shall mean the Indebtedness of the Parent in
respect of the 5-3/4% Senior Subordinated Notes of the Parent due August 15,
2024, issued pursuant to the 2011 Senior Subordinated Debt Indenture.

 

“Type” shall have the meaning assigned to such term in Section 1.03 hereof.

 

“Unfunded Liabilities” shall mean, with respect to any Plan, at any time, the
amount (if any) by which (a) the present value of all benefits under such Plan
exceeds (b) the fair market value of all Plan assets allocable to such benefits,
all determined as of the then most recent valuation date for such Plan, but only
to the extent that such excess

 

32

--------------------------------------------------------------------------------


 

represents a potential liability of the Company or any member of the Controlled
Group to the PBGC or such Plan under Title IV of ERISA.

 

“US$ Borrowers” shall mean each of the Parent, the Company, Iron Mountain
Holdings Group, Inc., Iron Mountain US Holdings, Inc., Iron Mountain Global
Holdings, Inc., Iron Mountain Global LLC, Iron Mountain Fulfillment
Services, Inc., Iron Mountain Intellectual Property Management, Inc., Iron
Mountain Secure Shredding, Inc. and Iron Mountain Information Management
Services, Inc., each either a Delaware corporation or limited liability company.

 

“US$ Commitment” shall mean, as to each US$ Lender, the obligation of such US$
Lender to make US$ Loans, and to issue or participate in Letters of Credit and
US$ Swingline Loans pursuant to Section 2.08 hereof, in an aggregate principal
or stated amount at any one time outstanding up to but not exceeding the amount
set forth opposite such US$ Lender’s name on Schedule I hereto under the caption
“US$ Commitment” or, in the case of a Person that is party to an assignment
permitted under Section 12.06 hereof after the Effective Date, as specified in
the respective instrument of assignment pursuant to which such assignment is
effected (as the same may be reduced or increased at any time or from time to
time pursuant to Section 2.01, 2.02 or 3.02 hereof).  The aggregate amount of
the US$ Commitments on the Third Amendment Effective Date is $400,000,000.

 

“US$ Commitment Percentage” shall mean, with respect to any US$ Lender at any
time, the ratio (expressed as a percentage) of (a) the amount of the US$
Commitment of such US$ Lender at such time to (b) the aggregate amount of the
US$ Commitments of all of the US$ Lenders at such time.

 

“US$ Lenders” shall have the meaning assigned to such term in the Preamble
hereto.

 

“US$ Loans” shall have the meaning assigned to such term in Section 2.01(a).

 

“US$ Swingline Commitment” shall mean the obligation of the Swingline Lender to
make US$ Swingline Loans pursuant to Section 2.01(d) in an aggregate principal
amount at any one time not to exceed $30,000,000.

 

“US$ Swingline Loans” shall have the meaning assigned to such term in section
2.01(d).

 

“US$ Swingline Participation Amount” shall have the meaning assigned to such
term in section 3.03(c)(i).

 

“US$-Canadian Borrowers” shall mean each of the US$ Borrowers and the Canadian
Borrower.

 

“US$-Canadian Commitment” shall mean, as to each US$-Canadian Lender, the
obligation of such US$-Canadian Lender to make US$-Canadian Loans in an
aggregate principal or stated amount at any one time outstanding up to but not
exceeding the amount set forth opposite such US$-Canadian Lender’s name on
Schedule I hereto under the

 

33

--------------------------------------------------------------------------------


 

caption “US$-Canadian Commitment” or, in the case of a Person that is party to
an assignment permitted under Section 12.06 hereof after the Effective Date, as
specified in the respective instrument of assignment pursuant to which such
assignment is effected (as the same may be reduced or increased at any time or
from time to time pursuant to Section 2.01, 2.02 or 3.02 hereof).  The aggregate
amount of the US$-Canadian Commitments that will be available to the
US$-Canadian Borrower on the Third Amendment Effective Date is $75,000,000,
which amount is subject to change after giving effect to the allocation of the
Canadian Commitments and the US$-Canadian Commitments pursuant to subsection 2.6
of Annex A hereto.

 

“US$-Canadian Commitment Percentage” shall mean, with respect to any
US$-Canadian Lender at any time, the ratio (expressed as a percentage) of
(a) the amount of the US$-Canadian Commitment of such US$-Canadian Lender at
such time to (b) the aggregate amount of the US$-Canadian Commitments of all of
the US$-Canadian Lenders at such time.

 

“US$-Canadian Lenders” shall have the meaning assigned to such term in the
Preamble hereto.

 

“US$-Canadian Loans” shall have the meaning assigned to such term in
Section 2.01(a).

 

“US$-Canadian Swingline Commitment” shall mean the obligation of the Swingline
Lender to make US$-Canadian Swingline Loans pursuant to Section 2.01(d) in an
aggregate principal amount at any one time not to exceed $10,000,000.

 

“US$-Canadian Swingline Loans” shall have the meaning assigned to such term in
Section 2.01(d).

 

“US$-Canadian Swingline Participation Amount” shall have the meaning assigned to
such term in section 3.03(c)(ii).

 

“Voting Stock” shall mean, with respect to any Person, any class or classes of
Capital Stock pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not,
at the time, stock of any other class or classes has, or might have, voting
power by reason of the happening of any contingency).

 

“Wholly-Owned Subsidiary” shall mean as to any Person, a Subsidiary of such
Person all of whose outstanding shares of Capital Stock (except directors’
qualifying shares) are directly or indirectly owned by such Person.

 

“Yen” shall mean the lawful currency of Japan.

 

“Zloty” shall mean the lawful currency of Poland.

 

34

--------------------------------------------------------------------------------


 

1.02.       Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be delivered hereunder shall be prepared, in accordance with GAAP. 
In the event the Parent changes its accounting methods because of changes in
GAAP, or any change in GAAP occurs which increases or diminishes the protection
and coverage afforded to the Lenders under current GAAP accounting methods, the
Company or the Administrative Agent, as the case may be, may request of the
other parties to this Agreement an amendment of the financial covenants
contained in Section 9 of this Agreement to reflect such changes in GAAP and to
provide the Lenders with protection and coverage equivalent to that existing
prior to such changes in accounting methods or GAAP, and each of the Company,
the Administrative Agent and the Lenders agree to consider such request in good
faith; provided that until any such amendment is effective, the relevant change
in GAAP or accounting methods shall not be given effect for purposes of
calculating the financial covenants contained in this Agreement.  In the event
of such change in GAAP, the compliance certificates delivered pursuant to
Section 9.01 after such change occurs shall be accompanied by reconciliations of
the difference between the calculation set forth therein and a calculation made
in accordance with GAAP as in effect from time to time after such change occurs.
Notwithstanding anything to the contrary herein, all accounting or financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar effect) to value
any Indebtedness or other liabilities of any Borrower or any Subsidiary at “fair
value”, as defined therein. In the event of a change in GAAP with respect to
accounting for leases, the financial covenants shall be calculated on a basis
consistent with GAAP as in effect prior to such change. To enable the ready
determination of compliance with the covenants set forth in Section 9 hereof,
the Company will not change from December 31 in each year the date on which its
fiscal year ends, nor from March 31, June 30 and September 30 the dates on which
the first three fiscal quarters in each fiscal year end.

 

1.03.       Types of Loans. Loans hereunder are distinguished by “Type”.  The
“Type” of a Loan refers to the determination of whether such Loan is a
Eurocurrency Loan, BBSY Loan, CDOR Loan, C$ Prime Loan or an ABR Loan.

 

1.04.       Currency.  Whenever any amount is to be determined for purposes of
Sections 2 through 6 hereof or otherwise for the purposes of calculating any
amount outstanding under this Agreement (other than any such amount which is
plainly to be determined in any Multi-Currency), such amount shall be determined
by the Administrative Agent in Dollars by calculating the Dollar Equivalent of
any portion of such amount denominated in any Multi-Currency and adding such
amount to any Dollar-denominated portion of such amount.

 

Section 2  Loans, Etc.

 

2.01.       US$ Loans; US$-Canadian Loans; Multi-Currency Loans; Brazilian
Loans; C$ Loans; Swingline Loans; Incremental Term Loans.

 

(a)           Subject to the terms and conditions of this Agreement, (i) each
US$ Lender

 

35

--------------------------------------------------------------------------------


 

severally agrees to make loans to each of the US$ Borrowers in Dollars, Pounds
Sterling and euros (“US$ Loans”) during the Commitment Period in an aggregate
principal amount at any one time outstanding up to but not exceeding the amount
of the US$ Commitment of such US$ Lender as in effect from time to time,
provided that in no event shall the aggregate outstanding principal amount of
all US$ Loans and US$ Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities under the US$ Commitments outstanding, exceed the
aggregate amount of the US$ Commitments as in effect from time to time,
(ii) each US$-Canadian Lender severally agrees to make loans to each of the
US$-Canadian Borrowers and any Additional Borrowers in Dollars or Canadian
Dollars (“US$-Canadian Loans”) during the Commitment Period in an aggregate
principal amount at any one time outstanding up to but not exceeding the amount
of the US$-Canadian Commitment of such US$-Canadian Lender as in effect from
time to time, provided that in no event shall the aggregate outstanding
principal amount of all US$-Canadian Loans and US$-Canadian Swingline Loans,
together with the aggregate outstanding principal amount of all C$ Loans and the
aggregate amount of all Letter of Credit Liabilities under the Canadian
Commitments, exceed the aggregate amount of the US$-Canadian Commitments as in
effect from time to time, (iii) each Multi-Currency Lender severally agrees to
make loans to the Multi-Currency Borrowers and any Additional Borrowers in any
Multi-Currency other than Reais and Canadian Dollars (“Multi-Currency Loans”)
during the Commitment Period in an aggregate principal amount at any one time
outstanding up to but not exceeding the amount of the Multi-Currency Commitment
of such Multi-Currency Lender as in effect from time to time, provided that in
no event shall the aggregate outstanding principal amount of all Multi-Currency
Loans and Multi-Currency Swingline Loans, together with the aggregate amount of
all Letter of Credit Liabilities under the Multi-Currency Commitments
outstanding exceed the aggregate amount of the Multi-Currency Commitments as in
effect from time to time, (iv) each Brazilian Lender severally agrees to make
loans to the Brazilian Borrowers and any Additional Borrowers in Dollars and
Reais (“Brazilian Loans”) during the Commitment Period in an aggregate principal
amount at any one time outstanding up to but not exceeding the amount of the
Brazilian Commitment of such Brazilian Lender as in effect from time to time,
provided that in no event shall the aggregate outstanding principal amount of
all Brazilian Loans, together with the aggregate amount of all Letter of Credit
Liabilities under the Brazilian Commitments outstanding, exceed the aggregate
amount of the Brazilian Commitments as in effect from time to time and (v) each
Canadian Lender severally agrees to make C$ Loans to the Canadian Borrower and
any Additional Borrowers in Canadian Dollars during the Commitment Period and
the Canadian Issuing Bank agrees to make available Canadian Letters of Credit in
accordance with the terms and provisions of Annex A hereto.  Subject to the
terms and conditions of this Agreement, during the Commitment Period, the US$
Borrowers may (x) borrow, repay and reborrow (A) US$ Loans denominated in
Dollars by means of ABR Loans or Eurocurrency Loans, as applicable, (B) the
non-Dollar-denominated US$ Loans by means of Eurocurrency Loans and (y) convert
the Dollar-denominated US$ Loans of one Type into Loans of the other Type (as
provided in Section 3.02(a) hereof) or continue Eurocurrency Loans for
subsequent Interest Periods.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, the US$-Canadian Borrowers may
(x) borrow, repay and reborrow (A) US$-Canadian Loans denominated in Dollars by
means of ABR Loans or Eurocurrency Loans, as applicable and
(B) non-Dollar-denominated US$-Canadian Loans by means of CDOR Loans and
(y) convert the Dollar-denominated US$-Canadian Loans of one Type into Loans of
the other Type (as provided in Section 3.02(a) hereof) or continue Eurocurrency
Loans for subsequent Interest Periods.  Subject to the terms and

 

36

--------------------------------------------------------------------------------


 

conditions of this Agreement, during the Commitment Period, the Multi-Currency
Borrowers may (x) borrow, repay and reborrow (A) Multi-Currency Loans
denominated in Dollars by means of ABR Loans or Eurocurrency Loans and (B) the
non-Dollar-denominated Multi-Currency Loans by means of Eurocurrency Loans or,
in the case of Multi-Currency Loans denominated in Australian Dollars, BBSY
Loans, and (y) convert the Dollar-denominated Multi-Currency Loans of one Type
into Loans of the other Type (as provided in Section 3.02(a) hereof) or continue
Eurocurrency Loans or, in the case of Loans denominated in Australian Dollars,
BBSY Loans, for subsequent Interest Periods.  Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Brazilian
Borrowers may borrow, repay and reborrow (A) Brazilian Loans denominated in
Dollars by means of ABR Loans or Eurocurrency Loans, as applicable, (B) the
non-Dollar denominated Brazilian Loans by means of Eurocurrency Loans and
(y) convert the Dollar-denominated Brazilian Loans of one Type into Loans of the
other Type (as provided in Section 3.02(a) hereof) or continue Eurocurrency
Loans for subsequent Interest Periods.  Unless otherwise provided herein, all
US$ Loans made to the US$ Borrowers, other than Dollar-denominated US$ Loans,
and all Multi-Currency Loans made to the Multicurrency Borrowers, other than
Dollar-denominated Multi-Currency Loans and Australian Dollar-denominated
Multi-Currency Loans, and all Brazilian Loans made to the Brazilian Borrowers,
other than Dollar-denominated Brazilian Loans, shall be made, maintained and
continued as Eurocurrency Loans.  All Multi-Currency Loans denominated in
Australian Dollars shall be made, maintained and continued as BBSY Loans. Unless
otherwise provided herein, all US$-Canadian Loans made to the US$-Canadian
Borrowers, other than Dollar-denominated US$-Canadian Loans, shall be made,
maintained and continued as CDOR Loans or, in the case of US$-Canadian Swingline
Loans only, C$ Prime Loans or Agreed Rate Loans.   Without limiting the terms of
the Parent Guaranty, the Company Guaranty or the Subsidiary Guaranty, or any
Security Documents, each Borrower under any applicable Commitments shall be not
be deemed to be a co-borrower or otherwise jointly liable with any other
Borrower under such Commitments as to the Loans or the Letter of Credit
Liability of such other Borrower.

 

(b)           (i)            Notwithstanding anything to the contrary contained
in this Agreement, the Company may request from time to time that the aggregate
Revolving Commitments hereunder be increased by an aggregate amount not to
exceed an amount which, when aggregated with the Revolving Commitments then in
effect and any outstanding Incremental Term Loans is equal to $2,000,000,000. 
The Company may (I) request any of one or more of the Lenders to increase the
amount of its Revolving Commitment (which request shall be in writing and sent
to the Administrative Agent to forward to such Lender and shall contain the
Company’s requested allocation of such increased Revolving Commitment to the US$
Commitments, the US$-Canadian Commitments, the Brazilian Commitment and/or the
Multi-Currency Commitments) and/or (II) arrange for any of one or more banks or
financial institutions not a party hereto (an “Other Lender”) to become a party
to and a Lender under this Agreement, provided that the identification and
arrangement of such Other Lender to become a party hereto and a Lender under
this Agreement shall be made in consultation with the Administrative Agent.  In
no event may any Lender’s Revolving Commitment be increased without the prior
written consent of such Lender, and the failure of any Lender to respond to the
Company’s request for an increase shall be deemed a rejection by such Lender of
the Company’s request.  The aggregate Revolving Commitments of all Lenders
hereunder may not be increased if, at the time of any proposed increase
hereunder, a Default or Event of Default has occurred and is continuing.  Upon
any request by the Company to increase the aggregate Revolving Commitments
hereunder, the

 

37

--------------------------------------------------------------------------------


 

Company shall be deemed to have represented and warranted on and as of the date
of such request that no Default or Event of Default has occurred and is
continuing.  Notwithstanding anything contained in this Agreement to the
contrary, no Lender shall have any obligation whatsoever to increase the amount
of its Revolving Commitment, and each Lender may at its option, unconditionally
and without cause, decline to increase its Revolving Commitment.

 

(ii)           If any Lender is willing, in its sole and absolute discretion, to
increase the amount of its Revolving Commitment hereunder (such a Lender
hereinafter referred to as an “Increasing Lender”), it shall enter into a
written agreement to that effect with the Company and the Administrative Agent,
substantially in the form of Exhibit K-1 (a “Commitment Increase Supplement”),
which agreement shall specify, among other things, (x) the amount of the
increased Revolving Commitment of such Increasing Lender and (y) the allocation
of such increased Revolving Commitment to the US$ Commitments, the US$-Canadian
Commitments, the Multi-Currency Commitments and/or the Brazilian Commitments. 
Upon the effectiveness of such Increasing Lender’s increase in Revolving
Commitment, Schedule I shall, without further action, be deemed to have been
amended appropriately to reflect the increased Revolving Commitment and of such
Increasing Lender.  Any Other Lender that is willing to become a party hereto
and a Lender hereunder (and which arrangement to become a party hereto and a
Lender hereunder has been consulted by the Company with the Administrative
Agent) shall enter into a written agreement with the Company and the
Administrative Agent, substantially in the form of Exhibit L (an “Additional
Lender Supplement”), which agreement shall specify, among other things, its
Revolving Commitment hereunder.  When such Other Lender becomes a Lender
hereunder as set forth in the Additional Lender Supplement, Schedule I shall,
without further action, be deemed to have been amended as appropriate to reflect
the Revolving Commitment of such Other Lender.  Upon the execution by the
Administrative Agent, the Company and such Other Lender of such Additional
Lender Supplement, such Other Lender shall become and be deemed a party hereto
and a “Lender” hereunder for all purposes hereof and shall enjoy all rights and
assume all obligations on the part of the Lenders set forth in this Agreement,
and its Revolving Commitment shall be the amount specified in its Additional
Lender Supplement.  Each Other Lender that executes and delivers an Additional
Lender Supplement and becomes a party hereto and a “Lender” hereunder pursuant
to such Additional Lender Supplement is hereinafter referred to as an
“Additional Lender.”

 

(iii)          In no event shall an increase in a Lender’s Revolving Commitment
or the Revolving Commitment of an Other Lender become effective until the
Administrative Agent shall have received a favorable written opinion of counsel
for the Obligors, addressed to the Lenders, with respect to the matters set
forth in paragraphs 1, 2, 3, 4, 5, 7, 9 and 10 of Exhibit I-1 as they relate to
this Agreement and the borrowings hereunder after giving effect to the increase
in the aggregate Revolving Commitments hereunder resulting from the increase in
such Lender’s Revolving Commitment or the extension of a Revolving Commitment by
such Other Lender.  In no event shall an increase in a Lender’s Revolving
Commitment or the Revolving Commitment of an Other Lender that in either case
results in the aggregate Revolving Commitments of all Lenders hereunder
exceeding the amount authorized at such time in resolutions previously delivered
to the Administrative Agent become effective until the Administrative Agent
shall have received a copy of the resolutions, in form and substance
satisfactory to the Administrative Agent, of the Board of Directors of the
Company authorizing the borrowings contemplated pursuant to such increase,
certified by the Secretary or an Assistant Secretary of the Company.  Upon the
effectiveness of the

 

38

--------------------------------------------------------------------------------


 

increase in a Lender’s Revolving Commitment or the Revolving Commitment of an
Other Lender pursuant to the preceding sentence and the execution by such
Increasing Lender of a Revolving Commitment Increase Supplement or by such
Additional Lender of an Additional Lender Supplement, the Company shall make
such borrowing from such Increasing Lender or Additional Lender, and/or shall
make such prepayment of outstanding US$ Loans, Multi-Currency Loans, Brazilian
Loans, US$-Canadian Loans and/or C$ Loans, as applicable, as shall be required
to cause the aggregate outstanding principal amount of such Loans owing to each
Lender (including each such Increasing Lender and Additional Lender) to be
proportional to such Lender’s share of the relevant aggregate Revolving
Commitments hereunder after giving effect to any increase thereof.

 

(iv)          No Other Lender may become an Additional Lender unless an
Additional Lender Supplement (or counterparts thereof) has been signed by such
bank or financial institution and which Additional Lender Supplement has been
agreed to and acknowledged by the Company and acknowledged by the Administrative
Agent.  No consent of any Lender or acknowledgment of any of the other Lenders
hereunder shall be required therefor.  In no event shall the Revolving
Commitment of any Lender be increased by reason of any bank or financial
institution becoming an Additional Lender, or otherwise, but the aggregate
Revolving Commitments hereunder shall be increased by the amount of each
Additional Lender’s Revolving Commitment.  Upon any Lender entering into a
Commitment Increase Supplement or any Additional Lender becoming a party hereto,
the Administrative Agent shall notify each other Lender thereof and shall
deliver to each Lender a copy of the Additional Lender Supplement executed by
such Additional Lender, agreed to and acknowledged by the Company and
acknowledged by the Administrative Agent, and the Commitment Increase Supplement
executed by such Increasing Lender, agreed to and acknowledged by the Company
and acknowledged by the Administrative Agent.

 

(c)           (i)            Notwithstanding anything to the contrary contained
in this Agreement, the Company may request at any time or from time to time that
any one or more Lenders (or any Other Lender) shall make Incremental Term Loans
in any Multi-Currency other than Reais, Rand and Zloty in an aggregate amount
(x) on any one occasion, not less than $50,000,000, and (y) at all times, not to
exceed an amount which, when aggregated with the Revolving Commitments then in
effect, and any outstanding Incremental Term Loans, is equal to $2,000,000,000. 
The Company may (I) request any of one or more of the Lenders to make
Incremental Term Loans (which request shall be in writing and sent to the
Administrative Agent to forward to such Lender) and/or (II) arrange for any
Other Lender to become a party to and a Lender under this Agreement, provided
that the identification and arrangement of such Other Lender to become a party
hereto and a Lender under this Agreement shall be made in consultation with the
Administrative Agent.  The Incremental Term Loans may not be made if, at the
time of such proposal hereunder or after giving effect to the borrowing of such
Incremental Term Loans, (A) a Default or Event of Default has occurred and is
continuing or (B) the Company would not be in compliance on a pro forma basis
with Sections 9.09 through 9.11 hereof, as at the last day of the latest fiscal
quarter.  Upon any such request pursuant to this Section 2.01(c)(i) by the
Company, the Company shall be deemed to have represented and warranted on and as
of the date of such request that no Default or Event of Default has occurred and
is continuing.  Notwithstanding anything contained in this Agreement to the
contrary, no Lender shall have any obligation whatsoever to participate in any
increase described in this paragraph, and each Lender may at its option,
unconditionally and without cause, decline to participate in such increase.

 

39

--------------------------------------------------------------------------------


 

(ii)           If any Lender is willing, in its sole and absolute discretion, to
make Incremental Term Loans hereunder, it shall execute and deliver to the
Administrative Agent an Incremental Term Loan Activation Notice specifying (i)
the amount of such Incremental Term Loans, (ii) the applicable Incremental Term
Maturity Date (which shall not be earlier than June 27, 2016), (iii) the
amortization schedule for such Incremental Term Loans (the average weighted life
of which shall not be shorter than of the remaining weighted average life to
maturity of the US$ Commitments (other than for nominal amortization of 1% per
year), (iv) the Applicable Margin for such Incremental Term Loans and (v) the
proposed original issue discount applicable to such Incremental Term Loans, if
any.  Any Other Lender is willing to become a party hereto and a Lender
hereunder (and which arrangement to become a party hereto and a Lender hereunder
has been consulted by the Company with the Administrative Agent) shall execute
and deliver to the Administrative Agent an Incremental Term Loan Activation
Notice and enter into an Additional Lender Supplement.  Upon the execution by
the Administrative Agent, the Company and such Other Lender of such Additional
Lender Supplement, such Other Lender shall become and be deemed a party hereto
and a “Lender” hereunder for all purposes hereof and shall enjoy all rights and
assume all obligations on the part of the Lenders set forth in this Agreement,
and the amount of its Incremental Term Loans shall be the amount specified in
its Additional Lender Supplement.

 

(iii)          In no event shall any Incremental Term Loans be made until the
Administrative Agent shall have received a favorable written opinion of counsel
for the Obligors, addressed to the Lenders, with respect to the matters set
forth in paragraphs 1, 2, 3, 4, 5, 7, 9 and 10 of Exhibit I-1 as they relate to
this Agreement and the borrowings hereunder after giving effect to the
borrowings of the Incremental Term Loans.  In no event shall any Incremental
Term Loans be made until the Administrative Agent shall have received a copy of
the resolutions, in form and substance satisfactory to the Administrative Agent,
of the Board of Directors of the Company authorizing the borrowings contemplated
pursuant to such increase, certified by the Secretary or an Assistant Secretary
of the Company.

 

(d)           (i)  The Swingline Lender agrees to make a portion of the credit
otherwise available to the US$ Borrowers under the US$ Commitments from time to
time during the Commitment Period by making swing line loans (“US$ Swingline
Loans”) to the US$ Borrowers in an aggregate principal amount at any one time
outstanding up to but not exceeding the amount of the US$ Swingline Commitment
(notwithstanding that the US$ Swingline Loans outstanding at any time, when
aggregated with the US$ Swingline Lender’s other outstanding Revolving Loans,
may exceed the US$ Swingline Commitment then in effect), provided that in no
event shall the aggregate outstanding principal amount of all US$ Loans and US$
Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities under the US$ Commitments outstanding, exceed the aggregate amount
of the US$ Commitments as in effect from time to time.  During the Commitment
Period, the US$ Borrowers may use the US$ Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof.  US$ Swingline Loans shall be ABR Loans or Agreed Rate Loans.  For
purposes of calculating the commitment fee payable in respect of the US$
Commitments under Section 2.03, the US$ Swingline Loans shall not be treated as
usage of the US$ Commitments.  US$ Swingline Loans shall be Dollar-denominated
Loans only.

 

(ii)           The Swingline Lender agrees to make a portion of the credit
otherwise available to the US$-Canadian Borrowers under the US$-Canadian
Commitments from time to

 

40

--------------------------------------------------------------------------------


 

time during the Commitment Period by making swing line loans (“US$-Canadian
Swingline Loans”) to the US$-Canadian Borrowers in an aggregate principal amount
at any one time outstanding up to but not exceeding the amount of the
US$-Canadian Swingline Commitment (notwithstanding that the US$-Canadian
Swingline Loans outstanding at any time, when aggregated with the US$-Canadian
Swingline Lender’s other outstanding Revolving Loans, may exceed the
US$-Canadian Swingline Commitment then in effect), provided that in no event
shall the aggregate outstanding principal amount of all US$-Canadian Loans and
US$-Canadian Swingline Loans, together with the aggregate amount of all Letter
of Credit Liabilities under the US$-Canadian Commitments outstanding, exceed the
aggregate amount of the US$-Canadian Commitments as in effect from time to
time.  During the Commitment Period, the US$-Canadian Borrowers may use the
US$-Canadian Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof.  US$-Canadian Swingline Loans
shall be C$ Prime Loans or Agreed Rate Loans.  For purposes of calculating the
commitment fee payable in respect of the US$-Canadian Commitments under Section
2.03, the US$-Canadian Swingline Loans shall not be treated as usage of the
US$-Canadian Commitments.  US$-Canadian Swingline Loans shall be denominated
only in Canadian Dollars.

 

(iii)          The Swingline Lender agrees to make a portion of the credit
otherwise available to the Multi-Currency Borrowers and any Additional Borrower
under the Multi-Currency Commitments from time to time during the Commitment
Period by making swing line loans (“Multi-Currency Swingline Loans”) to such
Borrower in an aggregate principal amount at any one time outstanding up to but
not exceeding the amount of the Multi-Currency Swingline Commitment
(notwithstanding that the Multi-Currency Swingline Loans outstanding at any
time, when aggregated with the Multi-Currency Swingline Lender’s other
outstanding Revolving Loans, may exceed the Multi-Currency Swingline Commitment
then in effect), provided that in no event shall the aggregate outstanding
principal amount of all Multi-Currency Loans and Multi-Currency Swingline Loans,
together with the aggregate amount of all Letter of Credit Liabilities under the
Multi-Currency Commitments outstanding, exceed the aggregate amount of the
Multi-Currency Commitments as in effect from time to time.  During the
Commitment Period, the Multi-Currency Borrowers and any Additional Borrower may
use the Multi-Currency Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. 
Multi-Currency Swingline Loans shall be Eurocurrency Loans only and the Interest
Period with respect to such Eurocurrency Loans shall be as agreed upon by the
Multi-Currency Swingline Lender.  For purposes of calculating the commitment fee
payable in respect of the Multi-Currency Commitments under Section 2.03, the
Multi-Currency Swingline Loans shall not be treated as usage of the
Multi-Currency Commitments.  Multi-Currency Swingline Loans shall be denominated
only in Pounds Sterling, euros and Dollars.

 

(e)           (i) As provided in this paragraph (e), the Brazilian Borrowers may
request from time to time that the aggregate Brazilian Commitments hereunder be
increased by an aggregate amount not to exceed $200,000,000 by reallocating to
the Brazilian Commitments unused US$ Commitments, US$-Canadian Commitments,
Canadian Commitments and/or Multicurrency Commitments, as the case may be;
provided that in no event shall the aggregate outstanding principal amount of
the Revolving Loans, together with the aggregate amount of all Letter of Credit
Liabilities under the Revolving Commitments outstanding,  exceed the aggregate
amount of the Revolving Commitments as in effect from time to time. Such
increase will be implemented by reallocating the Revolving Commitments of the
Revolving Lenders from the US$

 

41

--------------------------------------------------------------------------------


 

Commitments, the US$-Canadian Commitments, the Canadian Commitments and the
Multi-Currency Commitments as detailed in this paragraph (e).  The Brazilian
Borrowers may request any one or more of the US$ Lenders, the US$-Canadian
Lenders, the Canadian Lenders or the Multi-Currency Lenders to increase the
amount of its Brazilian Commitment and decrease the amount of its US$
Commitment, US$-Canadian Commitment, Canadian Commitment or Multi-Currency
Commitment, as applicable, on a dollar for dollar basis (which request (A) shall
be in writing and sent to the Brazilian Administrative Agent to forward to such
Lender and (B) shall contain the Brazilian Borrowers’ requested reallocation to
the increased Brazilian Commitment and reduced US$ Commitment, US$-Canadian
Commitment, Canadian Commitment and/or Multi-Currency Commitment, as the case
may be).  In no event may any Revolving Lender’s Brazilian Commitment be
increased and such Lender’s US$ Commitment, US$-Canadian Commitment, Canadian
Commitment and/or Multi-Currency Commitment decreased without the prior written
consent of such Lender, and the failure of any Lender to respond to the
Brazilian Borrowers’ request for such a reallocation shall be deemed a rejection
by such Lender of the Brazilian Borrowers’ request.  The Brazilian Commitments
may not be increased if, at the time of any proposed increase hereunder, a
Default or Event of Default has occurred and is continuing.  Upon any request by
the Brazilian Borrowers to increase the aggregate Brazilian Commitments
hereunder, the Brazilian Borrowers shall be deemed to have represented and
warranted on and as of the date of such request that no Default or Event of
Default has occurred and is continuing.

 

(ii)           If any Revolving Lender is willing, in its sole and absolute
discretion, to increase the amount of its Brazilian Commitment hereunder as
described in this paragraph (e), it shall enter into a written agreement to that
effect with the Brazilian Borrowers and an agent for the Brazilian Commitments
to be appointed by the Brazilian Borrowers prior to any such increase (which may
be the Administrative Agent if it then agrees) (the “Brazilian Administrative
Agent”), substantially in the form of Exhibit K-2 (a “Brazilian Commitment
Increase Supplement”), which agreement shall specify, among other things, (x)
the amount of such Revolving Lender’s increased Brazilian Commitment and (y) the
amount of such Revolving Lender’s decreased US$ Commitment, US$-Canadian
Commitment, Canadian Commitment and/or Multi-Currency Commitment.  Upon the
effectiveness of such Revolving Lender’s increase in its Brazilian Commitment,
Schedule I shall, without further action, be deemed to have been amended
appropriately to reflect the increased Brazilian Commitment and decreased
US$-Commitment, US$-Canadian Commitment, Canadian Commitment and/or
Multi-Currency Commitment of such Revolving Lender.

 

(iii)          Upon the effectiveness of the increase in a Lender’s Brazilian
Commitment and the execution by such Revolving Lender of a Brazilian Commitment
Increase Supplement, (x) the Brazilian Borrowers shall make such borrowings
under the Brazilian Commitments and/or the other Borrowers shall make such
prepayment of outstanding US$ Loans, Multi-Currency Loans, US$-Canadian Loans
and/or C$ Loans, as applicable, as shall be required to cause the aggregate
outstanding principal amount of such Loans owing to each Lender (including each
such Brazilian Lender) to be proportional to such Lender’s share of the relevant
aggregate Revolving Commitments hereunder after giving effect to any increase
and decrease thereof and (y) participating interests in outstanding Letters of
Credit and Swingline Loans shall be reallocated in accordance with the
respective relevant Revolving Commitments.  In no event shall an increase in a
Lender’s Brazilian Commitment become effective until the Administrative Agent
shall have consented to the terms of such increase and received a favorable
written opinion of counsel for the

 

42

--------------------------------------------------------------------------------


 

Brazilian Borrowers, addressed to the Lenders, with respect to the matters set
forth in paragraphs 1, 2, 3, 4, 5, 7, 9 and 10 of Exhibit I-1 as they relate to
this Agreement and the borrowings hereunder after giving effect to the increase
in the aggregate Brazilian Commitments hereunder resulting from the increase in
such Lender’s Brazilian Commitment and other customary closing documents and
certificates of the type delivered pursuant to Section 7.1.  The Administrative
Agent, the Brazilian Administrative Agent and the Company are authorized to
enter into, and the effectiveness of any increase in the Brazilian Commitments
shall be conditioned upon, amendments to this Agreement without the consent of
the other Lenders as they determine are advisable to implement Section 2.01(e),
including, to the extent the Brazilian Administrative Agent is not the
Administrative Agent or one of its Affiliates, the appointment of a Brazilian
payment agent, the identification of an Issuing Bank for the Brazilian
Commitments and such other amendments to this Agreement as are necessary or
advisable to implement the increased Brazilian Commitments.

 

2.02.       Reductions of Commitments.

 

(a)           Mandatory.  The US$ Commitments, the US$-Canadian Commitments, the
Multi-Currency Commitments and the Brazilian Commitments shall terminate on the
Commitment Termination Date. In addition, the US$ Commitments, the US$-Canadian
Commitments, the Multi-Currency Commitments and the Brazilian Commitments shall
be reduced as provided in Section 3.02(c).

 

(b)           Optional.  The Company shall have the right to terminate or reduce
the unused US$ Commitments, US$-Canadian Commitments, Multi-Currency Commitments
and Brazilian Commitments (for which purpose use of the US$ Commitments,
Multi-Currency Commitments and Brazilian Commitments shall be deemed to include
the aggregate amount of Letter of Credit Liabilities under the US$ Commitment,
the Multi-Currency Commitment or the Brazilian Commitment, as the case may be)
at any time or from time to time, provided that (i) the Company shall give
notice of each such termination or reduction to the Administrative Agent as
provided in Section 5.05 hereof and (ii) each partial reduction shall be in an
aggregate amount at least equal to $1,000,000.

 

(c)           No Reinstatement. US$ Commitments, US$-Canadian Commitments,
Multi-Currency Commitments and Brazilian Commitments once terminated or reduced
may not be reinstated.

 

2.03.       Fees.  The Company shall pay to the Administrative Agent for the
account of each US$ Lender, US$-Canadian Lender, Multi-Currency Lender or
Brazilian Lender commitment fees in Dollars on the daily average unused amount
of such Lender’s US$ Commitment, US$-Canadian Commitment, Multi-Currency
Commitment or Brazilian Commitment, as the case may be, (for which purpose, (i)
the aggregate amount of any Letter of Credit Liabilities under the US$
Commitments, the Multi-Currency Commitments or the Brazilian Commitments shall
be deemed to be a pro rata (based on the US$ Commitments, the Multi-Currency
Commitments, or the Brazilian Commitments,  as the case may be) use of each
Lender’s US$ Commitment, Multi-Currency Commitment or Brazilian Commitment, as
the case may be, and (ii) the daily average amount of each US$-Canadian Lender’s
US$-Canadian Commitment shall be determined after giving effect to the
allocation of the Canadian

 

43

--------------------------------------------------------------------------------


 

Commitments and the US$-Canadian Commitments pursuant to subsection 2.6 of Annex
A hereto) for the period from the Effective Date to and including the earlier of
the date the Revolving Commitments are terminated and the Commitment Termination
Date, at a rate per annum equal to the Applicable Commitment Fee Rate in effect
from time to time. Accrued commitment fees under this Section 2.03 shall be
payable on the Quarterly Dates and on the earlier of the date the Revolving
Commitments are terminated and the Commitment Termination Date. The Company
shall pay to JPMorgan Chase Bank on the Effective Date syndication, agency and
additional commitment fees in the amounts heretofore mutually agreed in writing.
The Company shall pay to the Administrative Agent on the Effective Date and on
each anniversary thereof, so long as any of the Revolving Commitments are in
effect and until payment in full of all Loans hereunder, all interest thereon
and all other amounts payable hereunder, an annual agency fee in the amount
heretofore mutually agreed in writing.

 

2.04.       Lending Offices. The Loans of each Type made by each Lender shall be
made and maintained at such Lender’s Applicable Lending Office for Loans of such
Type.

 

2.05.       Several Obligations: Remedies Independent. The failure of any Lender
to make any Loan to be made by it on the date specified therefor shall not
relieve any other Lender of its obligation to make its Loan on such date, but
neither the Administrative Agent nor any Lender shall be responsible for the
failure of any other Lender to make a Loan to be made by such other Lender.

 

2.06.       Notes.  Each applicable Borrower, upon receipt of written notice
from the relevant Lender, agrees to issue a Note to any Lender (each, a “Note”)
in substantially the form of Exhibit A-1 (in the case of Revolving Loans) or
Exhibit A-2 (in the case of Incremental Term Loans, if any) hereto, dated the
Effective Date (or, in the case of any Incremental Term Loans, dated the date
such Loans are made), payable to such Lender in a principal amount equal to
relevant Revolving Commitment of such Lender as in effect on the Effective Date,
or relevant Incremental Term Loans thereafter, and otherwise duly completed.
Each Lender is hereby authorized by the Company to endorse on the schedule (or a
continuation thereof) attached to each Note of such Lender, to the extent
applicable, the date, amount and Type of and the Interest Period (if any) for
each Loan made by such Lender to the Company under the relevant Revolving
Commitment or with respect to the relevant Loan, and the date and amount of each
payment or prepayment of principal of such Loan received by such Lender,
provided that any failure by such Lender to make any such endorsement shall not
affect the obligations of the Company under such Note or hereunder in respect of
such Loan.

 

2.07.       Use of Proceeds. The proceeds of the Loans shall be used for the
general corporate purposes of the Parent, the Company and their Subsidiaries,
including, without limitation, the making of Permitted Acquisitions and capital
expenditures and the refinancing of Indebtedness of the Parent and its
Subsidiaries.  Neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any of the proceeds of any of the Loans or
Letters of Credit.

 

2.08.       Letters of Credit.  Subject to the terms and conditions of this
Agreement, the US$ Commitments, the Multi-Currency Commitments and the Brazilian
Commitments may be utilized, upon the request of the Company, in addition to the
Loans provided for by Section 2.01

 

44

--------------------------------------------------------------------------------


 

hereof or in Annex A hereto, as the case may be, for the issuance by the Issuing
Bank of standby letters of credit (collectively with the Existing Letters of
Credit, “Letters of Credit”) in Dollars or another currency available under the
US$ Commitments, the Multi-Currency Commitments or the Brazilian Commitments, as
the case may be, for the account of the Parent or for the account of such of its
Subsidiaries as the Company may specify, provided that in no event shall (i) the
aggregate amount of all Letter of Credit Liabilities under the US$ Commitments,
the Multi-Currency Commitments or the Brazilian Commitments, together with the
aggregate outstanding principal amount of the US$ Loans, the Multi-Currency
Loans or the Brazilian Loans, as the case may be, exceed the aggregate amount of
the US$ Commitments, the Multi-Currency Commitments or the Brazilian
Commitments, as the case may be, as in effect from time to time and (ii) the
expiration date of any Letter of Credit extend beyond the earlier of the
Commitment Termination Date and the date one year following the issuance of such
Letter of Credit (provided that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods, which periods
shall in any event not extend beyond the Commitment Termination Date). On the
Effective Date, all Existing Letters of Credit shall automatically, without any
action on the part of any Person, be deemed to be Letters of Credit issued and
outstanding hereunder (with the Existing Letters of Credit denominated in
Dollars being deemed to be issued under the US$ Commitments and the Existing
Letters of Credit denominated in other currencies being deemed to be issued
under the Multi-Currency Commitments).  On any Business Day after the Effective
Date, an Issuing Bank may, with the consent of the Company, include as a Letter
of Credit outstanding hereunder any letter of credit previously issued by it for
the account of the Company or any other Borrower, subject to the requirements
(including as to notice) that would be applicable to such letter of credit if it
were issued on such Business Day hereunder.

 

The following additional provisions shall apply to Letters of Credit:

 

1)            The Company shall give the Administrative Agent (or if the Letter
of Credit is to be issued under the Multi-Currency Commitments or the Brazilian
Commitments, the Multi-Currency Payment Agent or the Brazilian Administrative
Agent, as the case may be) at least three Business Days’ irrevocable prior
notice (effective upon receipt) specifying the Business Day (which shall be no
later than 5 days preceding the Commitment Termination Date) on which each
Letter of Credit is to be issued and the account party or parties therefor and
describing in reasonable detail the proposed terms of such Letter of Credit
(including the beneficiary thereof) and the nature of the transactions or
obligations proposed to be supported thereby.  Any Letter of Credit to be issued
in a currency other than Dollars shall be issued under the Multi-Currency
Commitments or, in the case of a Letter of Credit to be issued in Reais, the
Brazilian Commitments. Upon receipt of any such notice, the Administrative
Agent, the Multi-Currency Payment Agent or the Brazilian Administrative Agent,
as the case may be, shall advise the Issuing Bank of the contents thereof.  The
Issuing Bank shall notify the Administrative Agent, the Multi-Currency Payment
Agent or the Brazilian Administrative Agent, as the case may be, of the issuance
of any Letter of Credit and of any termination or expiry thereof.

 

2)            On each day during the period commencing with the issuance by the
Issuing Bank of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the US$ Commitment, Multi-Currency Commitment or
Brazilian Commitments of each Lender shall be deemed to be utilized for all
purposes of this

 

45

--------------------------------------------------------------------------------


 

Agreement in an amount equal to such Lender’s US$ Commitment Percentage,
Multi-Currency Percentage or Brazilian Percentage, as the case may be, of the
then undrawn stated amount of such Letter of Credit. Each Lender (other than the
Issuing Bank) agrees that, upon the issuance of any Letter of Credit hereunder,
it shall automatically acquire a participation in the Issuing Bank’s rights and
obligations under such Letter of Credit in an amount equal to such Lender’s US$
Commitment Percentage, Multi-Currency Percentage or Brazilian Percentage, as the
case may be, of such rights and obligations, and each Lender (other than the
Issuing Bank) thereby shall automatically absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and be unconditionally
obligated to the Issuing Bank to pay and discharge when due, its US$ Commitment
Percentage, Multi-Currency Percentage or Brazilian Percentage of the Issuing
Bank’s obligation to pay drawings under such Letter of Credit.

 

3)            Upon receipt from the beneficiary of any Letter of Credit of any
demand for payment under such Letter of Credit, the Issuing Bank shall promptly
notify the Company (through the Administrative Agent, the Multi-Currency Payment
Agent or the Brazilian Administrative Agent, as the case may be) of the amount
to be paid by the Issuing Bank as a result of such demand and the date on which
payment is to be made by the Issuing Bank to such beneficiary in respect of such
demand. Notwithstanding the identity of the account party of any Letter of
Credit, the Company hereby unconditionally agrees to pay and reimburse the
Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent, as the case may be, for account of the Issuing Bank for
the amount of each demand for payment under such Letter of Credit that is in
substantial compliance with the provisions of such Letter of Credit at or prior
to the date on which payment is to be made by the Issuing Bank to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind.

 

4)            Forthwith upon its receipt of a notice referred to in paragraph
(3) of this Section 2.08, the Company shall advise the Administrative Agent, the
Multi-Currency Payment Agent or the Brazilian Administrative Agent, as the case
may be, whether or not the Company intends to borrow hereunder to finance its
obligation to reimburse the Issuing Bank for the amount of the related demand
for payment and, if it does, submit a notice of such borrowing as provided in
Section 5.05 hereof.

 

5)            Each Lender (other than the Issuing Bank) shall pay to the
Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent, as the case may be, for account of the Issuing Bank at an
account in New York, New York specified by the Administrative Agent (or the
Multi-Currency Payment Agent, as the case may be) in Dollars or in another
currency available under the US$ Commitments, Multi-Currency Commitments or
Brazilian Commitments, as the case may be, and in immediately available funds
the amount of such Lender’s US$ Commitment Percentage. Multi-Currency Percentage
or Brazilian Percentage, as the case may be, of any payment under a Letter of
Credit issued under the US$ Commitments, the Multi-Currency Commitments or the
Brazilian Commitments, as the case may be, upon notice by the Issuing Bank
(through the Administrative Agent) to such Lender requesting such payment and
specifying such amount. Each such Lender’s obligation to make such payment to
the Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative

 

46

--------------------------------------------------------------------------------


 

Agent, as the case may be, for account of the Issuing Bank under this paragraph
(5), and the Issuing Bank’s right to receive the same, shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever (other
than gross negligence or willful misconduct of the Issuing Bank), including,
without limitation, the failure of any other Lender to make its payment under
this paragraph (5), the financial condition of the Company (or any other account
party), any failure to satisfy any condition precedent to any Loan, the
existence of any Default or the termination of the Revolving Commitments. Each
such payment to the Issuing Bank shall be made without any offset, abatement,
withholding or reduction whatsoever. If any Lender shall default in its
obligation to make any such payment to the Administrative Agent, the
Multi-Currency Payment Agent or the Brazilian Administrative Agent, as the case
may be, for account of the Issuing Bank, for so long as such default shall
continue the Administrative Agent, the Multi-Currency Payment Agent or the
Brazilian Administrative Agent, as the case may be, may at the request of the
Issuing Bank withhold from any payments received by the Administrative Agent,
the Multi-Currency Payment Agent or the Brazilian Administrative Agent, as the
case may be, under this Agreement for account of such Lender the amount so in
default and, to the extent so withheld, pay the same to the Issuing Bank in
satisfaction of such defaulted obligation.

 

6)            Upon the issuance of any Letter of Credit hereunder, each Lender
shall, automatically and without any further action on the part of the
Administrative Agent (or the Multi-Currency Payment Agent or the Brazilian
Administrative Agent, as the case may be), the Issuing Bank or such Lender,
acquire (i) a participation in an amount equal to the payment by such Lender to
the Issuing Bank pursuant to paragraph (5) above in the Reimbursement Obligation
owing to the Issuing Bank hereunder and under the Letter of Credit Documents
relating to such Letter of Credit and (ii) a participation in a percentage equal
to such Lender’s US$ Commitment Percentage, Multi-Currency Percentage or
Brazilian Percentage, as the case may be, in any interest or other amounts
payable by the Company hereunder and under such Letter of Credit Documents in
respect of such Reimbursement Obligation (other than the commissions, charges,
costs and expenses payable to the Issuing Bank pursuant to paragraph (7) of this
Section 2.08). Upon receipt by the Issuing Bank from or for account of the
Company of any payment in respect of any Reimbursement Obligation or any such
interest or other amount (including by way of setoff or application of proceeds
of any collateral security) the Issuing Bank shall promptly notify the
Administrative Agent of such receipt and pay to the Administrative Agent (or the
Multi-Currency Payment Agent or the Brazilian Administrative Agent, as the case
may be) for account of each Lender entitled thereto such Lender’s US$ Commitment
Percentage, Multi-Currency Percentage or Brazilian Percentage, as the case may
be, of such payment, each such payment by the Issuing Bank to be made in the
same money and funds in which received by the Issuing Bank. In the event any
payment received by the Issuing Bank and so paid to the Lenders hereunder is
rescinded or must otherwise be returned by the Issuing Bank, each Lender shall,
upon the request of the Issuing Bank (through the Administrative Agent, the
Multi-Currency Payment Agent or the Brazilian Administrative Agent, as the case
may be), repay to the Issuing Bank (through the Administrative Agent, the
Multi-Currency Payment Agent or the Brazilian Administrative Agent, as the case
may be) the amount of such payment paid to such Lender, with interest at the
rate specified in paragraph (10) of this Section 2.08.

 

47

--------------------------------------------------------------------------------


 

7)            The Company shall pay to the Administrative Agent, the
Multi-Currency Payment Agent or the Brazilian Administrative Agent, as the case
may be, for account of the Lenders (ratably in accordance with their respective
US$ Commitment Percentages, Multi-Currency Percentages or Brazilian Percentages,
as the case may be) a letter of credit fee in Dollars in respect of each Letter
of Credit in an amount equal to the Applicable L/C Percentage of the daily
average undrawn stated amount of such Letter of Credit for the period from and
including the date of issuance of such Letter of Credit (i) in the case of a
Letter of Credit that expires in accordance with its terms, to and including
such expiration date and (ii) in the case of a Letter of Credit that is drawn in
full or is otherwise terminated other than on the stated expiration date of such
Letter of Credit, to but excluding the date such Letter of Credit is drawn in
full or is terminated (such fee to be non-refundable, to be paid in arrears on
each Quarterly Date and on the Commitment Termination Date and on the date of
expiry or termination or full utilization of such Letter of Credit and to be
calculated for any day after giving effect to any payments made under such
Letter of Credit on such day). In addition, the Company shall pay to the Issuing
Bank a fronting fee in Dollars in respect of each Letter of Credit in an amount
equal to a percentage per annum of the daily average undrawn stated amount of
such Letter of Credit for the period from and including the date of issuance of
such Letter of Credit (i) in the case of a Letter of Credit that expires in
accordance with its terms, to and including such expiration date and (ii) in the
case of a Letter of Credit that is drawn in full or is otherwise terminated
other than on the stated expiration date of such Letter of Credit, to but
excluding the date such Letter of Credit is drawn in full or is terminated (such
fee to be non-refundable, to be paid in arrears on each Quarterly Date and on
the Commitment Termination Date and to be calculated for any day after giving
effect to any payments made under such Letter of Credit on such day) plus all
commissions, charges, costs and expenses in the amounts customarily charged by
the Issuing Bank from time to time in like circumstances with respect to the
issuance of each Letter of Credit and drawings and other transactions relating
thereto.

 

8)            Promptly following the end of each calendar month, the Issuing
Bank shall deliver (through the Administrative Agent, the Multi-Currency Payment
Agent or the Brazilian Administrative Agent, as the case may be) to each Lender
and the Company a notice describing the aggregate amount of all Letters of
Credit outstanding at the end of such month. Upon the request of any Lender from
time to time, the Issuing Bank shall deliver any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.

 

9)            The issuance by the Issuing Bank of each Letter of Credit shall,
in addition to the conditions precedent set forth in Section 7 hereof, be
subject to the conditions precedent that (i) such Letter of Credit shall be in
such form, contain such terms and support such transactions as shall be
satisfactory to the Issuing Bank consistent with its then current practices and
procedures with respect to letters of credit of the same type, (ii) such Letter
of Credit shall be denominated in Dollars or a Multi-Currency and (iii) the
Company shall have executed and delivered such applications, agreements and
other instruments relating to such Letter of Credit as the Issuing Bank shall
have reasonably requested consistent with its then current practices and
procedures with respect to letters of credit of the same type, provided that in
the event of any conflict between any such application, agreement or other
instrument and the provisions of this Agreement or any

 

48

--------------------------------------------------------------------------------


 

Security Document, the provisions of this Agreement and the Security Documents
shall control.

 

10)          To the extent that any Lender shall fail to pay any amount required
to be paid pursuant to paragraph (5) or (6) of this Section 2.08 on the due date
therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent, as the case may be) on such amount from and including such
due date to but excluding the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate or, in the case of any amount payable
in a currency other than Dollars, the rate determined by the Administrative
Agent, the Multi-Currency Payment Agent or the Brazilian Administrative Agent
(in the case of Letters of Credit issued under the Multi-Currency Commitments)
or the Brazilian Administrative Agent (in the case of Letters of Credit issued
under the Brazilian Commitments) in its discretion as the appropriate rate for
interbank settlements, provided that if such Lender shall fail to make such
payment to the Issuing Bank within three Business Days of such due date, then,
retroactively to the due date, such Lender shall be obligated to pay interest on
such amount at the rate then payable by the Company on such amount.

 

11)          The issuance by the Issuing Bank of any modification or supplement
to any Letter of Credit hereunder shall be subject to the same conditions as are
applicable under this Section 2.08 to the issuance of new Letters of Credit, and
no such modification or supplement shall be issued hereunder unless either (i)
the respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such modified or
supplemented form or (ii) each Lender shall have consented thereto.

 

The Company and each other Borrower hereby indemnifies and holds harmless each
Lender (including the Issuing Bank, Administrative Agent, the Multi-Currency
Payment Agent and the Brazilian Administrative Agent) from and against any and
all claims and damages, losses, liabilities, costs or expenses that such Lender,
the Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent may incur (or that may be claimed against such Lender,
Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent by any Person whatsoever) by reason of or in connection
with the execution and delivery or transfer of or payment or refusal to pay by
the Issuing Bank under any Letter of Credit; provided that neither the Company
nor any other Borrower shall be required to indemnify any Lender, the
Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the Issuing Bank in determining whether a
request presented under any Letter of Credit complied with the terms of such
Letter of Credit or (y) in the case of the Issuing Bank, its failure to pay
under any Letter of Credit after the presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit. Nothing in
this Section 2.08 is intended to limit the other obligations of the Company, any
other Borrower, any Lender, the Administrative Agent, the Multi-Currency Payment
Agent or the Brazilian Administrative Agent under this Agreement.

 

49

--------------------------------------------------------------------------------


 

2.09.       Currency Fluctuations, Etc.

 

(a)           Not later than 1:00 p.m., New York City time, on each Calculation
Date, the Multi-Currency Payment Agent or, in the case of Brazilian Loans, the
Brazilian Administrative Agent, shall (i) determine the Exchange Rate as of such
Calculation Date with respect to (w) each Multi-Currency for which there are at
such time outstanding Multi-Currency Loans or Letters of Credit issued under the
Multi-Currency Commitments, (x) the Canadian Dollar if there are at such time
outstanding non-Dollar-denominated US$-Canadian Loans, (y) Pounds Sterling and
euro if there are at such time outstanding non-Dollar-denominated US$ Loans and
(z) Reais for which there are at such time outstanding non-Dollar Brazilian
Loans or Letters of Credit issued under the Brazilian Commitments and (ii) give
notice thereof to the Multi-Currency Lenders which have committed to make
Multi-Currency Loans in each such Multi-Currency, to the US$-Canadian Lenders
which have committed to make US$-Canadian Loans in Canadian Dollars, to the US$
Lenders which have committed to make US$ Loans in Pounds Sterling and euro, to
the Brazilian Lenders which have committed to make Brazilian Loans in Reais and
to the Company.  The Exchange Rates so determined shall become effective on the
first Business Day immediately following the relevant Calculation Date (a “Reset
Date”) and shall remain effective until the next succeeding Reset Date.

 

(b)           Not later than 5:00 p.m., New York City time, on each Reset Date,
the Multi-Currency Payment Agent, or, in the case of Brazilian Loans, the
Brazilian Administrative Agent, shall (i) determine (w) the Dollar Equivalent of
the aggregate principal amount of Multi-Currency Loans, Multi-Currency Swingline
Loans and Letter of Credit Liabilities under the Multi-Currency Commitments in
each Multi-Currency then outstanding (after giving effect to any Multi-Currency
Loans to be made or repaid on such date) (the “Outstanding Multi-Currency
Amount”), (x) the Dollar-denominated US$-Canadian Loans and Letter of Credit
Liabilities outstanding under the US$-Canadian Commitments, and the Dollar
Equivalent of the Canadian Dollar denominated US$-Canadian CDOR Loans and of the
C$ Loans and Letter of Credit Liabilities under the Canadian Commitments then
outstanding (after giving effect to any non-Dollar-denominated US$-Canadian
Loans to be made or repaid on such date) (the “Outstanding US$-Canadian
Amount”), (y) the Dollar-denominated US$ Loans and Letter of Credit Liabilities
under the US$ Commitments, and the Dollar Equivalent of the Pounds Sterling
denominated and euro denominated US$ Loans and Letter of Credit Liabilities
outstanding under the US$ Commitments then outstanding (after giving effect to
any non-Dollar-denominated US$ Loans to be made or repaid on such date) (the
“Outstanding US$ Amount”) and (z) the Dollar Equivalent of the aggregate
principal amount of Brazilian Loans and Letter of Credit Liabilities outstanding
under the Brazilian Commitments (after giving effect to any Brazilian Loans to
be made or repaid on such date) (the “Outstanding Brazilian Amount”) and (ii)
notify the Multi-Currency Lenders, the US$-Canadian Lenders, US$ Lenders or the
Brazilian Lenders, as the case may be, and the Company of the results of such
determination.

 

(c)           If on any Reset Date, the Outstanding Multi-Currency Amount
exceeds 105% of the aggregate amount of the Multi-Currency Commitments, then the
Company, the Parent or the relevant Borrower shall, within three Business Days
after notice thereof from the Multi-Currency Payment Agent, prepay (in any
Multi-Currency as selected by the Company or such Borrower) Multi-Currency Loans
in an aggregate amount such that, after giving effect thereto, the Outstanding
Multi-Currency Amount shall be equal to or less than such aggregate amount of
Multi-Currency Commitments (and in the event that after such prepayment, the
Outstanding Multi-Currency Amount is more than such aggregate amount of the
Multi-Currency

 

50

--------------------------------------------------------------------------------


 

Commitments, the Company or the relevant Borrower shall provide cash cover for
the difference by paying to the Multi-Currency Payment Agent immediately
available funds in an amount equal to such difference, which funds shall be
retained by the Multi-Currency Payment Agent in the Collateral Account as such
collateral security for such Letter of Credit Liabilities). If any such
prepayment occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Company or the relevant Borrower shall
pay to the Multi-Currency Lenders such amounts, if any, as may be required
pursuant to Section 6.05.

 

(d)           If on any Reset Date, the Outstanding US$-Canadian Amount exceeds
110% of the aggregate amount of the US$-Canadian Commitments, then the Company,
the Parent or the relevant Borrower shall, within three Business Days after
notice thereof from the Multi-Currency Payment Agent, prepay (in Dollars or
Canadian Dollars as selected by the Company or the Parent, as the case may be)
US$-Canadian CDOR Loans, and/or C$ Loans or Canadian Letters of Credit under the
Canadian Commitments in an aggregate amount such that, after giving effect
thereto, the Outstanding Canadian Amount shall be equal to or less than such
aggregate amount of US$-Canadian Commitments. If any such prepayment occurs on a
day which is not the last day of the then current Interest Period with respect
thereto, the Company or the Parent, as the case may be, shall pay to the
US$-Canadian Lenders such amounts, if any, as may be required pursuant to
Section 6.05.

 

(e)           If on any Reset Date, the Outstanding US$ Amount exceeds 105% of
the aggregate amount of the US$ Commitments, then the Company, the Parent shall
or the relevant Borrower shall, within three Business Days after notice thereof
from the Multi-Currency Payment Agent, prepay (in Dollars, Pounds Sterling or
euro as selected by the Company) US$ Loans in an aggregate amount such that,
after giving effect thereto, the Outstanding US$ Amount shall be equal to or
less than such aggregate amount of US$ Commitments (and in the event that after
such prepayment, the Outstanding US$ Amount is more than such aggregate amount
of the US$ Commitments, the Company or the Parent, as the case may be, shall
provide cash cover for the difference by paying to the Multi-Currency Payment
Agent immediately available funds in an amount equal to such difference, which
funds shall be retained by the Multi-Currency Payment Agent in the Collateral
Account as such collateral security for such Letter of Credit Liabilities). If
any such prepayment occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Company or the Parent, as the
case may be, shall pay to the US$ Lenders such amounts, if any, as may be
required pursuant to Section 6.05.

 

(f)            If on any Reset Date, the Outstanding Brazilian Amount exceeds
105% of the aggregate amount of the Brazilian Commitments, then the Company, the
Parent or the relevant Borrower shall, within three Business Days after notice
thereof from the Brazilian Administrative Agent, prepay (in Dollars or Brazilian
Reais as selected by the Brazilian Borrower) Brazilian Loans in an aggregate
amount such that, after giving effect thereto, the Outstanding Brazilian Amount
shall be equal to or less than such aggregate amount of Brazilian Commitments.
If any such prepayment occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Company or the relevant
Borrower shall pay to the Brazilian Lenders such amounts, if any, as may be
required pursuant to Section 6.05.

 

51

--------------------------------------------------------------------------------


 

2.10.       Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)           fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.03;

 

(b)           the Revolving Commitments of such Defaulting Lender shall not be
included in determining whether all Lenders or the Majority Lenders have taken
or may take any action under this Agreement (including any consent to any
amendment or waiver pursuant to Section 12.05), provided that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby other than to the extent provided in Section 12.05;

 

(c)           if any Swingline Loan or Letter of Credit Liability under any of
the Revolving Commitments exists at the time a Lender becomes a Defaulting
Lender then:

 

(i)            all or any part of such Defaulting Lender’s pro rata portion of
Swingline Loans based on such Lender’s share of the relevant Revolving
Commitments (“Swingline Exposure”) and such Defaulting Lender’s pro rata portion
of Letter of Credit Liability based on such Lender’s share of the relevant
Revolving Commitments (“L/C Exposure”) shall be reallocated among the
non-Defaulting Revolving Lenders in accordance with their respective shares
thereof but only to the extent (x) the sum of all non-Defaulting Revolving
Lenders’ Revolving Loans under such Revolving Commitments and their Swingline
Exposures and Letter of Credit Liabilities thereunder plus such Defaulting
Lender’s Swingline Exposure and L/C Exposure under such Revolving Commitments
does not exceed the total of all non-Defaulting Revolving Lenders’ Revolving
Commitments under such Revolving Commitments and (y) the conditions set forth in
Section 7.02 are satisfied at such time;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the relevant Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay any such
remaining Swingline Exposure and (y) second, cash collateralize for the benefit
of the Issuing Bank only the Borrower’s obligations corresponding to any such
Defaulting Lender’s remaining L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 10.01 for so long as such L/C Exposure is outstanding;

 

(iii)          if such Borrower cash collateralizes any portion of such
Defaulting Lender’s L/C Exposure pursuant to Section 2.10(c)(ii), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.08(7) with respect to such L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

 

(iv)          if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.10(c)(i), then the fees payable to the Lenders pursuant to
Sections 2.03 and

 

52

--------------------------------------------------------------------------------


 

2.08(7) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; or

 

(v)           if all or any portion of such Defaulting Lender’s L/C Exposure is
neither cash collateralized nor reallocated pursuant to Section 2.10(c)(i) or
(ii), then, without prejudice to any rights or remedies of the Issuing Bank or
any other Lender under this Agreement, all letter of credit fees payable under
Section 2.08(7) with respect to such Defaulting Lender’s L/C Exposure shall be
payable to the Issuing Bank until and to the extent that such L/C Exposure is
cash collateralized and/or reallocated;

 

(d)           so long as any Revolving Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure and the Defaulting
Revolving Lender’s then outstanding L/C Exposure will be 100% covered by the
Revolving Commitments of the relevant non-Defaulting Revolving Lenders and/or
cash collateral will be provided by the relevant Borrower in accordance with
Section 2.10(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
such non-Defaulting Revolving Lenders in a manner consistent with Section
2.10(c)(i) (and such Defaulting Lender shall not participate therein); and

 

(e)           with respect to any amount payable to such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees or otherwise and
including any amount that would otherwise be payable to such Defaulting Lender
pursuant to Section 5.07 but excluding this Section 2.10(e)), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender under the relevant Revolving
Commitments or the Issuing Bank under the relevant Revolving Commitments to
satisfy such Lender’s obligations under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

If (i) a Bankruptcy Event with respect to any Person as to which any Lender is,
directly or indirectly, a subsidiary shall occur following the date hereof and
for so long as such event shall continue or (ii) the Swingline Lender or the
Issuing Bank has a good faith belief that any Lender has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless the Swingline Lender or the Issuing Bank,
as the case may be, shall have entered into arrangements with the Borrower or
such Lender, satisfactory to the Swingline Lender or the Issuing Bank, as the
case may be, to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the relevant Borrower, the Issuing
Bank and the Swingline Lender each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Revolving Lenders under the relevant
Revolving Commitments shall be readjusted to reflect

 

53

--------------------------------------------------------------------------------


 

the inclusion of such Lender’s relevant Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of such other
Revolving Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its share of the relevant Revolving Commitments.

 

(f)            If any Lender becomes a Defaulting Lender, then the relevant
Borrower or Borrowers shall have the right, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, to require such Lender to
assign and delegate, without recourse, all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) such Borrower or Borrowers shall have received the prior written
consent of the Administrative Agent (and if a Revolving Commitment is being
assigned, the Issuing Bank) which consent shall not be unreasonably withheld and
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or such Borrower or Borrowers (in the
case of all other amounts). A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the relevant Borrower or
Borrowers to require such assignment and delegation cease to apply.

 

2.11.       Incremental Term Loan Purchase. So long as no Default or Event of
Default has occurred and is continuing, the Company may from time to time
purchase, in accordance with this Section 2.11, Incremental Term Loans, if any,
from one or more Lenders on a non-pro rata basis pursuant to a Dutch auction or
other process satisfactory to the Administrative Agent open to all applicable
Lenders, on terms to be agreed between the Company and the Lenders participating
in such Dutch auction; provided that (i) after giving effect thereto no
Revolving Loans or Swingline Loans are outstanding, (ii) any gain from any such
purchase is not added back to EBITDA or EBITDAR, (iii) in connection with any
such purchase the Parent makes a customary representation that it has no
undisclosed material non-public information (within the meaning of United States
federal securities laws) with respect to the Parent and its Subsidiaries and the
Loans, (iv) the procedures with respect to any such Dutch auction shall be
approved by the Administrative Agent, (v) any principal and accrued interest and
unpaid interest on the Incremental Term Loans purchased by the Company shall be
cancelled and such Incremental Term Loans shall no longer be outstanding for all
purposes of this Agreement and the other Basic Documents and (vi) no proceeds of
the Revolving Commitments shall be used to consummate such purchase.

 

2.12.       Extension Offers.

 

(a)           Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Company to all Lenders of Incremental Term Loans or Revolving
Lenders under a Revolving Commitment on a pro rata basis (based respectively on
the aggregate outstanding principal amount of the Incremental Term Loans or the
relevant aggregate outstanding Revolving Commitments) and on the same terms
respectively to each such Lender, the Company may from time to time extend the
maturity date of the Incremental Term Loans or the relevant Revolving
Commitments, as the case may be, and otherwise modify the terms of the
Incremental Term Loans or the relevant Revolving

 

54

--------------------------------------------------------------------------------


 

Commitments pursuant to the terms of the relevant Extension Offer (including,
without limitation, by increasing the interest rate or fees payable in respect
of the Incremental Term Loans or the relevant Revolving Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Incremental Term Loans) (each, an “Extension”, and each group of
Incremental Term Loans or relevant Revolving Commitments, as the case may be, as
so extended, as well as the original Incremental Term Loans or relevant
Revolving Commitments (in each case, not so extended), each being a “tranche”;
any Extension Incremental Term Loans shall constitute a separate tranche of
Incremental Term Loans from the tranche of Incremental Term Loans from which
they were converted and any Extension Revolving Commitments shall constitute a
separate tranche of Revolving Commitments from the tranche of relevant Revolving
Commitments from which they were converted), so long as the following terms are
satisfied: (i) no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders, (ii) in respect of Incremental Term Loans, except as
to interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to
immediately succeeding clauses (iii), (iv) and (v), be determined by the Company
and set forth in the relevant Extension Offer), the Incremental Term Loans of
any Lender extended pursuant to any Extension (“Extension Incremental Term
Loans”) shall have the same terms as the tranche of Incremental Term Loans
subject to such Extension Offer, (iii) the final maturity date of any Extension
Incremental Term Loans shall be no earlier than the then latest maturity date of
Incremental Term Loans and the amortization applicable to Incremental Term Loans
for periods prior to the original maturity date may not be increased, (iv) the
Weighted Average Life to Maturity of any Extension Incremental Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the
Incremental Term Loans extended thereby, (v) any Extension Incremental Term
Loans may participate on a pro rata basis or a less than pro rata basis (but not
greater than a pro rata basis) in any voluntary or mandatory repayments or
prepayments hereunder, in each case as specified in the respective Extension
Offer, (vi) if the aggregate principal amount of Incremental Term Loans or
Revolving Commitments, as applicable (calculated on the face amount thereof), in
respect of which Lenders shall have accepted the relevant Extension Offer shall
exceed the maximum aggregate principal amount of Incremental Term Loans or
relevant Revolving Commitments, as the case may be, offered to be extended by
the Company pursuant to such Extension Offer, then the Incremental Term Loans or
the relevant Revolving Commitments, as applicable, of such Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer, (vii) all documentation in respect
of such Extension shall be consistent with the foregoing and (viii) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Company.  The relevant Revolving Commitments of any Revolving Lender extended
pursuant to any Extension (“Extension Revolving Commitments”), shall expire no
earlier than the termination date of the tranche of relevant Revolving
Commitments subject to such Extension Offer.  For the avoidance of doubt, no
Lender shall be required to participate in any Extension.

 

(b)           [intentionally deleted]

 

(c)           With respect to all Extensions consummated pursuant to this
Section 2.12, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 3.02 and (ii) no Extension Offer
is required to be in any minimum amount or

 

55

--------------------------------------------------------------------------------


 

any minimum increment; provided that the Company may at its election specify as
a condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Company’s reasonable judgment and which may be waived by the
Company) of Incremental Term Loans tendered.  The Administrative Agent and the
Lenders hereby consent to the Extensions and the other transactions contemplated
by this Section 2.12 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extension Incremental Term Loans on
the such terms as may be set forth in the relevant Extension Offer) and hereby
waive the requirements of any provision of this Agreement or any other Basic
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.12

 

(d)           The Lenders hereby irrevocably authorize the Administrative Agent
to enter into amendments to this Agreement and the other Basic Documents with
the Obligors as may be necessary in order to establish new tranches or
sub-tranches in respect of Incremental Term Loans, as applicable, or Revolving
Commitments so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Company in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.12.

 

(e)           In connection with any Extension, the Company shall provide the
Administrative Agent at least five Business Days’ (or such shorter notice as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.12.

 

Section 3  Borrowings, Conversions and Prepayments.

 

3.01.       Procedure for US$ Loan Borrowing, US$-Canadian Loan Borrowing,
Brazilian Borrowing and Multi-Currency Borrowing.

 

(a)           The Company shall give the Administrative Agent, the applicable
Multi-Currency Payment Agent or the Brazilian Administrative Agent notice of
each US$ Loan, US$-Canadian Loan, Multi-Currency Loan and Brazilian Loan to be
made hereunder as provided in Section 5.05 hereof.

 

(b)           Not later than 12:00 p.m. New York time on the date specified for
each borrowing in Dollars hereunder, each US$ Lender, US$-Canadian Lender,
Multi-Currency Lender or Brazilian Lender shall make available the amount of the
US$ Loan, US$-Canadian Loan, Multi-Currency Loan or Brazilian Loan to be made by
it on such date to the Administrative Agent, at an account in New York, New York
specified by the Administrative Agent, in immediately available funds, for
account of the Company. The amount so received by the Administrative Agent
shall, subject to the terms and conditions of this Agreement, be made available
to the Company by depositing the same, in immediately available funds, in an
account of the Company designated by the Company and maintained with the
Administrative Agent.

 

(c)           Not later than 11:00 a.m. London time on the date specified for
each such borrowing in a currency other than Dollars hereunder, each
Multi-Currency Lender, or, if a

 

56

--------------------------------------------------------------------------------


 

US$-Canadian Loan is being made in Canadian Dollars, each US$-Canadian Lender,
or if a US$ Loan is being made in Pounds Sterling or euro, each US$ Lender,
shall make available the amount of the Multi-Currency Loan, US$-Canadian Loan or
US$ Loan, as the case may be, to be made by it on such date to the
Multi-Currency Payment Agent, at an account in London specified by the
Multi-Currency Payment Agent, in immediately available funds, for account of the
Parent, the Company, the Multi-Currency Borrower or any Additional Borrower, as
the case may be. The amount so received by the applicable Multi-Currency Payment
Agent shall, subject to the terms and conditions of this Agreement, be made
available to the US$ Borrower, the US$ Canadian Borrower, the Multi-Currency
Borrower or any Additional Borrower, as the case may be, by depositing the same,
in immediately available funds, in an account of the US$ Borrower, US$-Canadian
Borrower, Multi-Currency Borrower, or Additional Borrower, as the case may be,
designated by such Borrower with the Administrative Agent.

 

(d)           The procedures for any Borrowing of Brazilian Loans denominated in
Reais shall be as specified in the amendments to this Agreement to be entered
into in connection with an increase in the Brazilian Commitments in accordance
with Section 2.01(e).

 

(e)           The procedures for any Borrowing of Incremental Term Loans shall
be as specified in the Incremental Term Loan Activation Notice.

 

3.02.       Prepayments and Conversions.

 

(a)           Optional Prepayments and Conversions.  The Company shall have the
right to prepay Loans and to convert Loans in Dollars of one Type into Loans of
the other Type, at any time or from time to time, provided, that the Company
shall give the Administrative Agent, the Multi-Currency Payment Agent or the
Brazilian Administrative Agent notice of each such prepayment as provided in
Section 5.05 hereof. Any prepayment of Incremental Term Loans hereunder may not
be reborrowed.  Loans in one currency may not be converted to being Loans in
another currency, but may be prepaid and reborrowed as provided herein.

 

(b)           Mandatory Prepayments.  (i)  If on any date, the Parent or any
Subsidiary of the Parent shall receive Net Cash Proceeds from any issuance of
Indebtedness subsequent to the Effective Date, other than Indebtedness incurred
pursuant to Section 9.08 hereof (it being understood that this Section 3.02(b)
shall not constitute a waiver of any provision of Section 9.08), then the
Company shall prepay the Loans (and/or provide cover for Letter of Credit
Liabilities as specified in paragraph (d) below) in an amount equal to such Net
Cash Proceeds (less any prepayments of the C$ Loans under Section 3.4(b) of
Annex A hereto), but the Revolving Commitments shall not be subject to automatic
reduction.

 

(ii)           Amounts to be applied in connection with prepayments made
pursuant to this Section 3.02(b) shall be applied, first, to the prepayment of
the Incremental Term Loans (which may not be reborrowed), if any, and, second,
to the prepayment of the Revolving Loans.  Each prepayment of the Loans under
this Section 3.02(b) shall be accompanied by accrued interest to the date of
such prepayment on the amount prepaid.

 

(c)           Commitment Reductions; Incremental Term Loan Prepayments.  (i)  If
on any date, the Parent or any Subsidiary of the Parent shall receive Net Cash
Proceeds from (A) any

 

57

--------------------------------------------------------------------------------


 

disposition of assets (1) to any Person other than the Company or a Subsidiary,
(2) other than the June 2011 sale of the online backup & recovery, digital
archiving and eDiscovery solutions or (B) any Recovery Event, then, unless such
disposition of assets or Recovery Event shall be a Reinvestment Event, within
ten Business Days of receipt of such Proceeds, the Revolving Commitments shall
be reduced or the Incremental Term Loans, if any, prepaid, as the case may be,
by an amount equal to such Net Cash Proceeds to the extent such Net Cash
Proceeds, together with all other such Net Cash Proceeds from dispositions of
assets or Recovery Events that are not Reinvestment Events, exceeds $15,000,000
in the then-current fiscal year of the Company; provided, that notwithstanding
the foregoing, (i) the aggregate Net Cash Proceeds from dispositions of assets
and Recovery Events that may be excluded from the foregoing requirement for a
Reinvestment Event shall not exceed 10% of the Consolidated Net Tangible Assets
of the Company as at the end of the immediately preceding fiscal year and (ii)
on each Reinvestment Prepayment Date, an amount equal to the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event shall be
applied toward the reduction of the Revolving Commitments or the prepayment of
the Incremental Term Loans, if any, as the case may be.

 

(ii)           Amounts to be applied in connection with prepayments and
Revolving Commitment reductions made pursuant to this Section 3.02(c) shall be
applied, first, to the prepayment of the Incremental Term Loans, if any (which
may not be reborrowed) and, second, to reduce permanently the Revolving
Commitments.  Each prepayment of the Loans under this Section 3.02(c) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid. To the extent that, after giving effect to any such reduction of the
Revolving Commitments, the aggregate principal amount of the US$ Loans, the
US$-Canadian Loans, the Multi-Currency Loans or Brazilian Loans and the
aggregate amount of Letter of Credit Liabilities under the US$ Commitments,
US$-Canadian Commitments, the Multi-Currency Commitments or the Brazilian
Commitments, as the case may be, would exceed such Revolving Commitments, the
Company shall, first, prepay Loans thereunder and, second, provide cover for
Letter of Credit Liabilities thereunder as specified in paragraph (d) below, in
an aggregate amount equal to such excess. The Company shall notify the
Administrative Agent promptly upon the occurrence of any event giving rise to a
prepayment or Revolving Commitment reduction under this Section 3.02(c).

 

(d)           Cover for Letter of Credit Liabilities.  In the event that the US$
Loans, the Multi-Currency Loans or the Brazilian Loans have been repaid in full,
amounts payable under Section 3.02(b) or 3.02(c) shall be applied to provide
cash cover for outstanding Letters of Credit under the US$ Commitments, the
Multi-Currency Commitments or the Brazilian Commitments, as the case may be, in
which event the Company shall effect the same by paying to the Administrative
Agent, the Multi-Currency Payment Agent or the Brazilian Administrative Agent,
as the case may be, immediately available funds in an amount equal to the amount
required to provide such cash cover, which funds shall be retained by the
Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent in the Collateral Account on behalf of the Lenders as
collateral security for such Letter of Credit Liabilities until such time as the
Letters of Credit under such Revolving Commitments shall have been terminated
and all of the Letter of Credit Liabilities paid in full.

 

58

--------------------------------------------------------------------------------


 

3.03.       Procedure for Swingline Borrowing; Refunding of Swingline Loans.

 

(a)           Notice and Borrowing of Swingline Loans.  Whenever a US$-Borrower,
a US$-Canadian Borrower, a Multi-Currency Borrower or any Additional Borrower
desires that the Swingline Lender make Swingline Loans it shall give the
Swingline Lender irrevocable telephonic notice confirmed promptly in writing
(which telephonic notice must be received by the Swingline Lender not later than
(x) in the case of US$ Swingline Loans, 11:00 a.m., New York City time, (y) in
the case of US$-Canadian Swingline Loans, 11:00 a.m., Toronto time, or (z) in
the case of Multi-Currency Swingline Loans, 12:00 Noon, London time, on the
proposed Borrowing Date), specifying (i) the amount to be borrowed and (ii) the
requested Borrowing Date (which shall be a Business Day during the Commitment
Period).  Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof or, in the
case of borrowings under the US$-Canadian Swingline Commitment and the
Multi-Currency Swingline Commitment, in an amount approximately equal to the
Dollar Equivalent thereof or otherwise acceptable to the US$-Canadian Swingline
Lender or the Multi-Currency Swingline Lender.  Not later than (x) in the case
of US$ Swingline Loans, 3:00 p.m., New York City time, (y) in the case of
US$-Canadian Swingline Loans, 3:00 p.m., Toronto Time, or (z) in the case of
Multi-Currency Swingline Loans, 2:30 p.m., London time, on the Borrowing Date
specified in a notice in respect of Swingline Loans, the Swingline Lender shall
make available to the Administrative Agent or the Multi-Currency Payment Agent,
as applicable, at the Applicable Lending Office an amount in immediately
available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender.  The Administrative Agent or the Multi-Currency Payment Agent,
as applicable, shall make the proceeds of such Swingline Loan available to the
US$-Borrower, the Multi-Currency Borrower or such Additional Borrower, as
applicable, on such Borrowing Date by depositing such proceeds in the account of
the US$-Borrower, the Multi-Currency Borrower or such Additional Borrower, as
applicable, with the Administrative Agent or the Multi-Currency Payment Agent,
as applicable, on such Borrowing Date in immediately available funds.

 

(b)           Refunded Swingline Loans.  (i)  The Swingline Lender, at any time
and from time to time in its sole and absolute discretion may, on behalf of the
US$-Borrowers, (each of which hereby irrevocably directs the Swingline Lender to
so act on its behalf), on one Business Day’s notice given by the Swingline
Lender no later than 12:00 Noon, New York City time, request each US$ Lender to
make, and each US$ Lender hereby agrees to make, a US$ Loan, in an amount equal
to such US$ Lender’s US$ Commitment Percentage of the aggregate amount of the
US$ Swingline Loans (the “Refunded US$ Swingline Loans”) outstanding on the date
of such notice, to repay the Swingline Lender.  Each US$ Lender shall make the
amount of such US$ Loan available to the Administrative Agent at the Applicable
Lending Office in immediately available funds, not later than 10:00 a.m., New
York City time, one Business Day after the date of such notice.  The proceeds of
such US$ Loans shall be immediately made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded US$ Swingline Loans.  Each of the US$ Borrowers, as applicable,
irrevocably authorizes the Swingline Lender, on one Business Day’s notice given
by the Swingline Lender no later than 12:00 Noon, New York City time, to charge
such US$ Borrower’s, as applicable, accounts with the Administrative Agent (up
to the amount available in each such account) in order to pay the amount of such
Refunded US$ Swingline Loans to the extent amounts received from the US$ Lenders
are not sufficient to repay in full such Refunded US$ Swingline Loans.

 

59

--------------------------------------------------------------------------------


 

(ii)           The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the US$-Canadian Borrowers (each
of which hereby irrevocably directs the Swingline Lender to so act on its
behalf), on one Business Day’s notice given by the Swingline Lender no later
than 12:00 Noon, New York City time, request each US$-Canadian Lender to make,
and each US$-Canadian Lender hereby agrees to make, a US$-Canadian Loan, in an
amount equal to such US$-Canadian Lender’s US$-Canadian Commitment Percentage of
the aggregate amount of the US$-Canadian Swingline Loans (the “Refunded
US$-Canadian Swingline Loans”) outstanding on the date of such notice, to repay
the Swingline Lender.  Each US$-Canadian Lender shall make the amount of such
US$-Canadian Loan available to the Administrative Agent at the Applicable
Lending Office in immediately available funds, not later than 10:00 a.m., New
York City time, one Business Day after the date of such notice.  The proceeds of
such US$-Canadian Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded US$-Canadian Swingline Loans.  Each of
the US$-Canadian Borrowers, as applicable, irrevocably authorizes the Swingline
Lender, on one Business Day’s notice given by the Swingline Lender no later than
12:00 Noon, New York City time, to charge such US$-Canadian Borrower’s, as
applicable, accounts with the Canadian Administrative Agent (up to the amount
available in each such account) in order to pay the amount of such Refunded
US$-Canadian Swingline Loans to the extent amounts received from the
US$-Canadian Lenders are not sufficient to repay in full such Refunded
US$-Canadian Swingline Loans.

 

(iii)          The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of each of the Multi-Currency
Borrowers and any Additional Borrower, as applicable, (each of which hereby
irrevocably directs the Swingline Lender to so act on its behalf), on three
Business Days’ notice given by the Swingline Lender no later than 12:00 Noon,
New York City time, request each Multi-Currency Lender to make, and each
Multi-Currency Lender hereby agrees to make, a Multi-Currency Loan, in an amount
equal to such Multi-Currency Lender’s Multi-Currency Percentage of the aggregate
amount of the Multi-Currency Swingline Loans (the “Refunded Multi-Currency
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender.  Each Multi-Currency Lender shall make the amount of such Multi-Currency
Loan available to the Multi-Currency Payment Agent at the Applicable Lending
Office in immediately available funds, not later than 10:00 a.m., New York City
time, three Business Days after the date of such notice.  The proceeds of such
Multi-Currency Loans shall be immediately made available by the Multi-Currency
Payment Agent to the Swingline Lender for application by the Swingline Lender to
the repayment of the Refunded Multi-Currency Swingline Loans.  Each of the
Multi-Currency Borrowers and any Additional Borrower, as applicable, irrevocably
authorizes the Swingline Lender, on three Business Days’ notice given by the
Swingline Lender no later than 12:00 Noon, New York City time, to charge such
Multi-Currency Borrowers’ and any such Additional Borrower’s, as applicable,
accounts with the Multi-Currency Payment Agent (up to the amount available in
each such account) in order to pay the amount of such Refunded Multi-Currency
Swingline Loans to the extent amounts received from the Multi-Currency Lenders
are not sufficient to repay in full such Refunded Multi-Currency Swingline
Loans.

 

(c)           Swingline Participation Amount.  (i) If prior to the time a US$
Loan would have otherwise been made pursuant to Section 3.03(b)(i), one of the
events described in Section 10.01(6) shall have occurred and be continuing with
respect to a US$-Borrower or if for any other

 

60

--------------------------------------------------------------------------------


 

reason, as determined by the Swingline Lender in its sole discretion, US$ Loans
may not be made as contemplated by Section 3.03(b)(i), each US$ Lender shall, on
the date such US$ Loan was to have been made pursuant to the notice referred to
in Section 3.03(b)(i), purchase for cash an undivided participating interest in
the then outstanding US$ Swingline Loans by paying to the Swingline Lender an
amount (the “US$ Swingline Participation Amount”) equal to (i) such US$ Lender’s
US$ Commitment Percentage times (ii) the sum of the aggregate principal amount
of US$ Swingline Loans then outstanding that were to have been repaid with such
US$ Loans.

 

(ii)           If prior to the time a US$-Canadian Loan would have otherwise
been made pursuant to Section 3.03(b)(ii), one of the events described in
Section 10.01(6) shall have occurred and be continuing with respect to a
US$-Canadian Borrower or if for any other reason, as determined by the Swingline
Lender in its sole discretion, US$-Canadian Loans may not be made as
contemplated by Section 3.03(b)(ii), each US$-Canadian Lender shall, on the date
such US$-Canadian Loan was to have been made pursuant to the notice referred to
in Section 3.03(b)(ii), purchase for cash an undivided participating interest in
the then outstanding US$-Canadian Swingline Loans by paying to the Swingline
Lender an amount (the “US$-Canadian Swingline Participation Amount”) equal to
(i) such US$-Canadian Lender’s US$-Canadian Commitment Percentage times (ii) the
sum of the aggregate principal amount of US$-Canadian Swingline Loans then
outstanding that were to have been repaid with such US$-Canadian Loans.

 

(iii)          If prior to the time a Multi-Currency Loan would have otherwise
been made pursuant to Section 3.03(b)(iii), one of the events described in
Section 10.01(6) shall have occurred and be continuing with respect to a
Multi-Currency Borrower or any Additional Borrower, as the case may be, or if
for any other reason, as determined by the Swingline Lender in its sole
discretion, Multi-Currency Loans may not be made as contemplated by
Section 3.03(b)(iii), each Multi-Currency Lender shall, on the date such
Multi-Currency Loan was to have been made pursuant to the notice referred to in
Section 3.03(b)(iii), purchase for cash an undivided participating interest in
the then outstanding Multi-Currency Swingline Loans by paying to the Swingline
Lender an amount (the “Multi-Currency Swingline Participation Amount”) equal to
(i) such Multi-Currency Lender’s Multi-Currency Percentage times (ii) the sum of
the aggregate principal amount of Multi-Currency Swingline Loans then
outstanding that were to have been repaid with such Multi-Currency Loans.

 

(d)           Distribution of Swingline Participation Amount.  (i)     Whenever,
at any time after the Swingline Lender has received from any US$ Lender such
Lender’s US$ Swingline Participation Amount, the Swingline Lender receives any
payment on account of the US$ Swingline Loans, the Swingline Lender will
distribute to such Lender its US$ Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such US$ Lender will return to the Swingline Lender any portion
thereof previously distributed to it by the Swingline Lender.

 

61

--------------------------------------------------------------------------------


 

(ii)           Whenever, at any time after the Swingline Lender has received
from any US$-Canadian Lender such Lender’s US$-Canadian Swingline Participation
Amount, the Swingline Lender receives any payment on account of the US$-Canadian
Swingline Loans, the Swingline Lender will distribute to such Lender its
US$-Canadian Swingline Participation Amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided, however, that in the event that such
payment received by the Swingline Lender is required to be returned, such
US$-Canadian Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

 

(iii)          Whenever, at any time after the Swingline Lender has received
from any Multi-Currency Lender such Lender’s Multi-Currency Swingline
Participation Amount, the Swingline Lender receives any payment on account of
the Multi-Currency Swingline Loans, the Swingline Lender will distribute to such
Lender its Multi-Currency Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Multi-Currency Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

 

(e)           Obligation Absolute.  Each Lender’s obligation to make the Loans
referred to in Section 3.03(b) and to purchase participating interests pursuant
to Section 3.03(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any Borrower may have against the Swingline
Lender, any Borrower or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 7; (iii) any adverse
change in the condition (financial or otherwise) of any Borrower; (iv) any
breach of this Agreement or any other Basic Document by the Company, any other
Obligor or any other Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

(f)            No Amendment, Waiver or Consent.  No amendment, waiver or consent
shall be made with respect to this Section 3.03 and Section 2.01(d) without the
consent of the Swingline Lender and the Administrative Agent.

 

Section 4  Payments of Principal and Interest.

 

4.01.       Repayment of Loans.

 

(a)           The Borrowers hereby promise to pay to the Administrative Agent,
the Multi-Currency Payment Agent or the Brazilian Administrative Agent, as the
case may be, for the account of each Revolving Lender the entire outstanding
principal amount of such Lender’s Revolving Loans, and each Revolving Loan shall
mature, on the Commitment Termination Date.

 

62

--------------------------------------------------------------------------------


 

(b)           The Incremental Term Loans of each Incremental Term Lender shall
mature in consecutive installments (which shall be no more frequent than
quarterly) as specified in the Incremental Term Loan Activation Notice.

 

4.02.       Interest. Each of the Borrowers will pay to the Administrative Agent
or, in the case of non-Dollar denominated Multi-Currency Loans,
non-Dollar-denominated US$-Canadian Loans or non-Dollar- denominated US$ Loans,
to the Multi-Currency Payment Agent, for the account of each Lender interest on
the unpaid principal amount of each Loan made by such Lender to such Borrower
for the period commencing on the date of such Loan to but excluding the date
such Loan shall be paid in full, at the following rates per annum:

 

1)            if such Loan is an ABR Loan, the Alternate Base Rate plus the
Applicable Margin;

 

2)            if such Loan is a Eurocurrency Loan, the Eurocurrency Rate plus
the Applicable Margin;

 

3)            if such Loan is a BBSY Loan, the BBSY Rate plus the Applicable
Margin;

 

4)            if such Loan is an Agreed Rate Loan, the Agreed Rate applicable
thereto;

 

5)            if such Loan is a CDOR Loan, the CDOR Rate plus the Applicable
Margin; and

 

6)            if such Loan is a C$ Prime Loan, the C$ Prime Rate plus the
Applicable Margin.

 

Notwithstanding the foregoing, each of the Borrowers hereby promises to pay to
the Administrative Agent or, in the case of non-Dollar denominated
Multi-Currency Loans, non-Dollar-denominated US$-Canadian Loans or
non-Dollar-denominated US$ Loans to the Multi-Currency Payment Agent, for
account of each Lender interest at the applicable Post-Default Rate (x) on any
principal of any Loan made by such Lender to the Company or any other Borrower,
on any Reimbursement Obligation held by such Lender and on any other amount
payable by the Company or any other Borrower hereunder to or for account of such
Lender (but, if such amount is interest, only to the extent legally
enforceable), that shall not be paid in full when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise), for the period
from and including the due date thereof to but excluding the date the same is
paid in full and (y) during any period when an Event of Default shall have
occurred under Section 10.01(1) hereof and for so long as such Event of Default
shall be continuing, on any principal of any Loan made by such Lender to the
Company or any other Borrower.  Each of the Brazilian Borrowers will pay to the
Brazilian Administrative Agent, for the account of each Brazilian Lender,
interest on the unpaid principal amount of each non-Dollar denominated Brazilian
Loan made by such Brazilian Lender to such Brazilian Borrower for such periods
and at such rates as will be specified in the amendments to this Agreement to be
entered into in connection with an increase in the Brazilian Commitments in
accordance with Section 2.01(e).

 

Accrued interest on each Loan shall be payable (i) if such Loan is an ABR Loan,
on each Quarterly Date, (ii) if such Loan is a Eurocurrency Loan, a CDOR Loan or
a BBSY Loan, on

 

63

--------------------------------------------------------------------------------


 

the last day of each Interest Period for such Loan (and, if such Interest Period
exceeds three months’ duration, quarterly, commencing on the first quarterly
anniversary of the first day of such Interest Period), and (iii) in any event,
upon the payment, prepayment or conversion thereof, but only on the principal so
paid or prepaid or converted; provided that interest payable at the Post-Default
Rate shall be payable from time to time on demand of the Administrative Agent
(or the Multi-Currency Payment Agent, in the case of non-Dollar denominated
Multi-Currency Loans, non-Dollar-denominated US$-Canadian Loans or
non-Dollar-denominated US$ Loans or the Brazilian Administrative Agent, in the
case of non-Dollar denominated Brazilian Loans) or the Majority Lenders.
Promptly after the determination of any interest rate provided for herein or any
change therein, the Administrative Agent shall notify the Lenders and each
Borrower thereof.

 

Notwithstanding the foregoing provisions of this Section 4.02, if at any time
the rate of interest set forth above on any Loan of any Lender (the “Stated
Rate” for such Loan) exceeds the maximum non-usurious interest rate permissible
for such Lender to charge commercial borrowers under applicable law (the
“Maximum Rate” for such Lender), the rate of interest charged on such Loan of
such Lender hereunder shall be limited to the Maximum Rate for such Lender.

 

In the event the Stated Rate for any Loan of a Lender that has theretofore been
subject to the preceding paragraph at any time is less than the Maximum Rate for
such Lender, the principal amount of such Loan shall bear interest at the
Maximum Rate for such Lender until the total amount of interest paid to such
Lender or accrued on its Loans hereunder equals the amount of interest which
would have been paid to such Lender or accrued on such Lender’s Loans hereunder
if the Stated Rate had at all times been in effect.

 

In the event, upon payment in full of all amounts payable hereunder, the total
amount of interest paid to any Lender or accrued on such Lender’s Loans under
the terms of this Agreement is less than the total amount of interest which
would have been paid to such Lender or accrued on such Lender’s Loans if the
Stated Rate had, at all times, been in effect, then the Company shall, to the
extent permitted by applicable law, pay to the Administrative Agent or, in the
case of non-Dollar denominated Multi-Currency Loans, non-Dollar-denominated
US$-Canadian Loans or non-Dollar- denominated US$ Loans, to the Multi-Currency
Payment Agent, or, in the case of non-Dollar denominated Brazilian Loans, to the
Brazilian Administrative Agent, for the account of such Lender an amount equal
to the difference between (a) the lesser of (i) the amount of interest which
would have accrued on such Lender’s Loans if the Maximum Rate for such Lender
had at all times been in effect or (ii) the amount of interest which would have
accrued on such Lender’s Loans if the Stated Rate had at all times been in
effect and (b) the amount of interest actually paid to such Lender or accrued on
its Loans under this Agreement.  In the event any Lender ever receives, collects
or applies as interest any sum in excess of the Maximum Rate for such Lender,
such excess amount shall be applied to the reduction of the principal balance of
its Loans or to other amounts (other than interest) payable hereunder, and if no
such principal is then outstanding, such excess or part thereof remaining shall
be paid to the Company.

 

64

--------------------------------------------------------------------------------


 

Section 5  Payments; Pro Rata Treatment; Computations; Etc.

 

5.01.       Payments.

 

(a)           Except to the extent otherwise provided herein, all payments of
principal, interest, Reimbursement Obligations and other amounts to be made by
the Borrowers under the US$ Commitments, the US$-Canadian Commitments, the
Multi-Currency Commitments or the Incremental Term Loans, if any, shall (except
in the case of payments of principal and interest on non-Dollar-denominated
US$-Canadian Loans, non-Dollar-denominated US$ Loans, non-Dollar denominated
Multi-Currency Loans or non-Dollar-denominated Incremental Term Loans) be made
in Dollars, in immediately available funds, to the Administrative Agent at an
account in New York, New York specified by the Administrative Agent, not later
than 11:00 a.m. New York time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). The Administrative Agent, or any
Lender for whose account any such payment is made, may (but shall not be
obligated to) debit the amount of any such payment which is not made by such
time to any ordinary deposit account of the Company with the Administrative
Agent or such Lender, as the case may be. The Company shall, at the time of
making each such payment, specify to the Administrative Agent the Loans or other
amounts payable by the Company or any other Borrower hereunder to which such
payment is to be applied (and in the event that it fails to so specify, or if an
Event of Default has occurred and is continuing, the Administrative Agent may
apply such payment for the benefit of the Lenders as it may elect in its sole
discretion, but subject to the other terms and conditions of this Agreement,
including without limitation, Section 5.02 hereof). Each payment received by the
Administrative Agent under the US$ Commitments, the US$-Canadian Commitments or
the Incremental Term Loans, if any (except in the case of payment of principal
and interest on non-Dollar-denominated US$-Canadian Loans,
non-Dollar-denominated US$ Loans or non-Dollar-denominated Incremental Term
Loans) for the account of a Lender shall be paid promptly to such Lender, in
immediately available funds, for the account of such Lender’s Applicable Lending
Office. If the due date of any such payment would otherwise fall on a day which
is not a Business Day such date shall be extended to the next succeeding
Business Day and interest shall be payable for any principal so extended for the
period of such extension.

 

(b)           Except to the extent otherwise provided herein, all payments of
principal and interest on (i) non-Dollar denominated Multi-Currency Loans and
Letter of Credit Liabilities incurred under the Multi-Currency Commitments,
(ii) non-Dollar-denominated US$-Canadian Loans and (iii) non-Dollar denominated
US$ Loans, in either case to be made by the Company shall be made in the
currency of the applicable Loan or Letter of Credit for which payment is being
made, in immediately available funds, to the Multi-Currency Payment Agent at an
account in London specified by the Multi-Currency Payment Agent, not later than
11:00 a.m. London time on the date on which such payment shall become due (each
such payment made after such time on such due date to be deemed to have been
made on the next succeeding Business Day). The Multi-Currency Payment Agent, or
any Lender for whose account any such payment is made, may (but shall not be
obligated to) debit the amount of any such payment which is not made by such
time to any ordinary deposit account of the Company with the Multi-Currency
Payment Agent or such Lender, as the case may be. The Company shall, at the time
of making each such payment, specify to the Multi-Currency Payment Agent the
Loans or other amounts payable by the Company or any other Borrower hereunder to
which such payment is to be applied (and in the event that it fails to so
specify, or if an Event of Default has occurred and is continuing, the
Multi-Currency Payment Agent may apply such payment for the benefit of the
Lenders as it may elect in its sole discretion, but subject to the other terms
and conditions of this Agreement, including without limitation, Section 5.02
hereof). Each such payment received by the

 

65

--------------------------------------------------------------------------------


 

Multi-Currency Payment Agent for the account of a Lender shall be paid promptly
to such Lender, in immediately available funds, for the account of such Lender’s
Applicable Lending Office. If the due date of any such payment would otherwise
fall on a day which is not a Business Day such date shall be extended to the
next succeeding Business Day and interest shall be payable for any principal so
extended for the period of such extension.  All payments of principal and
interest on of Brazilian Loans and Letter of Credit Liabilities incurred under
the Brazilian Commitments shall be made in the currency of the applicable Loan
or Letter of Credit for which payment is being made, in immediately available
funds, to such agents and on such terms and conditions as will be specified in
the amendments to this Agreement to be entered into in connection with an
increase in the Brazilian Commitments in accordance with Section 2.01(e).

 

(c)           All payments made by the Company hereunder shall be made without
set-off, deduction or counterclaim.

 

5.02.       Pro Rata Treatment.

 

(a)           With respect to the US$ Lenders, except to the extent otherwise
provided herein: (i) each borrowing from the US$ Lenders under Section 2.01
hereof shall be made from the US$ Lenders, each payment of commitment fees under
Section 2.03 hereof shall be made for the account of the US$ Lenders, and each
termination or reduction of the US$ Commitments under Section 2.02 hereof shall
be applied to the US$ Commitments of the US$ Lenders, pro rata according to the
US$ Lenders’ respective percentages of the US$ Commitments, (ii) each payment by
the Company of principal of or interest on US$ Loans of a particular Type (other
than payments in respect of Loans of individual Lenders provided for by
Section 6 hereof) shall be made to the Administrative Agent for the account of
the US$ Lenders pro rata in accordance with the respective unpaid principal
amounts of such US$ Loans held by the US$ Lenders and (iii) each conversion of
US$ Loans of a particular Type (other than conversions of Loans of individual
Lenders pursuant to Section 6.04 hereof) shall be made pro rata among the US$
Lenders in accordance with the respective principal amounts of such US$ Loans
held by the US$ Lenders.

 

(b)           With respect to the US$-Canadian Lenders, except to the extent
otherwise provided herein: (i) each borrowing from the US$-Canadian Lenders
under Section 2.01 hereof shall be made from the US$-Canadian Lenders and each
termination or reduction of the US$-Canadian Commitments under Section 2.02
hereof shall be applied to the US$-Canadian Commitments of the US$-Canadian
Lenders, pro rata according to the US$-Canadian Lenders’ respective percentages
of the US$-Canadian Commitments, (ii) each payment by the Company of principal
of or interest on US$-Canadian Loans of a particular Type (other than payments
in respect of Loans of individual Lenders provided for by Section 6 hereof)
shall be made to the Administrative Agent for the account of the US$-Canadian
Lenders pro rata in accordance with the respective unpaid principal amounts of
such US$-Canadian Loans held by the US$-Canadian Lenders and (iii) each
conversion of US$-Canadian Loans of a particular Type (other than conversions of
Loans of individual Lenders pursuant to Section 6.04 hereof) shall be made pro
rata among the US$-Canadian Lenders in accordance with the respective principal
amounts of such US$-Canadian Loans held by the US$-Canadian Lenders.

 

(c)           With respect to the Multi-Currency Lenders, except to the extent
otherwise provided herein: (i) each borrowing from the Multi-Currency Lenders
under Section 2.01 hereof

 

66

--------------------------------------------------------------------------------


 

shall be made from the Multi-Currency Lenders, each payment of commitment fees
under Section 2.03 hereof shall be made for the account of the Multi-Currency
Lenders, and each termination or reduction of the Multi-Currency Commitments
under Section 2.02 hereof shall be applied to the Multi-Currency Commitments of
the Multi-Currency Lenders, pro rata according to the Multi-Currency Lenders’
respective percentages of the Multi-Currency Commitments and (ii) each payment
by the Company of principal of or interest on Multi-Currency Loans (other than
payments in respect of Loans of individual Lenders provided for by Section 6
hereof) shall be made to the Multi-Currency Payment Agent, in each case for the
account of the Multi-Currency Lenders and pro rata in accordance with the
respective unpaid principal amounts of such Multi-Currency Loans (whether
denominated in Dollars or other currency) held by the Multi-Currency Lenders.

 

(d)           With respect to the Brazilian Lenders, except to the extent
otherwise provided herein: (i) each borrowing from the Brazilian Lenders under
Section 2.01 hereof shall be made from the Brazilian Lenders, each payment of
commitment fees under Section 2.03 hereof shall be made for the account of the
Brazilian Lenders, and each termination or reduction of the Brazilian
Commitments under Section 2.02 hereof shall be applied to the Brazilian
Commitments of the Brazilian Lenders, pro rata according to the Brazilian
Lenders’ respective percentages of the Brazilian Commitments and (ii) each
payment by the Company of principal of or interest on Brazilian Loans (other
than payments in respect of Loans of individual Lenders provided for by
Section 6 hereof) shall be made to such agents and on such terms and conditions
as will be specified in the amendments to this Agreement to be entered into in
connection with an increase in the Brazilian Commitments in accordance with
Section 2.01(e).

 

(e)           Any reduction of the Revolving Commitments under
Section 2.02(b) or 3.02(c) and any mandatory prepayment under
Section 3.02(b) shall be applied ratably to the US$ Commitments, US$-Canadian
Commitments, the Brazilian Commitments and the Multi-Currency Commitments.

 

(f)            With respect to the Incremental Term Lenders, if any, except to
the extent otherwise provided herein: (i) the borrowing from the Incremental
Term Lenders under Section 2.01(c) hereof shall be made from the Incremental
Term Lenders, pro rata according to the Incremental Term Lenders’ respective
percentages of the Incremental Term Loans, (ii) each payment (or prepayment) by
the Company of principal or interest on Incremental Term Loans of a particular
Type (other than payments in respect of Loans of individual Lenders provided for
by Section 6 hereof) shall be made to the Administrative Agent for the account
of Incremental Term Lenders, pro rata in accordance with the respective unpaid
principal amounts of such Incremental Term Loans held by the Incremental Term
Lenders, and (iii) each conversion of Incremental Term Loans of a particular
Type (other than conversions of Loans of individual Lenders pursuant to
Section 6.04 hereof) shall be made pro rata among the Incremental Term Lenders
in accordance with the respective principal amounts of Incremental Term Loans
held by the Incremental Term Lenders.

 

(g)           Each prepayment by the Company of the Incremental Term Loans, if
any, as provided by Section 3.02 hereof shall be applied pro rata to the
Incremental Term Loans and to the installments of the Incremental Term Loans,
pro rata according to the then outstanding amounts thereof.

 

67

--------------------------------------------------------------------------------


 

5.03.       Computations.  Interest and fees shall be computed on the basis of a
year of 360 days (or 365 or 366 days, as the case may be, in the case of (a) ABR
Loans the interest rate payable on which is then based on the Prime Rate,
(b) Multi-Currency Loans and US$ Loans denominated in Pounds Sterling,
(c) Multi-Currency Loans denominated in Australian Dollars and (d) US$-Canadian
Loans the interest rate payable on which is then based on CDOR or, in the case
of US$-Canadian Swingline Loans, C$ Prime) and actual days elapsed (including
the first day but excluding the last day) occurring in the period for which
payable.

 

5.04.       Minimum and Maximum Amounts; Types.

 

(a)           Dollar-Denominated US$ Loans; Dollar-Denominated US$-Canadian
Loans; Dollar-Denominated Multi-Currency Loans; and Incremental Term Loans. 
Except for prepayments made pursuant to Section 3.02(b) hereof, each borrowing,
conversion and prepayment of principal of Dollar-denominated US$ Loans,
Dollar-denominated US$-Canadian Loans and Dollar-denominated Multi-Currency
Loans shall be in an aggregate principal amount equal to (a) in the case of
Eurocurrency Loans, CDOR Loans and BBSY Loans, $1,000,000 or a larger multiple
of $100,000, and (b) in the case of ABR Loans and C$ Prime Loans, $500,000 or a
larger multiple of $100,000 (borrowings, conversions or prepayments of Loans of
different Types or, in the case of Eurocurrency Loans, having different Interest
Periods, at the same time hereunder to be deemed separate borrowings,
conversions and prepayments for purposes of the foregoing, one for Type or
Interest Period); provided that (i) any Loan may be in the aggregate amount of
the unused portion of the relevant Revolving Commitments, (ii) Loans may be
prepaid in full and (iii) any borrowing or prepayment of Loans that are ABR
Loans may be in an aggregate principal amount equal to $100,000 or a larger
multiple of $100,000.

 

(b)           Non-Dollar-Denominated US$ Loans; Non-Dollar-Denominated
Multi-Currency Loans; and Non-Dollar-Denominated US$-Canadian Loans.  Each US$
Loan other than a Dollar-denominated US$ Loan shall be a Eurocurrency Loan, each
Multi-Currency Loan other than a Dollar-denominated Multi-Currency Loan shall be
a Eurocurrency Loan or, in the case of any Loans denominated in Australian
Dollars, a BBSY Loan, and each US$-Canadian Loan other than a Dollar-denominated
US$-Canadian Loan shall be a CDOR Loan or, in the case of a US$-Canadian
Swingline Loan, a C$ Prime Loan.  Except for prepayments made pursuant to
Section 3.02(b) hereof, each borrowing, conversion and prepayment of principal
of non-Dollar-denominated Multi-Currency Loans and non-Dollar-Denominated US$
Loans shall be in an aggregate principal amount which is an integral multiple of
100,000 units of the relevant Multi-Currency and equal to or greater than an
amount the Dollar Equivalent of which is $1,000,000.  Each borrowing, conversion
and prepayment of US$-Canadian Loans denominated in Canadian Dollars shall be in
a minimum aggregate face amount of C$1,000,000 or a whole multiple of C$100,000
in excess thereof.

 

(c)           Each Brazilian Loan shall be made on such terms, at such rates and
in such amounts as will be specified in the amendments to this Agreement to be
entered into in connection with an increase in the Brazilian Commitments in
accordance with Section 2.01(e).

 

(d)           Incremental Term Loans.  Each borrowing, conversion and prepayment
of principal of Incremental Term Loans shall be in such aggregate principal
amounts and with such terms as specified in the Incremental Term Loan Activation
Notice.

 

68

--------------------------------------------------------------------------------


 

5.05.       Certain Notices.

 

(a)           Dollar-denominated US$ Loans; Dollar-denominated US$-Canadian
Loans; Dollar-denominated Multi-Currency Loans; and Dollar-denominated Brazilian
Loans.  Notices to the Administrative Agent of terminations or reductions of US$
Commitments, US$-Canadian Commitments, Multi-Currency Commitments and Brazilian
Commitments, of borrowings, conversions and prepayments of Dollar-denominated
US$ Loans, Dollar-denominated US$-Canadian Loans, Dollar-denominated
Multi-Currency Loans and Dollar-denominated Brazilian Loans and of the duration
of Interest Periods shall be irrevocable and shall be effective only if received
by the Administrative Agent (i) in the case of a notice of borrowing of
Dollar-denominated US$ Loans as ABR Loans, not later than 10:00 a.m. New York
Time on the relevant Borrowing Date and (ii) in the case of any other notice,
not later than 11:00 a.m. New York time on the number of Business Days prior to
the date of the relevant termination, reduction, borrowing, conversion and/or
prepayment specified below:

 

Notice

 

Number of
Business
Days Prior

Termination or reduction of Revolving Commitments

 

3

Borrowing or prepayment of ABR Loans

 

Same Day

Borrowing or prepayment of, conversion of or into, or duration of Interest
Period for Dollar-denominated Eurocurrency Loans

 

3

Prepayments required pursuant to Section 3.02(b) or 3.02(c) for Dollars

 

1

 

Each such notice of termination or reduction shall specify the amount thereof to
be terminated or reduced. Each such notice of borrowing, conversion or
prepayment shall specify the amount and Type of the Loans to be borrowed,
converted or prepaid (subject to Sections 3.02(a) and 5.04 hereof), the date of
borrowing, conversion or prepayment (which shall be a Business Day) and, in the
case of Eurocurrency Loans, the duration of the Interest Period therefor
(subject to the definition of Interest Period). Each such notice of duration of
an Interest Period shall specify the Loans to which such Interest Period is to
relate. The Administrative Agent shall promptly notify the affected Lenders of
the contents of each such notice. In the event that a Borrower fails to select
the duration of any Interest Period for any Eurocurrency Loans within the time
period and otherwise as provided in this Section 5.05, such Loans (if
outstanding as Eurocurrency Loans and denominated in Dollars) will be
automatically converted into ABR Loans on the last day of the then current
Interest Period for such Loans or (if outstanding as ABR Loans) will remain as,
or (if not then outstanding) will be made as, ABR Loans.  Each Borrower shall
give a copy of each

 

69

--------------------------------------------------------------------------------


 

notice to be given by it pursuant to this Section 5.05(a) with respect to
Dollar-denominated US$ Loans or Commitments, Dollar-denominated US$-Canadian
Loans or Commitments, Dollar-denominated Multi-Currency Loans or Commitments and
Dollar-denominated Brazilian Loans or Commitments to each of the Multi-Currency
Payment Agents.

 

(b)           Non-Dollar-Denominated US$ Loans, Non-Dollar-Denominated
Multi-Currency Loans, Non-Dollar-Denominated Brazilian Loans and
Non-Dollar-Denominated US$-Canadian Loans.  Notices to the Multi-Currency
Payment Agent of terminations or reductions of US$ Commitments, Multi-Currency
Commitments and US$-Canadian Commitments, of borrowings and prepayments of
non-Dollar-denominated US$ Loans, non-Dollar-denominated Multi-Currency Loans
and non-Dollar-denominated US$-Canadian Loans and of the duration of Interest
Periods shall be irrevocable and shall be effective only if received by the
Multi-Currency Payment Agent not later than 11:00 a.m. London time on the number
of Business Days prior to the date of the relevant termination, reduction,
borrowing and/or prepayment specified below:

 

Notice

 

Number of
Business
Days Prior

Termination or reduction of Revolving Commitments

 

3

Borrowing or prepayment of Non-Dollar-denominated US$ Loans, Multi-Currency
Loans (other than Australian Dollar-denominated, Yen-denominated,
Zloty-denominated and Rand-denominated Multi-Currency Loans) and
non-Dollar-denominated US$-Canadian Loans

 

3

Borrowing of Australian Dollar-denominated, Yen-denominated, Zloty-denominated
and Rand-denominated Multi-Currency Loans

 

4

Prepayments required pursuant to Section 3.02(b) or 3.02(c)

 

1

 

Notices in respect of the non-Dollar-denominated Brazilian Commitments and
non-Dollar-denominated Brazilian Loans shall be made on such terms and to such
agents as will be specified in the amendments to this Agreement to be entered
into in connection with an increase in the Brazilian Commitments in accordance
with Section 2.01(e).  Each such notice of termination or reduction shall
specify the amount thereof to be terminated or reduced. Each such notice of
borrowing or prepayment shall specify the amount of the Loans to be borrowed or
prepaid (subject to Sections 3.02(a) and 5.04 hereof) and Type of the Loans to
be borrowed, the date of borrowing

 

70

--------------------------------------------------------------------------------


 

or prepayment (which shall be a Business Day), the duration of the Interest
Period therefor (subject to the definition of Interest Period) and the currency
of Loans to be borrowed. Each such notice of duration of an Interest Period
shall specify the Loans to which such Interest Period is to relate. The
Multi-Currency Payment Agent shall promptly notify the affected Lenders of the
contents of each such notice.  Each Borrower shall give a copy of each notice to
be given by it pursuant to this Section 5.05(b) with respect to
non-Dollar-denominated US$-Canadian Loans or Commitments to the Administrative
Agent.

 

(c)           Incremental Term Loans.  Notices to the Administrative Agent of
borrowing, conversions and prepayments of Incremental Term Loans and of the
duration of Interest Periods shall be irrevocable and shall be effective only if
received by the Administrative Agent not later than 11:00 a.m. New York time on
the number of Business Days prior to the date of the relevant termination,
reduction, borrowing, conversion and/or prepayment specified below:

 

Notice

 

Number of
Business
Days Prior

Borrowing or prepayment of ABR Loans

 

1

Borrowing or prepayment of, conversion of or into, or duration of Interest
Period for Dollar-denominated Eurocurrency Loans

 

3

Borrowing or prepayment of Non-Dollar-denominated Incremental Term Loans (other
than Australian Dollar-denominated and Yen-denominated Incremental Term Loans)

 

3

Borrowing of Australian Dollar-denominated and Yen-denominated Incremental Term
Loans

 

4

Prepayments required pursuant to Section 3.02(b) or 3.02(c)

 

1

 

Each such notice of termination or reduction shall specify the amount thereof to
be terminated or reduced. Each such notice of borrowing, conversion or
prepayment shall specify the amount and Type of the Loans to be borrowed,
converted or prepaid (subject to Sections 3.02(a) and 5.04 hereof), the date of
borrowing, conversion or prepayment (which shall be a Business Day) and, in the
case of Eurocurrency Loans, the duration of the Interest Period therefor
(subject to the definition of Interest Period). Each such notice of duration of
an Interest Period shall specify the Loans to which such Interest Period is to
relate. The Administrative Agent shall promptly notify

 

71

--------------------------------------------------------------------------------


 

the affected Lenders of the contents of each such notice. In the event that a
Borrower fails to select the duration of any Interest Period for any
Eurocurrency Loans within the time period and otherwise as provided in this
Section 5.05, such Loans (if outstanding as Eurocurrency Loans) will be
automatically converted into ABR Loans on the last day of the then current
Interest Period for such Loans or (if outstanding as ABR Loans) will remain as,
or (if not then outstanding) will be made as, ABR Loans.

 

5.06.       Non-Receipt of Funds by the Administrative Agent.  Unless the
Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent, as the case may be, shall have been notified by a US$
Lender, US$-Canadian Lender, Multi-Currency Lender, Brazilian
Lender, Incremental Term Lender (if any) or the Company (the “Payor”) prior to
the date on which such Lender is to make payment to the Administrative Agent,
the Multi-Currency Payment Agent or the Brazilian Administrative Agent, as the
case may be, of the proceeds of a Loan to be made by it hereunder or a Borrower
is to make a payment to the Administrative Agent, the Multi-Currency Payment
Agent or the Brazilian Administrative Agent, as the case may be, for the account
of one or more of the Lenders, as the case may be (such payment being herein
called the “Required Payment”), which notice shall be effective upon receipt,
that the Payor does not intend to make the Required Payment to the
Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent, as the case may be, the Administrative Agent, the
Multi-Currency Payment Agent or the Brazilian Administrative Agent, as the case
may be, may assume that the Required Payment has been made and may, in reliance
upon such assumption (but shall not be required to), make the amount thereof
available to the intended recipient on such date and, if the Payor has not in
fact made the Required Payment to the Administrative Agent, the Multi-Currency
Payment Agent or the Brazilian Administrative Agent, as the case may be, the
recipient of such payment shall, on demand, pay to the Administrative Agent, the
Multi-Currency Payment Agent or the Brazilian Administrative Agent, as the case
may be, the amount made available to it together with interest thereon in
respect of the period commencing on the date such amount was so made available
by the Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent, as the case may be, until the date the Administrative
Agent, the Multi-Currency Payment Agent or the Brazilian Administrative Agent,
as the case may be, recovers such amount at a rate per annum equal to the
Federal Funds Effective Rate for such period or, in the case of an amount
payable in a currency other than Dollars, the rate determined by the
Administrative Agent in its discretion of the appropriate rate for interbank
settlements.

 

5.07.       Sharing of Payments; Waiver of Enforcement Without Consent, Etc.

 

(a)           Each Borrower agrees that, in addition to (and without limitation
of) any right of set-off, banker’s lien or counterclaim a Lender may otherwise
have, each Lender shall be entitled, at its option, to offset balances held by
it or its affiliates for the account of such Borrower at any of their offices,
in Dollars or in any other currency, against any principal of or interest on any
of such Lender’s Loans or Reimbursement Obligations to such Borrower hereunder,
or any other obligation of such Borrower hereunder, which is not paid when due
(regardless of whether such balances are then due to such Borrower), in which
case it shall promptly notify the Company, the relevant Borrower and the
Administrative Agent (or the Multi-Currency Payment Agent or the Brazilian
Administrative Agent, as the case may be) thereof, provided that such Lender’s
failure to give such notice shall not affect the validity thereof. Each Borrower
agrees, to the fullest extent it

 

72

--------------------------------------------------------------------------------


 

may effectively do so under applicable law, that any Person purchasing a
participation in the Loans to such Borrower made, or other obligations held, by
another Person, whether or not acquired pursuant to the foregoing arrangements,
may exercise all rights of set-off, banker’s lien, counterclaim or similar
rights with respect to such participation as fully as if such Lender were a
direct holder of such Loans or other obligations in the amount of such
participation.

 

(b)           If a Lender shall obtain payment of any principal of or interest
on any Loan made by it under this Agreement, or on any other obligation then due
to such Lender hereunder, through the exercise of any right of set-off, banker’s
lien, counterclaim or similar right, or otherwise (other than pursuant to the
terms hereof), it shall promptly notify the Administrative Agent (or the
Multi-Currency Payment Agent or the Brazilian Administrative Agent, as the case
may be) and purchase from the other Lenders participations in the Loans made, or
other obligations held, by the other Lenders in such amounts, and make such
other adjustments from time to time as shall be equitable to the end that all
the Lenders shall share the benefit of such payment (net of any expenses which
may be incurred by such Lender in obtaining or preserving such benefit) pro rata
in accordance with the unpaid principal and interest on the Loans or other
obligations then due to each of them. To such end all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored
(including the payment of interest to the extent that the Lender obligated to
return such funds is obligated to return interest).

 

(c)           Nothing contained herein shall require any Lender to exercise any
right of set-off, banker’s lien, counterclaim or similar right or shall affect
the right of any Lender to exercise, and retain the benefits of exercising, any
such right with respect to any other indebtedness or obligation of any Borrower.

 

(d)           This Section 5.07 is for the benefit of the Lenders only and does
not constitute a waiver of any rights against any Borrower or any of their
Subsidiaries or against any property held as security for any obligations
hereunder or under any other Basic Document.

 

5.08.       Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Borrower hereunder shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if any Indemnified Taxes (including any Other Taxes) are required
to be withheld or deducted from such payments, then (i) the sum payable by the
applicable Borrower shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, the Canadian Administrative Agent,
the Multi-Currency Payment Agent, the Brazilian Administrative Agent, Lender or
Issuing Bank, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) if any Borrower was the
party required to make such deductions or withholdings under applicable law,
such party shall make such deductions and shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

73

--------------------------------------------------------------------------------


 

(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of paragraph (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)           Indemnification by the Borrowers.  Each Borrower shall indemnify
the Administrative Agent, the Canadian Administrative Agent, the Multi-Currency
Payment Agent, the Brazilian Administrative Agent, each Lender and the Issuing
Bank, as the case may be, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid or payable by the Administrative Agent, the Canadian
Administrative Agent, the Multi-Currency Payment Agent, the Brazilian
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to such Borrower by a Lender or the Issuing Bank (with a copy to the
Administrative Agent), or by the Administrative Agent, the Canadian
Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent, as the case may be, on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.

 

(d)           Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, the Canadian Administrative Agent, the
Multi-Currency Payment Agent and the Brazilian Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that the Borrowers have not already indemnified such parties for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrowers to do so) attributable to such Lender that are paid or payable by the
Administrative Agent, the Canadian Administrative Agent, the Multi-Currency
Payment Agent or the Brazilian Administrative Agent in connection with this
Agreement and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  The indemnity under this Section 5.08(d) shall
be paid within 10 days after the Administrative Agent, the Canadian
Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by them.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

 

(e)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority, such
Borrower shall deliver to the Administrative Agent, the Canadian Administrative
Agent, the Multi-Currency Payment Agent or the Brazilian Administrative Agent,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent, the Canadian Administrative Agent, the Multi-Currency
Payment Agent or the Brazilian Administrative Agent, as the case may be.

 

(f)            Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to

 

74

--------------------------------------------------------------------------------


 

payments hereunder shall deliver to such Borrower (with a copy to the
Administrative Agent, the Canadian Administrative Agent, the Multi-Currency
Payment Agent or the Brazilian Administrative Agent, as the case may be), at the
time or times prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent, the Canadian Administrative Agent, the
Multi-Currency Payment Agent or the Brazilian Administrative Agent, as the case
may be, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding.  In addition, any Lender, if requested by a
Borrower or the Administrative Agent, the Canadian Administrative Agent, the
Multi-Currency Payment Agent or the Brazilian Administrative Agent, as the case
may be, shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent, the Canadian
Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent, as the case may be, as will enable such Borrower or the
Administrative Agent, the Canadian Administrative Agent, the Multi-Currency
Payment Agent or the Brazilian Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the foregoing, the completion, execution and submission of any such
documentation for the benefit of an Additional Borrower shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense (or, in the case of a
Regulatory Change, any incremental material unreimbursed cost or expense) or
would materially prejudice the legal or commercial position of such Lender.

 

(g)           Without limiting the generality of the foregoing, with respect to
the Parent, the Company and any Additional Borrower that is resident for tax
purposes in the United States of America, any Foreign Lender (such term to mean,
solely for purposes of this Section 5.08(g), any Lender that is organized under
the laws of a jurisdiction other than the United States of America, each State
thereof and the District of Columbia), or, in the case of clause (iv)(B) below,
any Lender, shall deliver to the Parent, the Company or any such Additional
Borrower and the Administrative Agent, as the case may be (in such number of
copies as shall be requested by the recipient), on or prior to the date on which
it becomes a Lender under this Agreement (and from time to time thereafter upon
the request of the Parent, the Company, any Additional Borrower or the
Administrative Agent, as the case may be, but only if such Lender is legally
entitled to do so) whichever of the following is applicable:

 

(i)            duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,

 

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Parent, the Company or any such Additional Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) duly completed copies of 
Internal Revenue Service Form W-8BEN, or

 

75

--------------------------------------------------------------------------------


 

(iv)          (A) any other form (including Internal Revenue Service Form W-8IMY
(together with any applicable underlying Internal Revenue Service forms))
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Parent, the Company, any such Additional Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made, and (B) if a payment made to a Lender under this Agreement would be
subject to United States Federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Parent, the Company, any such
Additional Borrower or the Administrative Agent, as the case may be, at the time
or times prescribed by law and at such time or times reasonably requested by the
Parent, the Company, any such Additional Borrower or the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Parent, the Company, any such Additional Borrower or
the Administrative Agent as may be necessary for it to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this
Section 5.08(g)(iv)(B), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

 

(h)           Treatment of Certain Refunds.  If the Administrative Agent, the
Canadian Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent, a Lender or the Issuing Bank determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Borrower or with respect to which
any Borrower has paid additional amounts pursuant to this Section, it shall pay
to such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent, the Canadian
Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, the Canadian Administrative Agent, the
Multi-Currency Payment Agent or the Brazilian Administrative Agent, such Lender
or the Issuing Bank, as the case may be, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, the Canadian
Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent, such Lender or the Issuing Bank in the event the
Administrative Agent, the Canadian Administrative Agent, the Multi-Currency
Payment Agent or the Brazilian Administrative Agent, such Lender or the Issuing
Bank is required to repay such refund to such Governmental Authority.  This
paragraph shall not be construed to require the Administrative Agent, the
Canadian Administrative Agent, the Multi-Currency Payment Agent or the Brazilian
Administrative Agent, any Lender or the Issuing Bank to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.  In the event of any
inconsistency between this Section 5.08 and Section 3.9 of Annex A in respect of
amounts owing under Annex A, Section 3.9 of Annex A shall supersede this
Section 5.08.

 

76

--------------------------------------------------------------------------------


 

(i)            Survival.  Each party’s obligations under this Section 5.08 shall
survive any assignment of rights by, or the replacement of, a Lender, the
termination of the Revolving Commitments and the repayment, satisfaction or
discharge of all other obligations under this Agreement.

 

5.09.       Judgment Currency.  If for the purpose of obtaining judgment in any
court it is necessary to convert a sum due from a Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with other such currency at the Administrative
Agent’s New York Office on the Business Day that is on or immediately following
the day on which final judgment is given.  The obligations of the Borrowers in
respect of any sum due to any Lender, the Administrative Agent, the
Multi-Currency Payment Agent, the Brazilian Administrative Agent or the Canadian
Administrative Agent hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender, the Administrative Agent, the
Multi-Currency Payment Agent, the Brazilian Administrative Agent or the Canadian
Administrative Agent, as the case may be, of any sum adjudged to be so due in
such other currency, such Lender, the Administrative Agent, the Multi-Currency
Payment Agent, the Brazilian Administrative Agent or the Canadian Administrative
Agent as the case may be, may in accordance with normal banking procedures
purchase the specified currency with such other currency.  If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender, the Administrative Agent, the Multi-Currency Payment Agent, the
Brazilian Administrative Agent or the Canadian Administrative Agent, as the case
may be, in the specified currency, each of the Borrowers agrees, to the fullest
extent it may effectively do so, as a separate obligation and notwithstanding
any such judgment, to indemnify such Lender, the Administrative Agent, the
Multi-Currency Payment Agent, the Brazilian Administrative Agent or the Canadian
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds the sum originally due to any
Lender, the Administrative Agent the Multi-Currency Payment Agent, the Brazilian
Administrative Agent or the Canadian Administrative Agent, as the case may be,
in the specified currency, such Lender or the Administrative Agent, or the
Multi-Currency Payment Agent, or the Brazilian Administrative Agent or the
Canadian Administrative Agent, as the case may be, agrees to remit such excess
to the Borrowers.

 

Section 6  Yield Protection and Illegality.

 

6.01.       Additional Costs.

 

(a)           The Company shall pay to the Administrative Agent for the account
of each Lender from time to time such amounts as such Lender may determine to be
necessary to compensate it for any costs incurred by such Lender which such
Lender determines are attributable to its making or maintaining of any
Eurocurrency Loans, CDOR Loans or BBSY Loans hereunder to the Company or its
obligation to make any of such Loans hereunder to the Company, or any reduction
in any amount receivable by such Lender in respect of any of such Loans or such
obligation (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:

 

77

--------------------------------------------------------------------------------


 

(i)            subjects the Lender or Issuing Bank to taxes on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, or
changes the basis of taxation of any amounts payable to such Lender or Issuing
Bank under this Agreement in respect of any of such Loans (other than Excluded
Taxes, Indemnified Taxes and Other Taxes covered by Section 5.08, and changes
which affect taxes measured by or imposed on the overall net income of such
Lender or Issuing Bank or of its Applicable Lending Office by the jurisdiction
in which such Lender or Issuing Bank has its principal office or such Applicable
Lending Office); or

 

(ii)           imposes or modifies any reserve, special deposit or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, such Lender (including any of such Loans
or any deposits referred to in the definition of “Eurocurrency Base Rate” in
Section 1.01 hereof); or

 

(iii)          imposes any other condition affecting this Agreement (or any of
such extensions of credit or liabilities).

 

Each Lender (such term to include the Issuing Bank for purposes of this
Section 6.01(a), solely in the case of and with respect to (i) above) will
notify the Company through the Administrative Agent of any event occurring after
the date of this Agreement which will entitle such Lender to compensation
pursuant to this Section 6.01(a) (an “Additional Cost Event”) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation, and (if so requested by the Company through the Administrative
Agent) will designate a different Applicable Lending Office for the Eurocurrency
Loans, CDOR Loans or BBSY Loans, as the case may be, of such Lender if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the sole opinion of such Lender, be disadvantageous to such
Lender (provided that such Lender shall have no obligation to so designate an
Applicable Lending Office located in the United States of America) provided,
that the Company shall not be obligated to compensate such Lender for any such
Additional Costs incurred more than 180 days prior to the time the Lender first
notifies the Company of such Additional Cost Event.  Each Lender will furnish
the Company with a statement setting forth the calculations and the basis
therefor, in each case in reasonable detail, and amount of each request by such
Lender for compensation under this Section 6.01(a). If any Lender requests
compensation from the Company under this Section 6.01(a), the Company may, by
notice to such Lender through the Administrative Agent, suspend the obligation
of such Lender to make additional Eurocurrency Loans, CDOR Loans or BBSY Loans,
as the case may be, to the Company until the Regulatory Change giving rise to
such request ceases to be in effect (in which case the provisions of
Section 6.04 hereof shall be applicable).

 

(b)           Without limiting the effect of the foregoing provisions of this
Section 6.01, in the event that, by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender which includes deposits by reference to which the interest rate on
Eurocurrency Loans, CDOR Loans or BBSY Loans, as the case may be, is determined
as provided in this Agreement or a category of extensions of credit or other
assets of

 

78

--------------------------------------------------------------------------------


 

such Lender which includes Eurocurrency Loans, CDOR Loans or BBSY Loans, as the
case may be, or (ii) becomes subject to restrictions on the amount of such a
category of liabilities or assets which it may hold, then, if such Lender so
elects by notice to the Company (with a copy to the Administrative Agent), the
obligation of such Lender to make Eurocurrency Loans, CDOR Loans or BBSY Loans,
as the case may be, hereunder shall be suspended until the date such Regulatory
Change ceases to be in effect (in which case the provisions of Section 6.04
hereof shall be applicable).

 

(c)           Determinations and allocations by any Lender for purposes of this
Section 6.01 of the effect of any Regulatory Change on its costs of maintaining
its obligations to make Loans or of making or maintaining Loans or on amounts
receivable by it in respect of Loans, and of the additional amounts required to
compensate such Lender in respect of any Additional Costs, shall be conclusive
absent manifest error, provided that such determinations and allocations are
made on a reasonable basis.

 

(d)           If any Lender demands compensation under this Section, the Company
may, at any time upon at least three (3) Business Days’ prior notice to such
Lender through the Administrative Agent, convert in full the then outstanding
Eurocurrency Loans denominated in Dollars of such Lender (in which case the
Company shall be obligated, if such conversion is made on a day that is not the
last day of the then current Interest Period applicable to such affected
Eurocurrency Loan, to reimburse such Lender, in accordance with Section 6.05,
for any resulting loss or expense incurred by it) to an ABR Loan.

 

6.02.       Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, with respect to any Loans that are Eurocurrency Loans, CDOR
Loans or BBSY Loans:

 

1)            the Administrative Agent shall have determined (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means (including, without limitation, by means of an
Interpolated Rate) do not exist for ascertaining the Eurocurrency Base Rate, 
the Eurocurrency Rate, the CDOR Rate or the BBSY Rate, as applicable, for such
Interest Period; or

 

2)            the Majority Lenders determine (which determination shall be
conclusive) and notify the Administrative Agent that the relevant rates of
interest referred to in the definition of “Eurocurrency Base Rate”, “CDOR Rate”
or “BBSY Rate” in Section 1.01 upon the basis of which the rates of interest for
such Loans are to be determined do not accurately reflect the cost to such
Lenders of making or maintaining such Loans for Interest Periods therefor;

 

then the Administrative Agent shall promptly notify the Company and each Lender
thereof, and so long as such condition remains in effect, the Lenders shall be
under no obligation to make Eurocurrency Loans, CDOR Loans or BBSY Loans, as the
case may be, or to convert ABR Loans into Eurocurrency Loans and the Company
shall, on the last day(s) of the then current Interest Period(s) for the
outstanding Eurocurrency Loans, CDOR Loans or BBSY Loans, as the case may be,
either prepay such Loans or convert such Loans (in the case of
Dollar-denominated Eurocurrency Loans) into ABR Loans in accordance with
Section 3.02 hereof.

 

79

--------------------------------------------------------------------------------


 

6.03.       Illegality.  Notwithstanding any other provision of this Agreement
to the contrary, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to (a) honor its obligation to make Eurocurrency
Loans, CDOR Loans or BBSY Loans, as the case may be, hereunder, or (b) maintain
Eurocurrency Loans, CDOR Loans or BBSY Loans, as the case may be, hereunder,
then such Lender shall promptly notify the relevant Borrower thereof through the
Administrative Agent and such Lender’s obligation to make Eurocurrency Loans,
CDOR Loans or BBSY Loans, as the case may be, hereunder shall be suspended until
such time as such Lender may again make and maintain Eurocurrency Loans, CDOR
Loans or BBSY Loans, as the case may be (in which case the provisions of
Section 6.04 hereof shall be applicable).

 

6.04.       Substitute ABR Loans. If the obligation of any Lender to make
Eurocurrency Loans shall be suspended pursuant to Section 6.01, 6.02 or 6.03
hereof, all Loans in Dollars which would otherwise be made by such Lender as
Eurocurrency Loans shall be made instead as ABR Loans (and, if an event referred
to in Section 6.01(b)or 6.03 hereof has occurred and such Lender so requests by
notice to the Company with a copy to the Administrative Agent, each
Dollar-denominated Eurocurrency Loan of such Lender then outstanding shall be
automatically converted into an ABR Loan on the date specified by such Lender in
such notice) and, to the extent that Eurocurrency Loans are so made as (or
converted into) ABR Loans, all payments of principal which would otherwise be
applied to such Eurocurrency Loans shall be applied instead to such ABR Loans.

 

6.05.       Compensation. The Company shall pay to the Administrative Agent for
the account of each Lender, upon the request of such Lender through the
Administrative Agent, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Lender) to compensate it for any loss, cost or
expense incurred by it as a result of:

 

1)            any payment, prepayment or conversion (including, without
limitation, an automatic conversion pursuant to Section 10.02 hereof) of a
Eurocurrency Loan, CDOR Loan or BBSY Rate Loan made by such Lender to the
Company or any other Borrower on a date other than the last day of an Interest
Period for such Loan;

 

2)            any failure by the Company or any other Borrower to borrow a
Eurocurrency Loan, a CDOR Loan or a BBSY Loan to be made by such Lender to the
Company or such other Borrower on the date for such borrowing specified in the
relevant notice of borrowing under Section 5.05 hereof;

 

3)            any failure by the Company or any other Borrower to prepay a
Eurocurrency Loan or, a CDOR Loan or a BBSY Loan on the date specified in a
notice of prepayment; or

 

4)            any substitution of a Lender under Section 6.07 hereof on a date
other than the last day of an Interest Period for each Loan of such Lender;

 

but excluding, in any event, loss of margin for the period after any such
payment, prepayment or conversion or failure to borrow; provided that such
Lender shall have delivered to the Company a certificate as to the amount of
such loss and expense along with the calculation and the basis therefor, in each
case in reasonable detail.

 

80

--------------------------------------------------------------------------------


 

6.06.       Capital Adequacy. If any Lender shall determine that any Regulatory
Change regarding capital adequacy or liquidity after the date hereof, or any
change therein after the date hereof, or any change after the date hereof in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Applicable Lending Office) with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on capital
of such Lender or any Person controlling such Lender (a “Lender Parent”) as a
consequence of its obligations hereunder to a level below that which such Lender
(or its Lender Parent) could have achieved but for such Regulatory Change
(taking into consideration its policies with respect to capital adequacy and
liquidity) by an amount deemed by such Lender to be material, then from time to
time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Company shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such reduction. A statement
of any Lender claiming compensation under this Section and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive
absent manifest error; provided that the determination thereof is made on a
reasonable basis; and provided further that the Company shall not be obligated
to compensate such Lender for any such reduction occurring more than 180 days
prior to the time such Lender first notifies the Company of such Regulatory
Change. In determining such amount, such Lender may use any reasonable averaging
and attribution methods.

 

6.07.       Substitution of Lender.  If (i) the obligation of any Lender to make
Eurocurrency Loans, CDOR Loans or BBSY Loans or the right of the Company to
convert ABR Loans of any Lender to Eurocurrency Loans has been suspended
pursuant to Section 6.03, (ii) any Lender has demanded compensation under
Section 6.01, 6.06 or 6.08, or (iii) any Lender requests reimbursement for
amounts owing pursuant to Section 5.08, the Company shall have the right, with
the assistance of the Administrative Agent, to seek a substitute bank or banks
(which may be one or more of the Lenders) satisfactory to Company and the
Administrative Agent to assume the Revolving Commitments and Loans of such
Lender. Any such Lender shall be obligated to sell Loans and Revolving
Commitments for cash without recourse to such substitute bank or banks and to
execute and deliver an appropriately completed assignment and assumption
agreement reasonably satisfactory to the Administrative Agent and the Company
and any other document or perform any act reasonably necessary to effect the
assumption of the rights and obligations of such substitute bank or banks.

 

6.08.       Additional Costs in Respect of Letters of Credit. Without limiting
the obligations of the Borrowers under Section 6.01 hereof (but without
duplication) or Section 3.8 of Annex A hereto, if as a result of any Regulatory
Change or any risk-based capital guideline or other requirement heretofore or
hereafter issued by any government or governmental or supervisory authority  
there shall be imposed, modified or deemed applicable any tax, reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit issued or to be issued hereunder and
the result shall be to increase the cost to any Lender or Lenders of issuing (or
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit hereunder or reduce any
amount receivable by any Lender hereunder in respect of any Letter of Credit
(which increases in cost, or reductions in amount receivable, shall be the
result of such Lender’s or Lenders’ reasonable allocation of the aggregate of
such increases or reductions resulting from such

 

81

--------------------------------------------------------------------------------


 

event), then, upon demand by such Lender or Lenders (through the Administrative
Agent), the relevant Borrower shall pay immediately to the Administrative Agent
for account of such Lender or Lenders, from time to time as specified by such
Lender or Lenders (through the Administrative Agent), such additional amounts as
shall be sufficient to compensate such Lender or Lenders (through the
Administrative Agent) for such increased costs or reductions in amount. A
statement as to such increased costs or reductions in amount incurred by any
such Lender or Lenders, showing calculations and the basis therefor in
reasonable detail, submitted by such Lender or Lenders to the relevant Borrower,
shall be conclusive in the absence of manifest error as to the amount thereof.

 

Section 7  Conditions Precedent.

 

7.01.       Effective Date.  This Agreement shall become effective on the date
(the “Effective Date”) on which the Administrative Agent shall notify the
Company and the Lenders that it has received (i) the executed counterparts of
this Agreement in form and substance satisfactory to the Administrative Agent
signed by the US$ Borrowers, the US$-Canadian Borrowers, the Multi-Currency
Borrowers, the Brazilian Borrower and the Canadian Borrower and (ii) the
following documents and other evidence, each of which shall be satisfactory to
the Administrative Agent (and to the extent specified below, to each Lender) in
form and substance (provided that this Agreement shall not become effective
unless the Effective Date occurs on or before June 30, 2011):

 

1)            Corporate Documents.  Certified copies of the charter and by laws
(or equivalent documents) of each Obligor and of all corporate authority for
each Obligor (including, without limitation, board of director resolutions and
evidence of the incumbency, including specimen signatures, of officers) with
respect to the execution, delivery and performance of such of the Basic
Documents to which such Obligor is intended to be a party and each other
document to be delivered by such Obligor from time to time in connection
herewith and the extensions of credit hereunder (and the Administrative Agent
and each Lender may conclusively rely on such certificate until it receives
notice in writing from such Obligor to the contrary).

 

2)            Officer’s Certificate.  A certificate, dated the Effective Date,
of a senior officer of the Company to the effect set forth in the first sentence
of Section 7.02 hereof.

 

3)            Opinions of Special Counsels to the Obligors.  (i) An opinion,
dated the Effective Date, of Sullivan & Worcester LLP, special New York counsel
to the Obligors, substantially in the form of Exhibit I-1 hereto and covering
such other matters as the Administrative Agent or any Lender may reasonably
request and (ii) an opinion, dated the Effective Date, of Stewart McKelvey
Stirling Scales, special Nova Scotia counsel to the Canadian Borrower
substantially in the form of Exhibit I-2 hereto and covering such other matters
as the Administrative Agent or any Lender may reasonably request.

 

4)            Opinion of Special New York Counsel to the Administrative Agent.
An opinion, dated the Effective Date, of Simpson Thacher & Bartlett, special New
York counsel to the Administrative Agent, substantially in the form of Exhibit J
hereto.

 

82

--------------------------------------------------------------------------------


 

5)            Guaranties and Security Documents.  Each of the Company Guaranty,
the Parent Guaranty, the Subsidiary Guaranty, the Canadian Borrower Pledge
Agreement, the Company Pledge Agreement, the Parent Pledge Agreement and the
Subsidiary Pledge Agreement, duly executed and delivered by the Parent, the
Company, each Subsidiary Guarantor, Iron Mountain Canada Corporation and the
Administrative Agent, as applicable.

 

6)            Accrued Fees. Evidence that all fees (including without limitation
commitment fees) and other costs and expenses under the Credit Agreement
(including the Existing Credit Agreement) accrued to the Effective Date shall
have been paid in full.

 

7)            Costs.  Evidence of payment by the Borrowers of such fees as the
Borrowers shall have agreed to pay or deliver to any Lender or the
Administrative Agent or the Canadian Administrative Agent in connection
herewith, including, without limitation, the reasonable fees and expenses of
Simpson Thacher & Bartlett LLP, special New York counsel to the Administrative
Agent, and of Fraser Milner Casgrain LLP, special Ontario counsel to the
Canadian Administrative Agent, both in connection with the negotiation,
preparation, execution and delivery of this Agreement and any Notes and the
other Basic Documents and the extensions of credit hereunder (to the extent that
statements for such fees and expenses have been delivered to the Company).

 

8)            Other Documents. Such other documents as the Administrative Agent
or any Lender or special New York counsel to the Administrative Agent may
reasonably request.

 

9)            Designation of Indebtedness as “Senior Debt” or “Senior
Indebtedness” under the Senior Subordinated Debt Documents. Evidence that the
Indebtedness of the Parent  hereunder, under the Guarantees of such Indebtedness
by the Subsidiaries of the Parent, Guarantees of the Company’s Indebtedness by
the Parent and the other Subsidiaries, or, in the case of the Canadian Borrower
and the Multi-Currency Borrowers, Guarantees of such Borrower’s Indebtedness
hereunder by the Parent and the Company, as applicable, under the Parent
Guaranty, the Company Guaranty and the Subsidiary Guaranty, respectively, has
been designated as “Senior Debt” or “Senior Indebtedness”, as the case may be
(and, accordingly, respectively, “Designated Senior Debt” or “Designated Senior
Indebtedness”, as the case may be) under the Senior Subordinated Debt Indentures
and the other Senior Subordinated Debt Documents.

 

10)          Prepayment of Term Loans and Termination of Existing Revolving
Commitments.  Evidence that the loans under the Existing Credit Agreement have
been paid in full and the commitments thereunder have been terminated.

 

11)          [Reserved].

 

12)          Financial Statements.  The Lenders shall have received (i) audited
consolidated financial statements of the Parent and its Subsidiaries referred to
Sections 8.02(a) and (b) and (ii) the most recently published unaudited interim
consolidated financial statements of the Parent and its Subsidiaries for each
fiscal quarterly period ended

 

83

--------------------------------------------------------------------------------


 

subsequent to the date of the latest applicable financial statements delivered
pursuant to clause (i) of this paragraph, and such financial statements shall be
reasonably satisfactory to the Administrative Agent.

 

13)          Approvals.  All material governmental and third party approvals
necessary in connection with the transactions contemplated hereby shall have
been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on the financing contemplated hereby.

 

7.02.       Initial and Subsequent Loans. The obligation of each Lender to make
any Loan to be made by it hereunder, and the obligation of the Issuing Bank to
issue any Letter of Credit hereunder, is subject to the conditions precedent
that, as of the date of such Loan or such issuance, and before and after giving
effect thereto:

 

1)            no Default shall have occurred and be continuing;

 

2)            the representations and warranties made by each of the Borrowers
and the Subsidiary Guarantors in each Basic Document to which it is a party
shall be true on and as of the date of the making of such Loan or such issuance,
with the same force and effect as if made on and as of such date; provided that
the representations and warranties set forth in Section 8.10 hereof need be true
only as of the Effective Date (except to the extent such representations and
warranties relate to an earlier date, in which event they shall be true on and
as of such earlier date); and

 

3)            the borrowing of such Loan by a Borrower hereunder or the issuance
of such Letter of Credit, as the case may be, and the related incurrence of
obligations by such Borrower does not violate the provisions of any Senior
Subordinated Debt Indenture, any other Senior Subordinated Debt Document or any
agreement governing any Senior Unsecured Debt.

 

Each notice of borrowing by a Borrower hereunder shall constitute a
certification by such Borrower to the effect set forth in the preceding sentence
(both as of the date of such notice and, unless any of the Borrowers otherwise
notifies the Administrative Agent prior to the date of such borrowing or
issuance, as of the date of such borrowing or issuance).

 

Section 8  Representations and Warranties. Each of the Parent and the Company
jointly and severally represents and warrants to the Lenders and the
Administrative Agent, as of the Effective Date and on the date of each Loan and
of the issuance of each Letter of Credit, as follows:

 

8.01.       Corporate Existence. Each of the Parent and its Subsidiaries: (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation; (b) has all requisite power, and has all
governmental licenses, authorizations, consents, permits and approvals
(including any license, authorization, consent, permit and approval required
under any Environmental Law) necessary to own its assets and carry on its
business as now being or as proposed to be conducted (except such licenses,
authorizations, consents and approvals the lack of which, in the aggregate, will
not have a Material Adverse Effect); and (c) is qualified to do

 

84

--------------------------------------------------------------------------------


 

business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify would have
a Material Adverse Effect.

 

8.02.       Information.

 

(a)           The Company has heretofore furnished to each of the Lenders the
consolidated balance sheets of the Parent and its Subsidiaries as at
December 31, 2010, December 31, 2011 and December 31, 2012 and the related
consolidated statements of income, retained earnings and cash flows of the
Parent and its Subsidiaries, respectively, for the fiscal years ended on said
dates, with the opinion thereon of the independent public accountants referred
to therein.  All such financial statements are complete and correct and fairly
present the consolidated financial condition of the Parent and its Subsidiaries
as at said dates and the consolidated results of their operations for the fiscal
years ended on said dates, all in accordance with generally accepted accounting
principles and practices applied on a consistent basis.

 

(b)           The Company has disclosed to the Lenders in writing any and all
facts (other than general economic conditions) which materially and adversely
affect or may materially and adversely affect (to the extent it can reasonably
foresee) the business, assets, property, condition (financial or otherwise) or
prospects of the Parent and its Subsidiaries taken as a whole, or the ability of
any Borrower or any of the Subsidiary Guarantors to perform its obligations
under each Basic Document to which it is a party. The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of the Obligors to the Administrative Agent or any Lender in connection
with the negotiation, preparation or delivery of this Agreement and the other
Basic Documents or included herein or therein or delivered pursuant hereto or
thereto, when taken as a whole do not contain any untrue statement of material
fact or omit to state any material fact necessary to make the statements herein
or therein, in light of the circumstances under which they were made, not
misleading; provided, that with respect to any such information, report,
financial statement, exhibit or schedule to the extent that it was based upon or
constitutes a forecast or projection, the Company represents only that it acted
in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule. All written information furnished after the date hereof by the Parent
and its Subsidiaries to the Administrative Agent and the Lenders and required in
connection with this Agreement and the other Basic Documents and the
transactions contemplated hereby and thereby will be true, complete and accurate
in every material respect, or (in the case of projections) based on reasonable
estimates, on the date as of which such information is stated or certified.

 

(c)           Since December 31, 2012, there has been no material adverse change
in the business, assets, property, condition (financial or otherwise) or
prospects of the Parent and its Subsidiaries taken as a whole or, to the
knowledge of the Company, in the ability of any of the  Borrowers or any of the
Subsidiary Guarantors to perform its obligations under each Basic Document to
which it is a party.

 

8.03.       Litigation. There are no legal or arbitral proceedings or any
proceedings by or before any Governmental Authority or agency, now pending or,
to the knowledge of the Company, threatened against or affecting the Parent or
any of its Subsidiaries in which there is a reasonable possibility of an adverse
decision which could have a Material Adverse Effect or, to the

 

85

--------------------------------------------------------------------------------


 

knowledge of the Company, which could have a material adverse effect on the
ability of the any Borrower to perform its obligations under each Basic Document
to which it is a party.

 

8.04.       No Breach; No Default.  None of the execution and delivery of the
Basic Documents, the consummation of the transactions therein contemplated or
compliance with the terms and provisions thereof will conflict with or result in
a breach of, or require any consent under, the certificate of incorporation, LLC
operating agreement or partnership agreements, or by-laws of the Parent or any
of its Subsidiaries, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or Governmental Authority, or any Basic
Document, any other material agreement or instrument to which the Parent or any
of its Subsidiaries is a party or by which it is bound or to which it is
subject, or constitute a default under any such lease, agreement or instrument,
or (except for the Liens created pursuant to, or permitted by, this Agreement
and the Security Documents) result in the creation or imposition of any Lien
upon any of the revenues or assets of the Parent or any of its Subsidiaries
pursuant to the terms of any such agreement or instrument.  No Default has
occurred and is continuing.

 

8.05.       Corporate Action.  Each of the Borrowers and the Subsidiary
Guarantors has all necessary corporate or limited liability company power and
authority to execute, deliver and perform its obligations under the Basic
Documents to which it is a party; the execution, delivery and performance by
each of the Borrowers and the Subsidiary Guarantors of the Basic Documents to
which they are parties have been duly authorized by all necessary corporate or
limited liability company action; and this Agreement has been duly and validly
executed and delivered by each of the Borrowers and constitutes its legal, valid
and binding obligation and each of the other Basic Documents to which such
Borrower or any of the Subsidiary Guarantors is to be a party constitute its
legal, valid and binding obligation, in each case enforceable in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or moratorium or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

 

8.06.       Approvals. Each of the Borrowers and the Subsidiary Guarantors has
obtained all authorizations, approvals and consents of, and has made all filings
and registrations with, any governmental or regulatory authority or agency
necessary for the execution, delivery or performance by it of any Basic Document
to which it is a party, or for the validity or enforceability thereof, except
for filings and recordings of the Liens created pursuant to, or permitted by,
the Security Documents.

 

8.07.       Regulations U and X. None of the Parent or any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U or X of the Board of Governors of the
Federal Reserve System) and no part of the proceeds of any Loan hereunder will
be used to purchase or carry any such margin stock.

 

8.08.       ERISA and the Canadian Pension Plans.

 

(a)           The Parent and each member of the Controlled Group have fulfilled
their obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance in all material respects with the
presently applicable provisions of

 

86

--------------------------------------------------------------------------------


 

ERISA and the Code, and have not incurred any liability to the PBGC or a Plan
under Title IV of ERISA (other than to make contributions or premium payments in
the ordinary course).

 

(b)           Each Canadian Pension Plan is in substantial compliance with all
applicable pension benefits and tax laws; no Canadian Pension Plan has any
unfunded liabilities (either on a “going concern” or on a “winding up” basis and
determined in accordance with all applicable laws and using assumptions and
methods that are appropriate in the circumstances and in accordance with
generally accepted actuarial principles and practices in Canada), all
contributions (including any special payments to amortize any unfunded
liabilities) required to be made in accordance with all applicable laws and the
terms of each Canadian Pension Plan have been made.

 

8.09.       Taxes.  Each of the Parent and its Subsidiaries has filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by it and has paid all taxes due pursuant to such returns
or pursuant to any assessment received by it, except to the extent the same may
be contested as permitted by Section 9.02 hereof. The charges, accruals and
reserves on the books of such Persons in respect of taxes and other governmental
charges are, in the opinion of the Company, adequate.

 

8.10.       Subsidiaries; Agreements; Etc.

 

(a)           Schedule II hereto is a complete and correct list on the Effective
Date hereof of all Subsidiaries of the Parent and of all equity Investments held
by the Parent or any of its Subsidiaries in any joint venture or other Person.
Except for the Liens created by the Security Documents and except as otherwise
provided on Schedule III hereof, on the Effective Date, the Parent owns, free
and clear of Liens, except for Liens permitted hereunder, all outstanding shares
of such Subsidiaries and all such shares are validly issued, fully paid and
non-assessable and the Parent (or the respective Subsidiary of the Parent) also
owns, free and clear of Liens, all such Investments.

 

(b)           None of the Subsidiaries of the Parent (other than the Excluded
Subsidiaries) is, on the Third Amendment Effective Date, subject to any
indenture, agreement, instrument or other arrangement of the type described in
Section 9.21(d) hereof (other than the Senior Subordinated Debt Indentures).

 

8.11.       Investment Company Act.  None of the Parent or its Subsidiaries is
an investment company within the meaning of the Investment Company Act of 1940,
as amended, or, directly or indirectly, controlled by or acting on behalf of any
Person which is an investment company, within the meaning of said Act.

 

8.12.       Reserved.

 

8.13.       Ownership and Use of Properties.  Each of the Parent and its
Subsidiaries will at all times have legal title to or ownership of, or the right
to use pursuant to enforceable and valid agreements or arrangements, all
tangible property, both real and personal, and all franchises, licenses,
copyrights, patents and know-how which are material to the operation of its
business as proposed to be conducted.

 

87

--------------------------------------------------------------------------------


 

8.14.       Environmental Compliance.

 

(i)            No notice, notification, demand, request for information,
citation, summons, complaint or order has been issued, no complaint has been
filed, no penalty has been assessed and no investigation or review is pending
or, to the Company’s knowledge, threatened by any governmental or other entity
with respect to any (A) alleged violation by the Parent or any Subsidiary of any
Environmental Law, (B) alleged failure by the Parent or any Subsidiary to have
any environmental permit, certificate, license, approval, registration or
authorization required in connection with the conduct of its business or
(C) generation, treatment, storage, recycling, transportation or disposal or
Release (each a “Regulated Activity”) of any Hazardous Substances except for
such as would not have a Material Adverse Effect; (ii) neither the Parent nor
any Subsidiary has engaged in any Regulated Activity, other than as a generator
(as such term is used in RCRA) in compliance with all applicable Environmental
Laws; and (iii)  neither the Parent nor any Subsidiary has assumed from any
third party, or indemnified any third party for, any Environmental Liability,
except for Environmental Liabilities of the Parent and its Subsidiaries (without
duplication) that relate to or result from any matter referred to in this clause
which do not exceed in the aggregate, at any time, $10,000,000.

 

8.15.       Solvency.  At the Effective Date and after giving effect to the
consummation of the transactions contemplated by this Agreement, each of the
Parent and the Company will (i) have capital, cash flows and sources of working
capital financing sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage, (ii) be able to pay
its debts as they mature, and (iii) have assets (tangible and intangible) whose
fair salable value exceeds its total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities).

 

8.16.       Senior Debt.  The Indebtedness of each of the Parent and the Company
to the Lenders hereunder and under the Parent Guaranty and the Company Guaranty,
respectively, the Guarantees of such Indebtedness by the Subsidiaries of the
Parent under the Subsidiary Guaranty, the Indebtedness of each of the other US$
Borrowers, the other US$-Canadian Borrowers, the Canadian Borrower, the other
Multi-Currency Borrowers and the other Brazilian Borrowers (to the extent that
such Borrower is an issuer or guarantor of Indebtedness under the Senior
Subordinated Indenture or the other Senior Subordinated Debt Documents) to the
Lenders hereunder and the respective Guarantees of such Indebtedness by the
Parent under the Parent Guaranty and by the Company under the Company Guaranty,
constitute “Senior Debt” (or similar debt) and, to the extent applicable and
after giving effect to appropriate notices to be delivered on the Effective Date
or thereafter, “Designated Senior Debt”, under and as defined in, and for all
purposes of, Indebtedness of the Parent and the Company under, and the
Guarantees of such Indebtedness by the Subsidiaries of the Parent, under the
Senior Subordinated Debt Indentures and the other Senior Subordinated Debt
Documents.

 

Section 9  Covenants.  The Parent and the Company each agree that, so long as
any of the Revolving Commitments are in effect or any Letter of Credit remains
outstanding and until payment in full of all Loans hereunder, all interest
thereon and all other amounts payable hereunder, unless the Majority Lenders
shall agree otherwise pursuant to Section 12.05 hereof:

 

88

--------------------------------------------------------------------------------


 

9.01.       Financial Statements and Other Information.  The Parent shall
deliver:

 

1)            to the Administrative Agent (and the Administrative Agent will
deliver such materials to each Lender), as soon as available and in any event
within 90 days after the end of each fiscal year of the Parent, consolidated
statements of income, retained earnings and cash flow of the Parent and its
Subsidiaries for such year and the related consolidated balance sheet as at the
end of such year, setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, and accompanied by an
opinion thereon (without qualification arising out of the scope of audit) of
Deloitte & Touche LLP or other independent certified public accountants of
recognized national standing, which opinion shall state that said consolidated
financial statements fairly present the consolidated financial condition and
results of operations of the Parent and its Subsidiaries as at the end of, and
for, such fiscal year, and stating (or indicating in a footnote to such
financial statements) that, in making the examination necessary for their
above-described opinion (but without any special or additional procedures for
that purpose), they obtained no knowledge, except as specifically stated, of any
Default;

 

2)            to the Administrative Agent (and the Administrative Agent will
deliver such materials to each Lender), as soon as available and in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Parent consolidated statements of income, retained earnings
and cash flow of the Parent and its Subsidiaries for such fiscal quarter and for
the portion of the fiscal year ended at the end of such fiscal quarter, and the
related consolidated balance sheet as at the end of such fiscal quarter, and
accompanied, in each case, by a certificate of the chief financial officer or
vice president-treasurer of the Parent which certificate shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of the Parent and its Subsidiaries in
accordance with GAAP (except for the absence of footnotes) consistently applied
as at the end of, and for, such fiscal quarter (subject to normal year-end audit
adjustments);

 

3)            to the Administrative Agent (and the Administrative Agent will
deliver such materials to each Lender that has requested the same), within 60
days after the beginning of each fiscal year of the Parent, a copy of the
consolidated operating budget, such budget to be accompanied by a certificate of
the chief financial officer or vice president-treasurer of the Parent specifying
the assumptions on which such budget was prepared, stating that such officer has
no reason to question the reasonableness of any material assumptions on which
such budget was prepared and providing such other details as the Administrative
Agent may reasonably request;

 

4)            to the Administrative Agent (and the Administrative Agent will
deliver such materials to each Lender that has requested the same), concurrently
with the delivery of each certificate referred to in the last paragraph hereof,
copies of all financial statements, reports and proxy statements mailed to
shareholders or creditors of the Parent since the date of the last certificate
delivered pursuant to the last paragraph hereof;

 

5)            to the Administrative Agent (and the Administrative Agent will
deliver such materials to each Lender that has requested the same), concurrently
with the delivery of each certificate referred to in the last paragraph hereof,
copies of all registration statements (other than any registration statements on
Form S-8 or its equivalent) and any

 

89

--------------------------------------------------------------------------------


 

reports which the Parent shall have filed with the Securities and Exchange
Commission since the date of the last certificate delivered pursuant to the last
paragraph hereof;

 

6)            to the Administrative Agent (and the Administrative Agent will
deliver such materials to each Lender), if and when the Parent or any member of
the Controlled Group (i) gives or is required to give notice to the PBGC of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA, a
copy of such notice; or (iii) receives notice from the PBGC under Title IV of
ERISA of an intent to terminate or appoint a trustee to administer the Plan, a
copy of such notice;

 

7)            to the Administrative Agent (and the Administrative Agent will
deliver such materials to each Lender that has requested the same), promptly
following the delivery thereof to the Parent or to the Board of Directors or
management of the Parent, a copy of any management letter or similar written
report by independent public accountants with respect to the financial
condition, operations, business or prospects of the Parent;

 

8)            to the Administrative Agent (and the Administrative Agent will
deliver such notice to each Lender), promptly after management of the Parent or
the Company knows or has reason to know that any Default has occurred and is
continuing, a notice of such Default, describing the same in reasonable detail;
and

 

9)            to the Administrative Agent and such Lender, promptly upon receipt
of any such request, such additional financial and other information as any
Lender may from time to time reasonably request.

 

The Parent will furnish to the Administrative Agent (and the Administrative
Agent will deliver such notice to each Lender), at the time it furnishes each
set of financial statements pursuant to paragraph (a) or (b) above, a
certificate of its chief executive officer, chief financial officer or vice
president-treasurer (i) to the effect that, to the best of such Person’s
knowledge after due inquiry, no Default has occurred and is continuing (or, if
any Default has occurred and is continuing, describing the same in reasonable
detail) and (ii) setting forth in reasonable detail the computations necessary
to determine the Net Total Lease Adjusted Leverage Ratio, the Net Secured Lease
Adjusted Leverage Ratio, the Fixed Charge Coverage Ratio, the Consolidated
Leverage Ratio and to determine whether it was in compliance with Sections 9.09
through 9.11 hereof and the Consolidated Leverage Ratio for purposes of
determining the Applicable Margin, as of the end of the respective fiscal
quarter or fiscal year.  Any financial statement or other document required to
be delivered pursuant to this Section 9.01 shall be deemed to have been
delivered on the date on which the Parent posts such financial statement or
other document on the Intralinks website on the Internet at www.intralinks.com
or becomes available on the EDGAR system or any successor system of the
Securities and Exchange Commission; provided that the Parent shall give prompt
notice of any such posting to the Administrative Agent (who shall then give
prompt notice of any such posting to the Lenders). Notwithstanding the
foregoing, the Parent

 

90

--------------------------------------------------------------------------------


 

shall deliver paper copies of any financial statement or other document referred
to in this Section 9.01 to the Administrative Agent if the Administrative Agent
or any Lender requests the Parent to deliver such paper copies until written
notice to cease delivering such paper copies is given by the Administrative
Agent or such Lender as the case may be.

 

9.02.       Taxes and Claims.  The Parent will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any property belonging to it, prior to the date on which
penalties attach thereto, and all lawful claims which, if unpaid, might become a
Lien upon the property of the Parent or such Subsidiary, provided that neither
the Parent nor such Subsidiary shall be required to pay any such tax,
assessment, charge, levy or claim the payment of which is being contested in
good faith and by proper proceedings if it maintains adequate reserves with
respect thereto.

 

9.03.       Insurance.  The Parent will maintain, and will cause each of its
Subsidiaries to maintain, insurance with responsible companies in such amounts
and against such risks as is usually carried by owners of similar businesses and
properties in the same general areas in which the Parent and its Subsidiaries
operate, provided that in any event the Parent shall maintain or cause to be
maintained:

 

(1)           Property Insurance — insurance against loss or damage covering all
of the tangible real and personal property and improvements of the Parent and
its Subsidiaries, by reason of any Peril (as defined below), in amounts as shall
be reasonable and customary, but in no event less than the functional
replacement cost of all such real and personal property and improvements. Such
policy shall include insurance against loss of operating income earned from the
operation of the business of the Parent and its Subsidiaries, by reason of any
Peril affecting the operation thereof, and insurance against any other insurable
loss of operating income by reason of any business interruption affecting the
Parent to the extent covered by standard business interruption policies in the
States in which the Properties are located.

 

(2)           Earthquake Insurance — insurance against loss or damage covering
all of the tangible real and personal property and improvements of the Parent
and its Subsidiaries, by reason of any earthquake peril, in amounts as shall be
reasonable, customary and commercially available in the property/casualty
insurance markets.

 

Such insurance (except the insurance described in paragraph (2) of this
Section 9.03) shall be written by financially responsible companies selected by
the Company, having an A.M. Best rating of “A-” or better, or as acceptable to
the Majority Lenders.

 

For purposes hereof, the term “Peril” shall mean, collectively, (i) earthquake
outside California, (ii) fire, smoke, lightning, flood, windstorm, hail,
explosion, riot and civil commotion, vandalism and malicious mischief and
(iii) all other perils covered by the “all-risk” endorsement then in use in the
States in which the Properties are located.

 

9.04.       Maintenance of Existence; Conduct of Business.  The Parent will
preserve and maintain, and will cause each of its Subsidiaries to preserve and
maintain, its legal existence

 

91

--------------------------------------------------------------------------------


 

and all of its rights, privileges and franchises necessary or desirable in the
normal conduct of its business, and will conduct its business in a regular
manner; provided that nothing herein shall prevent (i) the merger and
dissolution of any Subsidiary of the Company into the Company or any
Wholly-Owned Subsidiary of the Company so long as the Company or such
Wholly-Owned Subsidiary is the surviving corporation (and, if such Subsidiary is
not an Excluded Subsidiary prior to such merger or dissolution, the surviving
corporation (if not the Company) is not an Excluded Subsidiary and is a
Subsidiary Guarantor), (ii) the merger of any Subsidiary of the Company (a
“Merging Subsidiary”) with any Person (other than the Company or a Wholly-Owned
Subsidiary of the Company) provided that (A) such merger is permitted under
Section 9.12(vi) hereof and (B) the surviving entity is either (x) a
Wholly-Owned Subsidiary (and, if such Merging Subsidiary is not an Excluded
Subsidiary prior to such merger, the surviving entity is not an Excluded
Subsidiary and is a Subsidiary Guarantor), or (y) an Excluded Subsidiary
(provided that such Merging Subsidiary is an Excluded Subsidiary prior to such
merger), (iii) the dissolution of any Wholly-Owned Subsidiary of the Company,
(iv) the abandonment of any right, privilege or franchise (including any lease)
not material in the aggregate to the business of the Parent and its Subsidiaries
or (v) the merger of Parent into Successor Parent in accordance with
Section 9.12(viii).

 

9.05.       Maintenance of and Access to Properties.

 

1)            The Parent will keep, and will cause each of its Subsidiaries to
keep, all of its properties necessary in its business in good working order and
condition (having regard to the condition of such properties at the time such
properties were acquired by the Parent or such Subsidiary), ordinary wear and
tear excepted, and will permit representatives of the Lenders to inspect such
properties and, upon reasonable notice and at reasonable times, to examine and
make extracts and copies from the books and records of the Parent and any such
Subsidiary.

 

2)            The Parent will, and will cause its Subsidiaries to, do all things
necessary to preserve and keep in full force and effect all trademarks, patents,
service marks, trade names, copyrights, franchises and licenses, and any rights
with respect thereto, which are necessary for and material to the conduct of the
business of the Parent and its Subsidiaries taken as a whole.

 

9.06.       Compliance with Applicable Laws. The Parent will comply, and will
cause each of its Subsidiaries to comply, with the requirements of all
applicable laws, rules, regulations and orders of any governmental body or
regulatory authority (including, without limitation, ERISA and all Environmental
Laws), in each case a breach of which would have a Material Adverse Effect,
except where contested in good faith and by proper proceedings.

 

9.07.       Litigation.  The Company will promptly give to the Administrative
Agent (which shall promptly notify each Lender) notice in writing of (i) all
judgments against the Parent or any of its Subsidiaries (other than judgments
covered by insurance) which in the individual exceed $25,000,000 and in the
aggregate exceed $50,000,000 (excluding unrelated individual judgments of
$50,000) and (ii) all litigation and of all proceedings of which it is aware
before any courts, arbitrators or governmental or regulatory agencies affecting
the Parent or any of its

 

92

--------------------------------------------------------------------------------


 

Subsidiaries except litigation or proceedings which, if adversely determined,
would not in the reasonable opinion of the Parent have a Material Adverse
Effect.

 

9.08.       Indebtedness.  The Parent will not, and will not permit any of its
Subsidiaries to, create, incur or suffer to exist any Indebtedness except:

 

(i)           Indebtedness to the Lenders hereunder;

 

(ii)          the Indebtedness existing on the Effective Date and set forth in
Schedule III hereto (including any extensions, renewals or refunding of such
Indebtedness, so long as the maximum principal amount of such Indebtedness is
not increased);

 

(iii)         Indebtedness issued pursuant to the Senior Subordinated Debt
Indentures (including the subordinated Guarantees of Senior Subordinated Debt by
Subsidiaries of the Parent and the Parent pursuant to the Senior Subordinated
Debt Documents) and other Indebtedness subordinated to the obligations of the
Parent hereunder to at least the same extent as the other Senior Subordinated
Debt, so long as such other Indebtedness has no scheduled payments of principal
prior to the Commitment Termination Date and after giving effect to such
Indebtedness, the Parent is in compliance on a pro forma basis with Sections
9.09 through 9.11 hereof, as at the last day of the latest fiscal quarter;

 

(iv)         Senior Unsecured Debt (including any Guarantees of Senior Unsecured
Debt by Subsidiaries of the Parent and by the Parent) so long as such
Indebtedness has no scheduled payments of principal prior to the Commitment
Termination Date and after giving effect to such Senior Unsecured Debt, the
Parent is in compliance on a pro forma basis with Sections 9.09 through 9.11
hereof, as at the last day of the latest fiscal quarter;

 

(v)           so long as no Default shall have occurred or be continuing
hereunder at the time of such creation or incurrence,

 

(a)           Seller Indebtedness;

 

(b)           Indebtedness incurred pursuant to the instruments governing
Permitted Mortgage Financings (A) secured by Existing Physical Facilities
(provided, that the aggregate amount outstanding of all such Indebtedness
incurred in respect of Existing Physical Facilities shall not at any time exceed
$250,000,000), or (B) secured by Physical Facilities acquired by the Parent or
any of its Subsidiaries after the Effective Date;

 

(c)           Indebtedness in respect of agreements not to compete;

 

(d)           Capital Lease Obligations;

 

(e)           Indebtedness consisting of reimbursement obligations in respect of
letters of credit issued by any bank for the account of the Parent or any of its
Subsidiaries, the aggregate amount available to be drawn under which may not
exceed $25,000,000 at any time;

 

93

--------------------------------------------------------------------------------


 

(f)            Indebtedness in respect of any Hedging Agreement and any Cash
Management Agreement;

 

(g)           Indebtedness of the Parent in an aggregate outstanding principal
amount not at any time exceeding $50,000,000;

 

(h)           any guaranty by the Parent of Indebtedness incurred pursuant to
the foregoing subclauses (b), (c), (d) or (e) by a Subsidiary of the Parent;

 

(i)            Acquired Debt of the Parent or any Subsidiary;

 

(j)            Indebtedness of (A) the Parent to any Subsidiary, (B) any
Subsidiary to any Subsidiary or (C) any Subsidiary to the Parent, provided that
any Indebtedness incurred pursuant to the foregoing clause (B) or (C) is
permitted as an Investment by the lender thereof under Section 9.14; and

 

(k)           Indebtedness of any Excluded Subsidiary to any minority
shareholder or partner in such Excluded Subsidiary;

 

provided, that Indebtedness incurred pursuant to the foregoing subclauses
(a) and (c) may be incurred only in connection with Permitted Acquisitions;

 

(v)           so long as no Default shall have occurred and be continuing
hereunder at the time of such creation or incurrence, Indebtedness created or
incurred by any Excluded Subsidiary (including any Guarantees of such
Indebtedness by the Parent and any Subsidiary), subject to the limitations set
forth in Section 9.09 hereof; provided that at the time of such incurrence and
giving effect thereto:  (A) the aggregate then outstanding amount of
Indebtedness of Excluded Subsidiaries (other than Indebtedness incurred by the
Canadian Borrower and other Canadian Subsidiaries, IM Brazil and its
Subsidiaries, IME and IM UK) does not exceed $300,000,000; (B) the aggregate
outstanding amount of Indebtedness of IME and IM UK (exclusive of any
Indebtedness incurred by IME and IM UK in the form of Loans or other obligations
hereunder) does not exceed $600,000,000; (C) in the case of Indebtedness of the
Canadian Borrower and other Canadian Subsidiaries, the ratio (calculated as at
the end of the most recently completed fiscal quarter for the period of four
fiscal quarters then ended) of (1)(x) the aggregate outstanding amount of
Indebtedness of the Canadian Borrower and the other Canadian Subsidiaries at the
end of such fiscal quarter minus (y) the aggregate amount of cash and Liquid
Investments of the Canadian Borrower and the other Canadian Subsidiaries at such
date to (2) the EBITDA for such period attributable to the Canadian Borrower and
the other Canadian Subsidiaries for such period does not exceed 6.5 to 1;
(D) the aggregate outstanding amount of the Indebtedness of IM Brazil does not
exceed the excess, if any, of (x) $200,000,000 over (y) the outstanding amount
of the Brazilian Loans and other amounts outstanding under the Brazilian
Commitments; and (E) the aggregate outstanding amount of all Guaranties by the
Parent or any Domestic Subsidiary of the Indebtedness of any Excluded Subsidiary
(other than the Canadian Borrower, other Canadian Subsidiaries, IM Brazil and
its Subsidiaries, IME and IM UK) does not exceed $250,000,000; and

 

94

--------------------------------------------------------------------------------


 

(vi)         Indebtedness incurred pursuant to the instruments governing
Accounts Receivable Financings (provided, that after giving effect to cash
incurrence of such Indebtedness, the Net Total Lease Adjusted Leverage Ratio, on
a pro forma basis, is less than or equal to 6.0 to 1; and provided further, that
the aggregate amount outstanding of all such obligations incurred pursuant to
such Accounts Receivable Financings permitted under this clause (vi) shall not
at any time exceed $400,000,000).

 

9.09.       Net Total Lease Adjusted Leverage Ratio.  The Parent will not, as at
the end of any fiscal quarter, permit the ratio, calculated as at the end of
such fiscal quarter for the period of four fiscal quarters then ended, of
(i) (x) the sum of the aggregate outstanding principal amount of Funded
Indebtedness (on a consolidated basis) of the Parent and its Subsidiaries at
such date plus eight times the Rent Expense for such period less (y) the
aggregate amount of cash and Liquid Investments of the Parent and Subsidiaries
at such date to (ii) EBITDAR for such period (the “Net Total Lease Adjusted
Leverage Ratio”) to exceed 6.50 to 1.

 

9.10.       Net Secured Lease Adjusted Leverage Ratio.  The Parent will not, as
at the end of any fiscal quarter, permit the ratio, calculated as at the end of
such fiscal quarter for the period of four fiscal quarters then ended, of
(i) (x) the sum of the aggregate outstanding principal amount of Secured Debt
(on a consolidated basis) of the Parent and its Subsidiaries at such date plus
eight times the Rent Expense for such period less (y) the aggregate amount of
cash and Liquid Investments of the Parent and Subsidiaries at such date to
(ii) EBITDAR for such period (the “Net Secured Lease Adjusted Leverage Ratio”)
to exceed 4.00 to 1.

 

9.11.       Fixed Charges Coverage Ratio.  The Parent will not, as at the end of
any fiscal quarter ending during any period set forth below, permit the ratio,
calculated as at the end of such fiscal quarter for the period of four fiscal
quarters then ended (the “Test Period”), of (i) EBITDAR for such Test Period to
(ii) Fixed Charges for such Test Period to be less than 1.50 to 1.

 

For purposes of calculating any ratio set forth in this Section, if the Company
elects pursuant to the penultimate sentence of the definition of EBITDA to
include in EBITDA for the period to which such ratio relates the pro forma
amounts referred to in such sentence, there shall be included in Fixed Charges
for such period, on a pro forma basis, principal payable and interest accruing
during such period on Indebtedness (and the interest portion of payments under
Capitalized Lease Obligations) assumed or incurred by the Parent and its
Subsidiaries (on a consolidated basis) in connection with any Permitted
Acquisition having Acquisition Consideration of more than $500,000 during such
period.

 

9.12.       Mergers, Asset Dispositions. Etc.  Except as expressly permitted by
Section 9.04, the Parent will not, and will not permit any of its Subsidiaries
to, be a party to any merger or consolidation, or sell, lease, assign, transfer
or otherwise dispose of any assets, or acquire assets from any Person, except:

 

(i)            dispositions and acquisitions of inventory in the ordinary course
of business;

 

(ii)           dispositions of worn out or obsolete tools or equipment no longer
used or useful in the business of the Parent and its Subsidiaries, provided that
no

 

95

--------------------------------------------------------------------------------


 

single disposition of tools or equipment shall have a fair market value
(determined in good faith by the Company at the time of such disposition) in
excess of $15,000,000;

 

(iii)          Capital Expenditures;

 

(iv)          acquisitions of Investments permitted under Section 9.14 hereof,
dispositions of Investments described in clauses (i), (ii) and (iii) of
Section 9.14 hereof and dispositions of other assets; provided, that the Net
Cash Proceeds of the dispositions of such assets shall be subject to the
provisions of Section 3.02(c) (including that such Net Cash Proceeds in any
fiscal year of more than the sum of 10% of Consolidated Net Tangible Assets at
the end of the immediately preceding fiscal year may not be used for a
Reinvestment Event and shall cause a mandatory reduction of the Revolving
Commitments);

 

(v)           subject to compliance with the provisions of
Section 9.21(b) hereof, the sale, lease, assignment, transfer or other
disposition of any assets by the Parent or any Subsidiary of the Parent to the
Parent or any Subsidiary thereof (other than Excluded Subsidiaries), provided,
that (i) if such transfer is of material assets by the Parent, the Company or a
Subsidiary Guarantor, the recipient of such transfer shall also be the Parent,
the Company or a Subsidiary Guarantor, (ii) any Excluded Subsidiary may transfer
assets to the Parent, the Company or any other Subsidiary (including any
Excluded Subsidiary) and (iii) the effect of any such sale, lease, assignment,
transfer or other disposition, or of any series of any such transactions, shall
not be to substantially diminish the value of the collateral granted under the
Security Documents;

 

(vi)          so long as no Default shall have occurred and be continuing
hereunder at the time of such Acquisition or transaction, Permitted Acquisitions
and related Additional Expenditures and any other transaction expressly
permitted by Section 9.14 hereof;

 

(vii)         dispositions of accounts receivable and related general
intangibles, and related lockbox and other collection accounts records and/or
proceeds pursuant to the instruments governing an Accounts Receivable Financing
permitted by Section 9.08 hereof; and

 

(viii)        so long as no Default shall have occurred and be continuing
hereunder at the time of such merger, the merger of Parent into a domestic
Subsidiary of the Parent in connection with the REIT Conversion so long as
(A) the surviving entity (the “Successor Parent”) shall be an entity organized
or existing under the laws of the United States or any state thereof and the
ultimate parent company of the consolidated group that includes the Borrowers
and the Subsidiary Guarantors, (B) the Successor Parent (if not the existing
Parent) shall expressly assume in writing all the obligations of the Parent
under this Agreement and the other Basic Documents pursuant to an assumption
hereto or thereto in form reasonably satisfactory to the Administrative Agent
under the Basic Documents,

 

96

--------------------------------------------------------------------------------


 

(C) the Borrowers and the Subsidiary Guarantors shall have confirmed in writing
in form reasonably satisfactory to the Administrative Agent their respective
obligations under the Basic Documents and (D) the Lenders shall have received
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

For purposes of this Section 9.12, “Permitted Acquisition” shall mean any
Acquisition complying with the following:

 

1)            Compliance With Financial Covenants. After giving effect to each
such acquisition and any related incurrence of Indebtedness, the Parent is in
compliance on a pro forma basis with Sections 9.09 through 9.11 hereof as at the
last day of the latest fiscal quarter.

 

2)            Lines of Business, Etc.  Each such Acquisition shall not be
“hostile” and shall be of assets relating to the information protection and
storage services business or activities related thereto (or of 100% of the stock
or other equity interests of Persons whose assets consist substantially of such
assets) or through the merger of such a Person with a Subsidiary of the Parent,
which merger shall company with Section 9.04(ii) hereof.

 

9.13.       Liens. The Parent will not, and will not permit any of its
Subsidiaries to, create or suffer to exist any Lien upon any property or assets,
now owned or hereafter acquired, securing any Indebtedness or other obligation,
except: (i) the Liens created pursuant to the Security Documents; (ii) the Liens
existing on the Effective Date set forth in Schedule III and Liens arising out
of the refinancing, extension, renewal or refunding of any Indebtedness secured
by any Lien set forth on Schedule III, provided that the principal amount of
such Indebtedness is not increased and is not secured by any additional assets;
(iii) (A) Liens contemplated by clauses (b), (d), (e) and (g) of
Section 9.08(v); and (B) Liens securing Acquired Debt, provided that such Liens
cover only those assets that were covered by such Liens prior to the relevant
acquisition; (iv) attachment, judgment or other similar Liens arising in
connection with litigation or other legal proceedings, provided that either
(A) the claims in respect of such Liens are fully covered by insurance or
(B) the execution or other enforcement of such Liens is effectively stayed and
the claims secured thereby are in an amount not to exceed $10,000,000 in the
aggregate and are being contested in good faith by appropriate proceedings
diligently prosecuted; (v) Liens on properties or assets of an Excluded
Subsidiary securing Indebtedness of such Excluded Subsidiary permitted
hereunder; (vi) other Liens arising in the ordinary course of the business of
the Company or such Subsidiary which are not incurred in connection with the
borrowing of money or the obtaining of advances or credit and which do not
materially detract from the value of its property or assets or materially impair
the use thereof in the operation of its business; (vii) [Intentionally Omitted];
and (viii) Liens under the instruments governing (A) an Accounts Receivable
Financing or (B) a Permitted Mortgage Financing permitted by Section 9.08
hereof.

 

9.14.       Investments.  The Parent will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or permit to remain outstanding
any advances, loans or other extensions of credit or capital contributions
(other than prepaid expenses in the ordinary course of business) to (by means of
transfers of property or assets or otherwise), or purchase or own any

 

97

--------------------------------------------------------------------------------


 

stocks, bonds, notes, debentures or other securities of, any Person (all such
transactions being herein called “Investments”), except:

 

(i)            operating deposit accounts with any bank or financial
institution;

 

(ii)           Liquid Investments (including Liquid Investments in the name and
under the control of the Administrative Agent (or a collateral sub-agent for the
Administrative Agent) as contemplated by the Security Documents);

 

(iii)          subject to Section 9.16 hereof, Investments in accounts and
chattel paper as defined in the Uniform Commercial Code and notes receivable
acquired in the ordinary course of business as presently conducted;

 

(iv)          Investments in an insurer required as a condition to the provision
by such insurer of insurance coverage contemplated by Section 9.03;

 

(v)           (w) equity Investments in Wholly-Owned Subsidiaries of the Parent;
(x) additional equity Investments in Subsidiaries of the Parent (other than
Wholly-Owned Subsidiaries) with the prior written consent of the Majority
Lenders and (y) Investments in the form of loans, advances or other obligations
owed by any Wholly-Owned Subsidiary to the Parent, and Investments in the form
of loans, advances or other obligations owed by the Parent to any Wholly-Owned
Subsidiary; provided that, solely to the extent that the Parent shall make
Investments in a mortgagor under a Permitted Mortgage, the aggregate amount of
Investments permitted by subclauses (w) or (y) of this clause (v) in any
Subsidiary of the Parent that is a mortgagor under any Permitted Mortgage shall
not exceed, in the aggregate for all such Subsidiaries, $100,000,000 at any one
time outstanding.

 

(vi)          Investments consisting of loans or advances to officers and
directors of the Parent and its Subsidiaries in an amount not to exceed
$2,000,000 in the aggregate and loans or advances made to employees of the
Parent to permit such employees to exercise options to purchase Capital Stock of
the Parent;

 

(vii)         (x) Investments in Persons that are not Subsidiaries of the Parent
and (y) Investments in Subsidiaries of the Parent (to the extent such
Investments are not permitted under clause (v) of this Section 9.14); provided
that the aggregate outstanding amount of Investments made after the Effective
Date pursuant to this clause (vii) shall not at any time exceed $100,000,000;

 

(viii)        Investments consisting of Permitted Acquisitions in accordance
with Section 9.12 hereof;

 

(ix)          subject to Section 9.16 hereof and on terms and pursuant to
documentation in all respects reasonably satisfactory to the Administrative
Agent, Investments in Affiliates of the Parent (which are not Wholly-Owned
Subsidiaries of the Parent) to facilitate the construction or acquisition of
records management facilities including, without limitation, the acquisition of
real estate for development purposes;

 

98

--------------------------------------------------------------------------------


 

(x)           subordinated Guarantees of Senior Subordinated Debt by
Subsidiaries of the Parent which are Guarantors and the Parent pursuant to the
Senior Subordinated Debt Documents;

 

(xi)          Guarantees of Senior Unsecured Debt by Subsidiaries of the Parent
which are Guarantors and the Parent pursuant to the agreements governing such
Senior Unsecured Debt;

 

(xii)         equity Investments and loans and advances and other extensions of
credit to any Excluded Subsidiary or any other person organized outside of the
United States or principally conducting its business outside of the United
States;

 

(xiii)        Investments constituted by Hedging Agreements and Cash Management
Agreements; and

 

(xiv)        Investments by the Parent in any Subsidiary formed pursuant to the
instruments governing an Accounts Receivable Financing permitted by Section 9.08
hereof.

 

9.15.       Restricted Payments.  The Parent will not, and will not permit any
of the Parent’s Subsidiaries to, declare or make any Restricted Payment, except
that the Parent may make additional Restricted Payments constituting the
purchase, redemption, retirement or other acquisition of shares of any class of
Capital Stock of the Parent (such Restricted Payments, “Stock Repurchases”) and
declare and make dividend payments on any shares of any class of Capital Stock
of the Parent (such Restricted Payments, “Dividend Payments”) subject to the
satisfaction of each of the following conditions on the date of such Stock
Repurchase or Dividend Payment and after giving effect thereto:

 

(i)            no Default shall have occurred and be continuing; and

 

(ii)           the Net Total Lease Adjusted Leverage Ratio on the last day of
the most recently completed fiscal quarter of the Parent, on a pro forma basis,
after giving effect to any purchase, redemption or retirement of any
Subordinated Indebtedness or Senior Unsecured Debt consummated on or prior to
the date thereof and to any borrowings to finance the same and the Stock
Repurchases and the Dividend Payments, is less than or equal to 6.0 to 1.

 

In addition, so long as the Parent is a REIT, the Parent and its Subsidiaries
may make Restricted Payments (a)(i) provided that they do not exceed in the
aggregate for any four consecutive fiscal quarters of the Parent occurring from
and after December 31, 2013, 95% of Funds From Operations for such four fiscal
quarter period or (ii) in such greater amount as may be required for the Parent
to continue to be qualified as a REIT or to avoid the imposition of income or
excise taxes on the Parent, and (b) without duplication of any amounts described
in clause (a), the Parent may make any Restricted Payment required to qualify as
a REIT, including, for the avoidance of doubt, any Restricted Payment necessary
to satisfy the requirements of section 857(a)(2)(B) of the Internal Revenue
Code, or any successor provision.

 

99

--------------------------------------------------------------------------------


 

Nothing herein shall be deemed to prohibit the payment of dividends by any
Subsidiary of the Parent to the Parent or to any other Subsidiary of the Parent.

 

9.16.       Transactions with Affiliates.  Except as otherwise expressly
permitted by this Agreement, the Parent will not, and will not permit any of its
Subsidiaries to, directly or indirectly:

 

(i)            make any Investment in an Affiliate of the Parent;

 

(ii)           transfer, sell, lease, assign or otherwise dispose of any assets
to an Affiliate of the Parent;

 

(iii)          merge into or consolidate with or purchase or acquire assets from
an Affiliate of the Parent; or

 

(iv)          enter into any other transaction directly or indirectly with or
for the benefit of an Affiliate of the Parent (including, without limitation,
guarantees and assumptions of obligations of an Affiliate of the Parent);

 

provided that (a) any Affiliate who is an individual may serve as a director,
officer or employee of the Parent and receive reasonable compensation or
indemnification in connection with his or her services in such capacity; (b) the
Parent or a Subsidiary of the Parent may enter into any transaction with an
Affiliate of the Parent if the monetary or business consideration arising
therefrom would be substantially as advantageous to the Parent or such
Subsidiary as the monetary or business consideration which would obtain in a
comparable arm’s length transaction with a Person similarly situated to the
Parent but not an Affiliate of the Parent; and (c) the Parent may make
Investments in Affiliates permitted by Section 9.14(ix) hereof and may create
Residual Assurances for the benefit of an Affiliate permitted by Section 9.23
hereof in either case in connection with the construction and/or acquisition of
records management facilities to be leased to the Parent or a Subsidiary, so
long as, taking such transaction as a whole (giving effect to such Investment or
Residual Assurance, and the lease of such facility to the Parent or such
Subsidiary) such Affiliate is not disproportionately benefited.

 

9.17.       Subordinated Indebtedness and Senior Unsecured Debt.  The Parent
will not, nor will it permit any of its Subsidiaries to, purchase, redeem,
retire or otherwise acquire for value, or set apart any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or make any voluntary payment or prepayment of the
principal of or interest on, or any other amount owing in respect of, any
Subordinated Indebtedness or Senior Unsecured Debt, except for:

 

(i)            regularly scheduled payments or prepayments of principal and
interest in respect thereof required pursuant to the instruments evidencing such
Subordinated Indebtedness (other than Seller Indebtedness) or Senior Unsecured
Debt;

 

(ii)           so long as no Default has occurred and is continuing, scheduled
payments of principal of and interest on, and expenses and indemnities incurred
in connection with, Seller Indebtedness;

 

100

--------------------------------------------------------------------------------


 

(iii)          any voluntary purchase, redemption or retirement of the 2004
Senior Subordinated Debt, the 2006 Senior Subordinated Debt, the 2007 Senior
Subordinated Debt, the 2008 Senior Subordinated Debt or the 2009 Senior
Subordinated Debt; and

 

(iv)          any other purchase, redemption or retirement of Subordinated
Indebtedness or Senior Unsecured Debt, so long as (i) no Default has occurred
and is continuing and (ii) either (A) such other purchase, redemption or
retirement is in connection with a refinancing of such Subordinated Indebtedness
or Senior Unsecured Debt with the proceeds of, or in connection with an exchange
of such Subordinated Indebtedness or Senior Unsecured Debt for a new series of,
Senior Subordinated Debt or Senior Unsecured Debt issued within 180 days of the
substantial completion of such purchase, redemption or retirement or (B) after
giving effect to such purchase, redemption or retirement and any related
incurrence of Indebtedness, the Net Total Lease Adjusted Leverage Ratio, on a
pro forma basis, after giving effect to such purchase, redemption or retirement
and any Stock Repurchase and any Dividend Payment consummated on or prior to the
date thereof, and to any borrowings to finance the same, is less than or equal
to 6.0 to 1.0.

 

9.18.       Lines of Businesses.  Neither the Parent nor any of its
Subsidiaries, taken as a whole, shall engage to any substantial extent in any
business activity other than the information protection and storage services
business or activities related or incidental thereto.

 

9.19.       Modification of Other Agreements.  The Parent will not request or
consent to any modification, supplement or waiver of any of the provisions of
any instrument or document evidencing or governing Subordinated Indebtedness
(other than any such modification, supplement or waiver to the Senior
Subordinated Debt Indentures necessary or customary to provide for the issuance
of additional Indebtedness thereunder) except on terms and pursuant to
documentation in all respects reasonably satisfactory to the Administrative
Agent.

 

9.20.       Reserved.

 

9.21.       Certain Obligations Respecting Subsidiaries.  (a)  The Parent will,
and will cause each of its Subsidiaries to, take such action from time to time
as shall be necessary to ensure that the Parent and each of its Subsidiaries at
all times owns all of the issued and outstanding shares of each class of Capital
Stock of each of such Person’s Subsidiaries (other than, in each case, Capital
Stock of Excluded Subsidiaries and Upper Providence Venture I, L.P.). Without
limiting the generality of the foregoing, the Parent shall not, and shall not
permit any of its Subsidiaries to, sell, transfer or otherwise dispose of any
shares of stock in any Subsidiary (other than an Excluded Subsidiary) owned by
them, nor permit any Subsidiary of the Parent (other than an Excluded
Subsidiary) to issue any shares of Capital Stock of any class whatsoever to any
Person (other than to the Parent or to another Wholly-Owned Subsidiary or
pursuant to Section 9.12 hereof).  In the event that any such additional shares
of Capital Stock shall be issued by any Subsidiary of the Parent, or any
Subsidiary shall be acquired, the Parent agrees (so long as the certificates
evidencing such shares of stock are not subject to a lien permitted under
Section 9.13(v) hereof, and in any event subject to clause (c) below) forthwith
to deliver to the Administrative Agent

 

101

--------------------------------------------------------------------------------


 

pursuant to the Security Documents the certificates evidencing such shares of
stock, accompanied by undated stock powers executed in blank as well as, in
accordance with the Security Documents, promissory notes and intercompany notes
specified as Collateral as defined in the Security Documents and shall take such
other action as the Administrative Agent shall request to perfect the security
interest created therein pursuant to the Security Documents.

 

(b)           The Majority Lenders shall have the right from time to time to
require the Parent, pursuant to a written request from the Administrative Agent,
to cause such Subsidiaries of the Parent as may be specified in such request
(except for any SPE and Iron Mountain Assurance Corporation) to become parties
to the Subsidiary Guaranty or to execute and deliver such other guaranties, in
form and substance satisfactory to the Majority Lenders, guaranteeing payment of
Parent’s and the Company’s obligations hereunder. Any such request shall be made
by the Majority Lenders in the good faith and reasonable exercise of their
discretion. Within 30 days after any such request, the Parent shall, and shall
cause the appropriate Subsidiaries of the Parent to, (i) execute and deliver to
the Administrative Agent such number of copies as the Administrative Agent may
specify of documents creating such guaranties and (ii) do all other things which
may be necessary or which the Administrative Agent may reasonably request in
order to confer upon and confirm to the Lenders the benefits of such security.

 

(c)           Notwithstanding anything to the contrary in this Section 9.21:

 

(I)            no Excluded Subsidiary shall be required to be or become a party
to the Subsidiary Guaranty or otherwise Guarantee the obligations of the Parent
and the Company hereunder;

 

(II)          the Parent and its Subsidiaries shall not be required to pledge
more than 66% of the aggregate Voting Stock of such Excluded Subsidiary directly
held by the Parent or its Domestic Subsidiaries to the Administrative Agent
under the Security Documents;

 

(III)        the Parent and its Subsidiaries shall not be required to pledge the
stock of any other Excluded Subsidiary; and

 

(IV)         the Parent and its Subsidiaries shall not be required to pledge the
stock of (1) Iron Mountain India Private Limited or (2) Iron Mountain Services
Private Limited.

 

(d)           The Parent will not permit any of its Subsidiaries (other than
Excluded Subsidiaries or any SPE acting pursuant to the terms of an Accounts
Receivable Financing or Permitted Mortgage Financing permitted by the terms of
this Agreement) to enter into, after the date hereof, any indenture, agreement,
instrument or other arrangement (other than any agreements governing Senior
Unsecured Debt permitted under Section 9.08(iv) and the Senior Subordinated Debt
Documents) that, directly or indirectly, prohibits or restrains, or has the
effect of prohibiting or restraining, or imposes materially adverse conditions
upon, the incurrence or payment of Indebtedness, the granting of Liens, the
declaration or payment of dividends, the making of loans, advances or
Investments or the sale, assignment, transfer or other disposition of Property.

 

102

--------------------------------------------------------------------------------


 

9.22.       Environmental Matters.  The Company will promptly give to the
Lenders notice in writing of any complaint, order, citation, notice or other
written communication from any Person with respect to, or if the Company becomes
aware after due inquiry of, (i) the existence or alleged existence of a
violation of any applicable Environmental Law or the incurrence of any
liability, obligation, remedial action, loss, damage, cost, expense, fine,
penalty or sanction resulting from any air emission, water discharge, noise
emission, asbestos, Hazardous Substance or any other environmental, health or
safety matter at, upon, under or within any property now or previously owned,
leased, operated or used by the Parent or any of its Subsidiaries or any part
thereof, or due to the operations or activities of the Parent, any Subsidiary or
any other Person on or in connection with such property or any part thereof
(including receipt by the Company or any Subsidiary of any notice of the
happening of any event involving the Release or cleanup of any Hazardous
Substance), (ii) any Release on such property or any part thereof in a quantity
that is reportable under any applicable Environmental Law, (iii) the
commencement of any cleanup pursuant to or in accordance with any applicable
Environmental Law of any Hazardous Substances on or about such property or any
part thereof and (iv) any pending or threatened proceeding for the termination,
suspension or non-renewal of any permit required under any applicable
Environmental Law, in each of the cases (i), (ii), (iii) and (iv), which
individually or in the aggregate could have a Material Adverse Effect.

 

9.23.       Residual Assurances.  The Parent will not, and will not permit any
of its Subsidiaries to, create, incur or suffer to exist any Residual
Assurances, except that (notwithstanding Sections 9.08 and 9.14) the Company may
create a Residual Assurance with respect of the construction or acquisition of
any records management facility by any Affiliate of the Company so long as
(a) the maximum liability of the Company in respect of such Residual Assurance
does not exceed 15% of the fair market value (as determined in good faith by the
Board of Directors of the Company) of the completed records management facility,
and (b) the maximum liability of the Company in respect of all Residual
Assurances does not exceed $3,000,000 in the aggregate.

 

9.24.       Perfection of Security Interests in Stock of Foreign Subsidiaries. 
Within 60 days after the Effective Date, subject to Section 9.21(c), the Parent
shall have completed the perfection of security interests in the stock of
Subsidiaries organized in a jurisdiction outside of the United States of America
and listed in Annex 1 to the Company Pledge Agreement, Annex 1 to the Parent
Pledge Agreement, Annex 1 to the Canadian Borrower Pledge Agreement or Annex 1
to the Subsidiary Pledge Agreement.

 

Section 10  Defaults.

 

10.01.     Events of Default.  If one or more of the following events (herein
called “Events of Default”) shall occur and be continuing:

 

1)            default in the payment of any principal of or interest on any
Loan, any Reimbursement Obligation or any other amount payable hereunder when
due; or

 

2)            the Parent or any of its Subsidiaries (other than Excluded
Subsidiaries) shall default in the payment when due of any principal of or
interest on any Indebtedness having an aggregate outstanding principal amount of
at least $25,000,000 (other than the Loans

 

103

--------------------------------------------------------------------------------


 

and other than Indebtedness of any SPE for which there is no recourse to the
Parent or any Subsidiary other than an SPE); or any event or condition shall
occur which results in the acceleration of the maturity of any such Indebtedness
of the Parent or any of its Subsidiaries (other than Excluded Subsidiaries) or
enables (or, with the giving of notice or lapse of time or both, would enable)
the holder of any such Indebtedness or any Person acting on such holder’s behalf
to accelerate the maturity thereof; or

 

3)            any representation or warranty made or deemed made by any Borrower
or any Subsidiary Guarantor in any Basic Document, or in any certificate or
financial information furnished to any Lender, the Administrative Agent or the
Canadian Administrative Agent pursuant to the provisions of any Basic Document,
shall prove to have been false or misleading in any material respect as of the
time made or furnished; or

 

4)            (i) the Parent or the Company shall default in the performance of
any of its obligations under Sections 9.08 through 9.21 and 9.23 hereof or
(ii) any Borrower or any Subsidiary Guarantor shall default in the performance
of any of its other obligations in any Basic Document, and such default
described in this subclause (ii) shall continue unremedied for a period of 25
days after notice thereof to the Company by the Administrative Agent or the
Majority Lenders (through the Administrative Agent); or

 

5)            the Parent or any of its Subsidiaries (except any De Minimus
Excluded Subsidiary) shall admit in writing its inability to, or be generally
unable to, pay its debts as such debts become due; or

 

6)            the Parent or any of its Subsidiaries (except any De Minimus
Excluded Subsidiary) shall (i) apply for or consent to the appointment of, or
the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Bankruptcy Code, (iv) file a petition seeking to take advantage of any
other law relating to bankruptcy, insolvency, reorganization, or composition or
readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or

 

7)            a proceeding or case shall be commenced, without the application
or consent of the Parent or any of its Subsidiaries (except any De Minimus
Excluded Subsidiary) in any court of competent jurisdiction, seeking (i) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person or of all or any substantial
part of its assets, or (iii) similar relief in respect of such Person under any
law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 days; or an order for relief against such Person shall be entered in an
involuntary case under the Bankruptcy Code; or

 

104

--------------------------------------------------------------------------------


 

8)            a final judgment or judgments (other than up to $25,000,000 of
judgments as to which the Parent is fully insured and the relevant insurer has
agreed to pay such judgment) by a court or courts (or a final order by an
appropriate Governmental Authority) shall be rendered against the Parent or any
of its Subsidiaries (except any De Minimus Excluded Subsidiary and, solely with
respect to judgments or awards as to which there is no claim or recourse against
the Parent or any Subsidiary other than an SPE, any Unrestricted Subsidiary) in
excess of $10,000,000 in the aggregate, and the same shall not be discharged (or
provision shall not be made for such discharge), or a stay of execution thereof
shall not be procured, within 30 days from the date of entry thereof, or the
Parent or such Subsidiary shall not, within said period of 30 days, or such
longer period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal; or

 

9)            the Parent or any member of the Controlled Group shall fail to pay
when due an amount or amounts aggregating in excess of $10,000,000 which it
shall have become liable to pay to the PBGC or to a Plan under Title IV of
ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Liabilities in excess of $10,000,000 shall be filed under Title IV of
ERISA by the Company or any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any such Plan or Plans or a proceeding shall be
instituted by a fiduciary of any such Plan or Plans against the Company or any
member of the Controlled Group to enforce Section 515 or 421 9(c)(5) of ERISA;
or a condition shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any such Plan or Plans must be terminated; or
there shall occur a complete or partial withdrawal from, or a default, within
the meaning of Section 421 9(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause the Company or one or more members of the
Controlled Group to incur a current payment obligation in excess of $10,000,000;
or

 

10)          any Change of Control shall occur; or

 

11)          (i) any Security Document or the Parent Guaranty or the Company
Guaranty or the Subsidiary Guaranty shall cease, for any reason, to be in full
force and effect (other than as provided therein) or any party thereto (other
than the Lenders) shall so assert in writing; or (ii) any Security Document
shall cease to be effective to grant a Lien on the collateral described therein
with the priority purported to be created thereby.

 

THEREUPON: the Administrative Agent may (and, if directed by the Majority
Lenders, shall) (a) declare the Commitments terminated (whereupon the
Commitments shall be terminated) and/or (b) declare the principal amount then
outstanding of and the accrued interest on the Loans, the Reimbursement
Obligations, and commitment fees and all other amounts payable hereunder to be
forthwith due and payable, whereupon such amounts shall be and become
immediately due and payable, without notice (including, without limitation,
notice of intent to accelerate), presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by each of the
Borrowers; provided that in the case of the occurrence of an Event of Default
with respect to the Company referred to in clause (6) or (7) of this
Section 10.01, the Commitments shall be automatically terminated and the
principal amount then outstanding of and the accrued interest on

 

105

--------------------------------------------------------------------------------


 

the Loans, the Reimbursement Obligations, and commitment fees and all other
amounts payable hereunder shall be and become automatically and immediately due
and payable, without notice (including, without limitation, notice of intent to
accelerate), presentment, demand, protest or other formalities of any kind, all
of which are hereby expressly waived by each of the Borrowers.

 

In addition, upon the occurrence and during the continuance of any Event of
Default (if the Administrative Agent has declared the principal amount then
outstanding of, and accrued interest on, the Loans and all other amounts payable
by the Borrowers to be due and payable), the Company agrees that it shall, if
requested by the Administrative Agent or the Majority Lenders through the
Administrative Agent (and, in the case of any Event of Default referred to in
clause (6) or (7) of this Section 10.01 with respect to the Borrowers,
forthwith, without any demand or the taking of any other action by the
Administrative Agent or such Lenders) provide cover for the Letter of Credit
Liabilities by paying to the Administrative Agent immediately available funds in
an amount equal to the then aggregate undrawn stated amount of all Letters of
Credit, which funds shall be held by the Administrative Agent in the Collateral
Account as collateral security in the first instance for the Letter of Credit
Liabilities.

 

10.02.     Ratable Treatment of Lenders.  In the event that the Loans and the
Reimbursement Obligations shall be declared or become immediately due and
payable on any date (the “Acceleration Date”) pursuant to Section 10.01 hereof,
each of the Borrowers and the Revolving Lenders agree that the outstanding
Revolving Loans and Reimbursement Obligations and accrued but unpaid interest
thereon not denominated in Dollars shall be automatically converted to Dollars
on the Acceleration Date at the then applicable Exchange Rate and any
Reimbursement Obligation not denominated in Dollars thereafter arising shall be
automatically converted to Dollars on the date of the drawing giving rise
thereto under the relevant Letter of Credit at the then applicable Exchange
Rate.  The Revolving Lenders hereby irrevocably agree for the benefit of each
other (and not for the benefit of any of the Borrowers or the other Obligors)
that, effective as of the Acceleration Date, each Revolving Lender shall acquire
participations in each then outstanding Revolving Loan and Letter of Credit
Liability in proportion to the aggregate outstanding amount of Revolving Loans
of such Revolving Lender plus such Revolving Lender’s L/C Exposure and Swingline
Exposure, to the aggregate outstanding amount of Revolving Loans of all the
Revolving Lenders plus all Revolving Lenders’ L/C Exposure and Swingline
Exposure, in each case determined immediately prior to the Acceleration Date
(such Revolving Lender’s “Proportion”).  On or promptly following the
Acceleration Date, the Administrative Agent shall determine for each Revolving
Lender the difference between (a) such Revolving Lender’s Proportion of the
aggregate principal amount of the outstanding Revolving Loans and Reimbursement
Obligations on the Acceleration Date after giving effect to the automatic
conversion to Dollars and (b) the aggregate principal amount of such Revolving
Lender’s actual outstanding Revolving Loans and Reimbursement Obligations on the
Acceleration Date after giving effect to the automatic conversions to Dollars. 
Each Revolving Lender whose difference is positive shall make a payment which is
equal to such difference to the Administrative Agent in Dollars in immediately
available funds on a date set by the Administrative Agent promptly following the
Acceleration Date.  The Administrative Agent shall distribute such payment to
the Revolving Lenders whose differences are negative, with such distribution to
be ratable based upon the respective amounts of such negative differences.  On
each subsequent date on which a Reimbursement Obligation arises by virtue of a
draw on a Letter of Credit, each Revolving Lender shall, promptly after being
notified thereof, make a payment to the Issuing Lender equal to its

 

106

--------------------------------------------------------------------------------


 

Proportion of such Reimbursement Obligation.  To the extent that any Revolving
Lender shall fail to pay any amount required to be paid pursuant to this
Section 10.02 on the due date therefor, such Revolving Lender shall pay interest
to the Administrative Agent for ratable distribution to the Revolving Lenders or
Issuing Lenders entitled thereto on such amount from and including such due date
to but excluding the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate, provided that if such Revolving Lender shall fail
to make such payment within three Business Days of such due date, then,
retroactively to the due date, such Revolving Lender shall be obligated to pay
interest on such amount at the ABR Rate.

 

Section 11  The Administrative Agent.

 

11.01.     Appointment Powers and Immunities.  Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to act as its agent hereunder
and under the other Basic Documents with such powers as are specifically
delegated to the Administrative Agent by the terms hereof and thereof, together
with such other powers as are reasonably incidental thereto. The Administrative
Agent (which term as used in this Section 11 shall include reference to its
affiliates and its own and its affiliates’ officers, directors, employees and
agents): (a) shall have no duties or responsibilities except those expressly set
forth in this Agreement and the other Basic Documents, and shall not by reason
of this Agreement or any other Basic Document be a trustee for any Lender;
(b) shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement or any other Basic
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Basic
Document, or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Basic Document or any other
document referred to or provided for herein or therein or for any failure by any
Borrower or any of the Subsidiary Guarantors or any other Person to perform any
of its obligations hereunder or thereunder; (c) shall not be required to
initiate or conduct any litigation or collection proceedings hereunder or under
any other Basic Document except to the extent requested by the Majority Lenders;
and (d) shall not be responsible for any action taken or omitted to be taken by
it hereunder or under any other Basic Document or any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except for its own gross negligence or willful
misconduct. The Administrative Agent may employ agents and attorneys-in-fact and
shall not be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.

 

11.02.     Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent.
As to any matters not expressly provided for by this Agreement or any other
Basic Document, the Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, hereunder and thereunder in accordance
with instructions signed by the Majority Lenders and such instructions of the
Majority Lenders and any action taken or failure to act pursuant thereto shall
be binding on all of the Lenders.

 

107

--------------------------------------------------------------------------------


 

11.03.     Defaults.  The Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default (other than a Default of the type
specified in Section 10.01(1)) unless the Administrative Agent has received
notice from a Lender or any Borrower specifying such Default and stating that
such notice is a “Notice of Default”. In the event that the Administrative Agent
receives such a notice of the occurrence of a Default, the Administrative Agent
shall give prompt notice thereof to the Lenders. The Administrative Agent shall
(subject to Section 11.07 hereof) take such action with respect to such Default
as shall be directed by the Majority Lenders, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. The Administrative Agent shall deliver to the
Lenders a copy of any written declaration made pursuant to the second to last
paragraph of Section 10.01 hereof.

 

11.04.     Rights as a Lender.  With respect to its Commitments and the Loans
made by it, the Administrative Agent in its capacity as a Lender hereunder shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as though it were not acting as the Administrative Agent and the term
“Lender” or “Lenders” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent in its
individual capacity may (without having to account therefor to any Lender)
accept deposits from, lend money to and generally engage in any kind of banking,
trust or other business with the Borrowers and the Subsidiary Guarantors (and
their respective Affiliates) as if it were not acting as the Administrative
Agent, and the Administrative Agent in its individual capacity may accept fees
and other consideration from each of the Borrowers (in addition to the agency
fees and arrangement fees heretofore agreed to between the Borrowers and the
Administrative Agent) for services in connection with this Agreement or
otherwise without having to account for the same to the Lenders.

 

11.05.     Indemnification.  The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed under Section 12.03 or 12.04 hereof, but
without limiting the obligations of the Company under said Sections 12.03 and
12.04), ratably in accordance with the principal amount of their respective
Loans and Reimbursement Obligations outstanding, or if no Loans or Reimbursement
Obligations are outstanding, ratably in accordance with their respective
Revolving Commitments, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any other Basic Document or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including, without limitation, the costs and
expenses which the Company is obligated to pay under Sections 12.03 and 12.04
hereof but excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof or of
any such other documents, provided, that no Lender shall be liable for any of
the foregoing to the extent they arise from the gross negligence or willful
misconduct of the party to be indemnified.

 

11.06.     Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
agrees that it has, independently and without reliance on the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own

 

108

--------------------------------------------------------------------------------


 

credit analysis of each of the Borrowers and Subsidiary Guarantors and decision
to enter into this Agreement and that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own analysis and decisions in taking or not taking action under this
Agreement or any of the other Basic Documents. The Administrative Agent shall
not be required to keep itself informed as to the performance or observance by
the Borrowers and the Subsidiary Guarantors of this Agreement or any of the
other Basic Documents or any other document referred to or provided for herein
or therein or to inspect the properties or books of any of the Borrowers or any
of the Subsidiary Guarantors. Except for notices, reports and other documents
and information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder or the other Basic Documents, the Administrative
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the affairs, financial condition or
business of any of the Borrowers or any of the Subsidiary Guarantors (or any of
their affiliates) which may come into the possession of the Administrative
Agent.

 

11.07.     Failure to Act.  Except for action expressly required of the
Administrative Agent hereunder and under the other Basic Documents, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction by the Lenders of their indemnification
obligations under Section 11.05 hereof against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action.

 

11.08.     Resignation or Removal of Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Company and the Administrative Agent may be removed at
any time that it is a Defaulting Lender by the Majority Lenders. Upon any such
resignation or removal, the Majority Lenders shall have the right to appoint a
successor Administrative Agent reasonably acceptable to the Company (provided
that the Company’s consent shall not be required during the occurrence or
continuance of an Event of Default). Upon any such resignation or removal, the
Administrative Agent that resigned or was removed shall, to the extent that its
annual agency fee was paid in advance, pay to the Company an amount equal to
such fee multiplied by a fraction the numerator of which shall be the number of
days remaining on the date of such resignation or removal until the next
anniversary of the Effective Date, and the denominator of which shall be 365. If
no successor Administrative Agent shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Majority
Lenders’ removal of the Administrative Agent that is a Defaulting Lender (the
“Notice Date”), then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent reasonably acceptable to the
Company. Any successor Administrative Agent shall be (i) a Lender or (ii) if no
Lender has accepted such appointment within 30 days after the Notice Date, a
bank which has an office in New York, New York with a combined capital and
surplus of at least $250,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. After any retiring Administrative Agent’s resignation
or removal hereunder as Administrative Agent, the provisions of this Section 

 

109

--------------------------------------------------------------------------------


 

11 shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent.

 

11.09.     Consents under Basic Documents.  Without the prior written consent of
the Majority Lenders, the Administrative Agent will not consent to any
modification, supplement or waiver under any of the Basic Documents or any of
the other documents described in Section 9.19 hereof.

 

11.10.     Collateral Sub-Agents.  Each Lender by its execution and delivery of
this Agreement agrees, as contemplated by the Security Documents, that, in the
event it shall hold any Liquid Investments referred to therein, such Liquid
Investments shall be held in the name and under the control of such Lender and
such Lender shall hold such Liquid Investments as a collateral sub-agent for the
Administrative Agent thereunder.

 

11.11.     Multi-Currency Payment Agent, Canadian Administrative Agent and
Brazilian Administrative Agent.  The Multi-Currency Payment Agent and the
Brazilian Administrative Agent referred to herein and the Canadian
Administrative Agent referred to in Annex A hereto shall be deemed to be
sub-agents of the Administrative Agent for all purposes of this Agreement and
entitled to the benefits of this Section 11.

 

11.12.     Additional Ministerial Powers of the Administrative Agent.  The
Administrative Agent is hereby irrevocably authorized by each of the Lenders to
execute any document creating any Lien and to release any Lien covering any
asset of the Company or any of its Subsidiaries (including, without limitation,
any Facilities, accounts receivable or inventory) that is the subject of a
disposition, sale or assignment which is permitted under this Agreement.

 

Section 12  Miscellaneous.

 

12.01.     Waiver.  No failure on the part of the Administrative Agent or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under any Basic Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege thereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The remedies provided in
the Basic Documents are cumulative and not exclusive of any remedies provided by
law.

 

12.02.     Notices.  All notices and other communications provided for herein
(including, without limitation, any modifications of, or waivers or consents
under, this Agreement) shall be given or made by telecopy or other writing and
telecopied, mailed or delivered to the intended recipient (a) in the case of
each of the Borrowers, the Administrative Agent, the Multi-Currency Payment
Agent or the Canadian Administrative Agent at the “Address for Notices”
specified below its name on the signature pages hereof; (b) in the case of any
Lender, at its address (or telecopy number) set forth in its Administrative
Questionnaire; or, as to any party, at such other address as shall be designated
by such party in a notice to the each of the Borrowers and the Administrative
Agent given in accordance with this Section 12.02. Except as otherwise provided
in this Agreement, all such communications shall be deemed to have been duly
given when transmitted by telecopier (and receipt is electronically confirmed),
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.

 

110

--------------------------------------------------------------------------------


 

12.03.     Expenses Etc.  The Company agrees to pay or reimburse, without
duplication of any amounts otherwise already so paid or reimbursed by the
Company elsewhere under this Agreement, each of the Lenders, the Administrative
Agent and the Arrangers for paying: (a) the reasonable fees and expenses of
Simpson Thacher & Bartlett LLP and Fraser Milner Casgrain LLP, special counsel
to the Administrative Agent, in connection with (i) the preparation, execution
and delivery of this Agreement (including the Exhibits hereto) and the Security
Documents and the making of the Loans hereunder and (ii) any modification,
supplement or waiver of any of the terms of this Agreement or any other Basic
Document (including, without limitation, the amendment and restatement evidenced
hereby); (b) all reasonable costs and expenses of the Lenders, the
Administrative Agent and the Arrangers (including reasonable counsels’ fees) in
connection with the enforcement of this Agreement or any other Basic Document or
any bankruptcy, insolvency or other proceedings); (c) all mortgage, intangible,
transfer, stamp, documentary or other similar taxes, assessments or charges
levied by any governmental or revenue authority in respect of this Agreement or
any other Basic Document or any other document referred to herein or therein;
and (d) all costs, expenses, taxes, assessments and other charges incurred in
connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement, any Security Document or any
document referred to herein or therein.

 

12.04.     Indemnification.  The Parent shall indemnify the Administrative
Agent, the Arrangers, the Canadian Administrative Agent, the Lenders and each
affiliate thereof and their respective directors, officers, employees, advisors
and agents from, and hold each of them harmless against, any and all losses,
liabilities, claims or damages to which any of them may become subject, insofar
as such losses, liabilities, claims or damages arise out of, relate to or result
from any (i) Loan by any Lender hereunder or (ii) breach by any Borrower of this
Agreement or any other Basic Document or (iii) any Environmental Liabilities
(whether known or unknown) or (iv) any investigation, litigation or other
proceeding (including any threatened investigation or proceeding)  as well as
any amendment or waiver relating to the foregoing, and the Company shall
reimburse the Administrative Agent, the Canadian Administrative Agent and each
Lender, and each affiliate and their respective directors, officers, employees,
advisors and agents, upon demand for any reasonable expenses (including legal
fees) incurred in connection with any such investigation or proceeding; but
excluding any such losses, liabilities, claims, damages or expenses incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified.

 

12.05.     Amendments. Etc.  No amendment or waiver of any provision of this
Agreement, nor any consent to any departure by any Borrower therefrom, shall in
any event be effective unless the same shall be agreed or consented to by the
Majority Lenders and the Company, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such change, waiver, discharge or termination shall,
without the consent of each Lender directly affected thereby, (i) extend the
Commitment Termination Date (it being understood that any waiver of any
prepayment of, or the method of application of any prepayment to the
amortization of, Loans shall not constitute any such extension), or extend the
stated maturity of any Letter of Credit beyond the Commitment Termination Date,
or extend the scheduled date of payment of principal of any Incremental Term
Loan, or reduce the rate or extend the time of payment of interest (other than
as a result of waiving the applicability of any post-default increase in
interest rates) or fees, or reduce the principal

 

111

--------------------------------------------------------------------------------


 

amount thereof, or increase any Commitment of any Lender over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in the Commitments shall not constitute a
change in the terms of a Commitment of a Lender), (ii) amend, modify or waive
any provision of this Section 12.05, (iii) reduce the percentage specified in,
or (except to give effect to any additional facilities hereunder) otherwise
modify, the definition of Majority Lenders, (iv) release all or substantially
all of the security for the obligations of the Company or any other Borrower
under this Agreement, (v) change the order of any mandatory prepayment provided
for in Section 3.02(b) or (c) hereof without the consent of Incremental Term
Lenders having at least 51% of the aggregate principal amount of the Incremental
Term Loans or (vi) release all or substantially all of the Subsidiary Guarantors
from their obligations under the Subsidiary Guaranty; provided that a Defaulting
Lender’s vote shall not be required except that (A) such Defaulting Lender’s
Commitment may not be increased or extended without its consent and (B) the
principal amount of, or interest or fees payable on, Loans or Letter of Credit
Liabilities may not be reduced or excused or the scheduled date of payment may
not be postponed as to such Defaulting Lender without such Defaulting Lender’s
consent. Notwithstanding anything in this Section 12.05 to the contrary, no
amendment, waiver or consent shall be made (x) with respect to Section 11
without the consent of the Administrative Agent, (y) with respect to Annex A
hereto without the consent of the Canadian Borrower or (z) with respect to
Section 2.10 hereto without the consent of the Administrative Agent and the
Issuing Bank.

 

12.06.     Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns except that the Borrowers may not assign their rights or obligations
hereunder without the prior written consent of all of the Lenders. Each Lender
may assign all or a portion of its rights and obligations under this Agreement
other than to a natural person (i) with respect to the Incremental Term Loans,
if any, (x) to any other Lender, to any affiliate of a Lender or to any entity
(an “Approved Fund”) (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender, an affiliate of such Lender or an
entity or an affiliate of an entity that administers or manages a Lender, or
(y) with the consent of the Administrative Agent and of the Company (provided
that the consent of the Company shall not be required if an Event of Default has
occurred or is continuing, and provided further that the Company shall be deemed
to have consented to any assignment to the extent that it has not indicated
otherwise to the Administrative Agent within five Business Days of written
notice thereof), and (ii) with respect to the Revolving Commitments, (x) with
the consent of the Administrative Agent and of the Issuing Bank or the Canadian
Issuing Bank, to any other Lender, to any affiliate of a Lender or to an
Approved Fund, or (y) with the consent of the Administrative Agent, of the
Issuing Bank or the Canadian Issuing Bank, and of the Company (provided, that
the consent of the Company to any assignment shall not be required if an Event
of Default hereunder shall have occurred and be continuing, and provided further
that the Company shall be deemed to have consented to any assignment to the
extent that it has not indicated otherwise to the Administrative Agent within
five Business Days of written notice thereof), which consents (other than the
consent of the Administrative Agent to the assignment of any Revolving
Commitment) shall not be unreasonably withheld or delayed, to any other bank or
financial institution (it being understood that, in the case of the Canadian
Issuing Bank, it shall not be unreasonable to withhold consent in the case of
any proposed assignment to any entity or entities rated below BBB+ by Standard &
Poor’s, a Division of the McGraw-Hill Companies, Inc., or other comparable
rating by

 

112

--------------------------------------------------------------------------------


 

another comparable rating agency), provided that any such partial assignment
shall not, unless the Company and the Administrative Agent otherwise agree
(provided that the consent of the Company shall not be required if an Event of
Default has occurred or is continuing, and provided further that the Company
shall be deemed to have consented to any assignment to the extent that it has
not indicated otherwise to the Administrative Agent within five Business Days of
written notice thereof), be less than $5,000,000 (or, in the case of Incremental
Term Loans, $1,000,000), or if the remainder of the Lender’s Commitment or
Incremental Term Loans is less than $5,000,000 such lesser amount. Upon
execution and delivery to the Administrative Agent of an Assignment and
Assumption substantially in the form of Exhibit N hereto by the assignor and the
assignee together with payment by such assignee to the Administrative Agent of a
processing fee of $3,500, such assignee shall have, to the extent of such
assignment (unless otherwise provided therein), the same rights and benefits as
it would have if it were a Lender hereunder and the assignor shall be, to the
extent of such assignment (unless otherwise provided therein), released from its
obligations under this Agreement. Each Lender may (without the consent of any
other party to this Agreement) sell participations in all or any part of any
Loan or Loans or any Commitment or Commitments made by it to another bank or
other entity, in which event the participant shall not have any rights under
this Agreement (except as provided in the next succeeding sentence hereof) (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto, which agreement shall not give the participant the
right to consent to any modification, amendment or waiver other than one
described in clause (i), (ii), (v) or (vi) of Section 12.05 hereof). Each of the
Borrowers agrees that each participant shall be entitled to the benefits of
Sections 5.07, 5.08 and 6 of this Agreement and Section 3.8 of Annex A hereto
with respect to its participation; provided that no participant shall be
entitled to receive any greater amount pursuant to such Sections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such participant
had no such transfer occurred; provided further that no participant shall be
entitled to the benefits of Section 5.08 unless such participant complies with
Sections 5.08(f) and (g) as if it were a Lender. Each Lender may furnish any
information concerning the Parent and its Subsidiaries in the possession of such
Lender from time to time to assignees and participants (including prospective
assignees and participants) which have agreed in writing to be bound by the
provisions of Section 12.07 hereof. The Administrative Agent and the Company
may, for all purposes of this Agreement, treat any Lender as the holder of any
Note or C$ Note drawn to its order (and owner of the Loans evidenced thereby)
until written notice of assignment, participation or other transfer shall have
been received by them from such Lender.

 

In addition to the assignments and participations permitted in the foregoing
provisions of this Section 12.06, any Lender may (without notice to any of the
Borrowers, the Administrative Agent, the Issuing Bank or any other Lender and
without payment of any fee) assign and pledge all or any portion of its Loans
and its Notes (i) to any Federal Reserve Bank or other central bank as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any Operating Circular issued by such Federal Reserve
Bank or any other central bank and (ii) with respect to any Lender which is a
fund, to its trustee or creditors in support of its obligations to its trustee
or creditors, and such Loans and Notes shall be fully transferable as provided
therein. No such assignment pursuant to the preceding sentence shall release the
assigning Lender from its obligations hereunder.

 

113

--------------------------------------------------------------------------------


 

The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and Letter of Credit Liabilities owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Company, the Administrative
Agent, the Issuing Bank and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, each Lender that sells a participation, acting solely for this purpose
as a non-fiduciary agent of the applicable Borrower, shall maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, and such Lender, the applicable
Borrower and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.

 

12.07.     Confidentiality.  Each Lender agrees to exercise all reasonable
efforts to keep any information delivered or made available by or on behalf of
the Parent to it which has not been publicly disclosed confidential from anyone
other than persons employed or retained by such Lender who are or are expected
to become engaged in evaluating, approving, structuring or administering the
Loans; provided that nothing herein shall prevent any Lender from disclosing
such information (i) to any other Lender, (ii) to the officers, directors,
employees, agents, attorneys and accountants of such Lender or its affiliates
who have a need to know such information in accordance with customary banking
practices and who receive such information having been made aware of the
restrictions set forth in this Section, (iii) upon the order of any court or
administrative agency, (iv) upon the request or demand of any regulatory agency
or authority having jurisdiction over such Lender, (v) to the extent reasonably
required in connection with any litigation to which the Administrative Agent,
any Lender, any Borrower, any Subsidiary Guarantor or their respective
affiliates may be a party, (vi) to the extent reasonably required in connection
with the exercise of any remedy hereunder, (vii) to such Lender’s legal counsel
and independent auditors and (viii) to any actual or proposed participant or
assignee of all or part of its rights hereunder which has agreed in writing to
be bound by the provisions of this Section 12.07.

 

12.08.     Survival.  The obligations of the Borrowers under Sections 6.01,
6.05, 6.06, 6.08, 12.03 and 12.04 hereof and of the Canadian Borrower under such
Sections and Section 3.8 of Annex A hereto and the obligations of the Lenders
under Section 11.05 shall survive the repayment of the Loans and the termination
of the Commitments.

 

114

--------------------------------------------------------------------------------


 

12.09.     Captions. Captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

12.10.     Counterparts; Integration.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Agreement by
signing any such counterpart. This Agreement constitutes the entire agreement
and understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral and written, relating to the subject matter
hereof.

 

12.11.     GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. THIS
AGREEMENT AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK. EACH OF THE BORROWERS HEREBY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY
FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER BASIC DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH OF THE BORROWERS IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
EACH OF THE BORROWERS HEREBY AGREES THAT THE ADMINISTRATIVE AGENT AND THE
LENDERS RETAIN THE RIGHT TO BRING PROCEEDINGS AGAINST ANY OBLIGOR IN THE COURTS
OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER
ANY BASIC DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE BORROWERS,
THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER BASIC DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

12.12.     Borrowers’ Agent.  Each of the Borrowers, by execution and delivery
of this Agreement, irrevocably appoints the Company as its agent and
attorney-in-fact for all purposes of this Agreement, irrevocably designates,
appoints and empowers the Company, as its designee and agent, for service of any
and all legal process, summons, notices and documents which may be served in any
such action or proceeding and hereby ratifies and confirms, and agrees to be
bound by, all actions taken by the Company on its behalf pursuant to the
foregoing authorization.  The Company irrevocably accepts such appointment. 
Without limiting the generality of the foregoing, all notices from and to any of
the Borrowers hereunder shall be given by or to the Company on its behalf.  Each
Lender, the Parent, the Canadian Administrative Agent, the Brazilian
Administrative Agent, the Multi-Currency Payment Agent and the Administrative
Agent may conclusively rely on the authority of the Company to act on behalf of
each of the Borrowers.

 

115

--------------------------------------------------------------------------------


 

 

12.13.     Designation of Indebtedness.  The indebtedness incurred hereunder
constitutes “Senior Debt” or “Senior Indebtedness”, as the case may be (and,
accordingly, “Designated Senior Debt” or “Designated Senior Indebtedness”, as
the case may be) under the Senior Subordinated Debt Indentures and the other
Senior Subordinated Debt Documents.

 

12.14.     Acknowledgements.  Each of the Borrowers hereby acknowledges that
neither the Administrative Agent nor any Lender has any fiduciary relationship
with or duty to such Obligor arising out of or in connection with this Agreement
or any of the other Basic Documents, and the relationship between Administrative
Agent and Lenders, on one hand, and the Obligors, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor.

 

12.15.     USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) hereby notifies the Company that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Parent and the Company, which information
includes the name and address of the Parent and the Company and other
information that will allow such Lender to identify the Parent and the Company
in accordance with the Act.

 

12.16.     Additional Borrowers.  The Company may designate any Subsidiary of
the Parent as a Borrower under the Revolving Commitments; provided that the
Administrative Agent and the applicable Lenders shall be reasonably satisfied
that such Lenders may make loans and other extensions of credit to such
Subsidiary in the applicable currency or currencies in such Subsidiary’s
jurisdiction in compliance with applicable laws and regulations, without being
required or qualified to do business in such jurisdiction and without being
subject to any unreimbursed or unindemnified Tax or other expense.  Upon the
receipt by the Administrative Agent of a Borrowing Subsidiary Agreement
substantially in the form of Exhibit O-1 executed by such Subsidiary and the
Company, such Subsidiary shall be a Borrower and a party to this Agreement.  A
Subsidiary shall cease to be a Borrower hereunder at such time as no Loans, fees
or any other amounts due in connection therewith pursuant to the terms hereof
shall be outstanding by such Subsidiary, no Letters of Credit issued for the
account of such Subsidiary shall be outstanding and such Subsidiary and the
Company shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination substantially in the form of Exhibit O-2;
provided that, notwithstanding anything herein to the contrary, no Subsidiary of
the Parent shall cease to be a Borrower solely because it no longer is a
Subsidiary of the Parent.

 

12.17.     Releases of Guarantees and Liens.  (a)  Notwithstanding anything to
the contrary contained herein or in any other Basic Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by
Section 12.05) to take any action requested by the Parent having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Basic Document or
that has been consented to in accordance with Section 12.05 or (ii) under the
circumstances described in paragraph (b) below.

 

(b)           At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Basic Documents (other than obligations under or in
respect of Hedging

 

116

--------------------------------------------------------------------------------


 

Agreements) shall have been paid in full, the Revolving Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Obligor under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.

 

117

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

[SIGNATURE PAGES ON FILE]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

FORM OF REVOLVING CREDIT NOTE

 

 

      , 201

 

FOR VALUE RECEIVED, [                      ], a [                    ] (the
“Company”), hereby promises to pay to                     (the “Bank”), for
account of its respective Applicable Lending Offices provided for by the Credit
Agreement referred to below, at the principal office of the Administrative Agent
at 270 Park Avenue, New York NY 10017 or the Multi-Currency Payment Agent at its
London office, 125 London Wall, London, EC2Y 5AJ, as specified in the Credit
Agreement, the aggregate unpaid principal amount of the Loans made by the Bank
to the Company as specified in the Credit Agreement under the Credit Agreement),
in lawful money in the currency of such Revolving Loans and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Loan, at such office, in like money and funds, for the period commencing on
the date of such Loan until such Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.

 

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Bank to the Company and each payment made
on account of the principal thereof, shall be recorded by the Bank on its books
and, prior to any transfer of this Note, endorsed by the Bank on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Bank to make any such recordation or endorsement shall not affect the
obligations of the Company to make a payment when due of any amount owing under
the Credit Agreement or hereunder in respect of the Loans made by the Bank.

 

This Note is one of the Notes referred to in the Credit Agreement dated as of
June 27, 2011, as amended by the First Amendment thereto, dated as of August 15,
2012, as amended by the Second Amendment thereto, dated as of January 31, 2013
and as amended by the Third Amendment thereto, dated as of August 7, 2013 (as
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, Iron Mountain Incorporated, the other
Borrowers from time to time party thereto, the lenders parties thereto
(including the Bank), JPMorgan Chase Bank, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent, and
the other parties thereto, and evidences Loans made by the Bank thereunder. 
Terms used but not defined in this Note have the respective meanings assigned to
them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.06 of the Credit Agreement, this Note may not
be assigned by the Bank to any other Person.

 

--------------------------------------------------------------------------------


 

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

 

 

 

[BORROWER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Revolving Note

 

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS

 

This Note evidences Loans made, Continued or Converted under the
within-described Credit Agreement to the Company, on the dates, in the principal
amounts, of the Types, bearing interest at the rates and having Interest Periods
(if applicable) of the durations set forth below, subject to the payments,
Continuations, Conversions and prepayments of principal set forth below.

 

Date 
Made,
Continued 
or 
Converted

 

Principal
Amount 
of
Loan

 

Type of
Loan

 

Interest
Rate

 

Duration
of Interest
Period

 

Amount 
Paid,
Prepaid,
Continued 
or
Converted

 

Unpaid
Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule to Revolving Note

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF INCREMENTAL TERM NOTE

 

$

 

, 201  

 

FOR VALUE RECEIVED, [                  ] a [              ] (the “Company”),
hereby promises to pay to                                        (the “Bank”)
for account of its respective Applicable Lending Offices provided for by the
Credit Agreement referred to below, at the principal office of the
Administrative Agent at 270 Park Avenue, New York, New York 10017, the principal
amount of (a)                                                            DOLLARS
($                                    ), or, if less, (b) the unpaid principal
amount of the Term Loan made by the Bank to the Company under the Credit
Agreement, in lawful money of the United States and in immediately available
funds, on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of each such Loan,
at such office, in like money and funds, for the period commencing on the date
of such Loan until such Loan shall be paid in full, at the rates per annum and
on the dates provided in the Credit Agreement.

 

The date, Type and amount of the Term Loan evidenced hereby and the date and
amount of each payment or prepayment of principal with respect thereto, each
conversion of all or a portion thereof to another Type, each continuation of all
or a portion thereof as the same Type and, in the case of Eurocurrency Loans,
the length of each Interest Period with respect thereto, shall be recorded by
the Bank on the schedule attached hereto or any continuation thereof, provided
that the failure of the Bank to make any such recordation or endorsement shall
not affect the obligations of the Company to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Term Loan
made by the Bank.

 

This Note (a) is one of the Notes referred to in the Credit Agreement, dated as
of June 27, 2011, as amended by the First Amendment thereto, dated as of
August 15, 2012, as amended by the Second Amendment thereto, dated as of
January 31, 2013 and as amended by the Third Amendment thereto, dated as of
August 7, 2013 (as further amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Company, Iron Mountain Incorporated,
the other Borrowers from time to time party thereto, the lenders parties thereto
(including the Bank), JPMorgan Chase Bank, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent, and
the other parties thereto, and evidences Loans made by the Bank thereunder.
Terms used but not defined in this Note have the respective meanings assigned to
them in the Credit Agreement.

 

The Credit Agreement provides of the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

--------------------------------------------------------------------------------


 

Except as permitted by Section 12.06 of the Credit Agreement, this Note may not
be assigned by the Bank to any other Person.

 

2

--------------------------------------------------------------------------------


 

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

 

 

 

[BORROWER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Term Note

 

--------------------------------------------------------------------------------


 

Schedule A

to Term Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of ABR 
Loans

 

Amount 
Converted to 
ABR Loans

 

Amount of
Principal of ABR
Loans Repaid

 

Amount of ABR 
Loans Converted to
Eurocurrency
Loans

 

Unpaid Principal
Balance of ABR
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule to Term Note

 

--------------------------------------------------------------------------------


 

Date

 

Amount of ABR
Loans

 

Amount 
Converted to 
ABR Loans

 

Amount of
Principal of ABR
Loans Repaid

 

Amount of ABR 
Loans Converted to
Eurocurrency
Loans

 

Unpaid Principal
Balance of ABR
Loans

 

Notation 
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule to Term Note

 

--------------------------------------------------------------------------------


 

Schedule B

to Term Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS

 

Date

 

Amount of
Eurocurrency
Loans

 

Amount
Converted to
Eurocurrency
Loans

 

Interest Period
and
Eurocurrency
Rate with
Respect Thereto

 

Amount of
Principal of
Eurocurrency
Loans Repaid

 

Amount of
Eurocurrency
Loans
Converted to
ABR Loans

 

Unpaid
Principal
Balance of 
Eurocurrency
Loans

 

Notation 
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Date

 

Amount of 
Eurocurrency
Loans

 

Amount
Converted to
Eurocurrency
Loans

 

Interest Period
and
Eurocurrency
Rate with 
Respect Thereto

 

Amount of
Principal of
Eurocurrency
Loans Repaid

 

Amount of
Eurocurrency
Loans
Converted to
ABR Loans

 

Unpaid 
Principal 
Balance of 
Eurocurrency 
Loans

 

Notation 
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AMENDED AND RESTATED COMPANY GUARANTY

 

AMENDED AND RESTATED COMPANY GUARANTY dated as of August 7, 2013 (as further
modified, amended, restated and/or supplemented from time to time, this
“Agreement”), among IRON MOUNTAIN INFORMATION MANAGEMENT, LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (the “Company”); JPMORGAN CHASE BANK, N.A., as agent for the
lenders or other financial institutions or entities party, as lenders, to the
Credit Agreement referred to below (in such capacity, together with its
successors in such capacity, the “Administrative Agent”); and JPMORGAN CHASE
BANK, TORONTO BRANCH, as agent for the Canadian lenders or other Canadian
financial institutions or entities party, as lenders, to the Credit Agreement
referred to below (in such capacity, together with its successors in such
capacity, the “Canadian Administrative Agent”).

 

The Company is party to a Credit Agreement dated as of June 27, 2011, as amended
by the First Amendment thereto, dated as of August 15, 2012, as amended by the
Second Amendment thereto, dated as of January 31, 2013 and as amended by the
Third Amendment thereto, dated as of August 7, 2013 (as further modified,
amended, restated and/or supplemented from time to time, the “Credit Agreement”)
among the Company, Iron Mountain Incorporated, a corporation duly organized and
validly existing under the laws of the State of Delaware (the “Parent”), Iron
Mountain Holdings Group, Inc.,  Iron Mountain US Holdings, Inc., Iron Mountain
Global Holdings, Inc., Iron Mountain Global LLC, Iron Mountain Fulfillment
Services, Inc., Iron Mountain Intellectual Property Management, Inc., Iron
Mountain Secure Shredding, Inc. and Iron Mountain Information Management
Services, Inc., each either a Delaware corporation or limited liability company
(each of the foregoing, together with Parent and the Company, the “US$
Borrowers”), Iron Mountain Canada Operations ULC, a British Columbia unlimited
liability company (the “Canadian Borrower” and, together with the US$-Borrowers,
the “US$-Canadian Borrowers”), Iron Mountain do Brasil Limitada, a Brazilian
company (together with the US$ Borrowers, the “Brazilian Borrowers”) and Iron
Mountain Switzerland GmbH, a company organized under the laws of
Switzerland, Iron Mountain Europe Limited, a company organized and existing
under the laws of England and Wales, Iron Mountain Holdings (Europe) Limited, a
company formed under the laws of England and Wales, Iron Mountain (UK) Limited, 
a company organized and existing under the laws of England and Wales, and Iron
Mountain Australia Pty Ltd, an Australian company (each of the foregoing,
together with the US$ Borrowers, the “Multi-Currency Borrowers”); the Parent,
the Company, and each of the other US$ Borrowers, US$-Canadian Borrowers,
Brazilian Borrowers and Multi-Currency Borrowers, together with the Canadian
Borrower and any Additional Borrowers designated by the Company with the consent
of the Administrative Agent under Section 12.16 of the Credit Agreement, the
“Borrowers”; and each individually, a “Borrower”), certain lenders, the
Administrative Agent, the Canadian Administrative Agent and the other parties
thereto.  The Credit Agreement provides, subject to the terms and conditions
thereof, for extensions of credit (by making of loans and issuing letters of

 

--------------------------------------------------------------------------------


 

credit) to be made by said lenders to the Borrowers.  In addition, any of the
Obligors may from time to time be obligated to one or more of the Lenders and/or
any of their affiliates under one or more Hedging Agreements (as defined in the
Credit Agreement) (such obligations being herein referred to as “Hedging
Obligations”) or Cash Management Agreements (as so defined) (such obligations
being herein referred to as “Cash Management Obligations”).

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder and to enter into one or more Hedging Agreements or Cash Management
Agreements as aforesaid, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company has agreed
to guarantee the Guaranteed Obligations (as hereinafter defined). Accordingly,
the parties hereto agree as follows:

 

Section 1.   Definitions.  Terms defined in the Credit Agreement are used herein
as defined therein. In addition, as used herein:

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” shall mean, with respect to the Company (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of the Company of, or the grant by the Company of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of  the
Company’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) the Company
becomes or would become effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of the
Company as specified in any agreement between the relevant Obligor(s) and
counterparty applicable to such Swap Obligation, and agreed by the
Administrative Agent.  If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

 

“Loan Documents” shall mean the Credit Agreement, the Notes, the C$ Notes, the
Letter of Credit Documents, the Parent Guaranty, this Agreement, the Subsidiary
Guaranty and the Security Documents.

 

“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” shall mean with respect to any Person, any obligation to pay
or perform under any Swap.

 

--------------------------------------------------------------------------------


 

Section 2.    The Guarantee.

 

2.1   The Guarantee.  The Company hereby guarantees to each Lender, the
Administrative Agent and the Canadian Administrative Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of (a) the principal of and interest on
the Loans (including the C$ Loans) made by the Lenders to, and the Note(s) and
the C$ Note(s) held by each Lender of, any of the Borrowers and all other
amounts from time to time owing to the Lenders, the Administrative Agent or the
Canadian Administrative Agent by any Borrower under the Loan Documents
(including, without limitation, all Reimbursement Obligations, the obligations
of the Parent under the Parent Guaranty, the obligations of each Subsidiary
Guarantor under the Subsidiary Guaranty, all interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding,
and all other obligations and liabilities of any Borrower or Subsidiary
Guarantor to the Administrative Agent, the Canadian Administrative Agent or any
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with any Loan Document or any other document made, delivered or given
in connection therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses, including the
costs and expenses of the Administrative Agent, the Canadian Administrative
Agent or any Lender in enforcing its rights hereunder) and (b) all Hedging
Obligations and all Cash Management Obligations owing by the Obligors to the
Lenders and their affiliates, in each case strictly in accordance with the terms
thereof (such obligations described in the foregoing clauses (a) and (b) being
herein collectively called the “Guaranteed Obligations”) (other than any
Excluded Swap Obligation of the Company).  The Company hereby further agrees
that if any Borrower (or any Subsidiary Guarantor) shall fail to pay in full
when due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Company will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

2.2   Obligations Unconditional.  The obligations of the Company under
Section 2.1 hereof are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the Credit Agreement, the
Notes, the C$ Notes or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 2.2 that the
obligations of the Company hereunder shall be absolute and unconditional, joint
and several, under any and all circumstances. Without limiting the generality of
the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter

 

--------------------------------------------------------------------------------


 

or impair the liability of the Company hereunder which shall remain absolute and
unconditional as described above:

 

(i)   at any time or from time to time, without notice to the Company, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

(ii)   any of the acts mentioned in any of the provisions of the Credit
Agreement, the Notes or the C$ Notes or any other agreement or instrument
referred to herein or therein shall be done or omitted;

 

(iii)   the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under the Credit Agreement, the Notes or the C$
Notes or any other agreement or instrument referred to herein or therein shall
be waived or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with; or

 

(iv)   any lien or security interest granted to, or in favor of, the
Administrative Agent, the Canadian Administrative Agent or any Lender or Lenders
as security for any of the Guaranteed Obligations shall fail to be perfected.

 

The Company hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent, the Canadian Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against any Borrower under the Credit Agreement, the Notes
or the C$ Notes or any other agreement or instrument referred to herein or
therein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

 

2.3   Reinstatement.  The obligations of the Company under this Section 2 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Borrower in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Company agrees to indemnify the
Administrative Agent, the Canadian Administrative Agent and each Lender on
demand for all reasonable costs and expenses (including, without limitation,
fees of counsel) incurred by the Administrative Agent, the Canadian
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 

2.4   Subrogation. The Company hereby agrees that until the payment and
satisfaction in full of all Guaranteed Obligations and the expiration or
termination of the

 

--------------------------------------------------------------------------------


 

Commitments and all Letter of Credit Liabilities of the Lenders under the Credit
Agreement it shall not exercise any right or remedy arising by reason of any
performance of its guarantee in Section 2.1 hereof, whether by subrogation or
otherwise, against any Borrower or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

 

2.5   Remedies.  The Company agrees that, as between the Company and the
Lenders, the obligations of each Borrower under the Credit Agreement, the Notes
and the C$ Notes may be declared to be forthwith due and payable as provided in
Section 10 of the Credit Agreement (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 10)
for purposes of Section 2.1 hereof notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against any such Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by such Borrower) shall forthwith become due and payable by the Company for
purposes of said Section 2.1.

 

2.6   Instrument for the Payment of Money.  The Company hereby acknowledges that
the guarantee in this Section 2 constitutes an instrument for the payment of
money, and consents and agrees that any Lender, the Administrative Agent or the
Canadian Administrative Agent, at its sole option, in the event of a dispute by
the Company in the payment of any moneys due hereunder, shall have the right to
bring motion-action under New York CPLR Section 3213.

 

2.7   Continuing Guarantee.  The guarantee in this Section 2 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

 

2.8   General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of the Company under Section 2.1 hereof would
otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under said Section 2.1, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by the Company, the Administrative Agent, the Canadian Administrative
Agent, the Lenders or any other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

 

Section 3.    Miscellaneous.

 

3.1   No Waiver.  No failure on the part of the Administrative Agent, the
Canadian Administrative Agent or any Lender to exercise, and no course of
dealing with respect to, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise by the Administrative Agent, the Canadian Administrative Agent or any
Lender of any right, power or remedy hereunder preclude any other or further

 

--------------------------------------------------------------------------------


 

exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

 

3.2   Notices.  All notices, requests, consents and demands hereunder shall be
in writing and telecopied or delivered to the intended recipient at the address
specified in Section l2.02 of the Credit Agreement or, as to any party, at such
other address as shall be designated by such party in a notice to each other
party. Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given when transmitted by telecopier or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.

 

3.3   Expenses.  The Company agrees to reimburse each of the Lenders, the
Administrative Agent and the Canadian Administrative Agent for all reasonable
costs and expenses of the Lenders, the Administrative Agent and the Canadian
Administrative Agent (including, without limitation, the reasonable fees and
expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceeding resulting therefrom, including, without
limitation, all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 3.3.

 

3.4   Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Company and the
Administrative Agent (with the consent of the Lenders as specified in
Section 11.09 of the Credit Agreement). Any such amendment or waiver shall be
binding upon the Administrative Agent, the Canadian Administrative Agent, each
Lender, each holder of any of the Guaranteed Obligations and the Company.

 

3.5   Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Company, the
Administrative Agent, the Canadian Administrative Agent, the Lenders and each
holder of any of the Guaranteed Obligations (provided, however, that the Company
shall not assign or transfer its rights hereunder without the prior written
consent of the Administrative Agent).

 

3.6   Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

3.7   Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

--------------------------------------------------------------------------------


 

3.8   Governing Law; Submission to Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the law of the State of New
York.  The Company hereby submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of the Supreme
Court of the State of New York sitting in New York County (including its
Appellate Division), and of any other appellate court in the State of New York,
for the purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby.  The Company hereby
irrevocably waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceedings brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

 

3.9   Waiver of Jury Trial.  EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT, THE
CANADIAN ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

3.10  Agents and Attorneys-in-Fact.  The Administrative Agent may employ agents
and attorneys-in-fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.

 

3.11  Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent, the Canadian
Administrative Agent and the Lenders in order to carry out the intentions of the
parties hereto as nearly as may be possible and (ii) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.

 

3.12  Set-Off.  The Company hereby irrevocably authorizes the Administrative
Agent, the Canadian Administrative Agent and each Lender at any time and from
time to time while an Event of Default pursuant to Section 10.01(1) of the
Credit Agreement shall have occurred and be continuing, without notice to the
Company, any such notice being expressly waived by the Company, to set-off and
appropriate and apply any and all deposits general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the
Administrative Agent, the Canadian Administrative Agent or such Lender to or for
the credit or the account of the Company, or any part thereof in such amounts as
the Administrative Agent, the Canadian Administrative Agent or such Lender may
elect, against and on account of the obligations and liabilities of the Company
to the Administrative Agent, the Canadian Administrative Agent or such Lender
hereunder and claims of every nature and description of the Administrative
Agent, the Canadian Administrative Agent or such Lender against the Company, in
any currency, whether arising hereunder, under the

 

--------------------------------------------------------------------------------


 

Credit Agreement, any other Loan Document or otherwise, as the Administrative
Agent, the Canadian Administrative Agent or such Lender may elect, whether or
not the Administrative Agent, the Canadian Administrative Agent or any Lender
has made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured; provided that no amounts set off with
respect to the Company shall be applied to any Excluded Swap Obligations of the
Company.  The Administrative Agent, the Canadian Administrative Agent and each
Lender shall notify the Company promptly of any such set-off and the application
made by the Administrative Agent, the Canadian Administrative Agent or such
Lender of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
the Administrative Agent, the Canadian Administrative Agent and each Lender
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which the Administrative Agent, the
Canadian Administrative Agent or such Lender may have.

 

3.13  Designation of Indebtedness.  The indebtedness of the Company hereunder
constitutes “Senior Debt” or “Senior Indebtedness”; and “Designated Senior Debt”
or “Designated Senior Indebtedness”, as the case may be, within the meaning of
the Senior Subordinated Debt Documents.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

By

 

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, TORONTO BRANCH,

 

as Canadian Administrative Agent

 

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

AMENDED AND RESTATED COMPANY PLEDGE AGREEMENT

 

AMENDED AND RESTATED COMPANY PLEDGE AGREEMENT dated as of August 7, 2013 (as
further modified, amended, restated and/or supplemented from time to time, this
“Agreement”), between IRON MOUNTAIN INFORMATION MANAGEMENT, LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (the “Company”); and JPMORGAN CHASE BANK, N.A., as
administrative agent for the lenders or other financial institutions or entities
party, as lenders, to the Credit Agreement referred to below (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

 

The Company is party to a Credit Agreement dated as of June 27, 2011, as amended
by the First Amendment thereto, dated as of August 15, 2012, as amended by the
Second Amendment thereto, dated as of January 31, 2013 and as amended by the
Third Amendment thereto, dated as of August 7, 2013 (as further modified,
amended, restated and/or supplemented from time to time, the “Credit Agreement”)
among the Company, Iron Mountain Incorporated, a corporation duly organized and
validly existing under the laws of the State of Delaware (the “Parent”), Iron
Mountain Holdings Group, Inc., Iron Mountain US Holdings, Inc., Iron Mountain
Global Holdings, Inc., Iron Mountain Global LLC, Iron Mountain Fulfillment
Services, Inc., Iron Mountain Intellectual Property Management, Inc., Iron
Mountain Secure Shredding, Inc. and Iron Mountain Information Management
Services, Inc., each either a Delaware corporation or limited liability company
(each of the foregoing, together with Parent and the Company, the “US$
Borrowers”), Iron Mountain Canada Operations ULC, a British Columbia unlimited
liability company (the “Canadian Borrower” and, together with the US$-Borrowers,
the “US$-Canadian Borrowers”), Iron Mountain do Brasil Limitada, a Brazilian
company (together with the US$ Borrowers, the “Brazilian Borrowers”) and Iron
Mountain Switzerland GmbH, a company organized under the laws of
Switzerland, Iron Mountain Europe Limited, a company organized and existing
under the laws of England and Wales, Iron Mountain Holdings (Europe) Limited, a
company formed under the laws of England and Wales, Iron Mountain (UK) Limited, 
a company organized and existing under the laws of England and Wales and Iron
Mountain Australia Pty Ltd, an Australian company (each of the foregoing,
together with the US$ Borrowers, the “Multi-Currency Borrowers”) (the Parent,
the Company, and each of the other US$ Borrowers, US$-Canadian Borrowers,
Brazilian Borrowers and Multi-Currency Borrowers, together with the Canadian
Borrower and any Additional Borrowers designated by the Company with the consent
of the Administrative Agent under Section 12.16 of the Credit Agreement, the
“Borrowers”; and each individually, a “Borrower”), certain lenders named
therein, the Administrative Agent, the Canadian Administrative Agent and the
other parties thereto.  The Credit Agreement provides, subject to the terms and
conditions thereof, for extensions of credit (by making of loans and issuing
letters of credit) to be made by said lenders to each of the Borrowers.  In
addition, any of the Obligors may from time to time be obligated to one or more
of the Lenders and/or any of their affiliates under one or more Hedging
Agreements (as defined in the Credit Agreement) (such

 

--------------------------------------------------------------------------------


 

obligations being herein referred to as “Hedging Obligations”) or Cash
Management Agreements (as so defined) (such obligations being herein referred to
as “Cash Management Obligations”).

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder and to enter into one or more Hedging Agreements or Cash Management
Agreements as aforesaid, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company has agreed
to pledge and grant a security interest in the Collateral (as hereinafter
defined) as security for the Secured Obligations (as so defined). Accordingly,
the parties hereto agree as follows:

 

Section 1   Definitions. Terms defined in the Credit Agreement are used herein
as defined therein.  In addition, as used herein:

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

“Collateral Account” shall have the meaning ascribed thereto in Section 4.1
hereof.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” shall mean, with respect to the Company  (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of the Company of, or the grant by the Company of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of the
Company’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) the Company
becomes or would become effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of the
Company as specified in any agreement between the relevant Obligor(s) and
counterparty applicable to such Swap Obligation, and agreed by the
Administrative Agent.  If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

 

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Subsidiary to the Company and any loan or advance made by the Company to any
Subsidiary whether or not evidenced by any promissory note or other document or
instrument.

 

“Issuers” shall mean, collectively, the respective corporations, limited
liability companies and limited partnerships, if any, identified on Annex 1
hereto under the caption “Issuer” and each other Subsidiary the capital stock of
which is owned by the Company and is required to be pledged to the
Administrative Agent pursuant to the Credit Agreement.

 

--------------------------------------------------------------------------------


 

“LLC Agreements” shall mean, collectively, the LLC agreements governing the
entities listed on Annex 1 hereto, if any, and the agreements governing any
other LLC Issuer whose LLC Interests are hereafter pledged hereunder.

 

“LLC Interests” shall mean the membership interests or other equity interests of
any limited liability company.

 

“LLC Issuers” shall mean, collectively, the entities listed on Annex 1 hereto,
if any, and any other issuer of LLC Interests hereafter pledged hereunder.

 

“Loan Documents” shall mean the Credit Agreement, the Notes, the C$ Notes, the
Subsidiary Guaranty, the Company Guaranty, the Parent Guaranty, the Letter of
Credit Documents and the Security Documents.

 

“Pledged LLC Interests” shall have the meaning ascribed thereto in
Section 2(d) hereof.

 

“Pledged Stock” shall have the meaning ascribed thereto in Section 3(a) hereof.

 

“Secured Obligations” shall mean, collectively, (a) the principal of and
interest on the Loans (including the C$ Loans) made by the Lenders to, and the
Notes and C$ Notes held by each Lender of, each of the Borrowers and each of the
Additional Borrowers and all other amounts from time to time owing to the
Lenders, the Administrative Agent or the Canadian Administrative Agent by each
of the Borrowers and each of the Additional Borrowers under the Loan Documents
(including, without limitation, all Reimbursement Obligations and all
obligations of the Parent under the Parent Guaranty and all obligations of the
Subsidiary Guarantors under the Subsidiary Guaranty), (b) all obligations of the
Company in respect of its guaranty under Section 2 of the Company Guaranty,
(c) all Hedging Obligations and all Cash Management Obligations owing by the
Obligors to the Lenders and their respective affiliates and (d) all obligations
of the Company to the Lenders, the Administrative Agent and the Canadian
Administrative Agent hereunder; provided that for purposes of determining the
Company’s obligations under this Agreement, the definition of “Secured
Obligations” shall not cause this Agreement to secure any Excluded Swap
Obligations of the Company.

 

“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” shall mean with respect to any Person, any obligation to pay
or perform under any Swap.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.

 

3

--------------------------------------------------------------------------------


 

Section 2   Representations and Warranties.  The Company represents and warrants
to the Lenders and the Administrative Agent that:

 

(a)         The Company is the sole beneficial owner of the Collateral and no
Lien exists or will exist upon the Collateral at any time (and no right or
option to acquire the same exists in favor of any other Person) except for Liens
permitted under Section 9.13 of the Credit Agreement and except for the pledge
and security interest in favor of the Administrative Agent for the benefit of
the Lenders created or provided for herein, which pledge and security interest
constitute a first priority perfected pledge and security interest in and to all
of the Collateral.

 

(b)         The Pledged Stock identified in Annex 1 hereto is, and all other
Pledged Stock in which the Company shall hereafter grant a security interest
pursuant to Section 3 hereof will be, duly authorized, validly existing, fully
paid and non-assessable and none of such Pledged Stock is or will be subject to
any restriction (other than restrictions under Federal and state securities
laws) that would be effective to prevent or hinder the Administrative Agent from
freely transferring the Pledged Stock in accordance with the terms hereof.

 

(c)          The Pledged Stock identified in Annex 1 hereto constitutes (i) in
the case of Issuers organized under the laws of the United States of America or
any state or territory thereof, all of the issued and outstanding shares of
Capital Stock of any class of such Issuers beneficially owned by the Company on
the date hereof (whether or not registered in the name of the Company) and
(ii) in the case of Issuers organized under the laws of any jurisdiction outside
of the United States of America, the lesser of (A) 66% of the Voting Stock of
such Issuers and (B) 100% of the Voting Stock of such Issuers beneficially owned
by the Company on the date hereof (whether or not registered in the name of the
Company) and said Annex 1 correctly identifies, as at the date hereof, the
respective Issuers of such Pledged Stock, the respective class and par value of
the shares comprising such Pledged Stock (and the respective number of shares
and registered owners thereof).

 

(d)         The pledged LLC Interests identified in Annex 1 on the date hereof
(the “Initial Pledged LLC Interests”) have been, and all other LLC Interests in
which the Company shall hereafter grant a security interest pursuant to
Section 3 hereof (together with the Initial Pledged LLC Interests, the “Pledged
LLC Interests”) will be, duly authorized, validly existing, fully paid and
non-assessable and none of the Pledged LLC Interests is or will be subject to
any contractual restriction upon the transfer of such Pledged LLC Interests
(except for any such restriction contained herein or in the relevant LLC
Agreement).

 

(e)          The Initial Pledged LLC Interests constitute all of the ownership
interests of the LLC Issuers beneficially owned by the Company on the date
hereof, the Company is the registered owner of all Pledged LLC Interests, and
the Company is the only member of each LLC Issuer.

 

4

--------------------------------------------------------------------------------


 

(f)           This Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral and the proceeds thereof.  In
the case of the Pledged Stock described herein, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent
(together with a properly completed and signed stock power or endorsement), and
in the case of the other Collateral described herein, when financing statements
and other filings in appropriate form are filed in the appropriate offices, this
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest in the Collateral and the proceeds thereof, as
security for the Secured Obligations, in each case prior and superior in right
to any other Person.

 

Section 3   The Pledge.  As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, the Company hereby pledges and grants to the Administrative
Agent, for the benefit of the Lenders as hereinafter provided, a security
interest in all of the Company’s right, title and interest in the following
property, whether now owned by the Company or hereafter acquired and whether now
existing or hereafter coming into existence (other than the Excluded Swap
Obligations of the Company) (all being collectively referred to herein as
“Collateral”):

 

(a)         the shares of Capital Stock of the Issuers identified in Annex 1
hereto and all other shares of Capital Stock of whatever class of the Issuers,
now or hereafter owned by the Company (provided, that not more than 66% of the
Voting Stock of any Issuer organized under the laws of any jurisdiction outside
the United States of America shall be required to be pledged hereunder), in each
case together with the certificates representing the same or such other evidence
of stock ownership as is customary in the jurisdiction of organization of such
Issuer (collectively, the “Pledged Stock”);

 

(b)         all shares, securities, moneys or property representing a dividend
on any of the Pledged Stock, or representing a distribution or return of capital
upon or in respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;

 

(c)          without affecting the obligations of the Company under any
provision prohibiting such action hereunder or under the Credit Agreement, in
the event of any consolidation or merger in which an Issuer is not the surviving
corporation, all shares of each class of the Capital Stock of the successor
corporation (unless such successor corporation is the Company itself) formed by
or resulting from such consolidation or merger (provided, that not more than 66%
of the Voting Stock of any Issuer organized under the laws of any jurisdiction
outside the United States of America shall be required  to be pledged
hereunder);

 

5

--------------------------------------------------------------------------------


 

(d)         the Pledged LLC Interests and all right, title and interest of the
Company in, to and under any LLC Agreement (including without limitation all of
the right, title and interest (if any) as a member to participate in the
operation or management of the relevant LLC Issuers and all of its ownership
interests under each relevant LLC Agreement), and all present and future rights
of the Company to receive payment of money or other distributions of payments
arising out of or in connection with its ownership interests and its rights
under each such LLC Agreement, now or hereafter owned by the Company;

 

(e)          intercompany obligations of foreign Subsidiaries owing to the
Company;

 

(f)           the balance from time to time in the Collateral Account;

 

(g)          all promissory notes and all Intercompany Notes; and

 

(h)         all proceeds of and to any of the property of the Company described
in the preceding clauses of this Section 3 (including, without limitation, all
causes of action, claims and warranties now or hereafter held by the Company in
respect of any of the items listed above) and, to the extent related to any
property described in said clauses or such proceeds, all books, correspondence,
credit files, records, invoices and other papers;

 

provided, however, that in no event shall the Collateral include more than 66%
of the Voting Stock of any Issuer organized under the laws of any jurisdiction
outside the United States of America.

 

Section 4   Cash Proceeds of Collateral.

 

4.1       Collateral Account.  There is hereby established with the
Administrative Agent a cash collateral account (the “Collateral Account”) in the
name and under the control of the Administrative Agent into which there shall be
deposited from time to time the cash proceeds of any of the Collateral required
to be delivered to the Administrative Agent pursuant hereto and into which the
Company may from time to time deposit any additional amounts that it wishes to
pledge to the Administrative Agent for the benefit of the Lenders as additional
collateral security hereunder or that, as provided in Sections 3.02(d) and 10 of
the Credit Agreement, it is required to pledge as additional collateral security
hereunder.  The balance from time to time in the Collateral Account shall
constitute part of the Collateral hereunder and shall not constitute payment of
the Secured Obligations until applied as hereinafter provided.  Except as
expressly provided in the next sentence, the Administrative Agent shall remit
the collected balance outstanding to the credit of the Collateral Account to or
upon the order of the Company as the Company shall from time to time instruct. 
However, at any time following the occurrence and during the continuance of an
Event of Default, the Administrative Agent may (and, if instructed by the
Lenders as specified in Section 11.03 of the Credit Agreement, shall) in its (or
their) discretion apply or cause to be applied (subject to collection) the
balance from time to time outstanding to the credit of the Collateral Account to
the payment of the Secured Obligations in the manner specified in Section 5.9
hereof.  The balance from time to time in the Collateral Account shall be
subject to withdrawal

 

6

--------------------------------------------------------------------------------


 

only as provided herein.  In addition to the foregoing, the Company agrees that
if the proceeds of any Collateral hereunder shall be received by it, the Company
shall as promptly as possible deposit such proceeds into the Collateral
Account.  Until so deposited, all such proceeds shall be held in trust by the
Company for and as the property of the Administrative Agent and shall not be
commingled with any other funds or property of the Company.

 

4.2       Investment of Balance in Collateral Account.  Amounts on deposit in
the Collateral Account shall be invested from time to time in such Liquid
Investments as the Company (or, after the occurrence and during the continuance
of an Event of Default, the Administrative Agent) shall determine, which Liquid
Investments shall be held in the name and be under the control of the
Administrative Agent, provided that (i) at any time after the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
(and, if instructed by the Lenders as specified in Section 11.03 of the Credit
Agreement, shall) in its (or their) discretion at any time and from time to time
elect to liquidate any such Liquid Investments and to apply or cause to be
applied the proceeds thereof to the payment of the Secured Obligations in the
manner specified in Section 5.9 hereof and (ii) if requested by the Company,
such Liquid Investments may be held in the name and under the control of one or
more of the Lenders (and in that connection, each Lender, pursuant to
Section 11.10 of the Credit Agreement, has agreed that such Liquid Investments
shall be held by such Lender as a collateral sub-agent for the Administrative
Agent hereunder).

 

4.3       Cover for Letter of Credit Liabilities.  Amounts deposited into the
Collateral Account as cover for Letter of Credit Liabilities under the Credit
Agreement pursuant to Section 3.02(d) or Section 10 thereof shall be held by the
Administrative Agent in a separate sub-account (designated “Letter of Credit
Liabilities Sub-Account”) and all amounts held in such sub-account shall
constitute collateral security first for the Letter of Credit Liabilities
outstanding from time to time and second as collateral security for the other
Secured Obligations hereunder.

 

Section 5  Further Assurances; Remedies.  In furtherance of the grant of the
pledge and security interest pursuant to Section 3 hereof the Company hereby
agrees with each Lender and the Administrative Agent as follows:

 

5.1       Delivery and Other Perfection.  The Company shall:

 

(a)         if any of the shares, securities, moneys or property required to be
pledged by the Company under clauses (a), (b) and (c) of Section 3 hereof are
received by the Company, forthwith either (x) transfer and deliver to the
Administrative Agent such shares or securities so received by the Company
(together with the certificates for any such shares and securities duly endorsed
in blank or accompanied by undated stock powers duly executed in blank), all of
which thereafter shall be held by the Administrative Agent, pursuant to the
terms of this Agreement, as part of the Collateral or (y) take such other action
as the Administrative Agent shall deem necessary or appropriate to duly record
the Lien created hereunder in such shares, securities, moneys or property in
said clauses (a), (b) and (c);

 

7

--------------------------------------------------------------------------------


 

(b)         give, execute, deliver, file and/or record any financing statement,
notice, instrument, document, agreement or other papers that may be necessary or
desirable (in the judgment of the Administrative Agent) to create, preserve,
perfect or validate the security interest granted pursuant hereto or to enable
the Administrative Agent to exercise and enforce its rights hereunder with
respect to such pledge and security interest, including, without limitation,
(but, as to the Pledged Stock and Pledged LLC Interests, only upon notice to the
Company during the period during which an Event of Default shall have occurred
and be continuing) causing any or all of the Collateral to be transferred of
record into the name of the Administrative Agent or its nominee (and the
Administrative Agent agrees that if any Collateral is transferred into its name
or the name of its nominee, the Administrative Agent will thereafter promptly
give to the Company copies of any notices and communications received by it with
respect to the Collateral);

 

(c)          keep full and accurate books and records relating to the
Collateral, and stamp or otherwise mark such books and records in such manner as
the Administrative Agent may reasonably require in order to reflect the security
interests granted by this Agreement; and

 

(d)         permit representatives of the Administrative Agent, upon reasonable
notice, at any time during normal business hours to inspect and make abstracts
from its books and records pertaining to the Collateral, and permit
representatives of the Administrative Agent to be present at the Company’s place
of business to receive copies of all communications and remittances relating to
the Collateral and forward copies of any notices or communications received by
the Company with respect to the Collateral, all in such manner as the
Administrative Agent may require.

 

5.2       Other Financing Statements and Liens.  Except as otherwise permitted
under Section 9.13 of the Credit Agreement, without the prior written consent of
the Administrative Agent (granted with the authorization of the Lenders as
specified in Section 11.09 of the Credit Agreement), the Company shall not file
or suffer to be on file, or authorize or permit to be filed or to be on file, in
any jurisdiction, any financing statement or like instrument with respect to the
Collateral in which the Administrative Agent is not named as the sole secured
party for the benefit of the Lenders.

 

5.3       Preservation of Rights.  The Administrative Agent shall not be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.

 

5.4       Collateral.

 

(a)         The Company will cause the Collateral to constitute at all times
100% of the total number of shares of each class of Capital Stock of each Issuer
then outstanding and 100% of all Intercompany Notes issued to the Company at any
time whatsoever (provided, that not more than 66% of the Voting Stock of any
Issuer organized under the laws of any

 

8

--------------------------------------------------------------------------------


 

jurisdiction outside the United States of America shall be required to be
pledged hereunder).

 

(b)         So long as no Event of Default shall have occurred and be
continuing, the Company shall have the right to exercise all voting, consensual
and other powers of ownership pertaining to the Collateral for all purposes not
inconsistent with the terms of this Agreement, the Credit Agreement, the Notes,
the C$ Notes or any other instrument or agreement referred to herein or therein,
provided that the Company agrees that it will not vote the Collateral in any
manner that is inconsistent with the terms of this Agreement, the Credit
Agreement, the Notes, the C$ Notes or any such other instrument or agreement;
and the Administrative Agent shall execute and deliver to the Company or cause
to be executed and delivered to the Company all such proxies, powers of
attorney, dividend and other orders, and all such instruments, without recourse,
as the Company may reasonably request for the purpose of enabling the Company to
exercise the rights and powers that it is entitled to exercise pursuant to this
Section 5.4(b).

 

(c)          The Company shall be entitled to receive and retain any dividends
on the Collateral paid in cash out of earned surplus unless and until an Event
of Default has occurred and is continuing. The Company shall be entitled to
receive any dividends on the Collateral paid in cash to the extent necessary to
fund Restricted Payments permitted pursuant to the penultimate paragraph of
Section 9.15 of the Credit Agreement (“Permitted Distributions”), whether or not
an Event of Default has occurred and is continuing.

 

(d)         If any Event of Default shall have occurred, then so long as such
Event of Default shall continue, and whether or not the Administrative Agent,
the Canadian Administrative Agent or any Lender exercises any available right to
declare any Secured Obligation due and payable or seeks or pursues any other
relief or remedy available to it under applicable law or under this Agreement,
the Credit Agreement, the Notes, the C$ Notes or any other agreement relating to
such Secured Obligation, all dividends and other distributions on the Collateral
(other than Permitted Distributions) shall be paid directly to the
Administrative Agent and retained by it in the Collateral Account as part of the
Collateral subject to the terms of this Agreement, and, if the Administrative
Agent shall so request in writing, the Company agrees to execute and deliver to
the Administrative Agent appropriate additional dividend, distribution and other
orders and documents to that end, provided that if such Event of Default is
cured, any such dividend or distribution theretofore paid to the Administrative
Agent shall, upon request of the Company (except to the extent theretofore
applied to the Secured Obligations), be returned by the Administrative Agent to
the Company.

 

5.5       Events of Default, Etc.  During the period during which an Event of
Default shall have occurred and be continuing:

 

(a)         the Administrative Agent shall have all of the rights and remedies
with respect to the Collateral of a secured party under the Uniform Commercial
Code (whether or not

 

9

--------------------------------------------------------------------------------


 

said Code is in effect in the jurisdiction where the rights and remedies are
asserted) and such additional rights and remedies to which a secured party is
entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including, without limitation, the right, to
the maximum extent permitted by law, to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral (other than in respect of
the Permitted Distributions as provided herein) as if the Administrative Agent
were the sole and absolute owner thereof (and the Company agrees to take all
such action as may be appropriate to give effect to such right);

 

(b)         the Administrative Agent in its discretion may, in its name or in
the name of the Company or otherwise, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for any of the Collateral, but shall be under no obligation to do so;

 

(c)          upon notice thereof to each LLC Issuer and the Company by the
Administrative Agent, (i) the Administrative Agent may transfer the Pledged LLC
Interests into the name of the Administrative Agent and (ii) the Administrative
Agent shall be admitted as a member of each LLC Issuer in the place of the
Company; and

 

(d)         the Administrative Agent may, upon ten business days prior written
notice to the Company of the time and place, with respect to the Collateral or
any part thereof that shall then be or shall thereafter come into the
possession, custody or control of the Administrative Agent, the Lenders or any
of their respective agents, sell, lease, assign or otherwise dispose of all or
any part of such Collateral, at such place or places as the Administrative Agent
deems best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and the Administrative Agent or any Lender or
anyone else may be the purchaser, lessee, assignee or recipient of any or  all
of the Collateral so disposed of at any public sale (or, to the extent permitted
by law, at any private sale) and thereafter hold the same absolutely, free from
any claim or right of whatsoever kind, including any right or equity of
redemption (statutory or otherwise), of the Company, any such demand, notice and
right or equity being hereby expressly waived and released. The Administrative
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for the sale, and such sale may be made at any time or place to
which the sale may be so adjourned.

 

The proceeds of each collection, sale or other disposition under this
Section 5.5 shall be applied in accordance with Section 5.9 hereof.

 

The Company recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to

 

10

--------------------------------------------------------------------------------


 

those who will agree, among other things, to acquire the Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof. The Company acknowledges that any such private sales may be at prices
and on terms less favorable to the Administrative Agent than those obtainable
through a public sale without such restrictions and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Administrative Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Collateral for the period of time necessary to permit the respective
Issuer or issuer thereof to register it for public sale.

 

5.6       Deficiency.  If the proceeds of sale, collection or other realization
of or upon the Collateral pursuant to Section 5.5 hereof are insufficient to
cover the costs and expenses of such realization and the payment in full of the
Secured Obligations, the Company shall remain liable for any deficiency.

 

5.7       Removals, Etc.  Without at least 30 days prior written notice to the
Administrative Agent, the Company shall not (i) maintain any of its books and
records with respect to the Collateral at any office or maintain its principal
place of business at any place other than at the address indicated beneath the
signature of the Company to the Credit Agreement or (ii) change its name, or the
name under which it does business, from the name shown on the signature
pages hereto.

 

5.8       Private Sale.  The Administrative Agent and the Lenders shall incur no
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to Section 5.5 hereof conducted in a commercially
reasonable manner. The Company hereby waives any claims against the
Administrative Agent or any Lender arising by reason of the fact that the price
at which the Collateral may have been sold at such a private sale was less than
the price that might have been obtained at a public sale or was less than the
aggregate amount of the Secured Obligations.

 

5.9       Application of Proceeds.  Except as otherwise herein expressly
provided and except as provided below in this Section 5.9, the proceeds of any
collection, sale or other realization of all or any part of the Collateral
pursuant hereto and any other cash at the time held by the Administrative Agent
under Section 4 hereof or this Section 5, shall be applied by the Administrative
Agent:

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Administrative Agent and the fees and expenses of its agents and counsel, and
all reasonable expenses incurred and advances made by the Administrative Agent
in connection therewith;

 

Next, to the payment in full of the Secured Obligations, in each case in a
manner reasonably determined by the Administrative Agent with the intention of
ensuring that the Secured Obligations, after giving effect to other sources of
payment utilized or expected to

 

11

--------------------------------------------------------------------------------


 

be utilized, are equally and ratably paid in accordance with the respective
amounts thereof due and owing or as the Lenders holding the same may otherwise
agree; and

 

Finally, to the payment to the Company, or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.

 

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the “Letter of Credit Liabilities Sub-Account” of the Collateral Account
pursuant to Section 4.3 hereof shall be applied first to the Letter of Credit
Liabilities outstanding from time to time and second to the other Secured
Obligations in the manner provided above in this Section 5.9.

 

Notwithstanding the foregoing, no amounts received from the Company shall be
applied to any Excluded Swap Obligations of the Company.

 

As used in this Section 5, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Company or any issuer of or obligor on any of the
Collateral.

 

5.10                        Attorney-in-Fact.  Without limiting any rights or
powers granted by this Agreement to the Administrative Agent while no Event of
Default has occurred and is continuing, upon the occurrence and during the
continuance of any Event of Default the Administrative Agent is hereby appointed
the attorney-in-fact of the Company for the purpose of carrying out the
provisions of this Section 5 and taking any action and executing any instruments
that the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment as attorney-in-fact is irrevocable and
coupled with an interest.  Without limiting the generality of the foregoing, so
long as the Administrative Agent shall be entitled under this Section 5 to make
collections in respect of the Collateral, the Administrative Agent shall have
the right and power to receive, endorse and collect all checks made payable to
the order of the Company representing any dividend, payment or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same.

 

5.11                        Perfection.  Prior to or concurrently with the
execution and delivery of this Agreement, the Company shall (i) deliver to the
Administrative Agent all certificates identified in Annex 1 hereto, accompanied
by undated stock powers duly executed in blank and all Intercompany Notes
identified in Annex 2 hereto, accompanied by undated note powers duly endorsed
in blank and (ii) deliver to the Administrative Agent duly executed UCC
Financing Statements required to perfect the security interest of the
Administrative Agent in the Pledged LLC Interests.

 

5.12                        Termination.  When all Secured Obligations other
than Hedging Obligations and Cash Management Obligations shall have been paid in
full and the Commitments of the Lenders under the Credit Agreement and all
Letter of Credit Liabilities shall have expired or been terminated, this
Agreement shall terminate, and the Administrative Agent shall forthwith

 

12

--------------------------------------------------------------------------------


 

cause to be assigned, transferred and delivered, against receipt but without any
recourse, warranty or representation whatsoever, any remaining Collateral and
money received in respect thereof, to or on the order of the Company.

 

5.13                        Further Assurances.  The Company agrees that, from
time to time upon the written request of the Administrative Agent, the Company
will execute and deliver such further documents and do such other acts and
things as the Administrative Agent may reasonably request in order fully to
effect the purposes of this Agreement.

 

5.14                        Subordination of Intercompany Notes.  Nothing in
this Agreement shall restrict the ability of any obligee to subordinate
Intercompany Notes in connection with the incurrence of Indebtedness permitted
under the Credit Agreement.

 

Section 6  LLC Agreements; Pledged LLC Interests.

 

6.1       No Amendments.  The Company shall not amend, modify or supplement any
of the provisions of any LLC Agreement without the prior written consent of the
Administrative Agent, such consent not to be unreasonably withheld.

 

6.2                               Chief Executive Office.  The Company
represents and warrants to the Administrative Agent and each Lender that its
Chief Executive Office is located at:

 

745 Atlantic Avenue

Boston, Massachusetts 02111

Attention:                                         John P. Lawrence

Senior Vice President and Treasurer

 

The Company agrees that it will not change the location of its Chief Executive
Office without 30 days prior notice to the Administrative Agent.

 

6.3                               LLC Interests not Securities.  The Company
represents and warrants to the Administrative Agent and the Lenders that the
Pledged LLC Interests are not “Securities” within the meaning of Article 8 of
the Uniform Commercial Code in effect in any relevant jurisdiction.  The Company
agrees that it will not permit any LLC Issuer to take any actions that would
result in any Pledged LLC interests’ becoming “Securities” within the meaning of
Article 8 of the Uniform Commercial Code in effect in any relevant presentation.

 

Section 7   Miscellaneous.

 

7.1       No Waiver.  No failure on the part of the Administrative Agent or any
Lender to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Administrative Agent or
any Lender of any right, power or remedy hereunder preclude any other

 

13

--------------------------------------------------------------------------------


 

or further exercise thereof or the exercise of any other right, power or remedy.
The remedies herein are cumulative and are not exclusive of any remedies
provided by law.

 

7.2       Notices.  All notices, requests, consents and demands hereunder shall
be in writing and telecopied or delivered to the intended recipient at its
“Address for Notices” specified pursuant to Section 12.02 of the Credit
Agreement and shall be deemed to have been given at the times specified in said
Section 12.02.

 

7.3       Expenses.  The Company agrees to reimburse each of the Lenders and the
Administrative Agent for all reasonable costs and expenses of the Lenders and
the Administrative Agent (including, without limitation, the reasonable fees and
expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceeding resulting therefrom, including, without
limitation, all manner of participation in or other involvement with
(w) performance by the Administrative Agent of any obligations of the Company in
respect of the Collateral that the Company has failed or refused to perform,
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, or any actual or attempted sale, or any exchange, enforcement,
collection, compromise or settlement in respect of any of the Collateral, and
for the care of the Collateral and defending or asserting rights and claims of
the Administrative Agent in respect thereof, by litigation or otherwise,
(y) judicial or regulatory proceedings and (z) workout, restructuring or other
negotiations or proceedings (whether or not the workout, restructuring or
transaction contemplated thereby is consummated) and (ii) the enforcement of
this Section 7.3, and all such costs and expenses shall be Secured Obligations
entitled to the benefits of the collateral security provided pursuant to
Section 3 hereof.

 

7.4       Amendments, Etc.  The terms of this Agreement may be waived, altered
or amended only by an instrument in writing duly executed by the Company and the
Administrative Agent (with the consent of the Lenders as specified in
Section 11.09 of the Credit Agreement). Any such amendment or waiver shall be
binding upon the Administrative Agent and each Lender, each holder of any of the
Secured Obligations and the Company.

 

7.5       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of the Company,
the Administrative Agent, the Lenders and each holder of any of the Secured
Obligations (provided, however, that the Company shall not assign or transfer
its rights hereunder without the prior written consent of the Administrative
Agent).

 

7.6       Captions.  The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

7.7       Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and either of the parties hereto may execute this Agreement by
signing any such counterpart.

 

14

--------------------------------------------------------------------------------


 

7.8       Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

7.9       Agents and Attorneys-in-Fact.  The Administrative Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith.

 

7.10                        Severability.  If any provision hereof is invalid
and unenforceable in any jurisdiction, then, to the fullest extent permitted by
law, (i) the other provisions hereof shall remain in full force and effect in
such jurisdiction and shall be liberally construed in favor of the
Administrative Agent and the Lenders in order to carry out the intentions of the
parties hereto as nearly as may be possible and (ii) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.

 

7.11                        Amendment and Restatement.  This Agreement amends
and restates that certain Company Pledge Agreement dated as of June 27, 2011
between the Company and the Administrative Agent, as heretofore amended and
supplemented.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By

 

 

 

Title:

 

16

--------------------------------------------------------------------------------


 

ANNEX 1

 

PLEDGED STOCK

 

See Sections 2(b), (c) and (d)

 

Issuer

 

Certificate
Nos

 

Registered Owner

 

Number of
Shares

 

Percentage of
Total Shares

Iron Mountain Fulfillment Services, Inc. (f/k/a COMAC, Inc.)

 

4

 

Iron Mountain Information Management, LLC (“IMIM”)

 

100

 

100%

 

 

 

 

 

 

 

 

 

Iron Mountain Intellectual Property Management, Inc. (f/k/a DSI Technology
Escrow Services, Inc.)

 

5

 

IMIM

 

100

 

100%

 

 

 

 

 

 

 

 

 

Nettlebed Acquisition Corp.

 

C002

 

IMIM

 

100

 

100%

 

 

 

 

 

 

 

 

 

Iron Mountain Global Holdings, Inc. (f/k/a Iron Mountain Global Holdings, LLC)

 

6

 

IMIM

 

100

 

99%

 

 

 

 

 

 

 

 

 

Iron Mountain Global Holdings, Inc. (f/k/a Iron Mountain Global Holdings, LLC)

 

7

 

IMIM

 

1

 

1%

 

 

 

 

 

 

 

 

 

Iron Mountain Holdings Group, Inc.

 

1

 

IMIM

 

100

 

99%

 

 

 

 

 

 

 

 

 

Iron Mountain Holdings Group, Inc.

 

2

 

IMIM

 

1

 

1%

 

 

 

 

 

 

 

 

 

Mountain Reserve III, Inc.

 

1

 

IMIM

 

100

 

100%

 

 

 

 

 

 

 

 

 

Iron Mountain US Holdings, Inc.

 

1

 

IMIM

 

100

 

100%

 

 

 

 

 

 

 

 

 

Iron Mountain Secure Shredding, Inc.

 

1

 

IMIM

 

100

 

100%

 

 

 

 

 

 

 

 

 

Iron Mountain Information Management Services, Inc.

 

1

 

IMIM

 

100

 

100%

 

 

 

 

 

 

 

 

 

Iron Mountain do Brasil Ltda.

 

N/A

 

IMIM

 

102,626,881

 

66%

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

AMENDED AND RESTATED PARENT GUARANTY

 

AMENDED AND RESTATED PARENT GUARANTY dated as of August 7, 2013 (as further
modified, amended, restated and/or supplemented from time to time, this
“Agreement”), among IRON MOUNTAIN INCORPORATED, a corporation duly organized and
validly existing under the laws of the State of Delaware (the “Parent”);
JPMORGAN CHASE BANK, N.A., as agent for the lenders or other financial
institutions or entities party, as lenders, to the Credit Agreement referred to
below (in such capacity, together with its successors in such capacity, the
“Administrative Agent”); and JPMORGAN CHASE BANK, TORONTO BRANCH, as agent for
the Canadian lenders or other Canadian financial institutions or entities party,
as lenders, to the Credit Agreement referred to below (in such capacity,
together with its successors in such capacity, the “Canadian Administrative
Agent”).

 

The Parent is party to a Credit Agreement dated as of June 27, 2011, as amended
by the First Amendment thereto, dated as of August 15, 2012, as amended by the
Second Amendment thereto, dated as of January 31, 2013 and as amended by the
Third Amendment thereto, dated as of August 7, 2013 (as further modified,
amended, restated and/or supplemented from time to time, the “Credit Agreement”)
among the Parent, Iron Mountain Information Management, LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (the “Company”), Iron Mountain Holdings Group, Inc.,  Iron Mountain US
Holdings, Inc., Iron Mountain Global Holdings, Inc., Iron Mountain Global
LLC, Iron Mountain Fulfillment Services, Inc., Iron Mountain Intellectual
Property Management, Inc., Iron Mountain Secure Shredding, Inc. and Iron
Mountain Information Management Services, Inc., each either a Delaware
corporation or limited liability company (each of the foregoing, together with
Parent and the Company, the “US$ Borrowers”), Iron Mountain Canada Operations
ULC, a British Columbia unlimited liability company (the “Canadian Borrower”
and, together with the US$-Borrowers, the “US$-Canadian Borrowers”), Iron
Mountain do Brasil Limitada, a Brazilian company (together with the US$
Borrowers, the “Brazilian Borrowers”) and Iron Mountain Switzerland GmbH, a
company organized under the laws of Switzerland, Iron Mountain Europe Limited, a
company organized and existing under the laws of England and Wales, Iron
Mountain Holdings (Europe) Limited, a company formed under the laws of England
and Wales, Iron Mountain (UK) Limited,  a company organized and existing under
the laws of England and Wales, and Iron Mountain Australia Pty Ltd, an
Australian company (each of the foregoing, together with the US$ Borrowers, the
“Multi-Currency Borrowers”); the Parent, the Company, and each of the other US$
Borrowers, US$-Canadian Borrowers, Brazilian Borrowers and Multi-Currency
Borrowers, together with the Canadian Borrower and any Additional Borrowers
designated by the Company with the consent of the Administrative Agent under
Section 12.16 of the Credit Agreement, the “Borrowers”; and each individually, a
“Borrower”), certain lenders, the Administrative Agent, the Canadian
Administrative Agent and the other parties thereto.  The Credit Agreement
provides, subject to the terms and conditions thereof, for extensions of credit
(by making of loans and issuing letters of credit) to be made by said lenders to
the Borrowers. In addition, any of the Obligors may from time to time be
obligated to one or more of the Lenders and/or any of their affiliates under one
or more Hedging Agreements (as defined in the Credit Agreement) (such
obligations being herein referred to as “Hedging Obligations”) or Cash
Management Agreements

 

--------------------------------------------------------------------------------


 

(as so defined) (such obligations being herein referred to as “Cash Management
Obligations”).

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder and to enter into one or more Hedging Agreements or Cash Management
Agreements as aforesaid and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parent has agreed
to guarantee the Guaranteed Obligations (as hereinafter defined). Accordingly,
the parties hereto agree as follows:

 

Section 1. Definitions.  Terms defined in the Credit Agreement are used herein
as defined therein. In addition, as used herein:

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” shall mean, with respect to the Parent (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of the Parent of, or the grant by the Parent of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of  the
Parent’s failure to constitute an “eligible contract participant,” as defined in
the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) the Parent
becomes or would become effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of the
Parent as specified in any agreement between the relevant Obligor(s) and
counterparty applicable to such Swap Obligation, and agreed by the
Administrative Agent.  If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

 

“Loan Documents” shall mean the Credit Agreement, the Notes, the C$ Notes, the
Letter of Credit Documents, this Agreement, the Company Guaranty, the Subsidiary
Guaranty and the Security Documents.

 

“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” shall mean with respect to any Person, any obligation to pay
or perform under any Swap.

 

Section 2.  The Guarantee.

 

2.1  The Guarantee.  The Parent hereby guarantees to each Lender, the
Administrative Agent and the Canadian Administrative Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of (a) the principal of and interest on
the Loans (including the C$ Loans) made by the Lenders to, and the Note(s) and
the C$ Note(s) held by each Lender of, any of the Borrowers and

 

--------------------------------------------------------------------------------


 

all other amounts from time to time owing to the Lenders, the Administrative
Agent or the Canadian Administrative Agent by any Borrower under the Loan
Documents (including, without limitation, all Reimbursement Obligations, the
obligations of the Company under the Company Guaranty, the obligations of each
Subsidiary Guarantor under the Subsidiary Guaranty, all interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding,
and all other obligations and liabilities of any Borrower or Subsidiary
Guarantor to the Administrative Agent, the Canadian Administrative Agent or any
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with any Loan Document or any other document made, delivered or given
in connection therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses, including the
costs and expenses of the Administrative Agent, the Canadian Administrative
Agent or any Lender in enforcing its rights hereunder) and (b) all Hedging
Obligations and all Cash Management Obligations owing by the Obligors to the
Lenders and their affiliates, in each case strictly in accordance with the terms
thereof (such obligations described in the foregoing clauses (a) and (b) being
herein collectively called the “Guaranteed Obligations”) (other than any
Excluded Swap Obligation of the Parent).  The Parent hereby further agrees that
if any Borrower (or any Subsidiary Guarantor) shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Parent will promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

2.2  Obligations Unconditional.  The obligations of the Parent under Section 2.1
hereof are absolute and unconditional irrespective of the value, genuineness,
validity, regularity or enforceability of the Credit Agreement, the Notes, the
C$ Notes or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 2.2 that the obligations of the
Parent hereunder shall be absolute and unconditional, joint and several, under
any and all circumstances.  Without limiting the generality of the foregoing, it
is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Parent hereunder which shall remain
absolute and unconditional as described above:

 

i.                            at any time or from time to time, without notice
to the Parent, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

ii.                         any of the acts mentioned in any of the provisions
of the Credit Agreement, the Notes or the C$ Notes or any other agreement or
instrument referred to herein or therein shall be done or omitted;

 

--------------------------------------------------------------------------------


 

iii.                      the maturity of any of the Guaranteed Obligations
shall be accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under the Credit Agreement,
the Notes or the C$ Notes or any other agreement or instrument referred to
herein or therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released or exchanged
in whole or in part or otherwise dealt with; or

 

iv.                     any lien or security interest granted to, or in favor
of, the Administrative Agent, the Canadian Administrative Agent or any Lender or
Lenders as security for any of the Guaranteed Obligations shall fail to be
perfected.

 

The Parent hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent, the Canadian Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against any Borrower under the Credit Agreement, the Notes
or the C$ Notes or any other agreement or instrument referred to herein or
therein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

 

2.3 Reinstatement.  The obligations of the Parent under this Section 2 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Borrower in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Parent agrees to indemnify the
Administrative Agent, the Canadian Administrative Agent and each Lender on
demand for all reasonable costs and expenses (including, without limitation,
fees of counsel) incurred by the Administrative Agent, the Canadian
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 

2.4 Subrogation. The Parent hereby agrees that until the payment and
satisfaction in full of all Guaranteed Obligations and the expiration or
termination of the Commitments and all Letter of Credit Liabilities of the
Lenders under the Credit Agreement it shall not exercise any right or remedy
arising by reason of any performance of its guarantee in Section 2.1 hereof,
whether by subrogation or otherwise, against any Borrower or any other guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

 

2.5 Remedies.  The Parent agrees that, as between the Parent and the Lenders,
the obligations of each Borrower under the Credit Agreement, the Notes and the
C$ Notes may be declared to be forthwith due and payable as provided in
Section 10 of the Credit Agreement (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 10)
for purposes of Section 2.1 hereof notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against any such Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations

 

--------------------------------------------------------------------------------


 

(whether or not due and payable by such Borrower) shall forthwith become due and
payable by the Parent for purposes of said Section 2.1.

 

2.6 Instrument for the Payment of Money.  The Parent hereby acknowledges that
the guarantee in this Section 2 constitutes an instrument for the payment of
money, and consents and agrees that any Lender, the Administrative Agent or the
Canadian Administrative Agent, at its sole option, in the event of a dispute by
the Parent in the payment of any moneys due hereunder, shall have the right to
bring motion-action under New York CPLR Section 3213.

 

2.7 Continuing Guarantee.  The guarantee in this Section 2 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

 

2.8 General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of the Parent under Section 2.1 hereof would
otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under said Section 2.1, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by the Parent, the Administrative Agent, the Canadian Administrative
Agent, the Lenders or any other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

 

Section 3.  Miscellaneous.

 

3.1 No Waiver.  No failure on the part of the Administrative Agent, the Canadian
Administrative Agent or any Lender to exercise, and no course of dealing with
respect to, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise by
the Administrative Agent, the Canadian Administrative Agent or any Lender of any
right, power or remedy hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein are
cumulative and are not exclusive of any remedies provided by law.

 

3.2 Notices.  All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient at the address
specified in Section l2.02 of the Credit Agreement or, as to any party, at such
other address as shall be designated by such party in a notice to each other
party. Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given when transmitted by telecopier or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.

 

3.3 Expenses.  The Parent agrees to reimburse each of the Lenders, the
Administrative Agent and the Canadian Administrative Agent for all reasonable
costs and expenses of the Lenders, the Administrative Agent and the Canadian
Administrative Agent (including, without limitation, the reasonable fees and
expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceeding resulting therefrom, including,

 

--------------------------------------------------------------------------------


 

without limitation, all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 3.3.

 

3.4 Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Parent and the
Administrative Agent (with the consent of the Lenders as specified in
Section 11.09 of the Credit Agreement). Any such amendment or waiver shall be
binding upon the Administrative Agent, the Canadian Administrative Agent, each
Lender, each holder of any of the Guaranteed Obligations and the Parent.

 

3.5 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Parent, the
Administrative Agent, the Canadian Administrative Agent, the Lenders and each
holder of any of the Guaranteed Obligations (provided, however, that the Parent
shall not assign or transfer its rights hereunder without the prior written
consent of the Administrative Agent).

 

3.6 Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

3.7 Counterparts.  This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart.

 

3.8 Governing Law; Submission to Jurisdiction.  This Agreement shall be governed
by, and construed in accordance with, the law of the State of New York.  The
Parent hereby submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and of the Supreme Court of
the State of New York sitting in New York County (including its Appellate
Division), and of any other appellate court in the State of New York, for the
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby.  The Parent hereby irrevocably waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of the venue of any such proceedings brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.

 

3.9 Waiver of Jury Trial.  EACH OF THE PARENT, THE ADMINISTRATIVE AGENT, THE
CANADIAN ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

3.10 Agents and Attorneys-in-Fact.  The Administrative Agent may employ agents

 

--------------------------------------------------------------------------------


 

and attorneys-in-fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.

 

3.11 Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent, the Canadian
Administrative Agent and the Lenders in order to carry out the intentions of the
parties hereto as nearly as may be possible and (ii) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.

 

3.12 Set-Off.  The Parent hereby irrevocably authorizes the Administrative
Agent, the Canadian Administrative Agent and each Lender at any time and from
time to time while an Event of Default pursuant to Section 10.01(1) of the
Credit Agreement shall have occurred and be continuing, without notice to the
Parent, any such notice being expressly waived by the Parent, to set-off and
appropriate and apply any and all deposits general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the
Administrative Agent, the Canadian Administrative Agent or such Lender to or for
the credit or the account of the Parent, or any part thereof in such amounts as
the Administrative Agent, the Canadian Administrative Agent or such Lender may
elect, against and on account of the obligations and liabilities of the Parent
to the Administrative Agent, the Canadian Administrative Agent or such Lender
hereunder and claims of every nature and description of the Administrative
Agent, the Canadian Administrative Agent or such Lender against the Parent, in
any currency, whether arising hereunder, under the Credit Agreement, any other
Loan Document or otherwise, as the Administrative Agent, the Canadian
Administrative Agent or such Lender may elect, whether or not the Administrative
Agent, the Canadian Administrative Agent or any Lender has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured; provided that no amounts set off with respect to the Parent shall
be applied to any Excluded Swap Obligations of the Parent.  The Administrative
Agent, the Canadian Administrative Agent and each Lender shall notify the Parent
promptly of any such set-off and the application made by the Administrative
Agent, the Canadian Administrative Agent or such Lender of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of the Administrative Agent, the
Canadian Administrative Agent and each Lender under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent, the Canadian Administrative Agent or
such Lender may have.

 

3.13 Designation of Indebtedness.  The indebtedness of the Parent hereunder
constitutes “Senior Debt” or “Senior Indebtedness”; and “Designated Senior Debt”
or “Designated Senior Indebtedness”, as the case may be, within the meaning of
the Senior Subordinated Debt Documents.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

IRON MOUNTAIN INCORPORATED

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, TORONTO BRANCH,

 

as Canadian Administrative Agent

 

 

 

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

AMENDED AND RESTATED PARENT PLEDGE AGREEMENT

 

AMENDED AND RESTATED PARENT PLEDGE AGREEMENT dated as of August 7, 2013 (as
further modified, amended, restated and/or supplemented from time to time, this
“Agreement”), between IRON MOUNTAIN INCORPORATED, a corporation duly organized
and validly existing under the laws of the State of Delaware (the “Parent”); and
JPMORGAN CHASE BANK, N.A., as administrative agent for the lenders or other
financial institutions or entities party, as lenders, to the Credit Agreement
referred to below (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

 

The Parent is party to a Credit Agreement dated as of June 27, 2011, as amended
by the First Amendment thereto, dated as of August 15, 2012, as amended by the
Second Amendment thereto, dated as of January 31, 2013 and as amended by the
Third Amendment thereto, dated as of August 7, 2013 (as further modified,
amended, restated and and/or supplemented from time to time, the “Credit
Agreement”) among the Parent, Iron Mountain Information Management, LLC, a
limited liability company duly organized and validly existing under the laws of
the State of Delaware (the “Company”), Iron Mountain Holdings Group, Inc., Iron
Mountain US Holdings, Inc., Iron Mountain Global Holdings, Inc., Iron Mountain
Global LLC, Iron Mountain Fulfillment Services, Inc., Iron Mountain Intellectual
Property Management, Inc., Iron Mountain Secure Shredding, Inc. and Iron
Mountain Information Management Services, Inc., each either a Delaware
corporation or limited liability company (each of the foregoing, together with
Parent and the Company, the “US$ Borrowers”), Iron Mountain Canada Operations
ULC, a British Columbia unlimited liability company (the “Canadian Borrower”
and, together with the US$-Borrowers, the “US$-Canadian Borrowers”), Iron
Mountain do Brasil Limitada, a Brazilian company (together with the US$
Borrowers, the “Brazilian Borrowers”) and Iron Mountain Switzerland GmbH, a
company organized under the laws of Switzerland, Iron Mountain Europe Limited, a
company organized and existing under the laws of England and Wales, Iron
Mountain Holdings (Europe) Limited, a company formed under the laws of England
and Wales, Iron Mountain (UK) Limited,  a company organized and existing under
the laws of England and Wales and Iron Mountain Australia Pty Ltd, an Australian
company (each of the foregoing, together with the US$ Borrowers, the
“Multi-Currency Borrowers”) (the Parent, the Company, and each of the other US$
Borrowers, US$-Canadian Borrowers, Brazilian Borrowers and Multi-Currency
Borrowers, together with the Canadian Borrower and any Additional Borrowers
designated by the Company with the consent of the Administrative Agent under
Section 12.16 of the Credit Agreement, the “Borrowers”; and each individually, a
“Borrower”), certain lenders named therein, the Administrative Agent, the
Canadian Administrative Agent and the other parties thereto.  The Credit
Agreement provides, subject to the terms and conditions thereof, for extensions
of credit (by making of loans and issuing letters of credit) to be made by said
lenders to each of the Borrowers. In addition, any of the Obligors may from time
to time be obligated to one or more of the Lenders and/or any of their
affiliates under one or more Hedging Agreements (as defined in the Credit
Agreement) (such obligations being herein referred to as “Hedging Obligations”)
or Cash Management Agreements (as so defined) (such obligations being herein
referred to as “Cash Management Obligations”).

 

--------------------------------------------------------------------------------


 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder and to enter into one or more Hedging Agreements or Cash Management
Agreements as aforesaid, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parent has agreed
to pledge and grant a security interest in the Collateral (as hereinafter
defined) as security for the Secured Obligations (as so defined). Accordingly,
the parties hereto agree as follows:

 

Section 1   Definitions. Terms defined in the Credit Agreement are used herein
as defined therein.  In addition, as used herein:

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

“Collateral Account” shall have the meaning ascribed thereto in Section 4.1
hereof.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” shall mean, with respect to the Parent (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of the Parent of, or the grant by the Parent of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of  the
Parent’s failure to constitute an “eligible contract participant,” as defined in
the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) the Parent
becomes or would become effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of the
Parent as specified in any agreement between the relevant Obligor(s) and
counterparty applicable to such Swap Obligation, and agreed by the
Administrative Agent.  If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

 

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Subsidiary to the Parent and any loan or advance made by the Parent to any
Subsidiary whether or not evidenced by any promissory note or other document or
instrument.

 

“Issuers” shall mean, collectively, the respective corporations, limited
liability companies, if any, and limited partnerships, if any, identified on
Annex 1 hereto under the caption “Issuer” and each other Subsidiary the capital
stock of which is owned by the Parent and is required to be pledged to the
Administrative Agent pursuant to the Credit Agreement.

 

--------------------------------------------------------------------------------


 

“LLC Agreements” shall mean, collectively, the LLC agreements governing the
entities listed on Annex 1 hereto, if any, and the agreements governing any
other LLC Issuer whose LLC Interests are hereafter pledged hereunder.

 

“LLC Interests” shall mean the membership interests or other equity interests of
any limited liability company.

 

“LLC Issuers” shall mean, collectively, the entities listed on Annex 1 hereto,
if any, and any other issuer of LLC Interests hereafter pledged hereunder.

 

“Loan Documents” shall mean the Credit Agreement, the Notes, the C$ Notes, the
Subsidiary Guaranty, the Company Guaranty, the Parent Guaranty, the Letter of
Credit Documents and the Security Documents.

 

“Pledged LLC Interests” shall have the meaning ascribed thereto in
Section 2(d) hereof.

 

“Pledged Stock” shall have the meaning ascribed thereto in Section 3(a) hereof.

 

“Secured Obligations” shall mean, collectively, (a) the principal of and
interest on the Loans (including the C$ Loans) made by the Lenders to, and the
Notes and C$ Notes held by each Lender of, each of the Borrowers and each of the
Additional Borrowers and all other amounts from time to time owing to the
Lenders, the Administrative Agent or the Canadian Administrative Agent by each
of the Borrowers and each of the Additional Borrowers under the Loan Documents
(including, without limitation, all Reimbursement Obligations and all
obligations of the Company under the Company Guaranty and all obligations of the
Subsidiary Guarantors under the Subsidiary Guaranty), (b) all obligations of the
Parent in respect of its guaranty under Section 2 of the Parent Guaranty,
(c) all Hedging Obligations and all Cash Management Obligations owing by the
Obligors to the Lenders and their respective affiliates and (d) all obligations
of the Parent to the Lenders, the Administrative Agent and the Canadian
Administrative Agent hereunder; provided that for purposes of determining the
Parent’s obligations under this Agreement, the definition of “Secured
Obligations” shall not cause this Agreement to secure any Excluded Swap
Obligations of the Parent.

 

“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” shall mean with respect to any Person, any obligation to pay
or perform under any Swap.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.

 

3

--------------------------------------------------------------------------------


 

Section 2   Representations and Warranties.  The Parent represents and warrants
to the Lenders and the Administrative Agent that:

 

(a)   The Parent is the sole beneficial owner of the Collateral and no Lien
exists or will exist upon the Collateral at any time (and no right or option to
acquire the same exists in favor of any other Person) except for Liens permitted
under Section 9.13 of the Credit Agreement and except for the pledge and
security interest in favor of the Administrative Agent for the benefit of the
Lenders created or provided for herein, which pledge and security interest
constitute a first priority perfected pledge and security interest in and to all
of the Collateral.

 

(b)   The Pledged Stock identified in Annex 1 hereto is, and all other Pledged
Stock in which the Parent shall hereafter grant a security interest pursuant to
Section 3 hereof will be, duly authorized, validly existing, fully paid and
non-assessable and none of such Pledged Stock is or will be subject to any
restriction (other than restrictions under Federal and state securities laws)
that would be effective to prevent or hinder the Administrative Agent from
freely transferring the Pledged Stock in accordance with the terms hereof.

 

(c)   The Pledged Stock identified in Annex 1 hereto constitutes (i) in the case
of Issuers organized under the laws of the United States of America or any state
or territory thereof, all of the issued and outstanding shares of Capital Stock
of any class of such Issuers beneficially owned by the Parent on the date hereof
(whether or not registered in the name of the Parent) and (ii) in the case of
Issuers organized under the laws of any jurisdiction outside of the United
States of America, the lesser of (A) 66% of the Voting Stock of such Issuers and
(B) 100% of the Voting Stock of such Issuers beneficially owned by the Parent on
the date hereof (whether or not registered in the name of the Parent) and said
Annex 1 correctly identifies, as at the date hereof, the respective Issuers of
such Pledged Stock, the respective class and par value of the shares comprising
such Pledged Stock (and the respective number of shares and registered owners
thereof).

 

(d)   The pledged LLC Interests identified in Annex 1 on the date hereof (the
“Initial Pledged LLC Interests”) have been, and all other LLC Interests in which
the Parent shall hereafter grant a security interest pursuant to Section 3
hereof  (together with the Initial Pledged LLC Interests, the “Pledged LLC
Interests”) will be, duly authorized, validly existing, fully paid and
non-assessable and none of the Pledged LLC Interests is or will be subject to
any contractual restriction upon the transfer of such Pledged LLC Interests
(except for any such restriction contained herein or in the relevant LLC
Agreement).

 

(e)   The Initial Pledged LLC Interests constitute all of the ownership
interests of the LLC Issuers beneficially owned by the Parent on the date
hereof, the Parent is the

 

4

--------------------------------------------------------------------------------


 

registered owner of all Pledged LLC Interests, and the Parent is the only member
of each LLC Issuer.

 

(f)    This Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable security
interest in the Collateral and the proceeds thereof.  In the case of the Pledged
Stock described herein, when stock certificates representing such Pledged Stock
are delivered to the Administrative Agent (together with a properly completed
and signed stock power or endorsement), and in the case of the other Collateral
described herein, when financing statements and other filings in appropriate
form are filed in the appropriate offices, this Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
in the Collateral and the proceeds thereof, as security for the Secured
Obligations, in each case prior and superior in right to any other Person.

 

Section 3   The Pledge.  As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, the Parent hereby pledges and grants to the Administrative
Agent, for the benefit of the Lenders as hereinafter provided, a security
interest in all of the Parent’s right, title and interest in the following
property, whether now owned by the Parent or hereafter acquired and whether now
existing or hereafter coming into existence (other than the Excluded Swap
Obligations of the Parent)  (all being collectively referred to herein as
“Collateral”):

 

(a)   the shares of Capital Stock of the Issuers identified in Annex 1 hereto
and all other shares of Capital Stock of whatever class of the Issuers, now or
hereafter owned by the Parent (provided, that not more than 66% of the Voting
Stock of any Issuer organized under the laws of any jurisdiction outside the
United States of America shall be required to be pledged hereunder), in each
case together with the certificates representing the same or such other evidence
of stock ownership as is customary in the jurisdiction of organization of such
Issuer (collectively, the “Pledged Stock”);

 

(b)   all shares, securities, moneys or property representing a dividend on any
of the Pledged Stock, or representing a distribution or return of capital upon
or in respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;

 

(c)   without affecting the obligations of the Parent under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger in which an Issuer is not the surviving corporation,
all shares of each class of the Capital Stock of the successor corporation
(unless such successor corporation is the Parent itself) formed by or resulting
from such consolidation or merger (provided, that not more

 

5

--------------------------------------------------------------------------------


 

than 66% of the Voting Stock of any Issuer organized under the laws of any
jurisdiction outside the United States of America shall be required  to be
pledged hereunder);

 

(d)   the Pledged LLC Interests and all right, title and interest of the Parent
in, to and under any LLC Agreement (including without limitation all of the
right, title and interest (if any) as a member to participate in the operation
or management of the relevant LLC Issuers and all of its ownership interests
under each relevant LLC Agreement), and all present and future rights of the
Parent to receive payment of money or other distributions of payments arising
out of or in connection with its ownership interests and its rights under each
such LLC Agreement, now or hereafter owned by the Parent;

 

(e)   intercompany obligations of foreign Subsidiaries owing to the Parent;

 

(f)    the balance from time to time in the Collateral Account;

 

(g)   all promissory notes and all Intercompany Notes; and

 

(h)   all proceeds of and to any of the property of the Parent described in the
preceding clauses of this Section 3 (including, without limitation, all causes
of action, claims and warranties now or hereafter held by the Parent in respect
of any of the items listed above) and, to the extent related to any property
described in said clauses or such proceeds, all books, correspondence, credit
files, records, invoices and other papers;

 

provided, however, that in no event shall the Collateral include more than 66%
of the Voting Stock of any Issuer organized under the laws of any jurisdiction
outside the United States of America.  Notwithstanding the foregoing, the
Collateral shall not include, and the Liens created under this Section 3.01
shall not encumber, the shares of Capital Stock of (i) Iron Mountain India
Private Limited and (ii) Iron Mountain Services Private Limited.

 

Section 4   Cash Proceeds of Collateral.

 

4.1          Collateral Account.  There is hereby established with the
Administrative Agent a cash collateral account (the “Collateral Account”) in the
name and under the control of the Administrative Agent into which there shall be
deposited from time to time the cash proceeds of any of the Collateral required
to be delivered to the Administrative Agent pursuant hereto and into which the
Parent may from time to time deposit any additional amounts that it wishes to
pledge to the Administrative Agent for the benefit of the Lenders as additional
collateral security hereunder or that, as provided in Sections 3.02(d) and 10 of
the Credit Agreement, it is required to pledge as additional collateral security
hereunder.  The balance from time to time in the Collateral Account shall
constitute part of the Collateral hereunder and shall not constitute payment of
the Secured Obligations until applied as hereinafter provided.  Except as
expressly provided in the next sentence, the Administrative Agent shall remit
the collected balance outstanding to the credit of the Collateral Account to or
upon the order of the Parent as the Parent shall from time to time

 

6

--------------------------------------------------------------------------------


 

instruct.  However, at any time following the occurrence and during the
continuance of an Event of Default, the Administrative Agent may (and, if
instructed by the Lenders as specified in Section 11.03 of the Credit Agreement,
shall), in its (or their) discretion apply or cause to be applied (subject to
collection) the balance from time to time outstanding to the credit of the
Collateral Account to the payment of the Secured Obligations in the manner
specified in Section 5.9 hereof.  The balance from time to time in the
Collateral Account shall be subject to withdrawal only as provided herein.  In
addition to the foregoing, the Parent agrees that if the proceeds of any
Collateral hereunder shall be received by it, the Parent shall as promptly as
possible deposit such proceeds into the Collateral Account.  Until so deposited,
all such proceeds shall be held in trust by the Parent for and as the property
of the Administrative Agent and shall not be commingled with any other funds or
property of the Parent.

 

4.2          Investment of Balance in Collateral Account.  Amounts on deposit in
the Collateral Account shall be invested from time to time in such Liquid
Investments as the Parent (or, after the occurrence and during the continuance
of an Event of Default, the Administrative Agent) shall determine, which Liquid
Investments shall be held in the name and be under the control of the
Administrative Agent, provided that (i) at any time after the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
(and, if instructed by the Lenders as specified in Section 11.03 of the Credit
Agreement, shall) in its (or their) discretion at any time and from time to time
elect to liquidate any such Liquid Investments and to apply or cause to be
applied the proceeds thereof to the payment of the Secured Obligations in the
manner specified in Section 5.9 hereof and (ii) if requested by the Parent, such
Liquid Investments may be held in the name and under the control of one or more
of the Lenders (and in that connection each Lender, pursuant to Section 11.10 of
the Credit Agreement has agreed that such Liquid Investments shall be held by
such Lender as a collateral sub-agent for the Administrative Agent hereunder).

 

4.3          Cover for Letter of Credit Liabilities.  Amounts deposited into the
Collateral Account as cover for Letter of Credit Liabilities under the Credit
Agreement pursuant to Section 3.02(d) or Section 10 thereof shall be held by the
Administrative Agent in a separate sub-account (designated “Letter of Credit
Liabilities Sub-Account”) and all amounts held in such sub-account shall
constitute collateral security first for the Letter of Credit Liabilities
outstanding from time to time and second as collateral security for the other
Secured Obligations hereunder.

 

Section 5  Further Assurances; Remedies.  In furtherance of the grant of the
pledge and security interest pursuant to Section 3 hereof the Parent hereby
agrees with each Lender and the Administrative Agent as follows:

 

5.1          Delivery and Other Perfection.  The Parent shall:

 

(a)           if any of the shares, securities, moneys or property required to
be pledged by the Parent under clauses (a), (b) and (c) of Section 3 hereof are
received by the Parent,

 

7

--------------------------------------------------------------------------------


 

forthwith either (x) transfer and deliver to the Administrative Agent such
shares or securities so received by the Parent (together with the certificates
for any such shares and securities duly endorsed in blank or accompanied by
undated stock powers duly executed in blank), all of which thereafter shall be
held by the Administrative Agent, pursuant to the terms of this Agreement, as
part of the Collateral or (y) take such other action as the Administrative Agent
shall deem necessary or appropriate to duly record the Lien created hereunder in
such shares, securities, moneys or property in said clauses (a), (b) and (c);

 

(b)           give, execute, deliver, file and/or record any financing
statement, notice, instrument, document, agreement or other papers that may be
necessary or desirable (in the judgment of the Administrative Agent) to create,
preserve, perfect or validate the security interest granted pursuant hereto or
to enable the Administrative Agent to exercise and enforce its rights hereunder
with respect to such pledge and security interest, including, without
limitation, (but, as to the Pledged Stock and Pledged LLC Interests, only upon
notice to the Parent during the period during which an Event of Default shall
have occurred and be continuing) causing any or all of the Collateral to be
transferred of record into the name of the Administrative Agent or its nominee
(and the Administrative Agent agrees that if any Collateral is transferred into
its name or the name of its nominee, the Administrative Agent will thereafter
promptly give to the Parent copies of any notices and communications received by
it with respect to the Collateral);

 

(c)           keep full and accurate books and records relating to the
Collateral, and stamp or otherwise mark such books and records in such manner as
the Administrative Agent may reasonably require in order to reflect the security
interests granted by this Agreement; and

 

(d)           permit representatives of the Administrative Agent, upon
reasonable notice, at any time during normal business hours to inspect and make
abstracts from its books and records pertaining to the Collateral, and permit
representatives of the Administrative Agent to be present at the Parent’s place
of business to receive copies of all communications and remittances relating to
the Collateral and forward copies of any notices or communications received by
the Parent with respect to the Collateral, all in such manner as the
Administrative Agent may require.

 

5.2          Other Financing Statements and Liens.  Except as otherwise
permitted under Section 9.13 of the Credit Agreement, without the prior written
consent of the Administrative Agent (granted with the authorization of the
Lenders as specified in Section 11.09 of the Credit Agreement), the Parent shall
not file or suffer to be on file, or authorize or permit to be filed or to be on
file, in any jurisdiction, any financing statement or like instrument with
respect to the Collateral in which the Administrative Agent is not named as the
sole secured party for the benefit of the Lenders.

 

8

--------------------------------------------------------------------------------


 

5.3          Preservation of Rights.  The Administrative Agent shall not be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.

 

5.4          Collateral.

 

(a)           The Parent will cause the Collateral to constitute at all times
100% of the total number of shares of each class of Capital Stock of each Issuer
then outstanding and 100% of all Intercompany Notes issued to the Parent at any
time whatsoever (provided, that not more than 66% of the Voting Stock of any
Issuer organized under the laws of any jurisdiction outside the United States of
America shall be required to be pledged hereunder).

 

(b)           So long as no Event of Default shall have occurred and be
continuing, the Parent shall have the right to exercise all voting, consensual
and other powers of ownership pertaining to the Collateral for all purposes not
inconsistent with the terms of this Agreement, the Credit Agreement, the Notes,
the C$ Notes or any other instrument or agreement referred to herein or therein,
provided that the Parent agrees that it will not vote the Collateral in any
manner that is inconsistent with the terms of this Agreement, the Credit
Agreement, the Notes, the C$ Notes or any such other instrument or agreement;
and the Administrative Agent shall execute and deliver to the Parent or cause to
be executed and delivered to the Parent all such proxies, powers of attorney,
dividend and other orders, and all such instruments, without recourse, as the
Parent may reasonably request for the purpose of enabling the Parent to exercise
the rights and powers that it is entitled to exercise pursuant to this
Section 5.4(b).

 

(c)           The Parent shall be entitled to receive and retain any dividends
on the Collateral paid in cash out of earned surplus  unless and until an Event
of Default has occurred and is continuing. The Parent shall be entitled to
receive any dividends on the Collateral paid in cash to the extent necessary to
fund Restricted Payments by the Parent permitted pursuant to the penultimate
paragraph of Section 9.15 of the Credit Agreement (“Permitted Distributions”),
whether or not an Event of Default has occurred and is continuing.

 

(d)           If any Event of Default shall have occurred, then so long as such
Event of Default shall continue, and whether or not the Administrative Agent,
the Canadian Administrative Agent or any Lender exercises any available right to
declare any Secured Obligation due and payable or seeks or pursues any other
relief or remedy available to it under applicable law or under this Agreement,
the Credit Agreement, the Notes, the C$ Notes or any other agreement relating to
such Secured Obligation, all dividends and other distributions on the Collateral
(other than Permitted Distributions) shall be paid directly to the
Administrative Agent and retained by it in the Collateral Account as part of the
Collateral subject to the terms of this Agreement, and, if the Administrative
Agent shall so

 

9

--------------------------------------------------------------------------------


 

request in writing, the Parent agrees to execute and deliver to the
Administrative Agent appropriate additional dividend, distribution and other
orders and documents to that end, provided that if such Event of Default is
cured, any such dividend or distribution theretofore paid to the Administrative
Agent shall, upon request of the Parent (except to the extent theretofore
applied to the Secured Obligations), be returned by the Administrative Agent to
the Parent.

 

5.5          Events of Default, Etc.  During the period during which an Event of
Default shall have occurred and be continuing:

 

(a)           the Administrative Agent shall have all of the rights and remedies
with respect to the Collateral of a secured party under the Uniform Commercial
Code (whether or not said Code is in effect in the jurisdiction where the rights
and remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral (other
than in respect of the Permitted Distributions as provided herein) as if the
Administrative Agent were the sole and absolute owner thereof (and the Parent
agrees to take all such action as may be appropriate to give effect to such
right);

 

(b)           the Administrative Agent in its discretion may, in its name or in
the name of the Parent or otherwise, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for any of the Collateral, but shall be under no obligation to do so;

 

(c)           upon notice thereof to each LLC Issuer and the Parent by the
Administrative Agent, (i) the Administrative Agent may transfer the Pledged LLC
Interests into the name of the Administrative Agent and (ii) the Administrative
Agent shall be admitted as a member of each LLC Issuer in the place of the
Parent; and

 

(d)           the Administrative Agent may, upon ten business days prior written
notice to the Parent of the time and place, with respect to the Collateral or
any part thereof that shall then be or shall thereafter come into the
possession, custody or control of the Administrative Agent, the Lenders or any
of their respective agents, sell, lease, assign or otherwise dispose of all or
any part of such Collateral, at such place or places as the Administrative Agent
deems best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and the Administrative Agent or any Lender or
anyone else may be the purchaser, lessee, assignee or recipient of any or all of
the Collateral so disposed of at any public sale (or, to the extent

 

10

--------------------------------------------------------------------------------


 

permitted by law, at any private sale) and thereafter hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of the Parent, any such demand, notice
and right or equity being hereby expressly waived and released. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.

 

The proceeds of each collection, sale or other disposition under this
Section 5.5 shall be applied in accordance with Section 5.9 hereof.

 

The Parent recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Parent acknowledges that
any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the respective Issuer or issuer thereof to
register it for public sale.

 

5.6          Deficiency.  If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 5.5 hereof are
insufficient to cover the costs and expenses of such realization and the payment
in full of the Secured Obligations, the Parent shall remain liable for any
deficiency.

 

5.7          Removals, Etc.  Without at least 30 days prior written notice to
the Administrative Agent, the Parent shall not (i) maintain any of its books and
records with respect to the Collateral at any office or maintain its principal
place of business at any place other than at the address indicated beneath the
signature of the Parent to the Credit Agreement or (ii) change its name, or the
name under which it does business, from the name shown on the signature
pages hereto.

 

5.8          Private Sale.  The Administrative Agent and the Lenders shall incur
no liability as a result of the sale of the Collateral, or any part thereof, at
any private sale pursuant to Section 5.5 hereof conducted in a commercially
reasonable manner. The Parent hereby waives any claims against the
Administrative Agent or any Lender arising by reason of the fact that the price
at which the Collateral may have been sold at such a private sale was less than
the price that might have been obtained at a public sale or was less than the
aggregate amount of the Secured Obligations.

 

11

--------------------------------------------------------------------------------


 

5.9          Application of Proceeds.  Except as otherwise herein expressly
provided and except as provided below in this Section 5.9, the proceeds of any
collection, sale or other realization of all or any part of the Collateral
pursuant hereto and any other cash at the time held by the Administrative Agent
under Section 4 hereof or this Section 5, shall be applied by the Administrative
Agent:

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Administrative Agent and the fees and expenses of its agents and counsel, and
all reasonable expenses incurred and advances made by the Administrative Agent
in connection therewith;

 

Next, to the payment in full of the Secured Obligations, in each case in a
manner reasonably determined by the Administrative Agent with the intention of
ensuring that the Secured Obligations, after giving effect to other sources of
payment utilized or expected to be utilized, are equally and ratably paid in
accordance with the respective amounts thereof due and owing or as the Lenders
holding the same may otherwise agree; and

 

Finally, to the payment to the Parent, or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.

 

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the “Letter of Credit Liabilities Sub-Account” of the Collateral Account
pursuant to Section 4.3 hereof shall be applied first to the Letter of Credit
Liabilities outstanding from time to time and second to the other Secured
Obligations in the manner provided above in this Section 5.9.

 

Notwithstanding the foregoing, no amounts received from the Parent shall be
applied to any Excluded Swap Obligations of the Parent.

 

As used in this Section 5, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Parent or any issuer of or obligor on any of the
Collateral.

 

5.10        Attorney-in-Fact.  Without limiting any rights or powers granted by
this Agreement to the Administrative Agent while no Event of Default has
occurred and is continuing, upon the occurrence and during the continuance of
any Event of Default the Administrative Agent is hereby appointed the
attorney-in-fact of the Parent for the purpose of carrying out the provisions of
this Section 5 and taking any action and executing any instruments that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment as attorney-in-fact is irrevocable and coupled with an
interest.  Without limiting the generality of the foregoing, so long as the
Administrative Agent shall be entitled under this Section 5 to make

 

12

--------------------------------------------------------------------------------


 

collections in respect of the Collateral, the Administrative Agent shall have
the right and power to receive, endorse and collect all checks made payable to
the order of the Parent representing any dividend, payment or other distribution
in respect of the Collateral or any part thereof and to give full discharge for
the same.

 

5.11        Perfection.  Prior to or concurrently with the execution and
delivery of this Agreement, the Parent shall (i) deliver to the Administrative
Agent all certificates identified in Annex 1 hereto, accompanied by undated
stock powers duly executed in blank and all Intercompany Notes identified in
Annex 2 hereto, accompanied by undated note powers duly endorsed in blank, and
(ii) deliver to the Administrative Agent duly executed UCC Financing Statements
required to perfect the security interest of the Administrative Agent in the
Pledged LLC Interests.

 

5.12        Termination.  When all Secured Obligations other than Hedging
Obligations and Cash Management Obligations shall have been paid in full and the
Commitments of the Lenders under the Credit Agreement and all Letter of Credit
Liabilities shall have expired or been terminated, this Agreement shall
terminate, and the Administrative Agent shall forthwith cause to be assigned,
transferred and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Collateral and money received in
respect thereof, to or on the order of the Parent.

 

5.13        Further Assurances.  The Parent agrees that, from time to time upon
the written request of the Administrative Agent, the Parent will execute and
deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order fully to effect the
purposes of this Agreement.

 

5.14        Subordination of Intercompany Notes.  Nothing in this Agreement
shall restrict the ability of any obligee to subordinate Intercompany Notes in
connection with the incurrence of Indebtedness permitted under the Credit
Agreement.

 

Section 6  LLC Agreements; Pledged LLC Interests.

 

6.1          No Amendments.  The Parent shall not amend, modify or supplement
any of the provisions of any LLC Agreement without the prior written consent of
the Administrative Agent, such consent not to be unreasonably withheld.

 

6.2  Chief Executive Office.  The Parent represents and warrants to the
Administrative Agent and each Lender that its Chief Executive Office is located
at:

 

745 Atlantic Avenue

Boston, Massachusetts 02111

Attention:              Brian P. McKeon

 

13

--------------------------------------------------------------------------------


 

Chief Financial Officer

 

The Parent agrees that it will not change the location of its Chief Executive
Office without 30 days prior notice to the Administrative Agent.

 

6.3  LLC Interests not Securities.  The Parent represents and warrants to the
Administrative Agent and the Lenders that the Pledged LLC Interests are not
“Securities” within the meaning of Article 8 of the Uniform Commercial Code in
effect in any relevant jurisdiction.  The Parent agrees that it will not permit
any LLC Issuer to take any actions that would result in any Pledged LLC
interests’ becoming “Securities” within the meaning of Article 8 of the Uniform
Commercial Code in effect in any relevant presentation.

 

Section 7   Miscellaneous.

 

7.1          No Waiver.  No failure on the part of the Administrative Agent or
any Lender to exercise, and no course of dealing with respect to, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Administrative Agent or
any Lender of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

 

7.2          Notices.  All notices, requests, consents and demands hereunder
shall be in writing and telecopied or delivered to the intended recipient at its
“Address for Notices” specified pursuant to Section 12.02 of the Credit
Agreement and shall be deemed to have been given at the times specified in said
Section 12.02.

 

7.3          Expenses.  The Parent agrees to reimburse each of the Lenders and
the Administrative Agent for all reasonable costs and expenses of the Lenders
and the Administrative Agent (including, without limitation, the reasonable fees
and expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceeding resulting therefrom, including, without
limitation, all manner of participation in or other involvement with
(w) performance by the Administrative Agent of any obligations of the Parent in
respect of the Collateral that the Parent has failed or refused to perform,
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, or any actual or attempted sale, or any exchange, enforcement,
collection, compromise or settlement in respect of any of the Collateral, and
for the care of the Collateral and defending or asserting rights and claims of
the Administrative Agent in respect thereof, by litigation or otherwise,
(y) judicial or regulatory proceedings and (z) workout, restructuring or other
negotiations or proceedings (whether or not the workout, restructuring or
transaction contemplated thereby is consummated) and (ii) the enforcement of
this Section 7.3, and all such costs and expenses shall be Secured Obligations
entitled to the benefits of the collateral security provided pursuant to
Section 3 hereof.

 

14

--------------------------------------------------------------------------------


 

7.4          Amendments, Etc.  The terms of this Agreement may be waived,
altered or amended only by an instrument in writing duly executed by the Parent
and the Administrative Agent (with the consent of the Lenders as specified in
Section 11.09 of the Credit Agreement). Any such amendment or waiver shall be
binding upon the Administrative Agent and each Lender, each holder of any of the
Secured Obligations and the Parent.

 

7.5          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of the Parent, the
Administrative Agent, the Lenders and each holder of any of the Secured
Obligations (provided, however, that the Parent shall not assign or transfer its
rights hereunder without the prior written consent of the Administrative Agent).

 

7.6          Captions.  The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

7.7          Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and either of the parties hereto may execute this Agreement by
signing any such counterpart.

 

7.8          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.

 

7.9          Agents and Attorneys-in-Fact.  The Administrative Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith.

 

7.10        Severability.  If any provision hereof is invalid and unenforceable
in any jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Lenders in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

7.11        Amendment and Restatement.  This Agreement amends and restates that
certain Parent Pledge Agreement dated as of June 27, 2011 between the Parent and
the Administrative Agent, as heretofore amended and supplemented.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

IRON MOUNTAIN INCORPORATED

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By

 

 

 

Title:

 

16

--------------------------------------------------------------------------------


 

ANNEX 1

 

PLEDGED STOCK

 

See Sections 2(b), (c) and (d)

 

Issuer

 

Certificate
Nos

 

Registered
Owner

 

Number of Shares

 

% of
Total
Shares

Iron Mountain Information Management, LLC

 

1

 

Parent

 

22,503 shares of common interest, par value $0.01 per share (“IMIM LLC common
stock”)

 

99.99%

Iron Mountain Information Management, LLC

 

2

 

Parent

 

One share of IMIM LLC common stock

 

Less than 0.01%

Iron Mountain Records Management (Puerto Rico), Inc.

 

1

 

Parent

 

66,666

 

66%

Iron Mountain Assurance Corporation

 

1

 

Parent

 

100

 

100%

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

AMENDED AND RESTATED SUBSIDIARY GUARANTY

 

AMENDED AND RESTATED SUBSIDIARY GUARANTY dated as of August 7, 2013 (as further
modified, amended, restated and/or supplemented from time to time, this
“Agreement”), among each of the corporations, limited liability companies and
limited partnerships identified under the caption “SUBSIDIARY GUARANTORS” on the
signature pages hereto (each individually, a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors”), JPMORGAN CHASE BANK, N.A., as agent
for the lenders or other financial institutions or entities party, as lenders,
to the Credit Agreement referred to below (in such capacity, together with its
successors in such capacity, the “Administrative Agent”); and JPMORGAN CHASE
BANK, TORONTO BRANCH, as agent for the Canadian lenders or other Canadian
financial institutions or entities party, as lenders, to the Credit Agreement
referred to below (in such capacity, together with its successors in such
capacity, the “Canadian Administrative Agent”).

 

Iron Mountain Incorporated, a corporation duly organized and validly existing
under the laws of the State of Delaware (the “Parent”), Iron Mountain
Information Management, LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (the “Company”), Iron
Mountain Holdings Group, Inc., Iron Mountain US Holdings, Inc., Iron Mountain
Global Holdings, Inc., Iron Mountain Global LLC, Iron Mountain Fulfillment
Services, Inc., Iron Mountain Intellectual Property Management, Inc., Iron
Mountain Secure Shredding, Inc. and Iron Mountain Information Management
Services, Inc., each either a Delaware corporation or limited liability company
(each of the foregoing, together with Parent and the Company, the “US$
Borrowers”), Iron Mountain Canada Operations ULC, a British Columbia unlimited
liability company (the “Canadian Borrower” and, together with the US$-Borrowers,
the “US$-Canadian Borrowers”), Iron Mountain do Brasil Limitada, a Brazilian
company (together with the US$ Borrowers, the “Brazilian Borrowers”) and Iron
Mountain Switzerland GmbH, a company organized under the laws of
Switzerland, Iron Mountain Europe Limited, a company organized and existing
under the laws of England and Wales, Iron Mountain Holdings (Europe) Limited, a
company formed under the laws of England and Wales, Iron Mountain (UK) Limited, 
a company organized and existing under the laws of England and Wales and Iron
Mountain Australia Pty Ltd, an Australian company (each of the foregoing,
together with the US$ Borrowers, the “Multi-Currency Borrowers”); the Parent,
the Company, and each of the other US$ Borrowers, US$-Canadian Borrowers,
Brazilian Borrowers and Multi-Currency Borrowers, together with the Canadian
Borrower and any Additional Borrowers designated by the Company with the consent
of the Administrative Agent under Section 12.16 of the Credit Agreement, the
“Borrowers”; and each individually, a “Borrower”), certain lenders, the
Administrative Agent, the Canadian Administrative Agent and the other parties
thereto are parties to a Credit Agreement dated as of June 27, 2011, as amended
by the First Amendment thereto, dated as of August 15, 2012, as amended by the
Second Amendment thereto, dated as of January 31, 2013 and as amended by the
Third Amendment thereto, dated as of August 7, 2013 (as further modified,
amended, restated and/or supplemented from time to time, the “Credit
Agreement”).  The Credit

 

--------------------------------------------------------------------------------


 

Agreement provides, subject to the terms and conditions thereof, for extensions
of credit (by making of loans and issuing letters of credit) to be made by said
lenders to the Borrowers.  In addition, the Parent and/or the Company may from
time to time be obligated to one or more of the Lenders and/or any of their
affiliates under one or more Hedging Agreements (as defined in the Credit
Agreement) (such obligations being herein referred to as “Hedging Obligations”)
or Cash Management Agreements (as so defined) (such obligations being herein
referred to as “Cash Management Obligations”).

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder and to enter into one or more Hedging Agreements or Cash Management
Agreements as aforesaid and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Subsidiary
Guarantor has agreed to guarantee the Guaranteed Obligations (as hereinafter
defined). Accordingly, the parties hereto agree as follows:

 

Section 1.   Definitions.  Terms defined in the Credit Agreement are used herein
as defined therein. In addition, as used herein:

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor 
(a) any Swap Obligation if, and to the extent that, and only for so long as, all
or a portion of the guarantee of such Subsidiary Guarantor of, or the grant by
such Subsidiary Guarantor of a security interest to secure, as applicable, such
Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of  such Subsidiary Guarantor’s failure to constitute an
“eligible contract participant,” as defined in the Commodity Exchange Act and
the regulations thereunder, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Subsidiary Guarantor as
specified in any agreement between the relevant Obligor(s) and counterparty
applicable to such Swap Obligation, and agreed by the Administrative Agent.  If
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

 

“Loan Documents” shall mean the Credit Agreement, the Notes, the Letter of
Credit Documents, the Parent Guaranty, the Company Guaranty, this Agreement and
the Security Documents.

 

“Qualified Keepwell Provider” shall mean, in respect of any Swap Obligation,
each Obligor that, at the time of the relevant guarantee (or grant of relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify

 

2

--------------------------------------------------------------------------------


 

as an “eligible contract participant” with respect to such Swap Obligation at
such time by entering into a keepwell pursuant to section 1a(18)(a)(v)(II) of
the Commodity Exchange Act.

 

“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” shall mean with respect to any Person, any obligation to pay
or perform under any Swap.

 

Section 2.   The Guarantee.

 

2.1  The Guarantee.  The Subsidiary Guarantors hereby jointly and severally
guarantee to each Lender and the Administrative Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of (a) the principal of and interest on
the Loans made by the Lenders to, and the Note(s) held by each Lender of, each
of the Parent and the Company and all other amounts from time to time owing to
the Lenders or the Administrative Agent by each of the Parent and the Company
under the Loan Documents (including, without limitation, all Reimbursement
Obligations, the obligations of the Parent under the Parent Guaranty, the
obligations of the Company under the Company Guaranty, all interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Parent or the
Company, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding, and all other obligations and liabilities of each of
the Parent and the Company to the Administrative Agent or to any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with any Loan Document or any other document made, delivered or given in
connection therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses, including the costs and
expenses of the Administrative Agent or any Lender in enforcing its rights
hereunder) and (b) all Hedging Obligations and all Cash Management Obligations
owing by the Obligors to the Lenders and their affiliates, in each case strictly
in accordance with the terms thereof (such obligations described in the
foregoing clauses (a) and (b) being herein collectively called the “Guaranteed
Obligations”) (other than, with respect to any Subsidiary Guarantor, any
Excluded Swap Obligation of such Subsidiary Guarantor).  The Subsidiary
Guarantors hereby further jointly and severally agree that if the Parent or the
Company shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Subsidiary
Guarantors will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.

 

2.2  Obligations Unconditional  The obligations of the Subsidiary Guarantors
under Section 2.1 hereof are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Credit Agreement, the Notes or any other agreement or instrument referred
to herein or therein, or any substitution, release or

 

3

--------------------------------------------------------------------------------


 

exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 2.2 that the obligations of the Subsidiary
Guarantors hereunder shall be absolute and unconditional, joint and several,
under any and all circumstances.  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Subsidiary Guarantors hereunder
which shall remain absolute and unconditional as described above:

 

(i)   at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)   any of the acts mentioned in any of the provisions of the Credit
Agreement or the Notes or any other agreement or instrument referred to herein
or therein shall be done or omitted;

 

(iii)   the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under the Credit Agreement or the Notes or any
other agreement or instrument referred to herein or therein shall be waived or
any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with; or

 

(iv)   any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.

 

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against the Parent or the Company under the Credit Agreement or the Notes or any
other agreement or instrument referred to herein or therein, or against any
other Person under any other guarantee of, or security for, any of the
Guaranteed Obligations.

 

2.3  Reinstatement.  The obligations of the Subsidiary Guarantors under this
Section 2 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Parent or the Company in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and the Subsidiary
Guarantors jointly and severally agree to indemnify the Administrative Agent and
each Lender on demand for all reasonable costs and expenses (including, without
limitation, fees of counsel) incurred by the Administrative Agent or such Lender
in connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment

 

4

--------------------------------------------------------------------------------


 

constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

2.4  Subrogation. The Subsidiary Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
and the expiration or termination of the Commitments and all Letter of Credit
Liabilities of the Lenders under the Credit Agreement, no Subsidiary Guarantor
shall exercise any right or remedy arising by reason of any performance of its
guarantee in Section 2.1 hereof, whether by subrogation or otherwise, against
the Parent, the Company, or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

 

2.5  Remedies.  The Subsidiary Guarantors, jointly and severally agree that, as
between the Subsidiary Guarantors and the Lenders, the obligations of the Parent
and the Company under the Credit Agreement and the Notes may be declared to be
forthwith due and payable as provided in Section 10 of the Credit Agreement (and
shall be deemed to have become automatically due and payable in the
circumstances provided in said Section 10) for purposes of Section 2.1 hereof
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Parent or the Company and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by the Parent or the Company)
shall forthwith become due and payable by the Subsidiary Guarantors for purposes
of said Section 2.1.

 

2.6  Instrument for the Payment of Money.  Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 2 constitutes an instrument for
the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Subsidiary Guarantor in the payment of any moneys due hereunder, shall have the
right to bring motion-action under New York CPLR Section 3213.

 

2.7  Continuing Guarantee.  The guarantee in this Section 2 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

 

2.8  Rights of Contribution.  The Subsidiary Guarantors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Subsidiary Guarantor (as defined below) by reason of the payment by such
Subsidiary Guarantor of any Guaranteed Obligations, each other Subsidiary
Guarantor shall, on demand of such Excess Funding Subsidiary Guarantor (but
subject to the next sentence), pay to such Excess Funding Subsidiary Guarantor
an amount equal to such Subsidiary Guarantor’s Pro Rata Share (as defined below
and determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Subsidiary Guarantor) of the Excess Payment
(as defined below) in respect of such Guaranteed Obligations. The payment
obligation of a Subsidiary Guarantor to any Excess Funding Subsidiary Guarantor
under this Section 2.8 shall be subordinate and subject in right of payment to
the prior payment in full of the obligations of such Subsidiary Guarantor under
the other provisions of this Section 2 and such Excess Funding Subsidiary
Guarantor shall not exercise

 

5

--------------------------------------------------------------------------------


 

any right or remedy with respect to such excess until payment and satisfaction
in full of all of such obligations.

 

For purposes of this Section 2.8, (i) “Excess Funding Subsidiary Guarantor”
shall mean, in respect of any Guaranteed Obligations, a Subsidiary Guarantor
that has paid an amount in excess of its Pro Rata Share of such Guaranteed
Obligations, (ii) “Excess Payment” shall mean, in respect of any Guaranteed
Obligations, the amount paid by an Excess Funding Subsidiary Guarantor in excess
of its Pro Rata Share of such Guaranteed Obligations and (iii) “Pro Rata Share”
shall mean, for any Subsidiary Guarantor, the ratio (expressed as a percentage)
of (x) the amount by which the aggregate fair saleable value of all properties
of such Subsidiary Guarantor (excluding any shares of stock of any other
Subsidiary Guarantor) exceeds the amount of all the debts and liabilities of
such Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor may
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of all of the Subsidiary
Guarantors exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Parent, the Company and the Subsidiary Guarantors
hereunder) of all of the Subsidiary Guarantors, determined (A) with respect to
any Subsidiary Guarantor that is a party hereto on the date hereof, as of the
date hereof, and with respect to any other Subsidiary Guarantor, as of the date
such Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder,

 

2.9  General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under Section 2.1
hereof would otherwise, taking into account the provisions of Section 2.8
hereof, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under said Section 2.1, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, the Administrative Agent, the Lenders or
any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

 

2.10  Keepwell.  Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Obligor to honor
all of its obligations under this guarantee, the Parent Guaranty or the Company
Guaranty, in respect of any Swap Obligation (provided, however, that each
Qualified Keepwell Provider shall only be liable under this Section 2.10 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 2.10, or otherwise under this guarantee, the
Parent Guaranty or the Company Guaranty, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified Keepwell Provider under this
Section 2.10 shall remain in full force and effect until a discharge of
Guaranteed

 

6

--------------------------------------------------------------------------------


 

Obligations.  Each Qualified Keepwell Provider intends that this Section 2.10
constitute, and this Section 2.10 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Obligor for all
purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 3.   Miscellaneous.

 

3.1  No Waiver.  No failure on the part of the Administrative Agent or any
Lender to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Administrative Agent or
any Lender of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

 

3.2  Notices.  All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient (in the case of
the Subsidiary Guarantors) at the “Address for Notices” specified on the
signature pages hereof and (in the case of the Administrative Agent) at the
address specified in Section l2.02 of the Credit Agreement or, as to any party,
at such other address as shall be designated by such party in a notice to each
other party. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given when transmitted by
telecopier or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.

 

3.3  Expenses.  The Subsidiary Guarantors jointly and severally agree to
reimburse each of the Lenders and the Administrative Agent for all reasonable
costs and expenses of the Lenders and the Administrative Agent (including,
without limitation, the reasonable fees and expenses of legal counsel) in
connection with (i) any Default and any enforcement or collection proceeding
resulting therefrom, including, without limitation, all manner of participation
in or other involvement with (x) bankruptcy, insolvency, receivership,
foreclosure, winding up or liquidation proceedings, (y) judicial or regulatory
proceedings and (z) workout, restructuring or other negotiations or proceedings
(whether or not the workout, restructuring or transaction contemplated thereby
is consummated) and (ii) the enforcement of this Section 3.3.

 

3.4  Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Subsidiary
Guarantor and the Administrative Agent (with the consent of the Lenders as
specified in Section 11.09 of the Credit Agreement). Any such amendment or
waiver shall be binding upon the Administrative Agent each Lender, each holder
of any of the Guaranteed Obligations and each Subsidiary Guarantor.

 

3.5  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each Subsidiary
Guarantor, the Administrative Agent, the Lenders and each holder of any of the
Guaranteed Obligations (provided, however, that no Subsidiary Guarantor shall
assign or transfer its rights hereunder without the prior written consent of the
Administrative Agent).

 

7

--------------------------------------------------------------------------------


 

3.6  Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

3.7  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

3.8  Governing Law; Submission to Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the law of the State of New
York.  Each Subsidiary Guarantor hereby submits to the exclusive jurisdiction of
the United States District Court for the Southern District of New York and of
the Supreme Court of the State of New York sitting in New York County (including
its Appellate Division), and of any other appellate court in the State of New
York, for the purposes of all legal proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby.  Each Subsidiary
Guarantor hereby irrevocably waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
the venue of any such proceedings brought in such a court and any claim that any
such proceeding brought in such a court has been brought in an inconvenient
forum.

 

3.9  Waiver of Jury Trial.  EACH OF THE SUBSIDIARY GUARANTORS, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

3.10  Agents and Attorneys-in-Fact.  The Administrative Agent may employ agents
and attorneys-in-fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.

 

3.11  Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Lenders in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

3.12  Set-Off.  Each Subsidiary Guarantor hereby irrevocably authorizes the
Administrative Agent and each Lender at any time and from time to time while an
Event of Default pursuant to Section 10.01(1) of the Credit Agreement shall have
occurred and be continuing, without notice to such Subsidiary Guarantor or any
other Subsidiary Guarantor, any such notice being expressly waived by each
Subsidiary Guarantor, to set-off and appropriate and apply any and all deposits
general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect,

 

8

--------------------------------------------------------------------------------


 

absolute or contingent, matured or unmatured, at any time held or owing by the
Administrative Agent or such Lender to or for the credit or the account of such
Subsidiary Guarantor, or any part thereof in such amounts as the Administrative
Agent or such Lender may elect, against and on account of the obligations and
liabilities of such Subsidiary Guarantor to the Administrative Agent or such
Lender hereunder and claims of every nature and description of the
Administrative Agent or such Lender against such Subsidiary Guarantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as the Administrative Agent or such Lender may elect,
whether or not the Administrative Agent or any Lender has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured; provided that no amounts set off with respect to any Subsidiary
Guarantor shall be applied to any Excluded Swap Obligations of such Subsidiary
Guarantor.  The Administrative Agent and each Lender shall notify such
Subsidiary Guarantor promptly of any such set-off and the application made by
the Administrative Agent or such Lender of the proceeds thereof, provided that
the failure to give such notice shall not affect the validity of such set-off
and application.  The rights of the Administrative Agent and each Lender under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Administrative Agent or such
Lender may have.

 

3.13  Designation of Indebtedness.  The indebtedness of the Subsidiary
Guarantors hereunder constitutes “Senior Debt” or “Senior Indebtedness”; and
“Designated Senior Debt” or “Designated Senior Indebtedness”, as the case may
be, within the meaning of the Senior Subordinated Debt Documents.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

SUBSIDIARY GUARANTORS

 

 

 

 

 

IRON MOUNTAIN FULFILLMENT SERVICES, INC.

 

(f/k/a COMAC, INC.)

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC. (f/k/a DSI TECHNOLOGY
ESCROW SERVICES, INC.)

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN GLOBAL HOLDINGS, INC. (f/k/a IRON MOUNTAIN GLOBAL HOLDINGS, LLC)

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN GLOBAL LLC

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

MOUNTAIN RESERVE III, INC.

 

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

NETTLEBED ACQUISITION CORP.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN HOLDINGS GROUP, INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN US HOLDINGS, INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN SECURE SHREDDING, INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT SERVICES, INC.

 

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

IRON MOUNTAIN INCORPORATED

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

Address for Notices for all Subsidiary Guarantors:

 

c/o Iron Mountain Incorporated

 

745 Atlantic Avenue

 

Boston, Massachusetts 02111

 

Attention: Brian P. McKeon.

 

   Chief Financial Officer

 

 

 

Telecopy Number: (617) 350-7881

 

 

 

Copy to:

 

 

 

Sullivan & Worcester LLP

 

One Post Office Square

 

Boston, Massachusetts 02109

 

Attention: Harry E. Ekblom, Jr

 

 

 

Telecopy Number: (617) 338-2880

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

   as Administrative Agent

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

THE CANADIAN ADMINISTRATIVE AGENT

 

 

 

JPMORGAN CHASE BANK, TORONTO BRANCH, as    Canadian Administrative Agent

 

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

AMENDED AND RESTATED SUBSIDIARY PLEDGE AGREEMENT

 

AMENDED AND RESTATED SUBSIDIARY PLEDGE AGREEMENT dated as of August 7, 2013 (as
further modified, amended, restated and/or supplemented from time to time, this
“Agreement”), among each of the corporations, limited liability companies and
limited partnerships identified under the caption “PLEDGORS” on the signature
pages hereto (each individually, a “Pledgor” and, collectively, the “Pledgors”);
and JPMORGAN CHASE BANK, N.A., as administrative agent for the lenders or other
financial institutions or entities party, as lenders, to the Credit Agreement
referred to below (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

 

Iron Mountain Incorporated, a corporation duly organized and validly existing
under the laws of the State of Delaware (the “Parent”), is party to a Credit
Agreement dated as of June 27, 2011, as amended by the First Amendment thereto,
dated as of August 15, 2012, as amended by the Second Amendment thereto, dated
as of January 31, 2013 and as amended by the Third Amendment thereto, dated as
of August 7, 2013  (as further modified, amended, restated and/or supplemented
from time to time, the “Credit Agreement”) among the Parent, Iron Mountain
Information Management, LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (the “Company”), Iron
Mountain Holdings Group, Inc., Iron Mountain US Holdings, Inc., Iron Mountain
Global Holdings, Inc., Iron Mountain Global LLC, Iron Mountain Fulfillment
Services, Inc., Iron Mountain Intellectual Property Management, Inc., Iron
Mountain Secure Shredding, Inc. and Iron Mountain Information Management
Services, Inc., each either a Delaware corporation or limited liability company
(each of the foregoing, together with Parent and the Company, the “US$
Borrowers”), Iron Mountain Canada Operations ULC, a British Columbia unlimited
liability company (the “Canadian Borrower” and, together with the US$-Borrowers,
the “US$-Canadian Borrowers”), Iron Mountain do Brasil Limitada, a Brazilian
company (together with the US$ Borrowers, the “Brazilian Borrowers”) and Iron
Mountain Switzerland GmbH, a company organized under the laws of
Switzerland, Iron Mountain Europe Limited, a company organized and existing
under the laws of England and Wales, Iron Mountain Holdings (Europe) Limited, a
company formed under the laws of England and Wales, Iron Mountain (UK) Limited, 
a company organized and existing under the laws of England and Wales and Iron
Mountain Australia Pty Ltd, an Australian company (each of the foregoing,
together with the US$ Borrowers, the “Multi-Currency Borrowers”) (the Parent,
the Company, and each of the other US$ Borrowers, US$-Canadian Borrowers,
Brazilian Borrowers and Multi-Currency Borrowers, together with the Canadian
Borrower and any Additional Borrowers designated by the Company with the consent
of the Administrative Agent under Section 12.16 of the Credit Agreement, the
“Borrowers”; and each individually, a “Borrower”), certain lenders named
therein, the Administrative Agent, the Canadian Administrative Agent and the
other parties thereto.  The Credit Agreement provides, subject to the terms and
conditions thereof, for extensions of credit (by making of loans and issuing
letters of credit) to be made by said lenders to each of the Borrowers. In
addition, the Parent and/or the Company may from time to time be obligated to
one or more of the Lenders and/or any of their affiliates under one or more
Hedging

 

--------------------------------------------------------------------------------


 

Agreements (as defined in the Credit Agreement) (such obligations being herein
referred to as “Hedging Obligations”) or Cash Management Agreements (as so
defined) (such obligations being herein referred to as “Cash Management
Obligations”).

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder and to enter into one or more Hedging Agreements or Cash Management
Agreements as aforesaid, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Pledgor has
agreed to pledge and grant a security interest in the Collateral (as hereinafter
defined) as security for the Secured Obligations (as so defined).  Accordingly,
the parties hereto agree as follows:

 

Section 1  Definitions.  Terms defined in the Credit Agreement are used herein
as defined therein.  In addition, as used herein:

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

“Collateral Account” shall have the meaning ascribed thereto in Section 4.1
hereof.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” shall mean, with respect to any Pledgor  (a) any
Swap Obligation if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such Pledgor of, or the grant by such Pledgor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of  such
Pledgor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such Pledgor
becomes or would become effective with respect to such Swap Obligation or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Pledgor as specified in any agreement between the relevant Obligor(s) and
counterparty applicable to such Swap Obligation, and agreed by the
Administrative Agent.  If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

 

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Subsidiary to any Pledgor and any loan or advance made by any Pledgor to any
Subsidiary whether or not evidenced by any promissory note or other document or
instrument.

 

“Issuers” shall mean, collectively, the respective corporations, limited
liability companies and limited partnerships identified beneath the names of the
Pledgors on Annex 1 hereto under the caption “Issuer” and each other Subsidiary
the capital stock of which is owned by the Pledgors and is required to be
pledged to the Administrative Agent pursuant to the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

“LLC Agreements” shall mean, collectively, the LLC agreements governing the
entities listed on Annex 1 hereto, if any, and the agreements governing any
other LLC Issuer whose LLC Interests are hereafter pledged hereunder.

 

“LLC Interests” shall mean the membership interests or other equity interests of
any limited liability company.

 

“LLC Issuers” shall mean, collectively, the entities listed on Annex 1 hereto,
if any, and any other issuer of LLC Interests hereafter pledged hereunder.

 

“Loan Documents” shall mean the Credit Agreement, the Notes, the Subsidiary
Guaranty, the Company Guaranty, the Parent Guaranty, the Letter of Credit
Documents and the Security Documents.

 

“Pledged LLC Interests” shall have the meaning ascribed thereto in
Section 2(d) hereof.

 

“Pledged Stock” shall have the meaning ascribed thereto in Section 3(a) hereof.

 

“Secured Obligations” shall mean, collectively, (a) all obligations of the
Pledgors in respect of their guarantee under Section 2 of the Subsidiary
Guaranty, (b) the principal of and interest on the Loans made by the Lenders to,
and the Notes held by each Lender of, the Parent and the Company and all other
amounts from time to time owing to the Lenders, the Administrative Agent or the
Canadian Administrative Agent by the Parent or the Company under the Loan
Documents (including, without limitation, all Reimbursement Obligations and all
obligations of the Company under the Company Guaranty and all obligations of the
Parent under the Parent Guaranty), (c) all Hedging Obligations and all Cash
Management Obligations owing by the Obligors to the Lenders and their respective
affiliates and (d) all obligations of any of the Pledgors, the Parent and the
Company to the Lenders and the Administrative Agent hereunder; provided that for
purposes of determining any Pledgor’s obligations under this Agreement, the
definition of “Secured Obligations” shall not cause this Agreement to secure, in
the case of any Pledgor, any Excluded Swap Obligations of such Pledgor.

 

“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” shall mean with respect to any Person, any obligation to pay
or perform under any Swap.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.

 

Section 2   Representations and Warranties.  Each Pledgor represents and
warrants to the Lenders and the Administrative Agent that:

 

3

--------------------------------------------------------------------------------


 

(a)  Such Pledgor is the sole beneficial owner of the Collateral in which it
purports to grant a security interest pursuant to Section 3 hereof and no Lien
exists or will exist upon such Collateral at any time (and no right or option to
acquire the same exists in favor of any other Person) except for Liens permitted
under Section 9.13 of the Credit Agreement and except for the pledge and
security interest in favor of the Administrative Agent for the benefit of the
Lenders created or provided for herein, which pledge and security interest
constitute a first priority perfected pledge and security interest in and to all
of such Collateral.

 

(b)  The Pledged Stock identified under the name of such Pledgor in Annex 1
hereto is, and all other Pledged Stock in which such Pledgor shall hereafter
grant a security interest pursuant to Section 3 hereof will be, duly authorized,
validly existing, fully paid and non-assessable and none of such Pledged Stock
is or will be subject to any restriction (other than restrictions under Federal
and state securities laws) that would be effective to prevent or hinder the
Administrative Agent from freely transferring the Pledged Stock in accordance
with the terms hereof.

 

(c)  The Pledged Stock identified under the name of such Pledgor in Annex 1
hereto constitutes (i) in the case of Issuers organized under the laws of the
United States of America or any state or territory thereof, all of the issued
and outstanding shares of Capital Stock of any class of such Issuers
beneficially owned by such Pledgor on the date hereof (whether or not registered
in the name of such Pledgor) and (ii) in the case of Issuers organized under the
laws of any jurisdiction outside of the United States of America, the lesser of
(A) 66% of the Voting Stock of such Issuers and (B) 100% of the Voting Stock of
such Issuers beneficially owned by such Pledgor on the date hereof (whether or
not registered in the name of such Pledgor) and said Annex 1 correctly
identifies, as at the date hereof, the respective Issuers of such Pledged Stock,
the respective class and par value of the shares comprising such Pledged Stock
(and the respective number of shares and registered owners thereof).

 

(d)  The pledged LLC Interests identified in Annex 1 on the date hereof (the
“Initial Pledged LLC Interests”) have been, and all other LLC Interests in which
such Pledgor shall hereafter grant a security interest pursuant to Section 3
hereof (together with the Initial Pledged LLC Interests, the “Pledged LLC
Interests”) will be, duly authorized, validly existing, fully paid and
non-assessable and none of the Pledged LLC Interests is or will be subject to
any contractual restriction upon the transfer of such Pledged LLC Interests
(except for any such restriction contained herein or in the relevant LLC
Agreement).

 

(e)  The Initial Pledged LLC Interests constitute all of the ownership interests
of the LLC Issuers beneficially owned by any Pledgor on the date hereof, the
P1edgors are the registered owners of all Pledged LLC Interests and the Pledgors
are all of the members of the LLC Issuers.

 

4

--------------------------------------------------------------------------------


 

(f)  This Agreement is effective to create in favor of the Administrative Agent,
for the benefit of the Lenders, a legal, valid and enforceable security interest
in the Collateral and the proceeds thereof.  In the case of the Pledged Stock
described herein, when stock certificates representing such Pledged Stock are
delivered to the Administrative Agent (together with a properly completed and
signed stock power or endorsement), and in the case of the other Collateral
described herein, when financing statements and other filings in appropriate
form are filed in the appropriate offices, this Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
in the Collateral and the proceeds thereof, as security for the Secured
Obligations, in each case prior and superior in right to any other Person.

 

Section 3   The Pledge.  As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, each Pledgor hereby pledges and grants to the
Administrative Agent, for the benefit of the Lenders as hereinafter provided, a
security interest in all of such Pledgor’s right, title and interest in the
following property, whether now owned by such Pledgor or hereafter acquired and
whether now existing or hereafter coming into existence (other than, with
respect to any Pledgor, the Excluded Swap Obligations of such Pledgor) (all
being collectively referred to herein as “Collateral”):

 

(a)  the shares of Capital Stock of the Issuers identified in Annex 1 hereto
under the name of such Pledgor and all other shares of Capital Stock of whatever
class of the Issuers, now or hereafter owned by such Pledgor (provided, that not
more than 66% of the Voting Stock of any Issuer organized under the laws of any
jurisdiction outside the United States of America shall be required to be
pledged hereunder), in each case together with the certificates representing the
same or such other evidence of stock ownership as is customary in the
jurisdiction of organization of such Issuer (collectively, the “Pledged Stock”);

 

(b)  all shares, securities, moneys or property representing a dividend on any
of the Pledged Stock, or representing a distribution or return of capital upon
or in respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;

 

(c)  without affecting the obligations of such Pledgor under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger in which an Issuer is not the surviving corporation,
all shares of each class of the Capital Stock of the successor corporation
(unless such successor corporation is such Pledgor itself) formed by or
resulting from such consolidation or merger (provided, that not more than 66% of
the Voting Stock of any Issuer organized under the laws of any jurisdiction
outside the United States of America shall be required to be pledged hereunder);

 

5

--------------------------------------------------------------------------------


 

(d)  the Pledged LLC Interests and all right, title and interest of the relevant
Pledgor in, to and under any LLC Agreement (including without limitation all of
the right, title and interest (if any) as a member to participate in the
operation or management of the relevant LLC Issuers and all of its ownership
interests under each relevant LLC Agreement), and all present and future rights
of such Pledgor to receive payment of money or other distributions of payments
arising out of or in connection with its ownership interests and its rights
under each such LLC Agreement, now or hereafter owned by such Pledgor; and

 

(e)  intercompany obligations of foreign Subsidiaries owing to such Pledgor;

 

(f)  the balance from time to time in the Collateral Account;

 

(g)  all promissory notes and all Intercompany Notes; and

 

(h)  all proceeds of and to any of the property of such Pledgor described in the
preceding clauses of this Section 3 (including, without limitation, all causes
of action, claims and warranties now or hereafter held by any Pledgor in respect
of any of the items listed above) and, to the extent related to any property
described in said clauses or such proceeds, all books, correspondence, credit
files, records, invoices and other papers;

 

provided, however, that in no event shall the Collateral include more than 66%
of the Voting Stock of any Issuer organized under the laws of any jurisdiction
outside the United States of America.

 

Section 4   Cash Proceeds of Collateral.

 

4.1  Collateral Account. There is hereby established with the Administrative
Agent a cash collateral account (the “Collateral Account”) in the name and under
the control of the Administrative Agent into which there shall be deposited from
time to time the cash proceeds of any of the Collateral required to be delivered
to the Administrative Agent pursuant hereto and into which the Pledgors may from
time to time deposit any additional amounts that any of them wishes to pledge to
the Administrative Agent for the benefit of the Lenders as additional collateral
security hereunder or that, as provided in Sections 3.02(d) and 10 of the Credit
Agreement, any Pledgor is required to pledge as additional collateral security
hereunder. The balance from time to time in the Collateral Account shall
constitute part of the Collateral hereunder and shall not constitute payment of
the Secured Obligations until applied as hereinafter provided. Except as
expressly provided in the next sentence, the Administrative Agent shall remit
the collected balance outstanding to the credit of the Collateral Account to or
upon the order of the respective Pledgor as such Pledgor shall from time to time
instruct.  However, at any time following the occurrence and during the
continuance of an Event of Default, the Administrative Agent may (and, if
instructed by the Lenders as specified in Section 11.03 of the Credit Agreement,
shall), in its (or their) discretion apply or cause to be applied (subject to
collection) the balance from time to time outstanding to the credit of the
Collateral Account to the payment of the Secured Obligations in the manner
specified in Section 5.9 hereof. The balance from time to time in the Collateral
Account shall be subject to withdrawal

 

6

--------------------------------------------------------------------------------


 

only as provided herein. In addition to the foregoing, each Pledgor agrees that
if the proceeds of any Collateral hereunder shall be received by it, such
Pledgor shall as promptly as possible deposit such proceeds into the Collateral
Account.  Until so deposited, all such proceeds shall be held in trust by such
Pledgor for and as the property of the Administrative Agent and shall not be
commingled with any other funds or property of such Pledgor.

 

4.2  Investment of Balance in Collateral Account.  Amounts on deposit in the
Collateral Account shall be invested from time to time in such Liquid
Investments as the respective Pledgor (or, after the occurrence and during the
continuance of an Event of Default, the Administrative Agent) shall determine,
which Liquid Investments shall be held in the name and be under the control of
the Administrative Agent, provided that (i) at any time after the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
(and, if instructed by the Lenders as specified in Section 11.03 of the Credit
Agreement, shall) in its (or their) discretion at any time and from time to time
elect to liquidate any such Liquid Investments and to apply or cause to be
applied the proceeds thereof to the payment of the Secured Obligations in the
manner specified in Section 5.9 hereof and (ii) if requested by the respective
Pledgor, such Liquid Investments may be held in the name and under the control
of one or more of the Lenders (and in that connection, each Lender, pursuant to
Section 11.10 of the Credit Agreement, has agreed that such Liquid Investments
shall be held by such Lender as a collateral sub-agent for the Administrative
Agent hereunder).

 

4.3  Cover for Letter of Credit Liabilities.  Amounts deposited into the
Collateral Account as cover for Letter of Credit Liabilities under the Credit
Agreement pursuant to Section 3.02(d) or Section 10 thereof shall be held by the
Administrative Agent in a separate sub-account (designated “Letter of Credit
Liabilities Sub-Account”) and all amounts held in such sub-account shall
constitute collateral security first for the Letter of Credit Liabilities
outstanding from time to time and second as collateral security for the other
Secured Obligations hereunder.

 

Section 5  Further Assurances; Remedies.  In furtherance of the grant of the
pledge and security interest pursuant to Section 3 hereof, the Pledgors hereby
jointly and severally agree with each Lender and the Administrative Agent as
follows:

 

5.1  Delivery and Other Perfection.  Each Pledgor shall:

 

(a)  if any of the shares, securities, moneys or property required to be pledged
by such Pledgor under clauses (a), (b) and (c) of Section 3 hereof are received
by such Pledgor, forthwith either (x) transfer and deliver to the Administrative
Agent such shares or securities so received by such Pledgor (together with the
certificates for any such shares and securities duly endorsed in blank or
accompanied by undated stock powers duly executed in blank), all of which
thereafter shall be held by the Administrative Agent, pursuant to the terms of
this Agreement, as part of the Collateral or (y) take such other action as the
Administrative Agent shall deem necessary or appropriate to duly record the Lien
created hereunder in such shares, securities, moneys or property in said clauses
(a), (b) and (c);

 

7

--------------------------------------------------------------------------------


 

(b)  give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable (in the judgment of the Administrative Agent) to create, preserve,
perfect or validate the security interest granted pursuant hereto or to enable
the Administrative Agent to exercise and enforce its rights hereunder with
respect to such pledge and security interest, including without limitation,
(but, as to the Pledged Stock and Pledged LLC Interests, only upon notice to
such Parent during the period during which an Event of Default shall have
occurred and be continuing) causing any or all of the Collateral to be
transferred of record into the name of the Administrative Agent or its nominee
(and the Administrative Agent agrees that if any Collateral is transferred into
its name or the name of its nominee, the Administrative Agent will thereafter
promptly give to the respective Pledgor copies of any notices and communications
received by it with respect to the Collateral pledged by such Pledgor
hereunder),

 

(c)  keep full and accurate books and records relating to the Collateral, and
stamp or otherwise mark such books and records in such manner as the
Administrative Agent may reasonably require in order to reflect the security
interests granted by this Agreement, and

 

(d)  permit representatives of the Administrative Agent, upon reasonable notice,
at any time during normal business hours to inspect and make abstracts from its
books and records pertaining to the Collateral, and permit representatives of
the Administrative Agent to be present at such Pledgor’s place of business to
receive copies of all communications and remittances relating to the Collateral,
and forward copies of any notices or communications received by such Pledgor
with respect to the Collateral, all in such manner as the Administrative Agent
may require.

 

5.2  Other Financing Statements and Liens. Except as otherwise permitted under
Section 9.13 of the Credit Agreement, without the prior written consent of the
Administrative Agent (granted with the authorization of the Lenders as specified
in Section 11.09 of the Credit Agreement), no Pledgor shall file or suffer to be
on file, or authorize or permit to be filed or to be on file, in any
jurisdiction, any financing statement or like instrument with respect to the
Collateral in which the Administrative Agent is not named as the sole secured
party for the benefit of the Lenders.

 

5.3  Preservation of Rights.  The Administrative Agent shall not be required to
take steps necessary to preserve any rights against prior parties to any of the
Collateral.

 

5.4  Collateral.

 

(a) The Pledgors will cause the Collateral to constitute at all times 100% of
the total number of shares of each class of Capital Stock of each Issuer then
outstanding and 100% of all Intercompany Notes issued to any Pledgor at any time
whatsoever (provided, that not more than 66% of the Voting Stock of any Issuer
organized under the laws of any jurisdiction outside the United States of
America shall be required to be pledged hereunder).

 

8

--------------------------------------------------------------------------------


 

(b) So long as no Event of Default shall have occurred and be continuing, the
Pledgors shall have the right to exercise all voting, consensual and other
powers of ownership pertaining to the Collateral for all purposes not
inconsistent with the terms of this Agreement, the Credit Agreement, the Notes
or any other instrument or agreement referred to herein or therein, provided
that the Pledgors jointly and severally agree that they will not vote the
Collateral in any manner that is inconsistent with the terms of this Agreement,
the Credit Agreement, the Notes or any such other instrument or agreement; and
the Administrative Agent shall execute and deliver to the Pledgors or cause to
be executed and delivered to the Pledgors all such proxies, powers of attorney,
dividend and other orders, and all such instruments, without recourse, as the
Pledgors may reasonably request for the purpose of enabling the Pledgors to
exercise the rights and powers that they are entitled to exercise pursuant to
this Section 5.4(b).

 

(c) The Pledgors shall be entitled to receive and retain any dividends on the
Collateral paid in cash out of earned surplus unless and until an Event of
Default has occurred and is continuing. The Pledgors shall be entitled to
receive any dividends on the Collateral paid in cash to the extent necessary to
fund Restricted Payments permitted pursuant to the penultimate paragraph of
Section 9.15 of the Credit Agreement (“Permitted Distributions”), whether or not
an Event of Default has occurred and is continuing.

 

(d) If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Administrative Agent, the
Canadian Administrative Agent or any Lender exercises any available right to
declare any Secured Obligation due and payable or seeks or pursues any other
relief or remedy available to it under applicable law or under this Agreement,
the Credit Agreement, the Notes or any other agreement relating to such Secured
Obligation, all dividends and other distributions on the Collateral (other than
Permitted Distributions) shall be paid directly to the Administrative Agent and
retained by it in the Collateral Account as part of the Collateral subject to
the terms of this Agreement, and, if the Administrative Agent shall so request
in writing, the Pledgors jointly and severally agree to execute and deliver to
the Administrative Agent appropriate additional dividend, distribution and other
orders and documents to that end, provided that if such Event of Default is
cured, any such dividend or distribution theretofore paid to the Administrative
Agent shall, upon request of the Pledgors (except to the extent theretofore
applied to the Secured Obligations), be returned by the Administrative Agent to
the Pledgors.

 

5.5  Events of Default, Etc.  During the period during which an Event of Default
shall have occurred and be continuing:

 

(a)  the Administrative Agent shall have all of the rights and remedies with
respect to the Collateral of a secured party under the Uniform Commercial Code
(whether or not said Code is in effect in the jurisdiction where the rights and
remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent

 

9

--------------------------------------------------------------------------------


 

permitted by law, to exercise all voting, consensual and other powers of
ownership pertaining to the Collateral (other than in respect of the Permitted
Distributions as provided herein) as if the Administrative Agent were the sole
and absolute owner thereof (and each Pledgor agrees to take all such action as
may be appropriate to give effect to such right);

 

(b)  the Administrative Agent in its discretion may, in its name or in the name
of the Pledgors or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so;

 

(c)   upon notice thereof to each LLC Issuer and the Company by the
Administrative Agent, (i) the Administrative Agent may transfer the Pledged LLC
Interests into the name of the Administrative Agent and (ii) the Administrative
Agent shall be admitted as a member of each LLC Issuer in the place of the
Pledgors; and

 

(d)  the Administrative Agent may upon ten business days prior written notice to
the Pledgors of the time and place, with respect to the Collateral or any part
thereof that shall then be or shall thereafter come into the possession, custody
or control of the Administrative Agent, the Lenders or any of their respective
agents, sell, lease, assign or otherwise dispose of all or any part of such
Collateral, at such place or places as the Administrative Agent deems best, and
for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale, without demand of performance or notice
of intention to effect any such disposition or of the time or place thereof
(except such notice as is required above or by applicable statute and cannot be
waived), and the Administrative Agent or any Lender or anyone else may be the
purchaser, lessee, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the extent permitted by law, at any
private sale) and thereafter hold the same absolutely, free from any claim or
right of whatsoever kind, including any right or equity of redemption (statutory
or otherwise), of the Pledgors, any such demand, notice and right or equity
being hereby expressly waived and released. The Administrative Agent may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
sale may be so adjourned.

 

The proceeds of each collection, sale or other disposition under this
Section 5.5 shall be applied in accordance with Section 5.9 hereof.

 

The Pledgors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Pledgors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions and, notwithstanding such circumstances, agree that any such
private sale shall be deemed to have

 

10

--------------------------------------------------------------------------------


 

been made in a commercially reasonable manner and that the Administrative Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Collateral for the period of time necessary to permit the
respective Issuer or issuer thereof to register it for public sale.

 

5.6  Deficiency.  If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 5.5 hereof are insufficient to cover the
costs and expenses of such realization and the payment in full of the Secured
Obligations, the Pledgors shall remain liable for any deficiency.

 

5.7  Removals, Etc.  Without at least 30 days prior written notice to the
Administrative Agent, no Pledgor shall (i) maintain any of its books and records
with respect to the Collateral at any office or maintain its principal place of
business at any place other than at the address indicated beneath its signature
hereto or (ii) change its name, or the name under which it does business, from
the name shown on the signature pages hereto.

 

5.8  Private Sale.  The Administrative Agent and the Lenders shall incur no
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to Section 5.5 hereof conducted in a commercially
reasonable manner.  Each Pledgor hereby waives any claims against the
Administrative Agent or any Lender arising by reason of the fact that the price
at which the Collateral may have been sold at such a private sale was less than
the price that might have been obtained at a public sale or was less than the
aggregate amount of the Secured Obligations.

 

5.9  Application of Proceeds.  Except as otherwise herein expressly provided and
except as provided below in this Section 5.9, the proceeds of any collection,
sale or other realization of all or any part of the Collateral pursuant hereto
and any other cash at the time held by the Administrative Agent under Section 4
hereof or this Section 5, shall be applied by the Administrative Agent:

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Administrative Agent and the fees and expenses of its agents and counsel, and
all reasonable expenses incurred and advances made by the Administrative Agent
in connection therewith;

 

Next, to the payment in full of the Secured Obligations, in each case in a
manner reasonably determined by the Administrative Agent with the intention of
ensuring that the Secured Obligations, after giving effect to other sources of
payment utilized or expected to be utilized, are equally and ratably paid in
accordance with the respective amounts thereof due and owing or as the Lenders
holding the same may otherwise agree; and

 

11

--------------------------------------------------------------------------------


 

Finally, to the payment to the respective Pledgor, or its respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.

 

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the “Letter of Credit Liabilities Sub-Account” of the Collateral Account
pursuant to Section 4.3 hereof shall be applied first to the Letter of Credit
Liabilities outstanding from time to time and second to the other Secured
Obligations in the manner provided above in this Section 5.9.

 

Notwithstanding the foregoing, no amounts received from any Pledgor shall be
applied to any Excluded Swap Obligations of such Pledgor.

 

As used in this Section 5, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Pledgors or any issuer of or obligor on any of the
Collateral.

 

5.10  Attorney-in-Fact.  Without limiting any rights or powers granted by this
Agreement to the Administrative Agent while no Event of Default has occurred and
is continuing, upon the occurrence and during the continuance of any Event of
Default the Administrative Agent is hereby appointed the attorney-in-fact of
each Pledgor for the purpose of carrying out the provisions of this Section 5
and taking any action and executing any instruments that the Administrative
Agent may deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, so long as the Administrative
Agent shall be entitled under this Section 5 to make collections in respect of
the Collateral, the Administrative Agent shall have the right and power to
receive, endorse and collect all checks made payable to the order of any Pledgor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

 

5.11  Perfection.  Prior to or concurrently with the execution and delivery of
this Agreement, each Pledgor shall (i) deliver to the Administrative Agent all
certificates identified in Annex 1 hereto, accompanied by undated stock powers
duly executed in blank and all Intercompany Notes identified in Annex 2 hereto,
accompanied by undated note powers duly endorsed in blank and (ii) deliver to
the Administrative Agent duly executed UCC Financing Statements required to
perfect the security interest of the Administrative Agent in the Pledged LLC
Interests.

 

5.12  Termination.  When all Secured Obligations other than Hedging Obligations
and Cash Management Obligations shall have been paid in full and the Commitments
of the Lenders under the Credit Agreement and all Letter of Credit Liabilities
shall have expired or been terminated, this Agreement shall terminate, and the
Administrative Agent shall forthwith cause to be assigned, transferred and
delivered, against receipt but without any recourse, warranty or representation
whatsoever, any remaining Collateral and money received in respect thereof, to
or on the order of the respective Pledgor.

 

12

--------------------------------------------------------------------------------


 

5.13  Further Assurances.  Each Pledgor agrees that, from time to time upon the
written request of the Administrative Agent, such Pledgor will execute and
deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order fully to effect the
purposes of this Agreement.

 

5.14  Subordination of Intercompany Notes.  Nothing in this Agreement shall
restrict the ability of any obligee to subordinate Intercompany Notes in
connection with the incurrence of Indebtedness permitted under the Credit
Agreement.

 

Section 6  LLC Agreements; Pledged LLC Interests.

 

6.1  No Amendments.  No Pledgor shall amend, modify or supplement any of the
provisions of any LLC Agreement without the prior written consent of the
Administrative Agent, such consent not to be unreasonably withheld.

 

6.2  Chief Executive Office.  Each Pledgor represents and warrants to the
Administrative Agent and each Lender that its Chief Executive Office is located
at the address listed on Schedule I hereto.  Each Pledgor agrees that it will
not change the location of its Chief Executive Office without 30 days prior
notice to the Administrative Agent.

 

6.3  LLC Interests not Securities.  Each Pledgor represents and warrants to the
Administrative Agent and the Lenders that the Pledged LLC Interests are not
“Securities” within the meaning of Article 8 of the Uniform Commercial Code in
effect in any relevant jurisdiction.  Each Pledgor agrees that it will not
permit any LLC Issuer to take any actions that would result in any Pledged LLC
interests’ becoming “Securities” within the meaning of Article 8 of the Uniform
Commercial Code in effect in any relevant presentation.

 

Section 7  Miscellaneous.

 

7.1  No Waiver.  No failure on the part of the Administrative Agent or any
Lender to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Administrative Agent or
any Lender of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

 

7.2  Notices.  All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient (in the case of
the Pledgors) at the “Address for Notices” specified on the signature
pages hereof and (in the case of the Administrative Agent) at the address
specified in Section 12.02 of the Credit Agreement or, as to any party, at such
other address as shall be designated by such party in a notice to each other
party.  Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given when transmitted by telecopier or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.

 

13

--------------------------------------------------------------------------------


 

7.3  Expenses.  The Pledgors jointly and severally agree to reimburse each of
the Lenders and the Administrative Agent for all reasonable costs and expenses
of the Lenders and the Administrative Agent (including, without limitation, the
reasonable fees and expenses of legal counsel) in connection with (i) any
Default and any enforcement or collection proceeding resulting therefrom,
including, without limitation, all manner of participation in or other
involvement with (w) performance by the Administrative Agent of any obligations
of the Pledgors in respect of the Collateral that the Pledgors have failed or
refused to perform, (x) bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings, or any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral, and for the care of the Collateral and defending or asserting
rights and claims of the Administrative Agent in respect thereof, by litigation
or otherwise, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 7.3, and all such costs and expenses shall be
Secured Obligations entitled to the benefits of the collateral security provided
pursuant to Section 3 hereof.

 

7.4  Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Pledgor and the
Administrative Agent (with the consent of the Lenders as specified in
Section 11.09 of the Credit Agreement). Any such amendment or waiver shall be
binding upon the Administrative Agent and each Lender, each holder of any of the
Secured Obligations and each Pledgor.

 

7.5  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each Pledgor, the
Administrative Agent, the Lenders and each holder of any of the Secured
Obligations (provided, however, that no Pledgor shall assign or transfer its
rights hereunder without the prior written consent of the Administrative Agent).

 

7.6  Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

7.7  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

7.8  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

14

--------------------------------------------------------------------------------


 

7.9  Agents and Attorneys-in-Fact.  The Administrative Agent may employ agents
and attorneys-in-fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.

 

7.10  Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Lenders in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

7.11  Amendment and Restatement.  This Agreement amends and restates that
certain Subsidiary Pledge Agreement dated as of June 27, 2011 between the
Pledgors and the Administrative Agent, as heretofore amended and supplemented.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

PLEDGORS

 

 

 

IRON MOUNTAIN FULFILLMENT SERVICES, INC. (f/k/a COMAC, INC.)

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC. (f/k/a DSI TECHNOLOGY
ESCROW SERVICES, INC.)

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN GLOBAL HOLDINGS INC. (f/k/a IRON MOUNTAIN GLOBAL HOLDINGS, LLC)

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN GLOBAL LLC

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

16

--------------------------------------------------------------------------------


 

 

MOUNTAIN RESERVE III, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NETTLEBED ACQUISITION CORP.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN HOLDINGS GROUP, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN US HOLDINGS, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

17

--------------------------------------------------------------------------------


 

 

IRON MOUNTAIN SECURE SHREDDING, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT SERVICES, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

Address for Notices for all Pledgors:

c/o Iron Mountain Incorporated

745 Atlantic Avenue

Boston, Massachusetts 02111

Attention: Brian P. McKeon.

Chief Financial Officer

 

Telecopy Number: (617) 350-7881

 

Copy to:

 

Sullivan & Worcester LLP

One Post Office Square

Boston, Massachusetts 02109

Attention: Harry E. Ekblom, Jr

 

Telecopy Number: (617) 338-2880

 

18

--------------------------------------------------------------------------------


 

 

THE ADMINISTRATIVE AGENT

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

19

--------------------------------------------------------------------------------


 

ANNEX 1

 

PLEDGED STOCK

 

See Sections 2(b), (c) and (d)

 

Pledgor: IRON MOUNTAIN GLOBAL HOLDINGS, INC. (f/k/a Iron Mountain Global
Holdings, LLC) (“IMGH”)

 

Issuer

 

Certificate
Number

 

Registered Owner

 

Number of Shares

 

Percentage of
Total Shares

 

 

 

 

 

 

 

 

 

Iron Mountain Global LLC

 

N/A

 

IMGH

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

Iron Mountain Mexico Holding S. de R.L. de C.V (f/k/a Iron Mountain Mexico S. De
R.L. de C.V.)

 

1/6

 

IMGH

 

1,980

 

66% of Series A Shares

 

 

 

 

 

 

 

 

 

Iron Mountain Mexico Holding S. de R.L. de C.V. (f/k/a Iron Mountain Mexico S.
De R.L. de C.V.)

 

4/6

 

IMGH

 

136,992,339

 

66% of Series B Shares

 

 

 

 

 

 

 

 

 

Iron Mountain Cayman Ltd.

 

19

 

IMGH

 

396

 

66%

 

Pledgor: IRON MOUNTAIN HOLDINGS GROUP, INC. (“IM HOLDINGS GROUP”)

 

Issuer

 

Certificate
Number

 

Registered Owner

 

Number of Shares

 

Percentage of
Total Shares

 

 

 

 

 

 

 

 

 

Iron Mountain Global Luxembourg S.à r.l.

 

N/A

 

IM HOLDINGS GROUP

 

13,266

 

66%

 

 

 

 

 

 

 

 

 

Iron Mountain (Ireland) Services Limited

 

1

 

IM HOLDINGS GROUP

 

66

 

66%

 

 

 

 

 

 

 

 

 

Iron Mountain (Ireland) Secure Shredding Limited

 

1

 

IM HOLDINGS GROUP

 

66

 

66%

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

AMENDED AND RESTATED CANADIAN BORROWER PLEDGE AGREEMENT

 

AMENDED AND RESTATED CANADIAN BORROWER PLEDGE AGREEMENT dated as of August 7,
2013 (as further modified, amended, restated and/or supplemented from time to
time, this “Agreement”), between IRON MOUNTAIN CANADA OPERATIONS ULC, an
unlimited liability company organized under the laws of the Province of British
Columbia (the “Canadian Borrower”) (f/k/a IRON MOUNTAIN CANADA CORPORATION, a
corporation organized under the laws of the Province of Nova Scotia (the “Nova
Scotia Company”)); and JPMORGAN CHASE BANK, TORONTO BRANCH, as Canadian
administrative agent for the lenders or other financial institutions or entities
party, as “CANADIAN LENDERS”, to the Credit Agreement referred to below (in such
capacity, together with its successors in such capacity, the “Canadian
Administrative Agent”).

 

The Canadian Borrower is party to a Credit Agreement dated as of June 27, 2011,
as amended by the First Amendment thereto, dated as of August 15, 2012, as
amended by the Second Amendment thereto, dated as of January 31, 2013 and as
amended by the Third Amendment thereto, dated as of August 7, 2013 (as further
modified, amended, restated and/or supplemented from time to time, the “Credit
Agreement”) among Iron Mountain Incorporated, a corporation duly organized and
validly existing under the laws of the State of Delaware (the “Parent”), Iron
Mountain Information Management, LLC, a limited liability company duly organized
and validly existing under the laws of the State of Delaware (the
“Company”), Iron Mountain Holdings Group, Inc., Iron Mountain US
Holdings, Inc., Iron Mountain Global Holdings, Inc., Iron Mountain Global
LLC, Iron Mountain Fulfillment Services, Inc., Iron Mountain Intellectual
Property Management, Inc., Iron Mountain Secure Shredding, Inc. and Iron
Mountain Information Management Services, Inc., each either a Delaware
corporation or limited liability company (each of the foregoing, together with
Parent and the Company, the “US$ Borrowers”), the Canadian Borrower (together
with the US$-Borrowers, the “US$-Canadian Borrowers”), Iron Mountain do Brasil
Limitada, a Brazilian company (together with the US$ Borrowers, the “Brazilian
Borrowers”) and Iron Mountain Switzerland GmbH, a company organized under the
laws of Switzerland, Iron Mountain Europe Limited, a company organized and
existing under the laws of England and Wales, Iron Mountain Holdings (Europe)
Limited, a company formed under the laws of England and Wales, Iron Mountain
(UK) Limited,  a company organized and existing under the laws of England and
Wales and Iron Mountain Australia Pty Ltd, an Australian company (each of the
foregoing, together with the US$ Borrowers, the “Multi-Currency Borrowers”) (the
Parent, the Company, and each of the other US$ Borrowers, US$-Canadian
Borrowers, Brazilian Borrowers and Multi-Currency Borrowers, together with the
Canadian Borrower and any Additional Borrowers designated by the Company with
the consent of the Administrative Agent under Section 12.16 of the Credit
Agreement, the “Borrowers”; and each individually, a “Borrower”), certain
lenders named therein, the Administrative Agent, the Canadian Administrative
Agent and the other parties thereto.  The Credit Agreement provides, subject to
the terms and conditions thereof, for extensions of credit (by making of loans
and issuing letters of credit) to be made by said lenders to each of the
Borrowers.

 

--------------------------------------------------------------------------------


 

To induce the Canadian Lenders to enter into the Credit Agreement, to extend
credit thereunder and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Canadian Borrower has agreed
to pledge and grant a security interest in the Collateral (as hereinafter
defined) as security for the Secured Obligations (as so defined). Accordingly,
the parties hereto agree as follows:

 

Section 1. Definitions. Terms defined in the Credit Agreement are used herein as
defined therein.  In addition, as used herein:

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

“Collateral Account” shall have the meaning ascribed thereto in Section 4.1
hereof.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” shall mean, with respect to the Canadian Borrower 
(a) any Swap Obligation if, and to the extent that, and only for so long as, all
or a portion of the guarantee of the Canadian Borrower of, or the grant by the
Canadian Borrower of a security interest to secure, as applicable, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of the Canadian Borrower’s failure to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder, at the time the guarantee of (or grant of such security interest by,
as applicable) the Canadian Borrower becomes or would become effective with
respect to such Swap Obligation or (b) any other Swap Obligation designated as
an “Excluded Swap Obligation” of the Canadian Borrower as specified in any
agreement between the relevant Obligor(s) and counterparty applicable to such
Swap Obligation, and agreed by the Administrative Agent.  If a Swap Obligation
arises under a master agreement governing more than one Swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swaps for which such guarantee or security interest is or becomes illegal.

 

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Subsidiary to the Canadian Borrower and any loan or advance made by the Canadian
Borrower to any Subsidiary whether or not evidenced by any promissory note or
other document or instrument.

 

2

--------------------------------------------------------------------------------


 

“Issuers” shall mean, collectively, the respective corporations, limited
liability companies, if any, and limited partnerships, if any, identified on
Annex 1 hereto under the caption “Issuer”.

 

“Loan Documents” shall mean the Credit Agreement, the C$ Notes, the Subsidiary
Guaranty, the Company Guaranty, the Parent Guaranty, the Letter of Credit
Documents and the Security Documents.

 

“Pledged Stock” shall have the meaning ascribed thereto in Section 3(a) hereof.

 

“Secured Obligations” shall mean, collectively, (a) the principal of and
interest on the C$ Loans made by the Canadian Lenders to, and the C$ Notes held
by each Canadian Lender of, the Canadian Borrower and all other amounts from
time to time owing to the Canadian Lenders, the Administrative Agent or the
Canadian Administrative Agent by the Canadian Borrower under the Loan Documents
and (b) all obligations of the Canadian Borrower to the Canadian Lenders, the
Administrative Agent and the Canadian Administrative Agent hereunder; provided
that for purposes of determining the Canadian Borrower’s obligations under this
Agreement, the definition of “Secured Obligations” shall not cause this
Agreement to secure any Excluded Swap Obligations of the Canadian Borrower.

 

“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” shall mean with respect to any Person, any obligation to pay
or perform under any Swap.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.

 

Section 2. Representations and Warranties.  The Canadian Borrower represents and
warrants to the Canadian Lenders and the Canadian Administrative Agent that:

 

(a)  The Canadian Borrower is the sole beneficial owner of the Collateral and no
Lien exists or will exist upon the Collateral at any time (and no right or
option to acquire the same exists in favor of any other Person) except for Liens
permitted under Section 9.13 of the Credit Agreement and except for the pledge
and security interest in favor of the Canadian Administrative Agent for the
benefit of the Canadian Lenders created or provided for herein, which pledge and
security interest constitute a first priority perfected pledge and security
interest in and to all of the Collateral.

 

(b)  The Pledged Stock represented by the certificates identified in Annex 1
hereto is, and all other Pledged Stock in which the Canadian Borrower shall
hereafter grant a security interest pursuant to Section 3 hereof will be, duly
authorized, validly existing, fully paid and non-assessable and none of such
Pledged Stock is or will be subject to any restriction (other than restrictions
under Canadian or U.S. Federal and state securities laws)

 

3

--------------------------------------------------------------------------------


 

that would be effective to prevent or hinder the Canadian Administrative Agent
from freely transferring the Pledged Stock in accordance with the terms hereof.

 

(c)  The Pledged Stock identified in Annex 1 hereto constitutes (i) in the case
of Issuers organized under the laws of the United States of America or any state
or territory thereof, all of the issued and outstanding shares of Capital Stock
of any class of such Issuers beneficially owned by the Canadian Borrower on the
date hereof (whether or not registered in the name of the Canadian Borrower) and
(ii) in the case of Issuers organized under the laws of any jurisdiction outside
of the United States of America, the lesser of (A) 66% of the Voting Stock of
such Issuers and (B) 100% of the Voting Stock of such Issuers beneficially owned
by the Canadian Borrower on the date of the pledge of such Voting Stock (whether
or not registered in the name of the Canadian Borrower) and said Annex 1
correctly identifies, as at the date hereof, the respective Issuers of such
Pledged Stock, the respective class and par value of the shares comprising such
Pledged Stock (and the respective number of shares and registered owners
thereof).

 

(d) This Agreement is effective to create in favor of the Canadian
Administrative Agent, for the benefit of the Canadian Lenders, a legal, valid
and enforceable security interest in the Collateral and the proceeds thereof. 
In the case of the Pledged Stock described herein, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent
(together with a properly completed and signed stock power or endorsement), and
in the case of the other Collateral described herein, when financing statements
and other filings in appropriate form are filed in the appropriate offices, this
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest in the Collateral and the proceeds thereof, as
security for the Secured Obligations, in each case prior and superior in right
to any other Person.

 

Section 3. The Pledge.  As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, the Canadian Borrower hereby pledges and grants to the
Canadian Administrative Agent, for the benefit of the Canadian Lenders as
hereinafter provided, a security interest in all of the Canadian Borrower’s
right, title and interest in the following property, whether now owned by the
Canadian Borrower or hereafter acquired and whether now existing or hereafter
coming into existence (other than the Excluded Swap Obligations of the Canadian
Borrower) (all being collectively referred to herein as “Collateral”):

 

(a)  the shares of Capital Stock of the Issuers represented by the certificates
identified in Annex 1 hereto and all other shares of Capital Stock of whatever
class of the Issuers, now or hereafter owned by the Canadian Borrower (provided,
that not more than 66% of the Voting Stock of any Issuer organized under the
laws of any jurisdiction outside the United States of America shall be required
to be pledged hereunder), in each case together with the certificates
representing the same (collectively, the “Pledged Stock”);

 

4

--------------------------------------------------------------------------------


 

(b)  all shares, securities, moneys or property representing a dividend on any
of the Pledged Stock, or representing a distribution or return of capital upon
or in respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;

 

(c)  without affecting the obligations of the Canadian Borrower under any
provision prohibiting such action hereunder or under the Credit Agreement, in
the event of any consolidation or merger in which an Issuer is not the surviving
corporation, all shares of each class of the Capital Stock of the successor
corporation (unless such successor corporation is the Canadian Borrower itself)
formed by or resulting from such consolidation or merger (provided, that not
more than 66% of the Voting Stock of any Issuer organized under the laws of any
jurisdiction outside the United States of America shall be required to be
pledged hereunder);

 

(d)  the balance from time to time in the Collateral Account;

 

(e) intercompany obligations of foreign Subsidiaries owing to the Canadian
Borrower;

 

(f) all promissory notes and all Intercompany Notes; and

 

(g) all proceeds of and to any of the property of the Canadian Borrower
described in the preceding clauses of this Section 3 (including, without
limitation, all causes of action, claims and warranties now or hereafter held by
the Canadian Borrower in respect of any of the items listed above) and, to the
extent related to any property described in said clauses or such proceeds, all
books, correspondence, credit files, records, invoices and other papers.

 

Section 4. Cash Proceeds of Collateral.

 

4.1 Collateral Account.  There is hereby established with the Canadian
Administrative Agent a cash collateral account (the “Collateral Account”) in the
name and under the control of the Canadian Administrative Agent into which there
shall be deposited from time to time the cash proceeds of any of the Collateral
required to be delivered to the Canadian Administrative Agent pursuant hereto
and into which the Canadian Borrower may from time to time deposit any
additional amounts that it wishes to pledge to the Canadian Administrative Agent
for the benefit of the Canadian Lenders as additional collateral security
hereunder or that, as provided in subsection 2.3(f) of Annex A to the Credit
Agreement, it is required to pledge as additional collateral security
hereunder.  The balance from time to time in the Collateral Account shall
constitute part of the Collateral hereunder and shall not constitute payment of
the Secured Obligations until applied as hereinafter provided.  Except as
expressly provided in the next sentence, the Canadian Administrative Agent shall
remit the collected balance outstanding to the credit of the Collateral Account
to or upon the order of the Canadian Borrower as the Canadian

 

5

--------------------------------------------------------------------------------


 

Borrower shall from time to time instruct.  However, at any time following the
occurrence and during the continuance of an Event of Default, the Canadian
Administrative Agent may (and, if instructed by the Canadian Lenders shall), in
its (or their) discretion apply or cause to be applied (subject to collection)
the balance from time to time outstanding to the credit of the Collateral
Account to the payment of the Secured Obligations in the manner specified in
Section 5.9 hereof.  The balance from time to time in the Collateral Account
shall be subject to withdrawal only as provided herein.  In addition to the
foregoing, the Canadian Borrower agrees that if the proceeds of any Collateral
hereunder shall be received by it, the Canadian Borrower shall as promptly as
possible deposit such proceeds into the Collateral Account.  Until so deposited,
all such proceeds shall be held in trust by the Canadian Borrower for and as the
property of the Canadian Administrative Agent and shall not be commingled with
any other funds or property of the Canadian Borrower.

 

4.2 Investment of Balance in Collateral Account.  Amounts on deposit in the
Collateral Account shall be invested from time to time in such Liquid
Investments as the Canadian Borrower (or, after the occurrence and during the
continuance of an Event of Default, the Canadian Administrative Agent) shall
determine, which Liquid Investments shall be held in the name and be under the
control of the Canadian Administrative Agent, provided that (i) at any time
after the occurrence and during the continuance of an Event of Default, the
Canadian Administrative Agent may (and, if instructed by the Canadian Lenders as
specified in Section 11.03 of the Credit Agreement, shall) in its (or their)
discretion at any time and from time to time elect to liquidate any such Liquid
Investments and to apply or cause to be applied the proceeds thereof to the
payment of the Secured Obligations in the manner specified in Section 5.9 hereof
and (ii) if requested by the Canadian Borrower, such Liquid Investments may be
held in the name and under the control of one or more of the Canadian Lenders
(and in that connection each Canadian Lender, pursuant to Section 11.10 of the
Credit Agreement has agreed that such Liquid Investments shall be held by such
Canadian Lender as a collateral sub-agent for the Canadian Administrative Agent
hereunder).

 

4.3 Cover for Bankers’ Acceptance Liabilities.  Amounts deposited into the
Collateral Account as cover for Bankers’ Acceptance liabilities under the Credit
Agreement pursuant to subsection 2.3(f) of Annex A thereto shall be held by the
Canadian Administrative Agent in a separate sub-account (designated “Bankers’
Acceptance Liabilities Sub-Account”) and all amounts held in such sub-account
shall constitute collateral security first for the Bankers’ Acceptance
liabilities outstanding from time to time and second as collateral security for
the other Secured Obligations hereunder.

 

6

--------------------------------------------------------------------------------


 

Section 5. Further Assurances; Remedies.  In furtherance of the grant of the
pledge and security interest pursuant to Section 3 hereof the Canadian Borrower
hereby agrees with each Canadian Lender and the Canadian Administrative Agent as
follows:

 

5.1 Delivery and Other Perfection.  The Canadian Borrower shall:

 

(a)  if any of the shares, securities, moneys or property required to be pledged
by the Canadian Borrower under clauses (a), (b) and (c) of Section 3 hereof are
received by the Canadian Borrower, forthwith either (x) transfer and deliver to
the Canadian Administrative Agent such shares or securities so received by the
Canadian Borrower (together with the certificates for any such shares and
securities duly endorsed in blank or accompanied by undated stock powers duly
executed in blank), all of which thereafter shall be held by the Canadian
Administrative Agent, pursuant to the terms of this Agreement, as part of the
Collateral or (y) take such other action as the Canadian Administrative Agent
shall deem necessary or appropriate to duly record the Lien created hereunder in
such shares, securities, moneys or property in said clauses (a), (b) and (c);

 

(b)  give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable (in the judgment of the Canadian Administrative Agent) to create,
preserve, perfect or validate the security interest granted pursuant hereto or
to enable the Canadian Administrative Agent to exercise and enforce its rights
hereunder with respect to such pledge and security interest, including, without
limitation, (but, as to the Pledged Stock, only upon notice to the Canadian
Borrower during the period during which an Event of Default shall have occurred
and be continuing) causing any or all of the Collateral to be transferred of
record into the name of the Canadian Administrative Agent or its nominee (and
the Canadian Administrative Agent agrees that if any Collateral is transferred
into its name or the name of its nominee, the Canadian Administrative Agent will
thereafter promptly give to the Canadian Borrower copies of any notices and
communications received by it with respect to the Collateral);

 

(c)  keep full and accurate books and records relating to the Collateral, and
stamp or otherwise mark such books and records in such manner as the Canadian
Administrative Agent may reasonably require in order to reflect the security
interests granted by this Agreement; and

 

(d)  permit representatives of the Canadian Administrative Agent, upon
reasonable notice, at any time during normal business hours to inspect and make
abstracts from its books and records pertaining to the Collateral, and permit
representatives of the Canadian Administrative Agent to be present at the
Canadian Borrower’s place of business to receive copies of all communications
and remittances relating to the Collateral and forward copies of any notices or
communications received by the Canadian Borrower with respect to the Collateral,
all in such manner as the Canadian Administrative Agent may require.

 

7

--------------------------------------------------------------------------------


 

5.2 Other Financing Statements and Liens.  Except as otherwise permitted under
Section 9.13 of the Credit Agreement, without the prior written consent of the
Canadian Administrative Agent (granted with the authorization of the Canadian
Lenders as specified in Section 11.09 of the Credit Agreement), the Canadian
Borrower shall not file or suffer to be on file, or authorize or permit to be
filed or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to the Collateral in which the Canadian Administrative
Agent is not named as the sole secured party for the benefit of the Canadian
Lenders.

 

5.3  Preservation of Rights.  The Canadian Administrative Agent shall not be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.

 

5.4 Collateral.

 

(a)  The Canadian Borrower will cause the Collateral to constitute at all times
100% of the total number of shares of each class of Capital Stock of each Issuer
then outstanding and 100% of all Intercompany Notes (provided, that not more
than 66% of the Voting Stock of any Issuer organized under the laws of any
jurisdiction outside the United States of America shall be required to be
pledged hereunder).

 

(b)  So long as no Event of Default shall have occurred and be continuing, the
Canadian Borrower shall have the right to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral for all purposes not
inconsistent with the terms of this Agreement, the Credit Agreement, the C$
Notes or any other instrument or agreement referred to herein or therein,
provided that the Canadian Borrower agrees that it will not vote the Collateral
in any manner that is inconsistent with the terms of this Agreement, the Credit
Agreement, the C$ Notes or any such other instrument or agreement; and the
Canadian Administrative Agent shall execute and deliver to the Canadian Borrower
or cause to be executed and delivered to the Canadian Borrower all such proxies,
powers of attorney, dividend and other orders, and all such instruments, without
recourse, as the Canadian Borrower may reasonably request for the purpose of
enabling the Canadian Borrower to exercise the rights and powers that it is
entitled to exercise pursuant to this Section 5.4(b).

 

(c)  The Canadian Borrower shall be entitled to receive and retain any dividends
on the Collateral paid in cash out of earned surplus unless and until an Event
of Default has occurred and is continuing.  The Canadian Borrower shall be
entitled to receive any dividends on the Collateral paid in cash to the extent
necessary to fund Restricted Payments permitted pursuant to the penultimate
paragraph of Section 9.15 of the Credit Agreement (“Permitted Distributions”),
whether or not an Event of Default has occurred and is continuing.

 

(d)  If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Canadian Administrative Agent or
any Canadian Lender exercises any available right to declare any Secured
Obligation due and payable or seeks or pursues any other relief or remedy
available to it under applicable law

 

8

--------------------------------------------------------------------------------


 

or under this Agreement, the Credit Agreement, the C$ Notes or any other
agreement relating to such Secured Obligation, all dividends and other
distributions on the Collateral (other than Permitted Distributions) shall be
paid directly to the Canadian Administrative Agent and retained by it in the
Collateral Account as part of the Collateral subject to the terms of this
Agreement, and, if the Canadian Administrative Agent shall so request in
writing, the Canadian Borrower agrees to execute and deliver to the Canadian
Administrative Agent appropriate additional dividend, distribution and other
orders and documents to that end, provided that if such Event of Default is
cured, any such dividend or distribution theretofore paid to the Canadian
Administrative Agent shall, upon request of the Canadian Borrower (except to the
extent theretofore applied to the Secured Obligations), be returned by the
Canadian Administrative Agent to the Canadian Borrower.

 

5.5 Events of Default, Etc.  During the period during which an Event of Default
shall have occurred and be continuing:

 

(a)  the Canadian Administrative Agent shall have all of the rights and remedies
with respect to the Collateral of a secured party under the Uniform Commercial
Code (whether or not said Code is in effect in the jurisdiction where the rights
and remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral (other
than in respect of the Permitted Distributions as provided herein) as if the
Canadian Administrative Agent were the sole and absolute owner thereof (and the
Canadian Borrower agrees to take all such action as may be appropriate to give
effect to such right);

 

(b)  the Canadian Administrative Agent in its discretion may, in its name or in
the name of the Canadian Borrower or otherwise, demand, sue for, collect or
receive any money or property at any time payable or receivable on account of or
in exchange for any of the Collateral, but shall be under no obligation to do
so; and

 

(c)  the Canadian Administrative Agent may, upon ten business days prior written
notice to the Canadian Borrower of the time and place, with respect to the
Collateral or any part thereof that shall then be or shall thereafter come into
the possession, custody or control of the Canadian Administrative Agent, the
Canadian Lenders or any of their respective agents, sell, lease, assign or
otherwise dispose of all or any part of such Collateral, at such place or places
as the Canadian Administrative Agent deems best, and for cash or for credit or
for future delivery (without thereby assuming any credit risk), at public or
private sale, without demand of performance or notice of intention to effect any
such disposition or of the time or place thereof (except such notice as is
required above or by applicable statute and cannot be waived), and the Canadian
Administrative Agent or any Canadian Lender or anyone else may be the purchaser,
lessee, assignee or recipient of any or all of the Collateral so disposed of at
any public sale (or, to the extent permitted by

 

9

--------------------------------------------------------------------------------


 

law, at any private sale) and thereafter hold the same absolutely, free from any
claim or right of whatsoever kind, including any right or equity of redemption
(statutory or otherwise), of the Canadian Borrower, any such demand, notice and
right or equity being hereby expressly waived and released. The Canadian
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.

 

The proceeds of each collection, sale or other disposition under this
Section 5.5 shall be applied in accordance with Section 5.9 hereof.

 

The Canadian Borrower recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended, and applicable state
securities laws, the Canadian Administrative Agent may be compelled, with
respect to any sale of all or any part of the Collateral, to limit purchasers to
those who will agree, among other things, to acquire the Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof. The Canadian Borrower acknowledges that any such private sales may be
at prices and on terms less favorable to the Canadian Administrative Agent than
those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Canadian Administrative Agent shall have no obligation to engage in public sales
and no obligation to delay the sale of any Collateral for the period of time
necessary to permit the respective Issuer or issuer thereof to register it for
public sale.

 

5.6 Deficiency.  If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 5.5 hereof are insufficient to cover the
costs and expenses of such realization and the payment in full of the Secured
Obligations, the Canadian Borrower shall remain liable for any deficiency.

 

5.7 Removals, Etc.  Without at least 30 days prior written notice to the
Canadian Administrative Agent, the Canadian Borrower shall not (i) maintain any
of its books and records with respect to the Collateral at any office or
maintain its principal place of business at any place other than at the address
indicated beneath the signature of the Canadian Borrower to the Credit Agreement
or (ii) change its name, or the name under which it does business, from the name
shown on the signature pages hereto.

 

10

--------------------------------------------------------------------------------


 

5.8 Private Sale.  The Canadian Administrative Agent and the Canadian Lenders
shall incur no liability as a result of the sale of the Collateral, or any part
thereof, at any private sale pursuant to Section 5.5 hereof conducted in a
commercially reasonable manner. The Canadian Borrower hereby waives any claims
against the Canadian Administrative Agent or any Canadian Lender arising by
reason of the fact that the price at which the Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale or was less than the aggregate amount of the Secured Obligations.

 

5.9 Application of Proceeds.  Except as otherwise herein expressly provided and
except as provided below in this Section 5.9, the proceeds of any collection,
sale or other realization of all or any part of the Collateral pursuant hereto,
and any other cash at the time held by the Canadian Administrative Agent under
Section 4 hereof or this Section 5, shall be applied by the Canadian
Administrative Agent:

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Canadian Administrative Agent and the fees and expenses of its agents and
counsel, and all reasonable expenses incurred and advances made by the Canadian
Administrative Agent in connection therewith,

 

Next, to the payment in full of the Secured Obligations, in each case in a
manner reasonably determined by the Administrative Agent with the intention of
ensuring that the Secured Obligations, after giving effect to other sources of
payment utilized or expected to be utilized, are equally and ratably paid in
accordance with the respective amounts thereof due and owing or as the Lenders
holding the same may otherwise agree; and

 

Finally, to the payment to the Canadian Borrower, or its successors or assigns,
or as a court of competent jurisdiction may direct, of any surplus then
remaining.

 

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the “Bankers’ Acceptance Liabilities Sub-Account” of the Collateral Account
pursuant to Section 4.3 hereof shall be applied first to the Bankers’ Acceptance
liabilities outstanding from time to time and second to the other Secured
Obligations in the manner provided above in this Section 5.9.

 

Notwithstanding the foregoing, no amounts received from the Canadian Borrower
shall be applied to any Excluded Swap Obligations of the Canadian Borrower.

 

As used in this Section 5, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Canadian Borrower or any issuer of or obligor on
any of the Collateral.

 

11

--------------------------------------------------------------------------------


 

5.10 Attorney-in-Fact.  Without limiting any rights or powers granted by this
Agreement to the Canadian Administrative Agent while no Event of Default has
occurred and is continuing, upon the occurrence and during the continuance of
any Event of Default the Canadian Administrative Agent is hereby appointed the
attorney-in-fact of the Canadian Borrower for the purpose of carrying out the
provisions of this Section 5 and taking any action and executing any instruments
that the Canadian Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest.  Without limiting the generality of
the foregoing, so long as the Canadian Administrative Agent shall be entitled
under this Section 5 to make collections in respect of the Collateral, the
Canadian Administrative Agent shall have the right and power to receive, endorse
and collect all checks made payable to the order of the Canadian Borrower
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

 

5.11  Perfection.  Prior to or concurrently with the execution and delivery of
this Agreement, the Canadian Borrower shall deliver to the Canadian
Administrative Agent all certificates identified in Annex 1 hereto, accompanied
by undated stock powers duly executed in blank and all Intercompany Notes
identified on Annex 2 hereto, accompanied by undated note powers duly executed
in blank.

 

5.12 Termination.  When all Secured Obligations shall have been paid in full and
the Commitments of the Canadian Lenders under the Credit Agreement and all
Bankers’ Acceptance liabilities shall have expired or been terminated, this
Agreement shall terminate, and the Canadian Administrative Agent shall forthwith
cause to be assigned, transferred and delivered, against receipt but without any
recourse, warranty or representation whatsoever, any remaining Collateral and
money received in respect thereof, to or on the order of the Canadian Borrower.

 

5.13 Further Assurances.  The Canadian Borrower agrees that, from time to time
upon the written request of the Canadian Administrative Agent, the Canadian
Borrower will execute and deliver such further documents and do such other acts
and things as the Canadian Administrative Agent may reasonably request in order
fully to effect the purposes of this Agreement.

 

5.14 Subordination of Intercompany Notes.  Nothing in this Agreement shall
restrict the ability of any obligee to subordinate Intercompany Notes in
connection with the incurrence of Indebtedness permitted under the Credit
Agreement.

 

12

--------------------------------------------------------------------------------


 

Section 6. Miscellaneous.

 

6.1 No Waiver.  No failure on the part of the Canadian Administrative Agent or
any Canadian Lender to exercise, and no course of dealing with respect to, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by the Canadian
Administrative Agent or any Canadian Lender of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein are cumulative and are not
exclusive of any remedies provided by law.

 

6.2 Notices.  All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient at its “Address
for Notices” specified pursuant to Section 12.02 of the Credit Agreement and
shall be deemed to have been given at the times specified in said Section 12.02.

 

6.3 Expenses.  The Canadian Borrower agrees to reimburse each of the Canadian
Lenders and the Canadian Administrative Agent for all reasonable costs and
expenses of the Canadian Lenders and the Canadian Administrative Agent
(including, without limitation, the reasonable fees and expenses of legal
counsel) in connection with (i) any Default and any enforcement or collection
proceeding resulting therefrom, including, without limitation, all manner of
participation in or other involvement with (w) performance by the Canadian
Administrative Agent of any obligations of the Canadian Borrower in respect of
the Collateral that the Canadian Borrower has failed or refused to perform,
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, or any actual or attempted sale, or any exchange, enforcement,
collection, compromise or settlement in respect of any of the Collateral, and
for the care of the Collateral and defending or asserting rights and claims of
the Canadian Administrative Agent in respect thereof, by litigation or
otherwise, (y) judicial or regulatory proceedings and (z) workout, restructuring
or other negotiations or proceedings (whether or not the workout, restructuring
or transaction contemplated thereby is consummated) and (ii) the enforcement of
this Section 6.3, and all such costs and expenses shall be Secured Obligations
entitled to the benefits of the collateral security provided pursuant to
Section 3 hereof.

 

6.4 Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Canadian Borrower
and the Canadian Administrative Agent (with the consent of the Canadian Lenders
as specified in Section 11.09 of the Credit Agreement). Any such amendment or
waiver shall be binding upon the Canadian Administrative Agent and each Canadian
Lender, each holder of any of the Secured Obligations and the Canadian Borrower.

 

6.5 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Canadian Borrower,
the Canadian Administrative Agent, the Canadian Lenders and each holder of any
of the Secured Obligations (provided, however, that the Canadian Borrower shall
not assign or transfer its rights hereunder without the prior written consent of
the Canadian Administrative Agent).

 

13

--------------------------------------------------------------------------------


 

6.6 Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

6.7 Counterparts.  This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
either of the parties hereto may execute this Agreement by signing any such
counterpart.

 

6.8 Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

6.9 Agents and Attorneys-in-Fact.  The Canadian Administrative Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith.

 

6.10 Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Canadian Administrative Agent and
the Canadian Lenders in order to carry out the intentions of the parties hereto
as nearly as may be possible and (ii) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

 

6.11 Amendment and Restatement.  This Agreement amends and restates that certain
Canadian Borrower Pledge Agreement dated as of June 27, 2011 between the
Canadian Borrower and the Canadian Administrative Agent, as heretofore amended
and supplemented.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

IRON MOUNTAIN CANADA OPERATIONS ULC

 

 

 

By

 

 

 

  Title:

 

 

 

 

 

JPMORGAN CHASE BANK, TORONTO BRANCH,

 

as Canadian Administrative Agent

 

 

 

 

 

By

 

 

 

  Title:

 

15

--------------------------------------------------------------------------------


 

ANNEX 1

 

PLEDGED STOCK

 

See Sections 2(b), (c) and (d)

 

Issuer

 

Certificate
Nos

 

Registered
Owner

 

Number of Shares

 

Jurisdiction of
Organization

Iron Mountain Secure Shredding Canada, Inc.

 

C-3

 

Iron Mountain Canada Operations ULC

 

66 Common Shares

 

British Columbia

Iron Mountain Information Management Services Canada, Inc.

 

C-3

 

Iron Mountain Canada Operations ULC

 

66 Common Shares

 

British Columbia

 

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

[FORM OF

OPINION OF SPECIAL NEW YORK COUNSEL TO THE COMPANY]

 

June       , 2011                        

 

To the Lenders party to the Credit Agreement referred to below and listed on
Schedule I hereto, JPMorgan Chase Bank, Toronto Branch, as Canadian
Administrative Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

We have acted as counsel to Iron Mountain Incorporated, a Delaware corporation
(the “Company”), in connection with the execution and delivery of the Credit
Agreement dated as of June       , 2011 (including Annex A thereto, the “Credit
Agreement”) among the Company, Iron Mountain Information Management, Inc., a
Delaware corporation (“IMIM”), Iron Mountain Canada Corporation, an unlimited
liability company formed under the laws of Nova Scotia (the “Canadian
Borrower”), Iron Mountain Switzerland GmbH, a company formed under the laws of
Switzerland (the “Swiss Borrower”), Iron Mountain Europe Limited, a company
formed under the laws of the United Kingdom (“IM Europe”) Iron Mountain
Australia Pty Ltd., a company formed under the laws of Australia (“IM
Australia”), Iron Mountain Information Management (Luxembourg) S.C.S., a company
formed under the laws of Luxembourg (“IMIM Luxembourg”), Iron Mountain
Luxembourg S.a.r.l., a company organized under the laws of Luxembourg (“IM
Luxembourg”, and together with the Company, IMIM, the Canadian Borrower, the
Swiss Borrower, IM Europe, IM Australia and IMIM Luxembourg, the “Borrowers”),
the lenders party thereto as US$ Lenders, US$-Canadian Lenders, Multi-Currency
Lenders, Initial Term Lenders and Canadian Lenders (collectively, the
“Lenders”), RBS Citizens, N.A. and Bank of America, N.A., as Co-Syndication
Agents, Barclays Bank PLC, HSBC Bank USA, N.A., Morgan Stanley Senior Funding,
Inc. and The Bank of Nova Scotia, as Co-Documentation Agents, J.P. Morgan
Securities LLC and RBS Citizens, N.A., as lead arrangers and joint bookrunners,
JPMorgan Chase Bank, Toronto Branch, as Canadian Administrative Agent (in such
capacity, together with its successors in such capacity, the “Canadian
Administrative Agent”) and JPMorgan Chase Bank, N.A. as agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

This opinion letter is being delivered pursuant to Section 7.01(c) of the Credit
Agreement.  Capitalized terms used herein without definition that are defined in
the Credit Agreement are used herein with the same meaning as in the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

For purposes of the opinions expressed below, we have examined executed
counterparts of:

 

3

--------------------------------------------------------------------------------


 

i.              the Credit Agreement;

 

ii.             the promissory notes executed by the Company on the date hereof
to the order of the requesting Lenders pursuant to Section 2.06 of the Credit
Agreement (the “Notes”);

 

iii.            the promissory notes executed by the Canadian Borrowers on the
date hereof to the order of the requesting Lenders pursuant to Section 3.2 of
Annex A to the Credit Agreement (the “C$ Notes”);

 

iv.            the guaranty, dated as of June 27, 2011, by and among the
Company, the Administrative Agent and the Canadian Administrative Agent (the
“Parent Guaranty”);

 

v.             the guaranty, dated as of June       , 2011, by and among IMIM,
the Administrative Agent and the Canadian Administrative Agent (the “Company
Guaranty”);

 

vi.            the guaranty, dated as of June       , 2011, by and among (a)
Iron Mountain Fulfillment Services, Inc. (f/k/a COMAC, Inc.), Iron Mountain
Intellectual Property Management, Inc. (f/k/a DSI Technology Escrow Services,
Inc.), Iron Mountain Information Management, Inc., Mountain Real Estate Assets,
Inc., Treeline Services Corporation, Mountain Reserve III, Inc. and Nettlebed
Acquisition Corp., each a Delaware corporation (the “Corporate Subsidiary
Guarantors”), (b) Iron Mountain Global Holdings, LLC, and Iron Mountain Global,
L.L.C., each a Delaware limited liability company (the “LLC Subsidiary
Guarantors”), and (c) Iron Mountain Statutory Trust 1998, Iron Mountain
Statutory Trust 1999, and Iron Mountain Statutory Trust 2011, each a Connecticut
statutory trust (the “Statutory Trust Subsidiary Guarantors” and with the
Corporate Subsidiary Guarantors and the LLC Subsidiary Guarantors, the
“Subsidiary Guarantors,” and with the Borrowers, collectively, the “Obligors”)
the Administrative Agent and the Canadian Administrative Agent (the “Subsidiary
Guaranty” and, together with the Parent Guaranty and the Company Guaranty, the
“Guaranty Agreements”)

 

vii.           the pledge agreement, dated as of June       , 2011, by and
between the Company and the Administrative Agent (the “Parent Pledge
Agreement”);

 

viii.          the pledge agreement, dated as of June       , 2011, by and
between IMIM and the Administrative Agent (the “Company Pledge Agreement”);

 

ix.            the pledge agreement, dated as of June       , 2011, by and
between the Canadian Borrower and the Canadian Administrative Agent (the
“Canadian Pledge Agreement”); and

 

x.             the pledge agreement, dated as of June       , 2011, by and among
the Subsidiary Guarantors and the Administrative Agent (the “Subsidiary Pledge
Agreement” and, together with the Parent Pledge Agreement, the Company Pledge
Agreement and the Canadian Pledge Agreement, the “Pledge Agreements”).

 

The Credit Agreement, the Notes, the C$ Notes, the Guaranty Agreements and the
Pledge Agreements are hereinafter referred to as the “Credit Documents.”  We
have also examined (i) an unfiled copy of a Uniform Commercial Code financing
statement (Form UCC-1) in the form attached as Exhibit A hereto naming the
Company as debtor and the Administrative Agent as

 

4

--------------------------------------------------------------------------------


 

secured party (the “Parent Financing Statement”) delivered in connection with
the Parent Pledge Agreement, (ii) an unfiled copy of a Uniform Commercial Code
financing statement (Form UCC-1) in the form attached as Exhibit B hereto naming
IMIM as debtor and the Administrative Agent as secured party (the “Company
Financing Statement”) delivered in connection with the Company Pledge Agreement
and (iii) unfiled copies of  Uniform Commercial Code financing statements (Form
UCC-1) in the forms attached as Exhibit C hereto naming each of the Subsidiary
Guarantors as debtor and the Administrative Agent as secured party (the “Company
Financing Statement”) delivered in connection with the Subsidiary Pledge
Agreement.

 

In addition, we have examined the originals or copies of such records,
agreements and instruments of the Obligors, certificates of public officials and
of officers of the Obligors, and such other documents and records, and such
matters of law, as we have deemed appropriate as a basis for the opinions
expressed herein.  In rendering such opinions, we have assumed the genuineness
of all signatures, the legal capacity of natural persons, the authenticity of
all documents submitted to us as originals and the conformity to the authentic
original documents of all documents submitted to us as certified, conformed or
photostatic copies.  As to any facts material to the opinions expressed herein,
we have relied without independent verification upon certificates of public
officials, upon statements of officers or other representatives of the Obligors
and on the representations and warranties set forth in the Credit Documents. 
Please be advised that in connection with the opinions expressed in paragraphs
3, 0 and 0 below, we have not conducted any searches of dockets of any courts or
governmental agencies.

 

When the phrase “to our knowledge” or an equivalent phrase is used in this
opinion letter its purpose is to limit the statements it qualifies to the
knowledge consciously held by the individual lawyers in our firm who have
participated in the negotiation and drafting of the Credit Documents, without
independent investigation.

 

For purposes of the opinions expressed herein, we have assumed that (except in
each case to the extent expressly set forth in the opinions expressed herein):
(i) the Canadian Borrower is a company duly formed, validly existing and in good
standing under the laws of the province of Nova Scotia; (ii) the Swiss Borrower
is a company validly existing and in good standing under the laws of
Switzerland; (iii) the Statutory Trust Subsidiary Guarantors (with the Canadian
Borrowers and the Swiss Borrower, the “Non-Delaware Entities”) are validly
existing and in good standing as statutory trusts under the laws of the State of
Connecticut; (iv) each of the Non-Delaware Entities has the requisite power and
authority to enter into and perform its obligations under the Credit Documents
to which it is a party; (v) the execution and delivery by each of the
Non-Delaware Entities of each of the Credit Documents to which it is a party,
and the performance by each of the Non-Delaware Entities of its obligations
thereunder, have been duly authorized by all necessary action of such
Non-Delaware Entity; and (vi) the Credit Documents to which each Non-Delaware
Entity is a party have been duly executed and delivered by such Non-Delaware
Entity.  For purposes of the opinions expressed herein, we have also assumed
that each party (other than the Company, the Corporate Subsidiary Guarantors and
the LLC Subsidiary Guarantors) to the Credit Documents and to all other
documents, agreements and instruments examined by us has all requisite power and
authority and has taken all necessary action to enter into and perform all of
its obligations under the Credit Documents or such other documents, agreements
and instruments to which each is a party, and that each such Credit

 

5

--------------------------------------------------------------------------------


 

Document and other document, agreement and instrument is and will be the valid,
binding and enforceable obligation of such party (other than any Obligor).  We
express no opinion upon the application of any federal, state or local statute,
law, rule or regulation (including without limitation any federal or state
banking, truth-in-lending or other similar credit statute, law, rule or
regulation) to the authority of any such party to enter into and to carry out
its respective obligations under and exercise rights or remedies under the
Credit Documents or such other documents, agreements and instruments.

 

Our opinion in paragraph 1 below with respect to the valid existence and good
standing of the Company, the Corporate Subsidiary Guarantors and the LLC
Subsidiary Guarantors in Delaware is based solely on certificates to such effect
issued by the Secretary of State of Delaware.

 

For purposes of our opinions in paragraphs 3, 0 and 0 below, we have assumed
that you have complied with, or are exempt from the notice requirements of,
Massachusetts General Laws Chapter 271, Section 49.

 

Our opinions set forth below are subject to the following limitations:

 

(a)           We express no opinion with respect to title to any collateral or
other property, or with respect to the existence or perfection of any security
interests, mortgages, attachments or other liens or encumbrances thereon, or the
priority of any security interests or liens thereon or on the proceeds thereof
that are purported to be granted by any of the Pledge Agreements (except to the
limited extent addressed in paragraph 9 below).

 

(b)           With regard to our opinion in paragraph 3 below, we express no
opinion as to financial covenants or similar provisions in the referenced
agreements and instruments requiring financial calculations or determinations to
ascertain compliance.

 

(c)           We express no opinion as to the enforceability of prospective
waivers of rights to notice or a hearing, other waivers of rights granted by
constitution or statute, powers of attorney, provisions purporting to relieve
parties of the consequences of their own negligence or misconduct, provisions
granting indemnity or rights of contribution (to the extent the enforceability
thereof is limited by federal or state securities laws or by public policy),
provisions purporting to establish evidentiary standards, provisions providing
that any person purchasing a participation from a lender or other person may
exercise set-off or similar rights with respect to such participation, or that
any Lender or other person may exercise set-off or similar rights other than in
accordance with applicable law, provisions imposing penalties or forfeitures,
provisions requiring arbitration, provisions that purport to bind any party to
agree to conclude an agreement at a future date, any agreement to grant a deed
in lieu of foreclosure or any similar undertaking, provisions purporting to
grant a right to the appointment of a receiver or provisions purporting to grant
secured parties prejudgment rights with respect to collateral

 

(d)           We express no opinion as to whether a Federal court or a state
court outside of the State of New York would give effect to the choice of New
York law provided for in any Credit Document.  We also express no opinion as to
the provisions of any Credit Document that waive any objection to the laying of
venue or waive any claim of forum non conveniens with respect to

 

6

--------------------------------------------------------------------------------


 

any court, or provide for a method of service of process that is inconsistent
with applicable law or rules of the relevant court.

 

Our opinions set forth below are also subject to the following general
qualifications:

 

(A)          The obligations, rights and remedies of the parties under the
Credit Documents may be limited by (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance, marshaling, moratorium or other similar laws affecting
the enforcement generally of the rights and remedies of creditors and secured
parties or the obligations of debtors, and (ii) general principles of equity
(whether considered in a proceeding in equity or at law), including but not
limited to principles limiting the availability of specific performance or
injunctive relief, and concepts of materiality, reasonableness, good faith and
fair dealing.

 

(B)          The enforceability of the Credit Documents may be limited by
general principles of contract law which include (i) the unenforceability of
provisions to the effect that terms of an agreement may only be amended or
waived in writing, (ii) the general rule that, where less than all of an
agreement is enforceable, the balance is enforceable only when the unenforceable
portion is not an essential part of the agreement, (iii) the exercise of
judicial discretion regarding the determination of damages and entitlement to
attorneys’ fees and other costs, and (iv) the possible right of a party that has
materially failed to render or offer performance required by a contract to cure
that failure.

 

(C)          The obligations of the Obligors under the Pledge Agreements may be
subject to possible additional limitations upon the exercise of remedial or
procedural provisions contained therein, which additional limitations do not, in
our opinion, make the remedies and procedures that will be afforded thereby
inadequate for the practical realization of the substantive benefits purported
to be provided thereby.

 

The opinions expressed herein relate to the effect on the subject transaction
only of the laws of the State of New York and The Commonwealth of Massachusetts,
the General Corporation Law of the State of Delaware and the federal laws of the
United States of America, and, except for certain matters relating to the
Delaware Limited Liability Company Act (the “Delaware LLC Act”), we express no
opinions with respect to the laws of any other jurisdiction. Certain of the
opinions set forth herein relate to the Delaware LLC Act.  In this connection,
we call to your attention that we are not members of the Bar of the State of
Delaware and that such opinions are based, with your approval, solely upon our
examination of the Delaware LLC Act as currently in effect, and our
understanding of analogous provisions of the laws of The Commonwealth of
Massachusetts and the interpretations thereof by Massachusetts courts and
federal courts sitting in Massachusetts.

 

With respect to our opinion in paragraph 10 below, with your permission, we have
examined (i) an unofficial compilation of Article 9 of the Uniform Commercial
Code in effect in the State of Delaware, as set forth in the Secured
Transactions Guide published by Commerce Clearing House, Inc. as updated through
June 10, 2011 (the “Delaware UCC”) and (ii) an unofficial compilation of Article
9 of the Uniform Commercial Code in effect in the State of Connecticut, as set
forth in the Secured Transactions Guide published by Commerce Clearing House,
Inc. as updated

 

7

--------------------------------------------------------------------------------


 

through June 10, 2011 (the “Connecticut UCC”).  Our examination has been limited
to the provisions of the Delaware UCC and Connecticut UCC only, and has not
included any review of any annotations or commentary or other parts of either
such publication.  We do not purport to be experts on the laws of either such
State generally, and with your permission such opinion is based solely on such
limited review.

 

Based upon and subject to the foregoing and subject to the further
qualifications stated following paragraph 10 below, we are of the opinion that:

 

8

--------------------------------------------------------------------------------


 

Each of the Company and the Corporate Subsidiary Guarantors is a corporation
validly existing and in corporate good standing under the laws of the State of
Delaware, and has all requisite corporate power and authority to execute and
deliver the Credit Documents to which it is a party and to perform its
obligations thereunder.  Each of the LLC Subsidiary Guarantors is a limited
liability company validly existing and in good standing under the laws of the
State of Delaware, and has all requisite limited liability company power and
authority to execute and deliver the Credit Documents to which it is a party and
to perform its obligations thereunder.

 

The execution and delivery by each of the Company, the Corporate Subsidiary
Guarantors and the LLC Subsidiary Guarantors of each Credit Document to which it
is a party, and the performance by it of its obligations under each such Credit
Document, have been duly authorized by all requisite corporate or limited
liability company action, and does not and will not conflict with its charter,
by-laws or other organizational or governing documents.

 

The execution and delivery by the Company and each Subsidiary Guarantor of each
Credit Document to which it is a party, and the performance by the Company and
each Subsidiary Guarantor of its obligations under each Credit Document to which
it is a party, do not and will not (i) violate the federal laws of the United
States of America, the laws of The Commonwealth of Massachusetts or the State of
New York, or the Delaware LLC Act or the General Corporation Law of the State of
Delaware (collectively, “Applicable Law”) in any material respect or, to our
knowledge, any material order, writ, injunction, judgment or decree of any court
presently applicable to the Company or such Subsidiary Guarantor; or (ii)
constitute a breach of or a default under any agreement filed as an exhibit to
the Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2010, or cause any Indebtedness of the Company or any Subsidiary Guarantor to
become due and payable, or to become prepayable at the option of the holder
thereof (or of any trustee or agent acting on behalf of such holder), under any
such agreement.

 

Each of the Company, the Corporate Subsidiary Guarantors and the LLC Subsidiary
Guarantors has duly executed and delivered each Credit Document to which it is a
party.

 

Each Credit Document to which any Obligor is a party constitutes its valid and
binding obligation, enforceable against it in accordance with its terms.

 

No material approval, authorization, permit or license from, or filing or
registration with any governmental commission, board or agency is or will be
required under existing provisions of Applicable Law (except such as have been
duly obtained, made or given, and are in full force and effect) in connection
with the execution and delivery by the Company and each Subsidiary Guarantor of
each Credit Document to which it is a party, the borrowing by the Company under
the Credit Agreement and the Notes, or the performance by the Company and the
Subsidiary Guarantors of their respective obligations under the Credit
Documents.

 

9

--------------------------------------------------------------------------------


 

To our knowledge, there is no action, suit, proceeding or investigation before
or by any federal or state court, agency or other governmental or administrative
board or body, pending or threatened, against any Obligor in which an
unfavorable decision, ruling or finding would adversely affect the validity or
enforceability of any of the Credit Documents, the right of any Obligor to
perform its obligations thereunder or the consummation by any Obligor of any of
the transactions contemplated thereby.

 

The obligations of the Company under the Credit Agreement constitute “Senior
Debt” and “Designated Senior Debt” under and as defined in the 2002 Senior
Subordinated Debt Indenture and the 2004 Senior Subordinated Debt Indenture.

 

9.             Each Pledge Agreement is effective to create a security interest
in the Pledged LLC Interests and the Pledged Stock (as applicable and as such
terms are defined in each Pledge Agreement) to the extent such Pledged LLC
Interests and Pledged Stock constitute “certificated securities” within the
meaning of Section 8-102(a)(4) of the Uniform Commercial Code as in effect on
the date hereof in the State of New York (the “UCC”) (such collateral, the
“Applicable Pledged Collateral”).  The security interest in the Applicable
Pledged Collateral will be perfected upon delivery of the certificates
evidencing the Applicable Pledged Collateral to the Administrative Agent or the
Canadian Administrative Agent, as applicable, accompanied by undated stock
powers duly executed in blank.

 

10.          Each Pledge Agreement is effective to create a security interest
(the “Article 9 Security Interest”) in the collateral described in such Pledge
Agreement to the extent that a security interest therein may be created under
Article 9 of the UCC (such collateral, the “Article 9 Collateral”).  Upon the
filing of the Parent Financing Statement, the Company Financing Statement and
the Subsidiary Financing Statements, respectively, with the Secretary of State
of the State of Delaware and the Secretary of State of the State of Connecticut,
as applicable, the Article 9 Security Interest created under each of the Parent
Pledge Agreement, the Company Pledge Agreement and the Subsidiary Pledge
Agreement in that portion of the related Article 9 Collateral in which a
security interest may be perfected by the filing of a financing statement under
the Delaware UCC or the Connecticut UCC will be perfected.

 

Our opinions in paragraphs 9 and 10 above are subject to the following:

 

10

--------------------------------------------------------------------------------


 

We express no opinion as to the creation or perfection of security interests in
any interest in, claim in or under, or proceeds of any property as to which the
creation and perfection of a security interest is not governed exclusively by
Articles 8 and 9 of the UCC and (for the purposes of paragraph 10) Article 9 of
each of the Delaware UCC and the Connecticut UCC.

 

For purposes of our opinions relating to the Pledge Agreements, we have assumed
that value has been given (as such term is defined in Section 1-201(44) of the
UCC) and that the Obligors have rights in the property purported to be covered
thereby, or the power to transfer rights in such property to the Administrative
Agent and the Lenders.

 

We express no opinion as to the validity, binding effect or perfection of any
security interest (i) with respect to collateral sold, exchanged or otherwise
disposed of by the Obligors, (ii) with respect to proceeds, to the extent of
limitations under Section 9-315 of the UCC, or (iii) in any collateral acquired
by the Company, IMIM or any  Subsidiary Guarantor following any change in the
jurisdiction of organization (within the meaning of Section 9-102(a)(50) of the
Delaware UCC or the Connecticut UCC, as applicable) of such Person, unless a new
financing statement is properly filed in the applicable new jurisdiction within
the time frame specified in Section 9-316 of the Delaware UCC or the Connecticut
UCC, as applicable).

 

We note that in the case of property which becomes collateral after the date
hereof, Section 552 of the U.S. Bankruptcy Code limits the extent to which
property acquired by a debtor after the commencement of a case under the U.S.
Bankruptcy Code may be subject to a security interest arising from a security
agreement entered into by a debtor before the commencement of such case.

 

We note that in the case of any security interest that is being perfected by the
filing of a financing statement, a continuation statement must be filed within
the time frame specified in Section 9-515 of the Delaware UCC or the Connecticut
UCC, as applicable.

 

We have assumed the sufficiency of the description of the collateral in each
Security Document and express no opinion with respect thereto.

 

For the purposes of paragraph 9, we have assumed that the certificates
representing the Pledged LLC Interests and the Pledged Stock were delivered to,
and will continue to be held by, the Administrative Agent or the Canadian
Administrative Agent in the State of New York.

 

11

--------------------------------------------------------------------------------


 

This opinion is given in connection with the satisfaction of the conditions to
the occurrence of the “Effective Date” under the Credit Agreement and may not be
relied upon by any other person, except you, and your respective legal counsel,
and your successors and assigns, nor is it to be quoted in whole or in part or
otherwise referred to (except in a listing or compilation of closing documents)
or filed with any Person, without our express, prior written consent.  All of
the opinions set forth herein are rendered as of the date hereof, and we assume
no obligation to update such opinions to reflect any facts or circumstances that
may hereafter come to our attention or any changes in the law that may hereafter
occur.

 

This opinion letter should be interpreted in accordance with the Legal Opinion
Principles of the Committee on Legal Opinions of the American Bar Association’s
Business Law Section, as published in 57 Business Lawyer 875 (February 2002). 
Our opinion set forth in paragraph 9 above should be interpreted in accordance
with the Special Report of the TriBar Opinion Committee on UCC Security Interest
Opinions — Revised Article 9, as published in 58 Business Lawyer 1453 (August
2003).

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

SULLIVAN & WORCESTER LLP

 

12

--------------------------------------------------------------------------------


 

SCHEDULE I

 

JP Morgan Chase & Co.

JPMorgan Chase Bank, Toronto Branch

RBS Citizens

Barclays Bank

Bank of America

Scotia Capital

Morgan Stanley & Co

Wells Fargo Bank

Credit Agricole Corporate and Investment Bank

PNC Bank

Toronto Dominion Bank

HSBC Bank, USA, NA

HSBC Bank plc

Union Bank, N.A.

Sumitomo Mitsui Banking Corporation

Huntington Bancshares Inc 

Webster Bank

Peoples United Bank

Taiwan Cooperative Bank

Mega International Commercial Bank Co.

Hua Nan Commerical Bank Ltd

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

[FORM OF

OPINION OF SPECIAL NOVA SCOTIA COUNSEL TO THE COMPANY]

 

File Reference: NS4484-8

June       , 2011

 

To the Lenders party to the Credit Agreement referred to below including those
noted in Schedule “A” hereto, JPMorgan Chase Bank, Toronto Branch, as Canadian
Administrative Agent, JPMorgan Chase Bank, as Administrative Agent, RBS
Citizens, N.A. and Bank of America, N.A. as Co-Syndication Agents, Barclays Bank
PLC, HSBC Bank USA, N.A., Morgan Senior Funding, Inc. and Scotia Capital as
Co-Documentation Agents,  and J.P. Morgan Securities LLC. and RBS Citizens, N.A.
as Lead Arrangers and Joint Bookrunners

 

Ladies and Gentlemen:

 

We have acted as special Nova Scotia counsel to Iron Mountain Canada Corporation
(the “Canadian Borrower”) in connection with the execution and delivery of the
Credit Agreement dated as of June       , 2011 among Iron Mountain Incorporated,
a Delaware corporation (the “Company”), Iron Mountain Information Management
Inc., Iron Mountain Switzerland GMBH, the Canadian Borrower, certain Other
Subsidiary Borrowers as defined therein (the Company, the Canadian Borrower and
the Other Subsidiary Borrowers are collectively the “Borrowers”) the lenders
listed on the signature pages thereof, RBS Citizens, N.A. and Bank of America,
N.A. as Co-Syndication Agents, JPMorgan Chase Bank N.A., as Administrative Agent
(in such capacity, the “Agent”), JPMorgan Chase Bank, Toronto Branch, as
Canadian Administrative Agent (the “Canadian Agent”), Barclays Bank PLC, HSBC
Bank USA, N.A., Morgan Senior Funding, Inc. and Scotia Capital as
Co-Documentation Agents,  and and J.P. Morgan Securities LLC. and RBS Citizens,
N.A. as Lead Arrangers and Joint Bookrunners providing for extensions of credit
by the lenders in an original aggregate outstanding principal or face amount of
up to US$1,225,000,000 (the “Credit Agreement”).

 

This opinion letter is being delivered pursuant to Section 7.01(c) of the Credit
Agreement.  Capitalized terms used herein without definition that are defined in
the Credit Agreement are used herein with the same meaning as in the Credit
Agreement.

 

For purposes of the opinions expressed below, we have examined counterparts of:

 

(a)                                 the Credit Agreement;

 

--------------------------------------------------------------------------------


 

(b)                                 the promissory notes executed by the
Canadian Borrower on the date hereof to the order of the requesting Lenders
pursuant to Section 3.2 of Annex A to the Credit Agreement (the “C$ Notes”);

 

(c)                                  the Canadian Borrower Pledge Agreement
dated as of June       , 2011 between the Canadian Borrower and the Canadian
Agent (the “Pledge”); and

 

(d)                                 a verification statement with respect to a
financing statement (the “Financing Statement”) in respect of the Canadian
Borrower under the Personal Property Security Act (Nova Scotia) (the “PPSA”).

 

The Credit Agreement, C$ Notes and the Pledge are hereinafter referred to as the
“Credit Documents”).

 

In addition, we have examined the originals or copies of such records,
agreements and instruments of the Canadian Borrower, certificates of public
officials and of officers of the Canadian Borrower, and such other documents and
records, and such matters of law, as we have deemed appropriate as a basis for
the opinions hereinafter expressed.  In making such examination, we have assumed
the genuineness of all signatures, the legal capacity of natural persons, the
authenticity of all documents submitted to us as originals and the conformity to
the originals of all documents submitted to us as copies, which facts we have
not independently verified.  As to various facts material to the opinions set
forth herein, we have relied without independent verification upon factual
representations made by the Company and the Subsidiary Guarantors in the Credit
Documents, upon certificates of public officials and upon facts certified to us
by officers of the Canadian Borrower.  We have also assumed:

 

(a)                                 the currency and accuracy of (i) any printed
search result from the PPR, and (ii) the indices and records maintained at the
public offices where we have conducted searches or made inquiries or caused
searches or inquiries to be made;

 

(b)                                 that (i) value has been given by the
Canadian Agent or the Canadian Lenders, (ii) the Canadian Borrower has rights in
the collateral referred to in the Pledge (the “Collateral”), and (iii) none of
the Canadian Agent or the Canadian Lenders has agreed with the Canadian Borrower
to postpone the time for attachment of the security interest created by the
Pledge;

 

(c)                                  the due authorization, execution and
delivery of the Pledge by all parties other than the Canadian Borrower, and that
the Pledge constitutes a legal, valid and binding obligation of all such other
parties thereto enforceable against such parties in accordance with their terms;

 

(d)                                 that the Pledge constitutes a legal, valid
and binding obligation of the Canadian Borrower enforceable against the Canadian
Borrower in accordance with its terms under the laws of the State of New York.

 

The opinions expressed herein relate to the effect on the subject transaction
only of the laws of the Province of Nova Scotia and the federal laws of Canada
applicable therein (the

 

2

--------------------------------------------------------------------------------


 

“Applicable Laws”) and we express no opinions with respect to the laws of any
other jurisdiction.

 

Without limiting the generality of the immediately preceding paragraph, we
express no opinion with respect to the laws of any other jurisdiction to the
extent that those laws may govern the validity, perfection, effect of perfection
or non-perfection, priority or enforcement of the security interests created by
the Pledge as a result of the application of the conflict of laws rules of the
Province of Nova Scotia, including, without limitation, sections 6 to 9 of the
PPSA. In addition, we express no opinion as to whether, pursuant to those
conflict or law rules or otherwise, the laws of the Province of Nova Scotia
govern the validity, perfection, effect of perfection or non-perfection,
priority or enforcement of any such security interest.

 

Based upon and subject to the foregoing, we are of the opinion that:

 

1.                                      The Canadian Borrower is a company
validly existing and in corporate good standing under the laws of the Province
of Nova Scotia with respect to the obligation to file annual statements pursuant
to the Corporations Registration Act (Nova Scotia), and has all requisite
corporate power and authority to execute and deliver the Credit Documents to
which it is a party and to perform its obligations thereunder.

 

2.                                      The execution and delivery by the
Canadian Borrower of each Credit Document to which it is a party and the
performance by the Canadian Borrower of its obligations under each such Credit
Document, have been duly authorized by any and all requisite corporate action,
and do not and will not conflict with the memorandum or articles of association
of the Canadian Borrower.

 

3.                                      The execution and delivery by the
Canadian Borrower of each Credit Document to which it is a party, and the
performance by the Canadian Borrower of its respective obligations under each
Credit Document to which it is a party, do not and will not violate any of the
Applicable Laws.

 

4.                                      The Canadian Borrower has duly executed
and delivered each Credit Document to which it is a party.

 

5.                                      The Pledge creates a valid security
interest in favour of the Canadian Agent for the benefit of the Canadian Lenders
in the personal property described in the Pledge in which the Canadian Borrower
now has rights, and is sufficient to create a valid security interest in favour
of the Agent for the benefit of the Canadian Lenders in any such personal
property in which the Canadian Borrower acquires rights after the date of this
opinion when those rights are acquired by the the Canadian Borrower, in each
case to secure payment and performance of the obligations described in the
Pledge as being secured by it.

 

The foregoing opinions are subject to the following qualifications and
limitations:

 

(a)                                 the enforceability of an otherwise valid
security interest created by the Pledge is subject to applicable laws relating
to bankruptcy, moratorium, reorganization, insolvency and other similar laws of
general application affecting the enforcement

 

3

--------------------------------------------------------------------------------


 

of creditors’ rights generally including the power of a court to stay
proceedings in the enforcement of remedies and to impose limitations on the
rights of creditors to require immediate payment of amounts stated to be payable
on demand prior to the expiration of a reasonable period of time after such
demand is made;

 

(b)                                 the requirements and obligations imposed
upon the Canadian Agent, the Canadian Lenders and other interested parties under
the PPSA;

 

(c)                                  the enforceability of an otherwise valid
security interest created by the Pledge is subject to general principles of
equity, whether applied by a court of law or equity, which include principles:

 

(i)                  governing the availability of specific performance,
injunctive relief, the power to grant relief from forfeiture, to stay
proceedings before it, to stay execution of judgments or other traditional
equitable remedies, which generally place the award of such remedies, subject to
certain guidelines, in the discretion of the court to which the application for
such relief is made;

 

(ii)               requiring good faith, commercial reasonableness and fair
dealing in the performance and enforcement of a contract by the party seeking
its enforcement;

 

(d)                                 we express no opinion as to whether any
security interest is created by the Pledge with respect to any property or
assets which are not identifiable or traceable;

 

(e)                                  we express no opinion as to the creation or
perfection of any security interest on proceeds which are of a different type or
kind than those described in Sections 3(a), (b), (c), (d) and (e) of the Pledge;

 

(f)                                   to protect the rights of the Agent and the
Canadian Secured Parties under the registrations referred to herein, such
registrations must be renewed by registration of a financing change statement
prior to the expiration dates set forth in Schedule “A” and thereafter from time
to time in accordance with the PPSA.  We do not maintain a diary of renewal
dates and take no responsibility for ensuring that renewals occur.  The PPSA
also requires the Canadian Agent to file a financing change statement within the
prescribed time periods where the Agent has knowledge of a transfer of all or
part of the Canadian Borrower’s interest in the Collateral to another party or
of a change in the Canadian Borrower’s name; and

 

(g)                                  no opinion is expressed herein as to
(i) the title of the Canadian Borrower to, or ownership of, the Collateral, or
(ii) the priority of any security interest.

 

This opinion is given in connection with the closing held this day under the
Credit Agreement and may not be relied upon by any other person, except you, and
your respective legal counsel, and your successors and assigns, nor is it to be
quoted in whole or in part or otherwise referred to (except in a listing or
compilation of closing documents) or filed with any

 

4

--------------------------------------------------------------------------------


 

Person, without our express, prior written consent.  We assume no obligation to
update the opinions set forth herein.

 

Very truly yours,

STEWART McKELVEY

 

5

--------------------------------------------------------------------------------


 

Schedule “A”

 

Wells Fargo Bank

Calyon

PNC Bank

Toronto Dominion Bank

Union Bank of California

Sumitomo Mitsui Banking Corporation

Huntington Bancshares Inc

Webster Bank

Peoples United Bank

Taiwan Cooperative Bank

Mega International Commercial Bank Co.

Hua Nan Commercial Bank Ltd

 

6

--------------------------------------------------------------------------------

 


 

EXHIBIT J

 

[FORM OF

OPINION OF SPECIAL NEW YORK COUNSEL TO THE ADMINISTRATIVE AGENT]

 

June [  ], 2011

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent (the “Administrative Agent”)

under the Credit Agreement,

as hereinafter defined

 

and

 

The Lenders listed on Schedule I hereto

which are parties to the Credit Agreement

on the date hereof

 

Re:                             Credit Agreement, dated as of June [  ], 2011,
among Iron Mountain Incorporated (the “Parent”), Iron Mountain Information
Management, Inc. (the “Company”), Iron Mountain Canada Corporation (the
“Canadian Borrower”), Iron Mountain Switzerland GmbH, Iron Mountain Europe
Limited, Iron Mountain Australia Pty Ltd., Iron Mountain Information Management
(Luxembourg) S.C.S., Iron Mountain Luxembourg S.à r.l., the Lenders parties
thereto, the Administrative Agent, JPMorgan Chase Bank, Toronto Branch as agent
for the Canadian lenders party thereto (the “Canadian Administrative Agent”) and
others (the “Credit Agreement”)

 

Ladies and Gentlemen:

 

We have acted as counsel to the Administrative Agent in connection with the
preparation, execution and delivery of the following documents:

 

(i)                  the Credit Agreement;

 

(ii)               the Parent Guaranty, dated as of June [  ], 2011 among the
Parent, the Administrative Agent and the Canadian Administrative Agent;

 

--------------------------------------------------------------------------------


 

(iii)            the Company Guaranty, dated as of June [  ], 2011 among the
Company, the Administrative Agent and the Canadian Administrative Agent;

 

(iv)           the Subsidiary Guaranty, dated as of June [  ], 2011 among the
Administrative Agent and the Canadian Administrative Agent and the Subsidiary
Guarantors party thereto;

 

(v)              the Parent Pledge Agreement, dated as of June [  ], 2011
between the Parent and the Administrative Agent;

 

(vi)           the Company Pledge Agreement, dated as of June [  ], 2011 between
the Company and the Administrative Agent;

 

(vii)        the Subsidiary Pledge Agreement, dated as of June [  ], 2011 among
the Subsidiaries party thereto as Pledgors and the Administrative Agent;

 

(viii)     the Canadian Pledge Agreement, dated as of June [  ], 2011 between
the Canadian Borrower and the Canadian Administrative Agent; and

 

(ix)           the Notes and C$ Notes delivered to the Lenders on the date
hereof.

 

The documents described in the foregoing clauses (i) through (ix) are
collectively referred to herein as the “Credit Documents.”  The documents
described in clauses (v) through (viii) are collectively referred to herein as
the “Security Documents.”Unless otherwise indicated, capitalized terms used but
not defined herein shall have the respective meanings set forth in the Credit
Agreement.  This opinion is furnished to you pursuant to Section 7.01(d) of the
Credit Agreement.

 

In connection with this opinion, we have examined:

 

the Credit Agreement, signed by each Obligor party thereto and by the
Administrative Agent and certain of the Lenders; and

 

each other Credit Document, signed by each Obligor party thereto.

 

We also have examined the originals, or duplicates or certified or conformed
copies, of such records, agreements, instruments and other documents and have
made such other investigations as we have deemed relevant and necessary in
connection with the opinions expressed herein.  As to questions of fact material
to this opinion, we have relied upon certificates of public officials and of
officers and representatives of the Obligors.  In addition, we have examined,
and have relied as to matters of fact upon, the representations made in the
Credit Documents.

 

2

--------------------------------------------------------------------------------


 

In rendering the opinion set forth below, we have assumed the genuineness of all
signatures, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as duplicates or certified or conformed copies,
and the authenticity of the originals of such latter documents.

 

In rendering the opinion set forth below we have assumed that (1) each of the
Credit Documents is a valid and legally binding obligation of each of the
Lenders parties thereto, (2)(ii) (a) each of the Obligors is validly existing
and in good standing under the laws of the jurisdiction in which it is organized
and has duly authorized, executed and delivered the Credit Documents to which it
is a party in accordance with its organizational documents, (iii)(b) execution,
delivery and performance by each Obligor of the Credit Documents to which it is
a party do not violate the laws of the jurisdiction in which it is organized or
any other applicable laws (excepting the laws of the State of New York and the
federal laws of the United States) and (c) execution, delivery and performance
by each Obligor of the Credit Documents to which it is a party do not constitute
a breach or violation of any agreement or instrument which is binding upon such
Obligor and (3) no Obligor is an “investment company” within the meaning of and
subject to regulation under the Investment Company Act of 1940.

 

Based upon and subject to the foregoing, and subject to the qualifications and
limitations set forth herein, we are of the opinion that each Credit Document
constitutes the valid and legally binding obligation of each Obligor which is a
party thereto, enforceable against such Obligor in accordance with its terms.

 

Our opinion set forth above is subject to (i)a. the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii)b. general
equitable principles (whether considered in a proceeding in equity or at law),
(iii) an implied covenant of good faith and fair dealing and c.(iv) the effects
of the possible judicial application of foreign laws or foreign governmental or
judicial action affecting creditors rights.  Our opinion set forth above also is
subject to the qualification that certain provisions of the Security Documents,
in whole or in part, may not be enforceable, although the inclusion of such
provisions does not render the Security Documents invalid, and the Security
Documents and the law of the State of New York contain adequate remedial
provisions for the practical realization of the rights and benefits afforded
thereby.

 

We note that (A)2. a New York statute provides that with respect to a foreign
currency obligation a court of the State of New York shall render a judgment or
decree in such foreign currency and such judgment or decree shall be converted
into currency of the United States at the rate of exchange prevailing on the
date of entry of such judgment or decree and 3.(B) with respect to a foreign
currency obligation a United

 

3

--------------------------------------------------------------------------------


 

States Federal court in New York may award judgment in United States dollars,
provided that we express no opinion as to the rate of exchange such court would
apply.

 

We express no opinion with respect to:

 

perfection or priority of any security interest;

 

the effect of any provision of the Credit Documents which is intended to
establish any standard other than a standard set forth in the Uniform Commercial
Code of the State of New York as the measure of the performance by any party
thereto of such party’s obligations of good faith, diligence, reasonableness or
care or of the fulfillment of the duties imposed on any secured party with
respect to the maintenance, disposition or redemption of collateral, accounting
for surplus proceeds of collateral or accepting collateral in discharge of
liabilities;

 

the effect of any provision of the Credit Documents which is intended to permit
modification thereof only by means of an agreement in writing by the parties
thereto;

 

the effect of any provision of the Credit Documents insofar as it provides that
any Person purchasing a participation from a Lender or other Person may exercise
set-off or similar rights with respect to such participation or that any Lender
or other Person may exercise set-off or similar rights other than in accordance
with applicable law;

 

the effect of any provision of the Credit Documents imposing penalties or
forfeitures;

 

the enforceability of any provision of any of the Credit Documents to the extent
that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; and the effect of any provision of the
Credit Documents relating to indemnification or exculpation in connection with
violations of any securities laws or relating to indemnification, contribution
or exculpation in connection with willful, reckless or criminal acts or gross
negligence of the indemnified or exculpated Person or the Person receiving
contribution.

 

4

--------------------------------------------------------------------------------


 

In connection with the provisions of the Credit Documents whereby the parties
submit to the jurisdiction of the courts of the United States of America located
in the State of New York, we note the limitations of 28 U.S.C. Sections 1331 and
1332 on subject matter jurisdiction of the federal courts.  In connection with
the provisions of the Credit Documents which relate to forum selection
(including, without limitation, any waiver of any objection to venue or any
objection that a court is an inconvenient forum), we note that under NYCPLR §
510 a New York State court may have discretion to transfer the place of trial,
and under 28 U.S.C. § 1404(a) a United States District Court has discretion to
transfer an action from one Federal court to another.

 

We do not express any opinion herein concerning any law other than the law of
the State of New York and the Federal law of the United States.

 

This opinion letter is rendered to you in connection with the above described
transactions.  This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent.

 

Very truly yours,

 

 

SIMPSON THACHER & BARTLETT LLP

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Lenders:

 

--------------------------------------------------------------------------------


 

EXHIBIT K-1

 

FORM OF

COMMITMENT INCREASE SUPPLEMENT

 

COMMITMENT INCREASE SUPPLEMENT, dated                                    (this
“Supplement”), to the Credit Agreement, dated as of June 27, 2011, as amended by
the First Amendment thereto, dated as of August 15, 2012, as amended by the
Second Amendment thereto, dated as of January 31, 2013 and as amended by the
Third Amendment thereto, dated as of August 7, 2013 (as further amended,
supplemented or otherwise modified from time to time, the “Agreement”), among
Iron Mountain Information Management, LLC (the “Company”), Iron Mountain
Incorporated (the “Parent”), the other Borrowers from time to time party thereto
, the lenders parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Administrative Agent, and the other parties thereto.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to Section 2.01(b)(i) of the Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments under the Agreement by
requesting one or more Lenders to increase the amount of its Revolving
Commitment;

 

WHEREAS, the Company has given notice to the Agent of its intention to increase
the aggregate Revolving Commitments pursuant to such Section 2.01(b)(i); and

 

WHEREAS, pursuant to Section 2.01(b)(ii) of the Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Revolving Commitment
under the Agreement by executing and delivering to the Company and the Agent a
supplement to the Agreement in substantially the form of this Supplement;

 

NOW THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.     The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Agreement, that on the date this Supplement is accepted by the
Company and acknowledged by the Agent it shall have its:

 

[(a)                        US$ Commitment increased by $                ,
thereby making its total US$ Commitment equal to $              ;]

 

[(b)                        US$-Canadian Commitment increased by $          
($            of which shall be allocated as Canadian Commitments), thereby
making its total US$-Canadian Commitment equal to $            ;]

 

[(c)                         Brazilian Commitment increased by $          ,
thereby making its total Brazilian Commitment equal to $            ;] [and]

 

K - 1

--------------------------------------------------------------------------------


 

[(d)                        Multi-Currency Commitment increased by $          ,
thereby making its total Multi-Currency Commitment equal to $            ;]

 

thus making the aggregate amount of its total Revolving Commitments equal to
$                              .

 

2.     The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

3.     Terms defined in the Agreement shall have their defined meanings when
used herein.

 

4.     This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

5.     This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

K - 2

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Agreed and accepted this          day of

 

 

                        ,         .

 

 

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged this          day of

 

 

                        ,         .

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature Page to Commitment Increase Supplement

 

--------------------------------------------------------------------------------


 

EXHIBIT K-2

 

FORM OF
BRAZILIAN COMMITMENT INCREASE SUPPLEMENT

 

BRAZILIAN COMMITMENT INCREASE SUPPLEMENT, dated
                                   (this “Supplement”), to the Credit Agreement,
dated as of June 27, 2011, as amended by the First Amendment thereto, dated as
of August 15, 2012, as amended by the Second Amendment thereto, dated as of
January 31, 2013 and as amended by the Third Amendment thereto, dated as of
August 7, 2013 (as further amended, supplemented or otherwise modified from time
to time, the “Agreement”), among Iron Mountain Information Management, LLC (the
“Company”), Iron Mountain Incorporated (the “Parent”), the other Borrowers from
time to time party thereto , the lenders parties thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”),
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent, and
the other parties thereto.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to Section 2.01(e)(i) of the Agreement, the Brazilian
Borrowers have the right, subject to the terms and conditions thereof, to
effectuate from time to time an increase in the aggregate Brazilian Commitments
under the Agreement by requesting one or more Lenders to increase the amount of
its Brazilian Commitment and decrease, on a dollar-for-dollar basis, the amount
of its US$ Commitments, US$-Canadian Commitments, Canadian Commitments, and/or
Multi-Currency Commitments;

 

WHEREAS, the Brazilian Borrowers have given notice to the Brazilian
Administrative Agent of its intention to increase the aggregate Revolving
Commitments pursuant to such Section 2.01(e)(i); and

 

WHEREAS, pursuant to Section 2.01(e)(ii) of the Agreement, the undersigned
Revolving Lender now desires to increase the amount of its Brazilian Commitment
under the Agreement and decrease the amount of its (include all that apply) [US$
Commitments] [US$-Canadian Commitments] [Canadian Commitments] [Multi-Currency
Commitments] by executing and delivering to the Brazilian Borrowers and the
Brazilian Administrative Agent a supplement to the Agreement in substantially
the form of this Supplement;

 

NOW THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.     The undersigned Revolving Lender agrees, subject to the terms and
conditions of the Agreement, that on the date this Supplement is accepted by the
Brazilian Borrowers and acknowledged by the Brazilian Administrative Agent it
shall have its:

 

(a)                                 Brazilian Commitment increased by
$          , thereby making its total Brazilian Commitment equal to
$            ; and

 

[(b)                             US$ Commitment decreased by $                ,
thereby making its total US$ Commitment equal to $              ;]

 

K - 1

--------------------------------------------------------------------------------


 

[(c)                              US$-Canadian Commitment decreased by
$           ($            of which shall be de-allocated as Canadian
Commitments), thereby making its total US$-Canadian Commitment equal to
$            ;]

 

[(d)                             Multi-Currency Commitment decreased by
$          , thereby making its total Multi-Currency Commitment equal to
$            ;]

 

thus making the aggregate amount of its total Revolving Commitments unchanged
and remaining equal to $                              .

 

2.     Each of Brazilian Borrowers hereby represents and warrants that no
Default or Event of Default has occurred and is continuing on and as of the date
hereof.

 

3.     Terms defined in the Agreement shall have their defined meanings when
used herein.

 

4.     This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

5.     This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

K - 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF REVOLVING LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Agreed and accepted this          day of

 

 

                           ,         .

 

 

 

 

 

[BRAZILIAN BORROWERS]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged this          day of

 

 

                           ,         .

 

 

 

 

 

[                        ]

 

 

as Brazilian Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF
ADDITIONAL LENDER SUPPLEMENT

 

ADDITIONAL LENDER SUPPLEMENT, dated                                    (this
“Supplement”), to the Credit Agreement, dated as of June 27, 2011, as amended by
the First Amendment thereto, dated as of August 15, 2012, as amended by the
Second Amendment thereto, dated as of January 31, 2013 and as amended by the
Third Amendment thereto, dated as of August 7, 2013 (as further amended,
supplemented or otherwise modified from time to time, the “Agreement”), among
Iron Mountain Information Management, LLC (the “Company”), Iron Mountain
Incorporated (the “Parent”), the other Borrowers from time to time party
thereto, the lenders parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Agent”), JPMorgan Chase Bank, N.A., Toronto
Branch, as Canadian Administrative Agent,  and the other parties thereto.

 

W I T N E S S E T H :

 

WHEREAS, the Agreement provides in Section 2.01(b) thereof that any financial
institution, although not originally a party thereto, may become a party to the
Agreement following consultation by the Company with the Agent, by executing and
delivering to the Company and the Agent a supplement to the Agreement in
substantially the form of this Supplement; and

 

WHEREAS, the undersigned Additional Lender was not an original party to the
Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.             The undersigned Additional Lender agrees to be bound by the
provisions of the Agreement and agrees that it shall, on the date this
Supplement is accepted by the Company and acknowledged by the Agent, become a
Lender for all purposes of the Agreement to the same extent as if originally a
party thereto, with a:

 

[(a) US$ Commitment of $                                ;]

 

[(b) US$-Canadian Commitment of $                               ($              
of which shall be allocated as Canadian Commitments);]

 

[(c) Multi-Currency Commitment of $                          ;]

 

[(d) Brazilian Commitment of $                          ;]

 

thus making the aggregate amount of its total Revolving Commitments equal to
$                            .

 

2.             The undersigned Additional Lender (a) represents and warrants
that it is legally authorized to enter into this Supplement; (b) confirms that
it has received a copy of

 

L - 1

--------------------------------------------------------------------------------


 

the Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.01 or 8.02 thereof, as applicable, and has
reviewed such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Supplement;
(c) agrees that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Agreement and will perform in accordance with
its terms all the obligations which by the terms of the Agreement are required
to be performed by it as a Lender.

 

3.     The undersigned’s address for notices for the purposes of the Agreement
is as follows:

 

[                            ]

 

4.     The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5.     Terms defined in the Agreement shall have their defined meanings when
used herein.

 

6.     This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

7.     This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

L - 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF ADDITIONAL LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Agreed and accepted this          day of

 

 

                         ,         .

 

 

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Acknowledged this          day of

 

 

                         ,         .

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature Page to Additional Lender Supplement

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF INCREMENTAL TERM LOAN

ACTIVATION NOTICE

 

To:                             JPMorgan Chase Bank, N.A. as Administrative
Agent under the Credit Agreement referred to below

 

Reference is hereby made to the Credit Agreement (as modified and supplemented
and in effect from time to time, the “Credit Agreement”), dated as of June 27,
2011, as amended by the First Amendment thereto, dated as of August 15, 2012, as
amended by the Second Amendment thereto, dated as of January 31, 2013 and as
amended by the Third Amendment thereto, dated as of August 7, 2013 (as further
amended, supplemented or otherwise modified from time to time), among
[                  ] (the “Company”), Iron Mountain Incorporated (the “Parent”),
the other Borrowers from time to time party thereto, the lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent (the “Agent”),
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent, and
the other parties thereto.  Terms defined in the Credit Agreement and not
defined herein are used herein as defined therein.

 

This notice is an Incremental Term Loan Activation Notice referred to in the
Credit Agreement, and the Company and the undersigned Incremental Term Lender
hereby notifies you that:

 

1.     The amount of the Incremental Term Loan implemented by this Incremental
Term Loan Activation Notice is $                              .

 

2.     The Incremental Term Maturity Date is                 .

 

3.     The Incremental Term Lender and the Company hereby agree that (a) the
amortization schedule relating to this Incremental Term Loan is set forth in
Annex A attached hereto, (b) the Applicable Margin for this Incremental Term
Loan shall be                                [and (c) the proposed original
issue discount to this Incremental Term Loan is                         ].

 

4.     The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5.     This Incremental Term Loan Activation Notice shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

6.     This Incremental Term Loan Activation Notice may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

--------------------------------------------------------------------------------


 

 

 

[INCREMENTAL TERM BORROWER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[INCREMENTAL TERM LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged this        day of

 

 

                        ,           .

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature Page to Incremental Term Loan Activation Notice

 

--------------------------------------------------------------------------------


 

Annex I

 

Amortization Schedule

 

 

Annex to Incremental Term Loan Activation Notice

 

--------------------------------------------------------------------------------


 

EXHIBIT N

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrower(s):

 

 

 

 

4.

Administrative Agent:

                              , as administrative agent under the Credit
Agreement

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

N - 1

--------------------------------------------------------------------------------


 

5.

Credit Agreement:

The Credit Agreement dated as of June 27, 2011, as amended by the First
Amendment thereto, dated as of August 15, 2012, as amended by the Second
Amendment thereto, dated as of January 31, 2013 and as amended by the Third
Amendment thereto, dated as of August 7, 2013 (as further amended, supplemented
or otherwise modified from time to time) among Iron Mountain Information
Management, LLC (the “Company”), Iron Mountain Incorporated (the “Parent”), the
other Borrowers from time to time party thereto, the lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Administrative Agent, and the other parties thereto.

 

 

 

6.

Assigned Interest:

 

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                               , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

[Rest of page intentionally left blank, signature pages follow]

 

--------------------------------------------------------------------------------

(2)         Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Commitment,” “Tranche A Term Commitment,” “Tranche B Term
Commitment”).

 

(3)         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders.

 

N - 2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

NAME OF ASSIGNOR

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

 

 

NAME OF ASSIGNEE

 

 

 

 

 

By:

 

 

 

Title:

 

N - 3

--------------------------------------------------------------------------------


 

Consented to and Accepted(4):

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

Consented to(5):

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

[NAME OF ANY OTHER RELEVANT PARTY]

 

 

 

 

 

By

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)         To be added only if the consent of the Administrative Agent is
required by Section 12.06 of the Credit Agreement.

 

(5)         To be added only if the consent of the Company and/or other parties
(e.g. Swingline Lender, Issuing Lender) is required by Section 12.06 of the
Credit Agreement.

 

N - 4

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

The following are the standard terms and conditions for assignment and
assumption with respect to the Credit Agreement, dated as of June 27, 2011, as
amended by the First Amendment thereto, dated as of August 15, 2012, as amended
by the Second Amendment thereto, dated as of January 31, 2013 and as amended by
the Third Amendment thereto, dated as of August 7, 2013 (as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Iron Mountain Information Management, LLC, Iron Mountain Incorporated, the
other Borrowers from time to time party thereto, the lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”),
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent and
the other parties thereto.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Basic Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Basic
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Basic Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Basic Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 9.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the

 

Annex 1 to Assignment and Assumption Agreement

 

--------------------------------------------------------------------------------


 

Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Basic
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Basic Documents are required to be
performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT

O-1

 

FORM OF

BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of                         , 20      
(this “Agreement”), among [                    ] (the “Company”), [NAME OF
BORROWING SUBSIDIARY], a [              ] corporation (the “New Borrowing
Subsidiary”), and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”).

 

Reference is hereby made to the Credit Agreement, dated as of June 27, 2011, as
amended by the First Amendment thereto, dated as of August 15, 2012, as amended
by the Second Amendment thereto, dated as of January 31, 2013 and as amended by
the Third Amendment thereto, dated as of August 7, 2013 (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Iron Mountain Information Management, LLC (the
“Company”), Iron Mountain Incorporated (the “Parent”), the other Borrowers from
time to time party thereto, the lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch,  as
Canadian Administrative Agent and the other parties thereto.  Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

 

Pursuant to Section 12.16 of the Credit Agreement, the Lenders have agreed, upon
the terms and subject to the conditions therein set forth, to make Revolving
Loans to any Subsidiary that the Company shall designate as a Borrower under the
[US$-Commitments] [the US$-Canadian Commitments] [the Canadian Commitments] [the
Multi-Currency Commitments] [the Brazilian Commitments], and the Company and the
New Borrowing Subsidiary desire that the New Borrowing Subsidiary become a
Borrower under such Revolving Commitments.  The Company represents and warrants
that the New Borrowing Subsidiary is a Subsidiary of the Parent.  Each of the
Company and the New Borrowing Subsidiary represents and warrants that the
representations and warranties of the Company in the Credit Agreement relating
to the New Borrowing Subsidiary and this Agreement are true and correct on and
as of the date hereof.  The Company agrees that the Guarantee of the Company
contained in the Company Guaranty will apply to the obligations of the New
Borrowing Subsidiary.  Upon execution of this Agreement by each of the Company,
the New Borrowing Subsidiary and the Administrative Agent, the New Borrowing
Subsidiary shall be a party to the Credit Agreement and shall constitute a
“Borrower” for all purposes thereof, and the New Borrowing Subsidiary hereby
agrees to be bound by all provisions of the Credit Agreement.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY],

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

Signature Page to Borrowing Subsidiary Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT O-2

 

FORM OF

BORROWING SUBSIDIARY TERMINATION

 

                   , 20   

 

JPMorgan Chase Bank, N.A. as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement, dated as of June 27, 2011 , as
amended by the First Amendment thereto, dated as of August 15, 2012, as amended
by the Second Amendment thereto, dated as of January 31, 2013 and as amended by
the Third Amendment thereto, dated as of August 7, 2013 (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Iron Mountain Information Management, LLC (the
“Company”), Iron Mountain Incorporated (the “Parent”), the other Borrowers from
time to time party thereto, the lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch,  as
Canadian Administrative Agent, and the other parties thereto.  Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

Pursuant to Section 12.16 of the Credit Agreement, the Company hereby terminates
the status of [NAME OF TERMINATED BORROWING SUBSIDIARY] (the “Terminated
Borrowing Subsidiary”) as a Borrower.  The Company represents and warrants that
(a) no Loans made to the Terminated Borrowing Subsidiary are outstanding as of
the date hereof, (b) no Letters of Credit issued for the account of the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and
(c) all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.

 

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, LLC

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[NAME OF TERMINATED BORROWING SUBSIDIARY],

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex A

to the Credit Agreement

 

SECTION 1.  DEFINITIONS

 

Defined Terms.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms shall have the following meanings:

 

“Acceptance Fee” shall mean the fee payable in C$ to each Canadian Lender in
respect of Bankers’ Acceptances and BA Equivalent Loans computed in accordance
with subsection 2.3(e).

 

“Applicable BA Discount Rate” shall mean (i) with respect to any Schedule I
Canadian Lender, as applicable to a Bankers’ Acceptance being purchased by such
Schedule I Canadian Lender on any day, the CDOR Rate and (ii) with respect to
any Schedule II/III Canadian Lender or any other Canadian Lender which is not a
Schedule I, II or III Canadian Lender, as applicable to a Bankers’ Acceptance
being purchased by, or BA Equivalent Loan to be advanced by, such Canadian
Lender on any day, the lesser of (x) the average (as determined by the Canadian
Administrative Agent) of the respective percentage discount rates (expressed to
two decimal places and rounded upward, if necessary, to the nearest 1/100th of
1%) quoted to the Canadian Administrative Agent by each Schedule II/III
Reference Canadian Lender as the percentage discount rate at which such Schedule
II/III Reference Canadian Lender would, in accordance with its normal practices,
at or about 10:00 A.M. (Toronto time) on such day, be prepared to purchase
bankers’ acceptances accepted by such Schedule II/III Reference Canadian Lender
having a term and a face amount comparable to the term and face amount of such
Bankers’ Acceptance or BA Equivalent Loan, as applicable and (y) the rate that
is 0.10% per annum in excess of the rate determined pursuant to clause (i) of
this definition in connection with the relevant issuance of Bankers’
Acceptances, or advance of any BA Equivalent Loan.

 

“Applicable Margin for Canadian Borrowing” shall mean the rate for the
respective type of C$ Loan set forth below opposite the level (either Level 1,
Level 2, Level 3 or Level 4) indicated in the schedule set forth below
corresponding to the Applicable Leverage Ratio in effect at such time:

 

 

 

Applicable Margin (% per annum)

 

Range of
Leverage Ratio

 

C$ Prime
Loans

 

Bankers’
Acceptances/BA
Equivalent Loans

 

 

 

 

 

 

 

Level 4

 

 

 

 

 

 

 

 

 

 

 

Greater than or equal to 5.00 to 1.00

 

1.50

%

2.50

%

 

 

 

 

 

 

Level 3

 

 

 

 

 

 

 

 

 

 

 

Less than 5.00 to 1.00 and greater than or equal to 4.00 to 1.00

 

1.25

%

2.25

%

 

 

 

 

 

 

Level 2

 

 

 

 

 

 

 

 

 

 

 

Less than 4.00 to 1.00 and greater than or equal to 3.00 to 1.00

 

0.75

%

1.75

%

 

 

 

 

 

 

Level 1

 

 

 

 

 

 

 

 

 

 

 

Less than 3.00 to 1.00

 

0.50

%

1.50

%

 

--------------------------------------------------------------------------------


 

“BA Discount Proceeds” shall mean in respect of any Bankers’ Acceptance to be
purchased by a Canadian Lender, or in respect of any BA Equivalent Loan to be
made by a Canadian Lender, on any day under subsection 2.3, an amount (rounded
to the nearest whole Canadian cent, and with one-half of one Canadian cent being
rounded up) calculated on such day by dividing:

 

(a)  the face amount of such Bankers’ Acceptance or BA Equivalent Loan; by

 

(b)  the sum of one plus the product of:

 

(i)                                     the Applicable BA Discount Rate
(expressed as a decimal) applicable to such Bankers’ Acceptance or BA Equivalent
Loan; and

 

(ii)                                  a fraction, the numerator of which is the
number of days remaining in the term of such Bankers’ Acceptance or BA
Equivalent Loan and the denominator of which is 365;

 

with such product being rounded up or down to the fifth decimal place and
.000005 being rounded up.

 

“BA Equivalent Loan” shall mean an advance in Canadian Dollars made by a
Canadian Lender to the Canadian Borrower evidenced by a BA Equivalent Note.

 

“BA Equivalent Note” shall mean a promissory note executed and delivered by the
Canadian Borrower to a Canadian Lender in substantially the form of Exhibit C to
this Annex A.

 

“Bankers’ Acceptance” shall mean a bill of exchange or a depository bill
governed by the Depository Bills and Notes Act (Canada) denominated in C$ drawn
by the Canadian Borrower and accepted by a Canadian Lender pursuant to
subsection 2.3.

 

“Borrowing Date (Canada)” shall mean any Business Day (Canada) specified in a
notice as a date on which the Canadian Borrower requests the relevant Canadian
Lenders to make C$ Loans under this Annex A to the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

“Business Day (Canada)” shall mean a day on which banks are open for business in
Toronto, Ontario, Canada but excludes (i) Saturday, Sunday and any other day
which is a legal holiday in Toronto, Ontario, Canada and (ii) any day on which
commercial banks are authorized or required to close in New York City or Boston,
Massachusetts.

 

“Canadian Administrative Agent” shall mean JPMorgan Chase Bank, N.A., Toronto
Branch, together with its affiliates, as the agent for the Canadian Lenders
under the Credit Agreement and the other Basic Documents.

 

“Canadian Administrative Office” shall mean the Canadian Administrative Agent’s
office located at 200 Bay Street, Royal Bank Plaza, South Tower, Suite 1800,
Toronto, Ontario M5J 2J2, or such other office in Canada as may be designated as
such by the Canadian Administrative Agent by written notice to the Canadian
Borrower and the Lenders.

 

“Canadian Borrower” shall mean Iron Mountain Canada Operations ULC, a British
Columbia unlimited liability company.

 

“Canadian Commitment” shall mean as to any Canadian Lender, the obligation of
such Canadian Lender to make (i) C$ Prime Loans and (ii) BA Equivalent Loans
and/or to purchase Bankers’ Acceptances from the Canadian Borrower hereunder in
an aggregate principal or face amount at any one time outstanding up to but not
exceeding the amount set forth opposite such Canadian Lender’s name on Schedule
I to the Credit Agreement under the caption “Canadian Commitment” (expressed in
Canadian Dollars) or, in the case of a Person that is party to an assignment
permitted under Section 12.06 of the Credit Agreement after the Effective Date,
as specified in the respective instrument of assignment pursuant to which such
assignment is effected (as the same may be reduced or increased at any time or
from time to time pursuant to subsection 3.3 of this Annex A or reallocated from
time to time pursuant to subsection 2.6 of this Annex A, and may be increased
from time to time pursuant to Section 2.01 of the Credit Agreement).  The
aggregate principal amount of the Canadian Commitments that will be available to
the Canadian Borrower on the Third Amendment Effective Date will be the Canadian
Dollar equivalent (determined by the Administrative Agent using the Canadian
Exchange Rate) of US$ 75,000,000, which amount is subject to change after giving
effect to the allocation of the Canadian Commitments and the US$-Canadian
Commitments pursuant to Section 2.6 hereof.  In no event shall the aggregate
outstanding principal amount of the C$ Loans and the aggregate amount of all
Letter of Credit Liabilities, in each case, outstanding under the Canadian
Commitments, together with the aggregate outstanding principal amount of the
US$-Canadian Loans, exceed US$150,000,000.

 

“Canadian Dollars” or “C$” shall mean dollars in lawful currency of Canada.

 

“Canadian Exchange Rate” shall mean on a particular date, the rate at which
C$ may be exchanged into US$, determined by reference to the Bank of Canada noon
rate as published on the Reuters Screen page BOFC.  In the event that such rate
does not appear on such Reuters page, the “Canadian Exchange Rate” shall be
determined by reference to any other means (as selected by the Canadian
Administrative Agent) by which such rate is

 

3

--------------------------------------------------------------------------------


 

quoted or published from time to time by the Bank of Canada (in each case as in
effect at or about 12:00 Noon, Toronto time, on the Business Day (Canada)
immediately preceding the relevant date of determination); provided, that if at
the time of any such determination, for any reason, no such exchange rate is
being quoted or published, the Canadian Administrative Agent may use any
reasonable method as it deems applicable to determine such rate, and such
determination shall be prima facie evidence of the accuracy thereof.

 

“Canadian Issuing Bank” shall mean any Canadian Lender so designated by the
Canadian Borrower with the consent of such Canadian Lender and the Canadian
Administrative Agent.

 

“Canadian Lender” shall mean each of the lenders that is a signatory to the
Credit Agreement under the caption “CANADIAN LENDER” on the signature
pages thereto and each lender or financial institution that becomes a Canadian
Lender after the date hereof pursuant to Section 12.06 of the Credit Agreement;
provided, that as of the Effective Date (or the effective date of the relevant
assignment pursuant to Section 12.06 of the Credit Agreement), any such lender
shall be itself or shall operate through an applicable Canadian Lending Office
which is either (x) resident in Canada for the purposes of the Income Tax Act
(Canada), as amended (the “ITA”), or (y) deemed to be resident in Canada for
purposes of Part XIII of the ITA in respect of any amounts paid or credited to
such lender hereunder.

 

“Canadian Lending Office” shall mean for each Canadian Lender, the lending
office for such Canadian Lender (or of an affiliate of such Canadian Lender)
designated for each type of C$ Loan in the Administrative Questionnaire of such
Canadian Lender or such other lending office of such Canadian Lender (or of an
affiliate of such Canadian Lender) as such Canadian Lender may from time to time
specify to the Canadian Administrative Agent and the Canadian Borrower as the
office by which its C$ Loans of such type are to be made and maintained.

 

“Canadian Letters of Credit” shall have the meaning assigned to such term in
subsection 2.8 hereof.

 

“Canadian Swingline Loans” shall have the meaning assigned to such term in
section 2.9(a).

 

“Canadian Swingline Commitment” shall mean the obligation of the Swingline
Lender to make Canadian Swingline Loans pursuant to Section 2.9 in an aggregate
principal amount at any one time not to exceed $10,000,000.

 

“Canadian Swingline Participation Amount” shall have the meaning assigned to
such term in section 2.9(c).

 

“C$ Commitment Percentage” shall mean as to any Canadian Lender at any time, the
percentage of the aggregate Canadian Commitments then constituted by such
Canadian Lender’s Canadian Commitment.

 

“C$ Loans” shall mean the collective reference to C$ Prime Loans, CDOR Loans and
Bankers’ Acceptances and BA Equivalent Loans; for the purposes of this
Agreement,

 

4

--------------------------------------------------------------------------------


 

the principal amount of any C$ Loan constituting a Bankers’ Acceptance or BA
Equivalent Loan shall be deemed to be the undiscounted face amount of such
Bankers’ Acceptance, or BA Equivalent Note, respectively.

 

“C$ Note” as defined in subsection 3.2 hereof.

 

“C$ Prime Loans” shall mean advances denominated in Canadian Dollars that bear
interest at a rate based upon the C$ Prime Rate.

 

“C$ Prime Rate” shall mean with respect to a C$ Prime Loan, on any day, the
greater of (a) the annual rate of interest announced from time to time by the
Canadian Administrative Agent as its reference rate then in effect for
determining interest rates on C$ denominated commercial loans in Canada and
(b) the annual rate of interest equal to the sum of (i) the CDOR Rate for 30
days and (ii) 0.50% per annum.

 

“CDOR Loans” shall mean advances denominated in Canadian Dollars that bear
interest at a rate based upon the CDOR Rate.

 

“CDOR Rate” shall mean on any date, the per annum rate of interest which is the
rate based on the rate applicable to C$ bankers’ acceptances for a term
comparable to that specified in the Borrowing Notice appearing on the “Reuters
Screen CDOR Page” on such date, or if such date is not a Business Day (Canada),
then on the immediately preceding Business Day (Canada); provided, however, that
if no such rate appears on the Reuters Screen CDOR Page as contemplated, then
the CDOR Rate on any date shall be calculated as the arithmetic mean of the
rates for the term and amount referred to above applicable to C$ bankers’
acceptances quoted by the Schedule I Reference Canadian Lenders as of
10:00 A.M., Toronto time, on such date or, if such date is not a Business Day
(Canada), then on the immediately preceding Business Day (Canada).

 

“Draft” shall mean a blank bill of exchange, within the meaning of the Bills of
Exchange Act (Canada), in substantially the form set forth in Exhibit A to this
Annex A, drawn by a Canadian Borrower on a Canadian Lender, denominated in
C$ and bearing such distinguishing letters and numbers as such Lender may
determine, but which at such time, except as otherwise provided herein, has not
been completed or accepted by such Lender.

 

“Drawing” shall mean the creation and purchase of Bankers’ Acceptances and/or
the purchase of completed Drafts, by the Canadian Lenders pursuant to subsection
2.3.

 

“Related Affiliate” shall mean with respect to any Canadian Lender, an Affiliate
or lending office of such Canadian Lender designated by it to make its
US$-Canadian Commitment and US$-Canadian Loans available to the US$-Canadian
Borrower under this Agreement.

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental

 

5

--------------------------------------------------------------------------------


 

Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Schedule I Canadian Lender” shall mean any Canadian bank named on Schedule I to
the Bank Act (Canada).

 

“Schedule I Reference Canadian Lenders” shall mean Canadian Imperial Bank of
Commerce and The Bank of Nova Scotia.

 

“Schedule II/III Canadian Lender” shall mean any bank named on Schedule II or
Schedule III to the Bank Act (Canada).

 

“Schedule II/III Reference Canadian Lenders” shall mean JPMorgan Chase Bank,
N.A., Toronto Branch and HSBC Bank USA, National Association.

 

SECTION 2.  THE CANADIAN COMMITMENTS

 

2.1.  The Canadian Commitments.  Subject to the terms and conditions hereof,
each Canadian Lender severally agrees to make revolving credit loans (which
shall be C$ Prime Loans) to, to accept and, at the option of the Canadian
Borrower, purchase Bankers’ Acceptances from (or, at the option of a Canadian
Lender, make a BA Equivalent Loan in lieu of purchasing a Bankers’ Acceptance),
and to issue letters of credit pursuant to subsection 2.8 for the account of,
the Canadian Borrower from time to time during the Commitment Period in an
aggregate principal amount at any one time outstanding not to exceed such
Canadian Lender’s Canadian Commitment.  During the Commitment Period, the
Canadian Borrower may use the Canadian Commitments by borrowing, prepaying
(other than Bankers’ Acceptances or BA Equivalent Loans) or repaying the
C$ Prime Loans, Bankers’ Acceptances or BA Equivalent Loans, in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.

 

2.2.  Procedure for C$ Prime Loan Borrowing.  The Canadian Borrower may borrow
C$ Prime Loans during the Commitment Period on any Business Day (Canada),
provided that the Canadian Borrower shall give the Canadian Administrative Agent
irrevocable written or telephonic notice (in the case of telephonic notice, to
be promptly confirmed in writing) (which notice must be received by the Canadian
Administrative Agent prior to 12:00 Noon, Toronto time, one Business Day
(Canada) prior to the requested Borrowing Date (Canada)), specifying (a) the
amount to be borrowed, (b) the requested Borrowing Date (Canada) and (c) the
designation of an account to which funds will be transferred.  Each borrowing of
C$ Prime Loans shall be in an amount equal to C$300,000 or a whole multiple of
C$100,000 in excess thereof.  Upon receipt of any such irrevocable notice from
the Canadian Borrower, the Canadian Administrative Agent shall promptly notify
each Canadian Lender thereof.  Each Canadian Lender will make the amount of its
pro rata share of each such borrowing available to the Canadian Administrative
Agent for the account of the Canadian Borrower at the Canadian Administrative
Office prior to 11:00 A.M., Toronto time, on the Borrowing Date (Canada)
requested by the Canadian Borrower in funds immediately available to the
Canadian Administrative Agent.  Such borrowing will then be made available on
such date to the Canadian Borrower by the Canadian Administrative Agent by wire
transfer of such funds to the account specified in such irrevocable notice with
the aggregate of the

 

6

--------------------------------------------------------------------------------


 

amounts made available to the Canadian Administrative Agent by the Canadian
Lenders and in like funds as received by the Canadian Administrative Agent.

 

2.3.  Bankers’ Acceptances and BA Equivalent Loans.

 

(a)  The Canadian Borrower may (i) issue Bankers’ Acceptances denominated in C$,
for acceptance and, at the Canadian Borrower’s option, purchase by the Canadian
Lenders or (ii) borrow BA Equivalent Loans, each in accordance with the
provisions of this subsection 2.3.

 

(b)  Procedures.

 

(1)  Notice.  The Canadian Borrower shall notify the Canadian Administrative
Agent by irrevocable written or telephonic notice (in the case of telephonic
notice, to be promptly confirmed in writing) by 10:00 A.M., Toronto time, three
Business Days (Canada) prior to the date of the relevant borrowing in respect of
any borrowing by way of Bankers’ Acceptances or BA Equivalent Loans.

 

(2)  Minimum Borrowing Amount.  Each borrowing by way of Bankers’ Acceptances or
BA Equivalent Loans shall be in a minimum aggregate face amount of C$1,000,000
or a whole multiple of C$100,000 in excess thereof.

 

(3)  Face Amounts.  The face amount of each Bankers’ Acceptance or BA Equivalent
Loan shall be C$100,000 or any whole multiple thereof.

 

(4)  Term.  Bankers’ Acceptances and BA Equivalent Notes shall be issued and
shall mature on a Business Day (Canada).  Each Bankers’ Acceptance and BA
Equivalent Note shall have a term of 30, 60, 90 or 180 days (or such shorter or
longer term as shall be agreed to by all of the Canadian Lenders), shall mature
on or before the Commitment Termination Date and shall be in form and substance
reasonably satisfactory to each Canadian Lender.

 

(5)  Bankers’ Acceptances and BA Equivalent Notes in Blank.  To facilitate the
acceptance of Bankers’ Acceptances and the issuance of BA Equivalent Notes under
this Agreement, the Canadian Borrower shall, from time to time as required,
provide to the Canadian Administrative Agent Drafts and BA Equivalent Notes duly
executed and endorsed in blank by the Canadian Borrower in quantities sufficient
for each Canadian Lender to fulfill its obligations hereunder.  In addition, the
Canadian Borrower hereby appoints each Canadian Lender as its attorney, with
respect to Bankers’ Acceptances and BA Equivalent Notes for which the Canadian
Borrower has provided a Bankers’ Acceptance or BA Equivalent Loan notice:

 

(i)  to complete and sign on behalf of the Canadian Borrower, either manually or
by facsimile or mechanical signature, the Drafts to create the Bankers’
Acceptances (with, in each Canadian Lender’s discretion, the inscription “This
is a depository bill subject to the Depository Bills and Notes Act (Canada)”) or
the BA Equivalent Notes, as applicable;

 

7

--------------------------------------------------------------------------------


 

(ii)  after the acceptance thereof by any Canadian Lender, to endorse on behalf
of the Canadian Borrower, either manually or by facsimile or mechanical
signature, such Bankers’ Acceptance in favor of the applicable purchaser or
endorsee thereof including, in such Canadian Lender’s discretion, such Canadian
Lender or a clearing house (as defined by the Depository Bills and Notes Act
(Canada));

 

(iii)  to deliver such Bankers’ Acceptances to such purchaser or to deposit such
Bankers’ Acceptances with such clearing house; and

 

(iv)  to comply with the procedures and requirements established from time to
time by such Canadian Lender or such clearing house in respect of the delivery,
transfer and collection of bankers’ acceptances and depository bills.

 

The Canadian Borrower recognizes and agrees that all Bankers’ Acceptances and BA
Equivalent Notes signed, endorsed, delivered or deposited on its behalf by a
Canadian Lender shall bind the Canadian Borrower as fully and effectually as if
signed in the handwriting of and duly issued, delivered or deposited by the
proper signing officer of the Canadian Borrower.  Each Canadian Lender is hereby
authorized to accept such Drafts or issue such Bankers’ Acceptances endorsed in
blank in such face amounts as may be determined by such Canadian Lender in
accordance with the terms of this Agreement, provided that the aggregate amount
thereof is less than or equal to the aggregate amount of Bankers’ Acceptances
required to be accepted by such Canadian Lender.  No Canadian Lender shall be
responsible or liable for its failure to accept a Bankers’ Acceptance or make a
BA Equivalent Loan if the cause of such failure is, in whole or in part, due to
the failure of the Canadian Borrower to provide duly executed and endorsed
Drafts or BA Equivalent Notes to the Canadian Administrative Agent on a timely
basis, nor shall any Canadian Lender be liable for any damage, loss or other
claim arising by reason of any loss or improper use of any such instrument
except loss or improper use arising by reason of the gross negligence or willful
misconduct of such Canadian Lender, its officers, employees, agents or
representatives.  The Canadian Administrative Agent and each Canadian Lender
shall exercise such care in the custody and safekeeping of Drafts and BA
Equivalent Notes as it would exercise in the custody and safekeeping of similar
property owned by it.  Each Canadian Lender will, upon the request of the
Canadian Borrower, promptly advise the Canadian Borrower of the number and
designation, if any, of Drafts then held by it for the Canadian Borrower.  Each
Canadian Lender shall maintain a record with respect to Drafts and Bankers’
Acceptances (i) received by it from the Canadian Administrative Agent in blank
hereunder, (ii) voided by it for any reason, (iii) accepted by it hereunder,
(iv) purchased by it hereunder and (v) canceled at their respective maturities
and of BA Equivalent Notes (i) received by it from the Canadian Administrative
Agent in blank hereunder, (ii) voided by it for any reason and (iii) canceled at
their respective maturities.  Each Canadian Lender further agrees to retain such
records in the manner and for the statutory periods provided in the various
Canadian provincial or federal statutes and regulations which apply to such
Canadian Lender.

 

(6)  Execution of Bankers’ Acceptances and BA Equivalent Notes.  Drafts of the
Canadian Borrower to be accepted as Bankers’ Acceptances and BA Equivalent Notes

 

8

--------------------------------------------------------------------------------


 

hereunder shall be duly executed on behalf of the Canadian Borrower. 
Notwithstanding that any person whose signature appears on any Bankers’
Acceptance or BA Equivalent Note as a signatory for the Canadian Borrower may no
longer be an authorized signatory for the Canadian Borrower at the date of
issuance of a Bankers’ Acceptance or advance of a BA Equivalent Loan, such
signature shall nevertheless be valid and sufficient for all purposes as if such
authority had remained in force at the time of such issuance or advance, and any
such Bankers’ Acceptance or BA Equivalent Note so signed shall be binding on the
Canadian Borrower.

 

(7)  Issuance of Bankers’ Acceptances or BA Equivalent Note.  Promptly following
receipt of a notice of borrowing by way of Bankers’ Acceptances or BA Equivalent
Loans, the Canadian Administrative Agent shall so advise the Canadian Lenders
and shall advise each Canadian Lender of the face amount of each Draft to be
accepted by it or BA Equivalent Loan to be made by it and the term thereof.  The
aggregate face amount of Drafts to be accepted or BA Equivalent Loans to be made
by a Canadian Lender shall be determined by the Canadian Administrative Agent on
a pro rata basis by reference to the respective Canadian Commitments of the
Canadian Lenders, except that, if the face amount of a Draft or BA Equivalent
Loans which would otherwise be accepted by a Canadian Lender would not be
C$100,000 or a whole multiple thereof, such face amount shall be increased or
reduced by the Canadian Administrative Agent in its sole and unfettered
discretion to the nearest whole multiple of C$100,000.

 

(8)  Acceptance of Bankers’ Acceptances.  Each Draft to be accepted by a
Canadian Lender shall be accepted at such Canadian Lender’s Canadian Lending
Office.

 

(9)  Purchase of Bankers’ Acceptances/Advance of BA Equivalent Loan.  Each
Canadian Lender shall be required to purchase (subject to the commercial
availability of a resale market in the case of Bankers’ Acceptances with a term
of approximately 30, 60, 90 or 180 days, as the case may be) from the Canadian
Borrower on the Borrowing Date (Canada), at the Applicable BA Discount Rate, the
Bankers’ Acceptances accepted by it on such date or to advance the subject BA
Equivalent Loan and to provide to the Canadian Administrative Agent the BA
Discount Proceeds thereof not later than 12:00 Noon, Toronto time, on such
Borrowing Date (Canada) for the account of the Canadian Borrower.  The
Acceptance Fee payable by the Canadian Borrower to such Canadian Lender under
subsection 2.3(e) in respect of each Bankers’ Acceptance accepted and purchased
by such Canadian Lender from the Canadian Borrower or each BA Equivalent Loan
made by such Canadian Lender to the Canadian Borrower shall be set off against
the BA Discount Proceeds payable by such Canadian Lender under this subsection
2.3(b)(9).  Not later than 2:00 P.M., Toronto time, on such Borrowing Date
(Canada), the Canadian Administrative Agent shall make such BA Discount Proceeds
available to the Canadian Borrower by wire transfer of such funds to an account
designated by the Canadian Borrower with the aggregate of the amounts made
available to the Canadian Administrative Agent by the Canadian Lenders and in
like funds as received by the Canadian Administrative Agent.

 

(10)  Sale of Bankers’ Acceptances.  Each Canadian Lender may at any time and
from time to time hold, sell, rediscount or otherwise dispose of any or all
Bankers’ Acceptances accepted and purchased by it.

 

9

--------------------------------------------------------------------------------


 

(11)  Waiver of Presentment and Other Conditions.  To the extent permitted by
applicable law, the Canadian Borrower waives presentment for payment and any
other defense to payment of any amounts due to a Canadian Lender in respect of a
Bankers’ Acceptance accepted by it or BA Equivalent Note issued to it pursuant
to this Agreement which might exist solely by reason of such Bankers’ Acceptance
or BA Equivalent Note being held, at the maturity thereof, by such Canadian
Lender in its own right, and the Canadian Borrower agrees not to claim any days
of grace if such Canadian Lender as holder sues the Canadian Borrower on the
Bankers’ Acceptances or BA Equivalent Notes for payment of the amount payable by
the Canadian Borrower thereunder.

 

(c)  The Canadian Borrower shall reimburse each Canadian Lender for, and there
shall become due and payable at 10:00 A.M., Toronto time, on the maturity date
for each Bankers’ Acceptance or BA Equivalent Note , an amount in Canadian
Dollars in same day funds equal to the face amount of such Bankers’ Acceptance
or BA Equivalent Note.  The Canadian Borrower shall make each such reimbursement
payment (i) by causing any proceeds of a Refunding Bankers’ Acceptance or
Refunding BA Equivalent Note (as such terms are defined in subsection
2.3(d) below) issued in accordance with subsection 2.3(d) or conversion of such
Bankers’ Acceptance or BA Equivalent Loan in accordance with subsection 2.4 to
be applied in reduction of such reimbursement payment; and (ii) by depositing
the amount of such reimbursement payment (or any portion thereof remaining
unpaid after application of any proceeds referred to in clause (i)) with the
Canadian Administrative Office in accordance with subsection 3.7.  The Canadian
Borrower’s payment in accordance with this subsection shall satisfy its
obligations under any Bankers’ Acceptance or BA Equivalent Loan to which it
relates, and the Canadian Lender which has accepted such Bankers’ Acceptance
shall thereafter be solely responsible for the payment of such Bankers’
Acceptance.

 

(d)  The Canadian Borrower shall give irrevocable written or telephonic notice
(in the case of telephonic notice, to be promptly confirmed in writing) (or such
other method of notification as may be agreed upon between the Canadian
Administrative Agent and the Canadian Borrower) to the Canadian Administrative
Agent at or before 10:00 A.M., Toronto time, two Business Days (Canada) prior to
the maturity date of each Bankers’ Acceptance or BA Equivalent Note of the
Canadian Borrower’s intention to issue a Bankers’ Acceptance or BA Equivalent
Note, respectively, on such maturity date (a “Refunding Bankers’ Acceptance” or
a “Refunding BA Equivalent Note”, respectively) to provide for the payment of
such maturing Bankers’ Acceptance or BA Equivalent Note (it being understood
that payments by the Canadian Borrower and fundings by the Canadian Lenders in
respect of each maturing Bankers’ Acceptance or BA Equivalent Note and the
related Refunding Bankers’ Acceptance or Refunding BA Equivalent Note shall be
made on a net basis reflecting the difference between the face amount of such
maturing Bankers’ Acceptance or BA Equivalent Note and the BA Discount Proceeds
(net of the applicable Acceptance Fee) of such Refunding Bankers’ Acceptance or
Refunding BA Equivalent Note).  If the Canadian Borrower fails to give such
notice or does not have sufficient funds on deposit in the amount of
reimbursement payment in accordance with subsection 2.3(c)(ii), the Canadian
Borrower shall be deemed to have requested that such maturing Bankers’
Acceptances or BA Equivalent Note be repaid with the proceeds of C$ Prime Loans
(without any requirement to give notice with respect thereto), commencing on the
maturity date of such maturing Bankers’ Acceptances or BA Equivalent Note.

 

10

--------------------------------------------------------------------------------


 

(e)  An Acceptance Fee shall be payable by the Canadian Borrower to each
Canadian Lender in advance (in the manner specified in subsection
2.3(b)(9) hereof) upon the issuance of a Bankers’ Acceptance to be accepted by
such Canadian Lender or a BA Equivalent Loan to be advanced by such Canadian
Lender calculated at the rate per annum equal to the Applicable Margin for
Canadian Borrowing, such Acceptance Fee to be calculated on the face amount of
such Bankers’ Acceptance or such BA Equivalent Loan and to be computed on the
basis of the number of days in the term of such Bankers’ Acceptance or such BA
Equivalent Loan and a year of 365 days.

 

(f)  In the event that the Loans and the Reimbursement Obligations shall be
declared or become immediately due and payable on any date of maturity or
pursuant to Section 10.01 of the Credit Agreement, the Canadian Borrower shall,
forthwith, without any demand or the taking of any action by the Canadian
Administrative Agent, provide cover for all outstanding Bankers’ Acceptances and
BA Equivalent Loans by paying to the Canadian Administrative Agent immediately
available funds in an amount equal to the then aggregate face amount of all
outstanding Bankers’ Acceptances and BA Equivalent Loans, which funds shall be
held by the Canadian Administrative Agent in an account as collateral security,
and in addition to any other rights or remedies of any Canadian Lender and the
Canadian Administrative Agent hereunder, any Canadian Lender or the Canadian
Administrative Agent (or such alternate arrangement as may be agreed upon by the
Canadian Borrower and such Canadian Lender or the Canadian Administrative Agent,
as applicable) shall be entitled to deposit and retain in an account to be
maintained by the Canadian Administrative Agent (bearing interest at the
Canadian Administrative Agent’s rates as may be applicable in respect of other
deposits of similar amounts for similar terms), for the ratable benefit of the
Canadian Lenders, amounts which are received by such Canadian Lender or the
Canadian Administrative Agent from the Canadian Borrower hereunder or as
proceeds of the exercise of any rights or remedies of any Canadian Lender or the
Canadian Administrative Agent hereunder against the Canadian Borrower, to the
extent such amounts may be required to satisfy any contingent or unmatured
obligations or liabilities of the Canadian Borrower to the Canadian Lenders or
the Canadian Administrative Agent, or any of them hereunder.

 

2.4.  Conversion Option.  Subject to the provisions of this Agreement, the
Canadian Borrower may, prior to the Commitment Termination Date, effective on
any Business Day (Canada), convert, in whole or in part, C$ Prime Loans into
Bankers’ Acceptances or BA Equivalent Loans or vice versa upon giving to the
Canadian Administrative Agent prior irrevocable written or telephonic notice (in
the case of telephonic notice, to be promptly confirmed in writing) within the
notice period and in the form which would be required to be given to the
Canadian Administrative Agent in respect of the category of C$ Loan into which
the outstanding C$ Loan is to be converted in accordance with the provisions of
subsection 2.2 or 2.3, as applicable, provided that:

 

(a)                                 no C$ Prime Loan may be converted into a
Bankers’ Acceptance or a BA Equivalent Loan when any Event of Default has
occurred and is continuing;

 

(b)                                 each conversion to Bankers’ Acceptances or
BA Equivalent Loans shall be for an aggregate amount of C$1,000,000 (and whole
multiples of C$100,000 in excess thereof), and each conversion to C$ Prime Loans
shall be in a minimum aggregate amount of C$300,000; and

 

11

--------------------------------------------------------------------------------


 

(c)                                  Bankers’ Acceptances and BA Equivalent
Loans may be converted only on the maturity date of such Bankers’ Acceptances
and BA Equivalent Loans and, provided that, if less than all Bankers’
Acceptances and BA Equivalent Loans are converted, then after such conversion
not less than C$1,000,000 (and whole multiples of C$100,000 in excess thereof)
shall remain as Bankers’ Acceptances or BA Equivalent Loans.

 

2.5.  Circumstances Making Bankers’ Acceptances and BA Equivalent Loans
Unavailable.

 

(a)  If the Canadian Administrative Agent determines in good faith, which
determination shall be final, conclusive and binding upon the Canadian Borrower,
and notifies the Canadian Borrower that, by reason of circumstances affecting
the money market, there is no market for Bankers’ Acceptances, then:

 

(i)  the right of the Canadian Borrower to request a borrowing by way of
Bankers’ Acceptance or BA Equivalent Loans shall be suspended until the Canadian
Administrative Agent determines that the circumstances causing such suspension
no longer exist and the Canadian Administrative Agent so notifies the Canadian
Borrower; and

 

(ii)  any notice relating to a borrowing by way of Bankers’ Acceptance or BA
Equivalent Loans which is outstanding at such time shall be deemed to be a
notice requesting a borrowing by way of C$ Prime Loans (all as if it were a
notice given pursuant to subsection 2.2).

 

(b)  The Canadian Administrative Agent shall promptly notify the Canadian
Borrower and the Canadian Lenders of the suspension of the Canadian Borrower’s
right to request a borrowing by way of Bankers’ Acceptance or BA Equivalent
Loans and of the termination of such suspension.

 

2.6.  Designation of Borrowings.  The US$-Canadian Borrower and the Canadian
Borrower shall give notice to each of the Canadian Administrative Agent (on or
prior to the date which is five (5) Business Days (Canada) prior to the first
day of each month) and the Administrative Agent (on or prior to the date which
is five (5) Business Days prior to the first day of each month), respectively,
of the aggregate Canadian Commitment and the aggregate US$-Canadian Commitment
to be available during such month (the “US-Canadian Allocation”), and the
Canadian Administrative Agent and the Administrative Agent shall promptly notify
the Canadian Lenders and the US$-Canadian Lenders, respectively, thereof. With
the consent of each of the US$-Canadian Lenders, the Canadian Lenders, the
Administrative Agent and the Canadian Administrative Agent (as evidenced in a
manner satisfactory to the Administrative Agent), the US$-Canadian Borrower and
the Canadian Borrower may modify the then-current US-Canadian Allocation for any
period and subject to any notice as they may request; and in the event of a
failure by US$-Canadian Borrower and the Canadian Borrower to give a timely
notice as to the US-Canadian Allocation for any month, the US-Canadian
Allocation for the immediately preceding month shall continue in effect.  The
US$-Canadian Borrower and the Canadian Borrower agree that at no time during
such month shall the aggregate principal amount of the C$ Loans, together with
the amount of Letter of Credit Liabilities, in each case outstanding under the

 

12

--------------------------------------------------------------------------------


 

Canadian Commitments, exceed the aggregate Canadian Commitment specified in such
notice, nor shall the aggregate principal amount of the US$-Canadian Loans
exceed the aggregate US$-Canadian Commitment specified in such notice, and in no
event shall the aggregate of the Dollar Equivalent of the Canadian Commitments
and the US$-Canadian Commitments exceed US$150,000,000.  Each Canadian Lender
acknowledges that some or all of its US$-Canadian Commitment may be allocated
from time to time under this subsection 2.6 to the US$-Canadian Borrower.   Each
Canadian Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) shall, subject to the terms and conditions of
this agreement, fulfill such US$-Canadian Commitment to the US$-Canadian
Borrower, but nothing herein shall obligate a Canadian Lender that is not such a
“United States person” to lend money to any US$-Canadian Borrower that is not a
“United States person”; provided that a Canadian Lender that is not such a
“United States person” shall designate in writing to the Administrative Agent on
the Effective Date, and otherwise from time to time, a Related Affiliate of such
Canadian Lender that is either such a “United States person” or is a Non-U.S.
Lender that has fulfilled the requirements of Section 5.08 of the Credit
Agreement and thereafter shall, subject to the terms and conditions of this
Agreement, cause such Related Affiliate to fulfill the US$-Canadian Commitment
to the US$-Canadian Borrower.

 

2.7.  Fees.  The Canadian Borrower shall pay to the Canadian Administrative
Agent for the account of each Canadian Lender commitment fees in Canadian
Dollars on the daily average unused amount of such Canadian Lender’s Canadian
Commitment (for which purpose, the aggregate amount of any Bankers’ Acceptance
liabilities and BA Equivalent Loans shall be deemed to be a pro rata (based on
the Canadian Commitments) use of each Canadian Lender’s Canadian Commitment and
the daily average used amount of each Canadian Lender’s Canadian Commitment
shall be determined after taking into account its outstanding C$ Loans and
outstanding Letter of Credit Liabilities, in each case, under the Canadian
Commitments) for the period from the Effective Date to and including the earlier
of the date the Canadian Commitments are terminated and the Commitment
Termination Date, at a rate per annum equal to the Applicable Commitment Fee
Rate in effect from time to time. Accrued commitment fees under this subsection
2.7 shall be payable on the Quarterly Dates and on the earlier of the date the
Canadian Commitments are terminated and the Scheduled Revolving Credit
Commitment Termination Date. The Canadian Borrower shall pay to the Canadian
Administrative Agent on the Effective Date, syndication, agency and additional
commitment fees in the amounts heretofore mutually agreed in writing. The
Canadian Borrower shall pay to the Canadian Administrative Agent on the
Effective Date and on each anniversary thereof, so long as any of the Canadian
Commitments are in effect and until payment in full of all C$ Loans hereunder,
all interest thereon and all other amounts payable hereunder, and an annual
agency fee in the amount heretofore mutually agreed in writing.

 

2.8.  Canadian Letters of Credit.  Subject to the terms and conditions of this
Agreement, the Canadian Commitments may be utilized, upon the request of the
Canadian Borrower, in addition to the Loans provided for by subsection 2.2
hereof, by the issuance by the Canadian Issuing Bank of standby letters of
credit (“Canadian Letters of Credit”) for the account of the Canadian Borrower,
provided that in no event shall (i) the aggregate amount of all Letter of Credit
Liabilities under the Canadian Commitments, together with the aggregate
outstanding principal amount of the C$ Loans under the Canadian Commitments,
exceed the aggregate amount of the Canadian Commitments as in effect from time
to time and (ii) the expiration date of any

 

13

--------------------------------------------------------------------------------


 

Canadian Letter of Credit extend beyond the earlier of the Commitment
Termination Date and the date one year following the issuance of such Canadian
Letter of Credit (provided that any Canadian Letter of Credit with a one-year
tenor may provide for the renewal thereof for additional one-year periods, which
periods shall in any event not extend beyond the Commitment Termination Date). 
Prior to the issuance of any Canadian Letter of Credit, the Administrative Agent
shall have first determined, and advised the relevant Canadian Issuing Bank,
that the requested amount of Canadian Letters of Credit shall be available under
the Canadian Commitments

 

The following additional provisions shall apply to Canadian Letters of Credit:

 

(a)  The Canadian Borrower shall give the Canadian Administrative Agent at least
three Business Days’ irrevocable prior notice (effective upon receipt)
specifying the Business Day (which shall be no later than 5 days preceding the
Commitment Termination Date) on which each Canadian Letter of Credit is to be
issued and the account party or parties therefor and describing in reasonable
detail the proposed terms of such Canadian Letter of Credit (including the
beneficiary thereof) and the nature of the transactions or obligations proposed
to be supported thereby.  Upon receipt of any such notice, the Canadian
Administrative Agent shall determine the amount of Letters of Credit that are
available under the Canadian Commitments and advise the Canadian Issuing Bank of
the contents thereof.  The Canadian Issuing Bank shall notify the Canadian
Administrative Agent of the issuance of any Canadian Letter of Credit and of any
drawing thereunder or termination or expiry thereof.

 

(b)  On each day during the period commencing with the issuance by the Canadian
Issuing Bank of any Canadian Letter of Credit and until such Canadian Letter of
Credit shall have expired or been terminated, the Canadian Commitment of each
Canadian Lender shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to such Canadian Lender’s C$ Commitment Percentage
of the then undrawn stated amount of such Canadian Letter of Credit. Each
Canadian Lender (other than the Canadian Issuing Bank) agrees that, upon the
issuance of any Canadian Letter of Credit hereunder, it shall automatically
acquire a participation in the Canadian Issuing Bank’s rights and obligations
under such Canadian Letter of Credit in an amount equal to such Canadian
Lender’s C$ Commitment Percentage of such rights and obligations, and each
Canadian Lender (other than the Canadian Issuing Bank) thereby shall
automatically absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be unconditionally obligated to the Canadian
Issuing Bank to pay and discharge when due, its C$ Commitment Percentage of the
Canadian Issuing Bank’s obligation to pay drawings under such Canadian Letter of
Credit.

 

(c)  Upon receipt from the beneficiary of any Canadian Letter of Credit of any
demand for payment under such Canadian Letter of Credit, the Canadian Issuing
Bank shall promptly notify the Canadian Borrower (through the Canadian
Administrative Agent) of the amount to be paid by the Canadian Issuing Bank as a
result of such demand and the date on which payment is to be made by the
Canadian Issuing Bank to such beneficiary in respect of such demand.
Notwithstanding the identity of the account party of any Canadian Letter of
Credit, the Canadian Borrower hereby unconditionally agrees to pay and reimburse
the Canadian Administrative Agent for account of the Canadian Issuing Bank for
the amount of each demand for payment under such Canadian Letter of Credit that
is in substantial compliance with the provisions

 

14

--------------------------------------------------------------------------------


 

of such Canadian Letter of Credit at or prior to the date on which payment is to
be made by the Canadian Issuing Bank to the beneficiary thereunder, without
presentment, demand, protest or other formalities of any kind.

 

(d)  Forthwith upon its receipt of a notice referred to in paragraph (c) of this
subsection 2.8, the Canadian Borrower shall advise the Canadian Administrative
Agent whether or not the Canadian Borrower intends to borrow by way of C$ Prime
Loans hereunder to finance its obligation to reimburse the Canadian Issuing Bank
for the amount of the related demand for payment and, if it does, submit a
notice of such borrowing as provided in Section 5.05 of the Credit Agreement.

 

(e)  Each Canadian Lender shall pay to the Canadian Administrative Agent for
account of the Canadian Issuing Bank at the Canadian Administrative Office in
Canadian Dollars and in immediately available funds the amount of such Canadian
Lender’s C$ Commitment Percentage of any payment under a Canadian Letter of
Credit upon notice by the Canadian Issuing Bank (through the Canadian
Administrative Agent) to such Canadian Lender requesting such payment and
specifying such amount. Each such Canadian Lender’s obligation to make such
payment to the Canadian Administrative Agent for account of the Canadian Issuing
Bank under this paragraph (e), and the Canadian Issuing Bank’s right to receive
the same, shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever (other than gross negligence or wilful misconduct of the
Canadian Issuing Bank), including, without limitation, the failure of any other
Canadian Lender to make its payment under this paragraph (e), the financial
condition of the US$-Canadian Borrower or the Canadian Borrower (or any other
account party), any failure to satisfy any condition precedent to any Loan, the
existence of any Default or the termination of the Commitments. Each such
payment to the Canadian Issuing Bank shall be made without any offset,
abatement, withholding or reduction whatsoever. If any Canadian Lender shall
default in its obligation to make any such payment to the Canadian
Administrative Agent for account of the Canadian Issuing Bank, for so long as
such default shall continue the Canadian Administrative Agent may at the request
of the Canadian Issuing Bank withhold from any payments received by the Canadian
Administrative Agent under this Agreement for account of such Canadian Lender
the amount so in default and, to the extent so withheld, pay the same to the
Canadian Issuing Bank in satisfaction of such defaulted obligation.

 

(f)  Upon the making of each payment by a Canadian Lender to the Canadian
Issuing Bank pursuant to paragraph (e) above in respect of any Canadian Letter
of Credit, such Canadian Lender shall, automatically and without any further
action on the part of the Canadian Administrative Agent, the Canadian Issuing
Bank or such Canadian Lender, acquire (i) a participation in an amount equal to
such payment in the Reimbursement Obligation owing to the Canadian Issuing Bank
hereunder and under the Canadian Letter of Credit Documents relating to such
Letter of Credit and (ii) a participation in a percentage equal to such Canadian
Lender’s C$ Commitment Percentage in any interest or other amounts payable by
the Canadian Borrower hereunder and under such Letter of Credit Documents in
respect of such Reimbursement Obligation (other than the commissions, charges,
costs and expenses payable to the Canadian Issuing Bank pursuant to paragraph
(g) of this subsection 2.8). Upon receipt by the Canadian Issuing Bank from or
for account of the Canadian Borrower of any payment in respect of any
Reimbursement Obligation or any such interest or other amount (including by way
of setoff or application of proceeds of any collateral security) the Canadian
Issuing Bank shall promptly notify

 

15

--------------------------------------------------------------------------------


 

the Canadian Administrative Agent of such receipt and pay to the Canadian
Administrative Agent for account of each Canadian Lender entitled thereto such
Canadian Lender’s C$ Commitment Percentage of such payment, each such payment by
the Canadian Issuing Bank to be made in the same money and funds in which
received by the Canadian Issuing Bank. In the event any payment received by the
Canadian Issuing Bank and so paid to the Canadian Lenders hereunder is rescinded
or must otherwise be returned by the Canadian Issuing Bank, each Canadian Lender
shall, upon the request of the Canadian Issuing Bank (through the Canadian
Administrative Agent), repay to the Canadian Issuing Bank (through the Canadian
Administrative Agent) the amount of such payment paid to such Canadian Lender,
with interest at the rate specified in paragraph (j) of this subsection 2.8.

 

(g)  The Canadian Borrower shall pay to the Canadian Administrative Agent for
account of the Canadian Lenders (ratably in accordance with their respective C$
Commitment Percentages) a letter of credit fee in Canadian Dollars in respect of
each Canadian Letter of Credit in an amount equal to the Applicable L/C
Percentage of the daily average undrawn stated amount of such Canadian Letter of
Credit for the period from and including the date of issuance of such Canadian
Letter of Credit (i) in the case of a Canadian Letter of Credit that expires in
accordance with its terms, to and including such expiration date and (ii) in the
case of a Canadian Letter of Credit that is drawn in full or is otherwise
terminated other than on the stated expiration date of such Canadian Letter of
Credit, to but excluding the date such Canadian Letter of Credit is drawn in
full or is terminated (such fee to be non-refundable, to be paid in arrears on
each Quarterly Date and on the Commitment Termination Date and on the date of
expiry or termination or full utilization of such Canadian Letter of Credit and
to be calculated for any day after giving effect to any payments made under such
Canadian Letter of Credit on such day). In addition, the Canadian Borrower shall
pay to the Canadian Issuing Bank a fronting fee in Canadian Dollars in respect
of each Canadian Letter of Credit in an amount equal to a percentage per annum
to be agreed upon of the daily average undrawn stated amount of such Canadian
Letter of Credit for the period from and including the date of issuance of such
Canadian Letter of Credit (i) in the case of a Canadian Letter of Credit that
expires in accordance with its terms, to and including such expiration date and
(ii) in the case of a Canadian Letter of Credit that is drawn in full or is
otherwise terminated other than on the stated expiration date of such Canadian
Letter of Credit, to but excluding the date such Canadian Letter of Credit is
drawn in full or is terminated (such fee to be non-refundable, to be paid in
arrears on each Quarterly Date and on the Commitment Termination Date and to be
calculated for any day after giving effect to any payments made under such
Canadian Letter of Credit on such day) plus all commissions, charges, costs and
expenses in the amounts customarily charged by the Canadian Issuing Bank from
time to time in like circumstances with respect to the issuance of each Canadian
Letter of Credit and drawings and other transactions relating thereto.

 

(h)  Promptly following the end of each calendar month, the Canadian Issuing
Bank shall deliver (through the Canadian Administrative Agent) to each Canadian
Lender and the Canadian Borrower a notice describing the aggregate amount of all
Canadian Letters of Credit outstanding at the end of such month. Upon the
request of any Canadian Lender from time to time, the Canadian Issuing Bank
shall deliver any other information reasonably requested by such Canadian Lender
with respect to each Canadian Letter of Credit then outstanding.

 

(i)  The issuance by the Canadian Issuing Bank of each Canadian Letter of Credit
shall, in addition to the conditions precedent set forth in Section 7 of the
Credit Agreement, be

 

16

--------------------------------------------------------------------------------


 

subject to the conditions precedent that (i) such Canadian Letter of Credit
shall be in such form, contain such terms and support such transactions as shall
be satisfactory to the Canadian Issuing Bank consistent with its then current
practices and procedures with respect to letters of credit of the same type,
(ii) such Canadian Letter of Credit shall be denominated in Canadian Dollars and
(iii) the Canadian Borrower shall have executed and delivered such applications,
agreements and other instruments relating to such Canadian Letter of Credit as
the Canadian Issuing Bank shall have reasonably requested consistent with its
then current practices and procedures with respect to letters of credit of the
same type, provided that in the event of any conflict between any such
application, agreement or other instrument and the provisions of this Agreement
or any Security Document, the provisions of this Agreement and the Security
Documents shall control.

 

(j)  To the extent that any Canadian Lender shall fail to pay any amount
required to be paid pursuant to paragraph (e) or (f) of this subsection 2.8 on
the due date therefor, such Canadian Lender shall pay interest to the Canadian
Issuing Bank (through the Canadian Administrative Agent) on such amount from and
including such due date to but excluding the date such payment is made at the
rate determined by the Canadian Administrative Agent in its discretion as the
appropriate rate for interbank settlements, provided that if such Canadian
Lender shall fail to make such payment to the Canadian Issuing Bank within three
Business Days of such due date, then, retroactively to the due date, such
Canadian Lender shall be obligated to pay interest on such amount at the rate
then payable by the Canadian Borrower on such amount.

 

(k)  The issuance by the Canadian Issuing Bank of any modification or supplement
to any Canadian Letter of Credit hereunder shall be subject to the same
conditions as are applicable under this subsection 2.8 to the issuance of new
Canadian Letters of Credit, and no such modification or supplement shall be
issued hereunder unless either (i) the respective Canadian Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such modified or supplemented form or (ii) each Canadian
Lender shall have consented thereto.

 

The Parent and the Canadian Borrower hereby jointly and severally indemnify and
hold harmless each Canadian Lender (including the Canadian Issuing Bank and the
Canadian Administrative Agent) from and against any and all claims and damages,
losses, liabilities, costs or expenses that such Canadian Lender or the Canadian
Administrative Agent may incur (or that may be claimed against such Canadian
Lender or the Canadian Administrative Agent by any Person whatsoever) by reason
of or in connection with the execution and delivery or transfer of or payment or
refusal to pay by the Canadian Issuing Bank under any Canadian Letter of Credit;
provided that the Parent and the Canadian Borrower shall not be required to
indemnify any Canadian Lender or the Canadian Administrative Agent for any
claims, damages, losses, liabilities, costs or expenses to the extent, but only
to the extent, caused by (x) the willful misconduct or gross negligence of the
Canadian Issuing Bank in determining whether a request presented under any
Canadian Letter of Credit complied with the terms of such Canadian Letter of
Credit or (y) in the case of the Canadian Issuing Bank, its failure to pay under
any Canadian Letter of Credit after the presentation to it of a request strictly
complying with the terms and conditions of such Canadian Letter of Credit.
Nothing in this subsection 2.8 is intended to limit the other obligations of the
Parent, the Canadian Borrower, any Canadian Lender or the Canadian
Administrative Agent under this Agreement.

 

17

--------------------------------------------------------------------------------


 

2.9.  Canadian Swingline Loans.  (a) The Swingline Lender agrees to make a
portion of the credit otherwise available to the Canadian Borrower under the
Canadian Commitments from time to time during the Commitment Period by making
swing line loans (“Canadian Swingline Loans”) to the Canadian Borrower in an
aggregate principal amount at any one time outstanding up to but not exceeding
the amount of the Canadian Swingline Commitment (notwithstanding that the
Canadian Swingline Loans outstanding at any time, when aggregated with the
Canadian Swingline Lender’s other outstanding Revolving Loans, may exceed the
Canadian Swingline Commitment then in effect), provided that in no event shall
the aggregate outstanding principal amount of all C$ Loans and Canadian
Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities, in each case, under the Canadian Commitments outstanding, exceed
the aggregate amount of the Canadian Commitments as in effect from time to
time.  During the Commitment Period, the Canadian Borrower may use the Canadian
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  Canadian Swingline Loans shall be
Canadian Prime Rate Loans or Agreed Rate Loans.  For purposes of calculating the
commitment fee payable in respect of the Canadian Commitments under Section 2.03
of the Credit Agreement, the Canadian Swingline Loans shall not be treated as
usage of the Canadian Commitments.  Canadian Swingline Loans shall be
denominated only in Canadian Dollars.

 

(b)  Whenever the Canadian Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 11:00 a.m., Toronto time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Commitment Period). 
Each borrowing under the Swingline Commitment shall be in an amount
approximately equal to the Dollar Equivalent thereof or otherwise acceptable to
the Canadian Swingline Lender.  Not later than 3:00 p.m., Toronto time, on the
Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Canadian Administrative Agent at
the Applicable Lending Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender.  The
Canadian Administrative Agent shall make the proceeds of such Swingline Loan
available to the Canadian Borrower on such Borrowing Date by depositing such
proceeds in the account of the Canadian Borrower with the Canadian
Administrative Agent on such Borrowing Date in immediately available funds.

 

(c)  The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Canadian Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 11:00 a.m. Toronto
time, request each Canadian Lender to make, and each Canadian Lender hereby
agrees to make, a C$ Loan, in an amount equal to such Canadian Lender’s
US$-Canadian Commitment Percentage of the aggregate amount of the Canadian
Swingline Loans (the “Refunded Canadian Swingline Loans”) outstanding on the
date of such notice, to repay the Swingline Lender.  Each Canadian Lender shall
make the amount of such C$ Loan available to the Canadian Administrative Agent
at the Applicable Lending Office in immediately available funds, not later than
10:00 a.m., Toronto time, one Business Day after the date of such notice.  The
proceeds of such C$ Loans shall be immediately made available by the Canadian
Administrative Agent to the Swingline Lender for application by the Swingline
Lender

 

18

--------------------------------------------------------------------------------


 

to the repayment of the Refunded Canadian Swingline Loans.  The Canadian
Borrower irrevocably authorizes the Swingline Lender, on one Business Day’s
notice given by the Swingline Lender no later than 11:00 Noon, Toronto time, to
charge the Canadian Borrower’s accounts with the Canadian Administrative Agent
(up to the amount available in each such account) in order to pay the amount of
such Refunded Canadian Swingline Loans to the extent amounts received from the
Canadian Lenders are not sufficient to repay in full such Refunded Canadian
Swingline Loans.

 

(d)  If prior to the time a C$ Loan would have otherwise been made pursuant to
Section 2.9(c), one of the events described in Section 10.01(6) of the Credit
Agreement shall have occurred and be continuing with respect to the US$-Canadian
Borrower or the Canadian Borrower or if for any other reason, as determined by
the Swingline Lender in its sole discretion, C$ Loans may not be made as
contemplated by Section 2.9(c), each Canadian Lender shall, on the date such C$
Loan was to have been made pursuant to the notice referred to in Section 2.9(c),
purchase for cash an undivided participating interest in the then outstanding
Canadian Swingline Loans by paying to the Swingline Lender an amount (the
“Canadian Swingline Participation Amount”) equal to (i) such Canadian Lender’s
US$-Canadian Commitment Percentage times (ii) the sum of the aggregate principal
amount of Canadian Swingline Loans then outstanding that were to have been
repaid with such C$-Canadian Loans.

 

(e)  Whenever, at any time after the Swingline Lender has received from any
Canadian Lender such Lender’s Canadian Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Canadian Swingline
Loans, the Swingline Lender will distribute to such Lender its Canadian
Swingline Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Lender’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all Swingline
Loans then due); provided, however, that in the event that such payment received
by the Swingline Lender is required to be returned, such Canadian Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.

 

SECTION 3.  GENERAL PROVISIONS

 

3.1.  Repayment of Loans; Evidence of Debt.  The Canadian Borrower hereby
unconditionally promises to pay to the Canadian Administrative Agent for the
account of each Canadian Lender the then unpaid principal amount of each C$ Loan
of such Canadian Lender on the Commitment Termination Date (or such earlier date
on which the C$ Loans become due and payable pursuant to Section 10 of the
Credit Agreement).  The Canadian Borrower hereby further agrees to pay interest
on the unpaid principal amount of the C$ Loans from time to time outstanding
hereunder from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in subsection 3.5 hereof.

 

3.2.  C$ Notes.  The Canadian Borrower, upon receipt of written notice from the
relevant Canadian Lender, agrees to issue a C$ Note to any Canadian Lender
(each, a “C$ Note”) in substantially the form of Exhibit B to this Annex A,
dated the Third Amendment Effective Date, payable to such Canadian Lender in a
principal amount equal to the Canadian Commitment of such Canadian Lender as in
effect on the Third Amendment Effective Date and otherwise duly

 

19

--------------------------------------------------------------------------------


 

completed.  Each Canadian Lender is hereby authorized by the Canadian Borrower
to endorse on the schedule (or a continuation thereof) attached to each C$ Note
of such Canadian Lender, to the extent applicable, the date and amount for each
C$ Prime Loan made by such Canadian Lender to the Canadian Borrower hereunder,
and the date and amount of each payment or prepayment of principal of such C$
Loan received by such Canadian Lender, provided that any failure by such
Canadian Lender to make any such endorsement shall not affect the obligations of
the Canadian Borrower under such C$ Note or hereunder in respect of such C$
Prime Loan.

 

3.3.  Termination or Reduction of Commitments.

 

(a)  The Canadian Commitments shall terminate on the Commitment Termination
Date.

 

(b)  The Canadian Borrower shall have the right to terminate or reduce the
unused Canadian Commitments at any time or from time to time to an amount not
less than the aggregate principal amount of the C$ Prime Loans, Bankers’
Acceptances and BA Equivalent Loans outstanding, together with the aggregate
amount of all Letter of Credit Liabilities under the Canadian Commitments
outstanding, provided that (i) the Canadian Borrower shall give no less than two
Business Days’ (Canada) notice of each such termination or reduction to the
Canadian Administrative Agent and (ii) each partial reduction shall be in an
aggregate amount at least equal to C$1,000,000 and, if greater, in integral
multiples of C$100,000.  Any termination of the Canadian Commitments shall be
accompanied by prepayment in full of all C$ Prime Loans together with accrued
interest thereon to the date of such prepayment, and by cash collateralization,
but not prepayment, of the Bankers’ Acceptances and BA Equivalent Loans on terms
satisfactory to the Canadian Administrative Agent.

 

3.4.  Optional and Mandatory Prepayments.

 

(a)  Optional Prepayments.  The Canadian Borrower shall have the right to prepay
the C$ Loans under the Canadian Commitments, in whole or in part, at any time or
from time to time, provided that the Canadian Borrower shall give the Canadian
Administrative Agent at least one Business Days’ (Canada) irrevocable notice of
each such prepayment specifying the date and amount of such prepayment.  Upon
receipt of any such notice the Canadian Administrative Agent shall promptly
notify each Canadian Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with any amounts payable pursuant to Section 12.04 of the Credit
Agreement.  Partial prepayments shall be in an aggregate principal amount of
C$1,000,000 or a whole multiple of C$100,000 in excess thereof.  Notwithstanding
anything to the contrary above, C$ Loans consisting of Bankers’ Acceptances or
BA Equivalent Loans may not be prepaid pursuant to this subsection.

 

(b)  Mandatory Prepayments.  (i)  If, at any time during the Commitment Period,
the aggregate principal amount of C$ Loans outstanding with respect to all
Canadian Lenders, together with the aggregate amount of all Letter of Credit
Liabilities under the Canadian Commitments outstanding, exceeds the aggregate
Canadian Commitments then in effect by more than 5% of the aggregate principal
amount of the Canadian Commitments then in effect, the Canadian Borrower shall
repay (on the same day upon which notice from the Canadian Administrative Agent
of such event is received by the Canadian Borrower or, if such notice is

 

20

--------------------------------------------------------------------------------


 

received after 12:00 Noon, Toronto time, on the next succeeding Business Day
(Canada)) the C$ Loans (or, in the case of Bankers’ Acceptances, BA Equivalent
Loans or Letter of Credit Liabilities outstanding under the Canadian
Commitments, cash collateralize such Bankers’ Acceptances, BA Equivalent Loans
or Letter of Credit Liabilities) in an aggregate principal amount equal to such
excess, together with interest accrued to the date of such payment or
prepayment.

 

(ii)  If on any date, the Canadian Borrower or any Subsidiary of the Canadian
Borrower shall receive Net Cash Proceeds from any issuance subsequent to the
Effective Date of Indebtedness other than Indebtedness incurred pursuant to
Section 9.08 of the Credit Agreement (it being understood that this subsection
3.4(b) shall not constitute a waiver of any provision of said Section 9.08),
then the Canadian Borrower shall prepay the C$ Loans (or, in the case of
Bankers’ Acceptances, BA Equivalent Loans or Letter of Credit Liabilities
outstanding under the Canadian Commitments, cash collateralize such Bankers’
Acceptances, BA Equivalent Loans or Letter of Credit Liabilities) in an amount
equal to such Net Cash Proceeds (less any prepayment on account of the receipt
of such Net Cash Proceeds under Section 3.02(b) of the Credit Agreement), but
the Canadian Commitments shall not be subject to automatic reduction.

 

(c)  Application of Mandatory Prepayments.  To the extent that prepayment is
required to be made by the Canadian Borrower, such prepayment shall be applied
to reduce (ratably among the Canadian Lenders) such of the then outstanding C$
Loans (or, in the case of Bankers’ Acceptances, BA Equivalent Loans or Letter of
Credit Liabilities outstanding under the Canadian Commitments, cash
collateralization of such Bankers’ Acceptances, BA Equivalent Loans or Letter of
Credit Liabilities on terms satisfactory to the Canadian Administrative Agent,
which cash collateral shall be invested in a manner satisfactory to the Canadian
Administrative Agent) as the Canadian Borrower shall determine in its sole
discretion.

 

(d)  Notwithstanding anything to the contrary contained above, (i) all
prepayments of C$ Loans shall be made in Canadian Dollars and (ii) all cash
collateralization of Bankers’ Acceptances and BA Equivalent Loans shall be made
in Canadian Dollars.

 

3.5.  Interest Rates and Payment Dates.

 

(a)  Subject to subsection 3.5(b) below, each C$ Prime Loan shall bear interest
at a rate per annum equal to the C$ Prime Rate plus the Applicable Margin for
Canadian Borrowing.

 

(b)  The Canadian Borrower hereby promises to pay to the Canadian Administrative
Agent for account of each Canadian Lender interest at the applicable
Post-Default Rate (x) on any principal of any C$ Loan made by such Canadian
Lender and on any other amount payable by the Canadian Borrower hereunder held
by such Canadian Lender to or for account of such Canadian Lender (but, if such
amount is interest, only to the extent legally enforceable), that shall not be
paid in full when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), for the period from and including the due date thereof
to but excluding the date the same is paid in full and (y) during any period
when an Event of Default shall have occurred under Section 10.01(a) of the
Credit Agreement and for so long as such Event of Default shall be continuing,
on any principal of any C$ Loan made by such Canadian Lender.

 

21

--------------------------------------------------------------------------------


 

(c)  Accrued interest on each C$ Prime Loan shall be calculated monthly and
payable quarterly in arrears, and in any event, upon the payment or prepayment
thereof, but only on the principal so paid or prepaid; provided that interest
payable after the occurrence of a Default at the Post-Default Rate shall be
payable from time to time on demand of the Canadian Administrative Agent or the
Canadian Lenders having at least 51% of the aggregate amount of the Canadian
Commitments. Promptly after the determination of any interest rate provided for
herein or any change therein, the Canadian Administrative Agent shall notify the
Canadian Lenders and the Canadian Borrower thereof.

 

(d)  Interest in respect of C$ Prime Loans (and all other amounts denominated in
C$) shall be payable in C$ and shall be payable based upon a year of 365 days.

 

(e)  (i)  If any provision of this Annex would obligate any party to the Credit
Agreement to make any payment of interest or other amount payable to any
Canadian Lender in an amount or calculated at a rate which would be prohibited
by law or would result in a receipt by such Canadian Lender of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada)),
then notwithstanding such provision, such amount or rate shall be deemed to have
been adjusted with retroactive effect to the maximum amount or rate of interest,
as the case may be, as would not be so prohibited by law or so result in a
receipt by such Canadian Lender of interest at a criminal rate, such adjustment
to be effected, to the extent necessary, as follows:

 

(x)                                 first, by reducing the amount or rates of
interest required to be paid under this subsection 3.5; and

 

(y)                                 thereafter, by reducing any fees,
commissions, premiums and other amounts which would constitute interest for
purposes of Section 347 of the Criminal Code (Canada).

 

(ii)  If, notwithstanding the provisions of clause (i) of this subsection
3.5(e), and after giving effect to all adjustments contemplated thereby, any
Canadian Lender shall have received an amount in excess of the maximum permitted
by such clause, then the party having paid such amount shall be entitled, by
notice in writing to such Canadian Lender, to obtain reimbursement from such
Canadian Lender of an amount equal to such excess, and, pending such
reimbursement, such amount shall be deemed to be an amount payable by such
Canadian Lender to such party.

 

(iii)  Any amount or rate of interest referred to in this subsection
3.5(e) shall be determined in accordance with generally accepted actuarial
practices and principles as an effective annual rate of interest over the term
of any C$ Loan on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be prorated over that period
of time and otherwise be prorated over the period from the Effective Date to the
Scheduled Revolving Credit Commitment Termination Date and, in the event of
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Canadian Administrative Agent shall be conclusive for the
purposes of such determination absent manifest error.

 

22

--------------------------------------------------------------------------------


 

3.6.  Computation of Interest and Fees.  For the purposes of the Interest Act
(Canada), in any case in which an interest rate is stated in this Agreement to
be calculated on the basis of a year of 360 days or 365 days, as the case may
be, the yearly rate of interest to which such interest rate is equivalent is
equal to such interest rate multiplied by the number of days in the year in
which the relevant interest payment accrues and divided by 360 or 365,
respectively.  In addition, the principles of deemed investment of interest do
not apply to any interest calculations under this Agreement and the rates of
interest stipulated in this Agreement are intended to be nominal rates and not
effective rates or yields.

 

3.7.  Pro Rata Treatment and Payments.

 

(a)  Each borrowing by the Canadian Borrower from the Canadian Lenders
hereunder, each payment by the Canadian Borrower on account of any commitment
fee or Acceptance Fee hereunder and any reduction of the Canadian Commitments of
the Canadian Lenders shall be made pro rata according to the respective C$
Commitment Percentages.  Each payment by the Canadian Borrower on account of
principal of and interest on the C$ Loans shall be made pro rata according to
the respective outstanding principal amounts of the relevant C$ Loans then held
by the relevant Canadian Lenders.  All payments (including prepayments) to be
made by the Canadian Borrower hereunder, whether on account of principal,
interest, fees or otherwise, shall be made without set off or counterclaim and
shall be made prior to 11:00 A.M., Toronto time, on the due date thereof to the
Canadian Administrative Agent, for the account of the Canadian Lenders, at the
Canadian Administrative Office in C$ and in immediately available funds.  The
Canadian Administrative Agent shall distribute such payments to the Canadian
Lenders promptly upon receipt in like funds as received, but the Canadian
Borrower shall have satisfied its payment obligation hereunder upon payment to
the Canadian Administrative Agent, regardless of whether such Canadian
Administrative Agent distributes such payments as required hereunder.  If any
payment hereunder becomes due and payable on a day other than a Business Day
(Canada), such payment shall be extended to the next succeeding Business Day
(Canada), and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.

 

(b)  Unless the Canadian Administrative Agent shall have received notice from a
Canadian Lender prior to 11:00 A.M., Toronto time, on any Borrowing Date
(Canada) that such Lender will not make available to the Canadian Administrative
Agent such Canadian Lender’s share of the borrowing requested to be made on such
Borrowing Date (Canada), the Canadian Administrative Agent may assume that such
Canadian Lender has made its share of such borrowing available to the Canadian
Administrative Agent on such Borrowing Date (Canada), and the Canadian
Administrative Agent may, in reliance upon such assumption, make available to
the Canadian Borrower on such Borrowing Date (Canada) a corresponding amount. 
If such amount is not so made available to the Canadian Administrative Agent by
such Canadian Lender on such Borrowing Date (Canada), the Canadian
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to the C$ Prime Rate determined for
such day plus 1%, on demand, from the relevant Canadian Lender.  Nothing
contained in this subsection 3.7(b) shall relieve any Canadian Lender which has
failed to make available its share of any borrowing hereunder from its
obligation to do so in accordance with the terms hereof or prejudice any rights
which the Canadian Borrower may have against any Canadian Lender as a result of
any default by such Canadian Lender to make loans.

 

23

--------------------------------------------------------------------------------


 

(c)  The failure of any Canadian Lender to make the C$ Loan to be made by it on
any Borrowing Date (Canada) shall not relieve any other Lender of its
obligation, if any, hereunder to make its C$ Loan on such Borrowing Date
(Canada), but no Lender shall be responsible for the failure of any other
Canadian Lender to make the C$ Loan to be made by such other Canadian Lender on
such Borrowing Date (Canada).

 

3.8.  Additional Costs.

 

(a)  If the adoption of or any change in any Requirement of Law regarding
capital adequacy or in the interpretation or application thereof by any
Governmental Authority or compliance by any Canadian Lender or any corporation
controlling such Canadian Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Canadian Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such
Canadian Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Canadian Lender to be material, then from time to time, the Canadian
Borrower shall promptly pay to such Canadian Lender, upon written demand
therefor, such additional amount or amounts as will compensate such Canadian
Lender for such reduced rate of return.  In determining such additional amounts,
each Canadian Lender will act reasonably and in good faith and will use
averaging and attribution methods which are reasonable and which will, to the
extent the reduced rate of return relates to such Canadian Lender’s loans or
commitments in general and are not specifically attributable to C$ Loans or
Canadian Commitments hereunder, be calculated with respect to all loans or
commitments similar to the C$ Loans or Canadian Commitments made by such
Canadian Lender hereunder whether or not the loan documentation for such other
loans or commitments permits the Canadian Lender to charge the respective
borrower on a basis similar to that provided in this subsection 3.8.

 

(b)  If any Canadian Lender becomes entitled to claim any additional amounts
pursuant to this subsection, it shall promptly notify the Canadian Borrower
(with a copy to the Canadian Administrative Agent) of the event by reason of
which it has become so entitled.  A certificate as to any additional amounts
payable pursuant to this subsection submitted by such Canadian Lender to the
Canadian Borrower (with a copy to the Canadian Administrative Agent), showing in
reasonable detail the basis for the calculation thereof, shall be prima facie
evidence of such additional amounts payable.  The agreements in this subsection
shall survive the termination of the Credit Agreement and the payment of the C$
Loans and all other amounts payable thereunder.

 

3.9.  Taxes.  All payments made by the Canadian Borrower, the US$-Canadian
Borrower or any Subsidiary Guarantor in respect of amounts owing under this
Annex A shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding gross or net income or gross receipts taxes, ad valorem
taxes, personal property and/or sales taxes and franchise taxes (imposed in lieu
of net income taxes) imposed on the Canadian Administrative Agent, any Canadian
Lender or the Swingline Lender as

 

24

--------------------------------------------------------------------------------


 

a result of a present or former connection between the Canadian Administrative
Agent, such Canadian Lender or the Swingline Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Canadian Administrative Agent, such Canadian Lender or the Swingline Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Annex A).  If any such non-excluded taxes, levies,
imposts, duties, charges, fees deductions or withholdings (“Non-Excluded Taxes”)
are required to be withheld from any amounts payable to the Canadian
Administrative Agent, any Canadian Lender or the Swingline Lender hereunder, the
amounts so payable to the Canadian Administrative Agent, such Canadian Lender or
the Swingline Lender shall be increased to the extent necessary to yield to the
Canadian Administrative Agent, such Canadian Lender or the Swingline Lender
(after payment of all Non-Excluded Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Annex A,
provided, however, that no Canadian Borrower, US$-Canadian Borrower or any
Subsidiary Guarantor shall be required to increase any such amounts payable to
the Canadian Administrative Agent, any Canadian Lender or the Swingline Lender
or any holder of Bankers’ Acceptances or BA Equivalent Notes if such increased
amount arises as a result of the failure of such Canadian Lender, the Canadian
Administrative Agent or the Swingline Lender or any holder of Bankers’
Acceptances or BA Equivalent Notes to be a Person resident in Canada for the
purposes of the Income Tax Act (Canada).  The Canadian Borrower shall also
indemnify the Canadian Administrative Agent, each Canadian Lender and the
Swingline Lender on an after-tax basis for any additional taxes on net income
which the Canadian Administrative Agent, such Canadian Lender, or the Swingline
Lender, as the case may be, may be obligated to pay as a result of the receipt
of additional amounts under this subsection 3.9.  Whenever any Non-Excluded
Taxes are payable by the Canadian Borrower, any US$-Canadian Borrower or any
Subsidiary Guarantor, as promptly as possible thereafter but in any event within
45 days after the date of payment the Canadian Borrower, such US$-Canadian
Borrower or such Subsidiary Guarantor shall send to the Canadian Administrative
Agent for its own account or for the account of such Canadian Lender or the
Swingline Lender, as the case may be, a certified copy of an original official
receipt received by the Canadian Borrower, such US$-Canadian Borrower or such
Subsidiary Guarantor showing payment thereof.  If the Canadian Borrower, such
US$-Canadian Borrower or any Subsidiary Guarantor fails to pay any Non-Excluded
Taxes when due to the appropriate taxing authority or fails to remit to the
Canadian Administrative Agent the required receipts or other required
documentary evidence, the Canadian Borrower, such US$-Canadian Borrower or such
Subsidiary Guarantor shall indemnify the Canadian Administrative Agent, the
Canadian Lenders and the Swingline Lender for any incremental taxes, interest or
penalties that may become payable by the Canadian Administrative Agent, any
Canadian Lender or the Swingline Lender as a result of any such failure.  The
agreements in this subsection shall survive the termination of this Annex A and
the payment of the C$ Loans and all other amounts payable hereunder.  In the
event of any inconsistency between this Section 3.9 and Section 5.08 of the
Credit Agreement in respect of amounts owing under this Annex A, this
Section 3.9 shall supercede Section 5.08 of the Credit Agreement.

 

3.10.  Substitution of Lender.  If any Canadian Lender has demanded compensation
under subsection 3.8 or 3.9 of this Annex A, the Canadian Borrower shall have
the right, with the assistance of the Canadian Administrative Agent, to seek a
substitute bank or banks (which may be one or more of the Lenders) satisfactory
to the Canadian Borrower and the Canadian Administrative Agent to assume the
Canadian Commitments and C$ Loans of such Canadian

 

25

--------------------------------------------------------------------------------


 

Lender.  Any such Canadian Lender shall be obligated to sell the Canadian
Commitments and C$ Loans for cash without recourse to such substitute bank or
banks and to execute and deliver an appropriately completed assignment and
assumption agreement reasonably satisfactory to the Canadian Administrative
Agent and the Canadian Borrower and any other document or perform any act
reasonably necessary to effect the assumption of the rights and obligations of
such substitute bank or banks.

 

26

--------------------------------------------------------------------------------


 

EXHIBIT B

To Annex A

 

[Form of C$ Note]

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, IRON MOUNTAIN CANADA OPERATIONS ULC, a British Columbia
unlimited liability company (the “Canadian Borrower”), hereby promises to pay to
                                       (the “Bank”), for account of its
respective Applicable Lending Offices provided for by the Credit Agreement
referred to below, at the principal office of the Canadian Administrative Agent
at 200 Bay Street, Royal Bank Plaza, South Tower, Suite 1800, Toronto, Ontario
M5J 2J2, the aggregate unpaid principal amount of the C$ Prime Loans made by the
Bank to the Canadian Borrower under the Credit Agreement), in lawful money in
the currency of such C$ Prime Loans and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such C$ Prime Loan, at such
office, in like money and funds, for the period commencing on the date of such
C$ Prime Loan until such C$ Prime Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.

 

The date, amount and interest rate of each C$ Prime Loan made by the Bank to the
Canadian Borrower and each payment made on account of the principal thereof,
shall be recorded by the Bank on its books and, prior to any transfer of this C$
Note, endorsed by the Bank on the schedule attached hereto or any continuation
thereof, provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the  Canadian Borrower to make a
payment when due of any amount owing under the Credit Agreement or hereunder in
respect of the C$ Prime Loans made by the Bank.

 

This C$ Note is one of the C$ Notes referred to in the Credit Agreement dated as
of June 27, 2011, as amended by the first amendment to the Credit Agreement,
dated as of August 15, 2012, as further amended by the second amendment to the
Credit Agreement, dated as of Second Amendment, 2013, as further amended by the
third amendment to the Credit Agreement, dated as of August 7, 2013  (as the
same may be modified and supplemented and in effect from time to time, the
“Credit Agreement”) between Iron Mountain Incorporated, the other Borrowers
listed on Schedule V to the Credit Agreement, the lenders parties thereto
(including the Bank), RBS Citizens, N.A., as Syndication Agent, JPMorgan Chase
Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch,
as Canadian Administrative Agent and J.P. Morgan Securities Inc. and RBS
Citizens, N.A., as Co-Lead Arrangers and Joint Bookrunners, and evidences C$
Prime Loans made by the Bank thereunder. Terms used but not defined in this C$
Note have the respective meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this C$
Note upon the occurrence of certain events and for prepayments of C$ Prime Loans
upon the terms and conditions specified therein.

 

Except as permitted by Section 12.06 of the Credit Agreement, this C$ Note may
not be assigned by the Bank to any other Person.

 

--------------------------------------------------------------------------------


 

This C$ Note shall be governed by, and construed in accordance with, the law of
the State of New York.

 

 

IRON MOUNTAIN CANADA OPERATIONS ULC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE OF C$ PRIME LOANS

 

This C$ Note evidences C$ Prime Loans made, Continued or Converted under the
within-described Credit Agreement to the  Canadian Borrower, on the dates, in
the principal amounts and bearing interest at the rates set forth below, subject
to the payments, Continuations, Conversions and prepayments of principal set
forth below.

 

Date Made,
Continued
or Converted

 

Principal
Amount
of
Loan

 

Interest Rate

 

Amount Paid,
Prepaid,
Continued or
Converted

 

Unpaid
Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

To Annex A

 

[Form of BA Equivalent Note]

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, IRON MOUNTAIN CANADA OPERATIONS ULC, a British Columbia
unlimited liability company (the “Canadian Borrower”), hereby promises to pay to
                                     (the “Bank”), for account of its respective
Applicable Lending Offices provided for by the Credit Agreement referred to
below, at the principal office of the Canadian Administrative Agent at 200 Bay
Street, Royal Bank Plaza, South Tower, Suite 1800, Toronto, Ontario M5J 2J2, on
                           the principal sum of                        Canadian
Dollars.

 

This BA Equivalent Note is one of the BA Equivalent Notes referred to in the
Credit Agreement dated as of June 27, 2011, as amended by the first amendment to
the Credit Agreement, dated as of August 15, 2012, as further amended by the
second amendment to the Credit Agreement, dated as of Second Amendment, 2013, as
further amended by the third amendment to the Credit Agreement, dated as of
August 7, 2013  (as the same may be modified and supplemented and in effect from
time to time, the “Credit Agreement”) between Iron Mountain Incorporated, the
other Borrowers listed on Schedule V to the Credit Agreement, the lenders
parties thereto (including the Bank), RBS Citizens, N.A., as Syndication Agent,
JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian Administrative Agent and J.P. Morgan Securities Inc.
and RBS Citizens, N.A., as Co-Lead Arrangers and Joint Bookrunners, and
evidences a BA Equivalent Loan made by the Bank thereunder. Terms used but not
defined in this BA Equivalent Note have the respective meanings assigned to them
in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this BA
Equivalent Note upon the occurrence of certain events and for prepayments of BA
Equivalent Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 12.06 of the Credit Agreement, this BA Equivalent
Note may not be assigned by the Bank to any other Person.

 

--------------------------------------------------------------------------------


 

This BA Equivalent Note shall be governed by, and construed in accordance with,
the law of the State of New York.

 

 

 

IRON MOUNTAIN CANADA OPERATIONS ULC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------